Exhibit 10.2

 

SALE AND SERVICING AGREEMENT

by and among

ARCC COMMERCIAL LOAN TRUST 2006,
as the Issuer,

ARCC CLO 2006 LLC,
as the Trust Depositor,

ARES CAPITAL CORPORATION,
as the Originator and as the Servicer,

U.S. BANK NATIONAL ASSOCIATION,
as the Trustee and as the Collateral Administrator,

LYON FINANCIAL SERVICES, INC. (d/b/a U.S. BANK PORTFOLIO SERVICES),
as the Backup Servicer,

and

WILMINGTON TRUST COMPANY,
as the Owner Trustee

Dated as of July 7, 2006

 

 

ARCC Commercial Loan Trust 2006 Notes, Series 2006
Class A-1A, Class A-1A VFN, Class A-1B, Class A-2A, Class A-2B,
Class B, Class C, Class D and Class E Notes


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

 

ARTICLE I

 

DEFINITIONS

 

2

 

 

 

 

 

Section 1.01.

 

Definitions

 

2

Section 1.02.

 

Usage of Terms

 

71

Section 1.03.

 

Section References

 

72

Section 1.04.

 

Calculations

 

72

Section 1.05.

 

Accounting Terms

 

72

 

 

 

 

 

ARTICLE II

 

ESTABLISHMENT OF ISSUER; TRANSFER OF LOAN ASSETS

 

72

 

 

 

 

 

Section 2.01.

 

Creation and Funding of Issuer; Transfer of Loan Assets

 

72

Section 2.02.

 

Conditions to Transfer of Initial Loan Assets to Issuer

 

74

Section 2.03.

 

Issuance of the Notes

 

75

Section 2.04.

 

[Reserved.]

 

75

Section 2.05.

 

Sales of Loans

 

75

Section 2.06.

 

Conveyance of Additional Loans; Effective Date Ratings Confirmation

 

76

Section 2.07.

 

Release of Excluded Amounts

 

79

Section 2.08.

 

Delivery of Documents in the Loan File

 

79

Section 2.09.

 

[Reserved]

 

79

Section 2.10.

 

Certification by Trustee; Possession of Loan Files

 

79

 

 

 

 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

81

 

 

 

 

 

Section 3.01.

 

Representations and Warranties Regarding the Trust Depositor

 

81

Section 3.02.

 

Representations and Warranties Regarding Each Loan and as to Certain Loans in
the Aggregate

 

88

Section 3.03.

 

[Reserved]

 

89

Section 3.04.

 

Representations and Warranties Regarding the Required Loan Documents

 

 

Section 3.05.

 

[Reserved]

 

89

Section 3.06.

 

Representations and Warranties Regarding the Servicer

 

89

Section 3.07.

 

Representations and Warranties of the Backup Servicer

 

90

 

 

 

 

 

ARTICLE IV

 

PERFECTION OF TRANSFER AND PROTECTION OF SECURITY INTERESTS

 

91

 

 

 

 

 

Section 4.01.

 

Custody of Loans

 

91

Section 4.02.

 

Filing

 

92

Section 4.03.

 

Changes in Name, Corporate Structure or Location

 

92

Section 4.04.

 

Costs and Expenses

 

92

Section 4.05.

 

Sale Treatment

 

93

Section 4.06.

 

Separateness from Trust Depositor

 

93

 

i


--------------------------------------------------------------------------------




 

ARTICLE V

 

SERVICING OF LOANS

 

93

 

 

 

 

 

Section 5.01.

 

Appointment and Acceptance

 

93

Section 5.02.

 

Duties of the Servicer

 

93

Section 5.03.

 

Liquidation of Loans

 

100

Section 5.04.

 

[Reserved]

 

101

Section 5.05.

 

[Reserved]

 

101

Section 5.06.

 

Collection of Certain Loan Payments

 

101

Section 5.07.

 

Access to Certain Documentation and Information Regarding the Loans

 

101

Section 5.08.

 

Satisfaction of Collateral and Release of Loan Files

 

101

Section 5.09.

 

Scheduled Payment Advances; Servicing Advances and Nonrecoverable Advances

 

103

Section 5.10.

 

Title, Management and Disposition of Foreclosed Property

 

104

Section 5.11.

 

Servicing Compensation

 

105

Section 5.12.

 

Assignment; Resignation

 

105

Section 5.13.

 

Merger or Consolidation of Servicer

 

106

Section 5.14.

 

Limitation on Liability of the Servicer and Others

 

106

Section 5.15.

 

The Backup Servicer

 

107

Section 5.16.

 

Covenants of the Backup Servicer

 

109

 

 

 

 

 

ARTICLE VI

 

COVENANTS OF THE TRUST DEPOSITOR

 

110

 

 

 

 

 

Section 6.01.

 

Legal Existence

 

110

Section 6.02.

 

Loans Not to Be Evidenced by Promissory Notes

 

110

Section 6.03.

 

Security Interests

 

110

Section 6.04.

 

Delivery of Principal Collections and Interest Collections

 

111

Section 6.05.

 

Regulatory Filings

 

111

Section 6.06.

 

Compliance with Law

 

111

Section 6.07.

 

Activities; Transfers of Notes or Certificates by Trust Depositor

 

111

Section 6.08.

 

Indebtedness

 

111

Section 6.09.

 

Guarantees

 

112

Section 6.10.

 

Investments

 

112

Section 6.11.

 

Merger; Sales

 

112

Section 6.12.

 

Distributions

 

112

Section 6.13.

 

Other Agreements

 

112

Section 6.14.

 

Separate Legal Existence

 

113

Section 6.15.

 

Location; Records

 

113

Section 6.16.

 

Liability of Trust Depositor

 

113

Section 6.17.

 

Bankruptcy Limitations

 

113

Section 6.18.

 

Limitation on Liability of Trust Depositor and Others

 

114

Section 6.19.

 

Insurance Policies

 

114

Section 6.20.

 

Payments from Obligors

 

114

 

ii


--------------------------------------------------------------------------------




 

ARTICLE VII

 

ESTABLISHMENT OF ACCOUNTS; DISTRIBUTIONS; RESERVE FUND

 

114

 

 

 

 

 

Section 7.01.

 

Note Distribution Account, Certificate Account, Class A-1A VFN Funding Account
and Reserve Fund

 

114

Section 7.02.

 

[Reserved]

 

116

Section 7.03.

 

Principal and Interest Account

 

116

Section 7.04.

 

Securityholder Distributions

 

119

Section 7.05.

 

Allocations and Distributions

 

119

Section 7.06.

 

Determination of LIBOR

 

126

 

 

 

 

 

ARTICLE VIII

 

SERVICER DEFAULT; SERVICER TRANSFER

 

127

 

 

 

 

 

Section 8.01.

 

Servicer Default

 

127

Section 8.02.

 

Servicer Transfer

 

128

Section 8.03.

 

Appointment of Successor Servicer; Reconveyance; Successor Servicer to Act

 

129

Section 8.04.

 

Notification to Securityholders

 

131

Section 8.05.

 

Effect of Transfer

 

132

Section 8.06.

 

Database File

 

132

Section 8.07.

 

Waiver of Defaults

 

132

Section 8.08.

 

Responsibilities of the Successor Servicer

 

132

Section 8.09.

 

Rating Agency Condition for Servicer Transfer

 

133

Section 8.10.

 

Appointment of Successor Backup Servicer; Successor Backup

 

 

 

 

Servicer to Act

 

133

 

 

 

 

 

ARTICLE IX

 

REPORTS

 

134

 

 

 

 

 

Section 9.01.

 

Quarterly Reports

 

134

Section 9.02.

 

Officer’s Certificate

 

135

Section 9.03.

 

Other Data; Obligor Financial Information

 

135

Section 9.04.

 

Annual Report of Accountants

 

136

Section 9.05.

 

Annual Statement of Compliance from Servicer

 

136

Section 9.06.

 

[Reserved]

 

137

Section 9.07.

 

Notices of Event of Default or Servicer Default

 

137

Section 9.08.

 

Trustee’s Right to Examine Servicer Records, Audit Operations and Deliver
Information to Noteholders

 

137

 

 

 

 

 

ARTICLE X

 

TERMINATION

 

137

 

 

 

 

 

Section 10.01.

 

Optional Repurchase and Refinancing of Notes

 

137

Section 10.02.

 

Termination

 

138

 

iii


--------------------------------------------------------------------------------




 

ARTICLE XI

 

REMEDIES UPON MISREPRESENTATION

 

138

 

 

 

 

 

Section 11.01.

 

Repurchases of, or Substitution for, Loans for Breach of Representations and
Warranties

 

138

Section 11.02.

 

Reassignment of Repurchased or Substituted Loans

 

141

 

 

 

 

 

ARTICLE XII

 

INDEMNITIES

 

142

 

 

 

 

 

Section 12.01.

 

Indemnification by Servicer

 

142

Section 12.02.

 

Indemnification by Trust Depositor

 

142

 

 

 

 

 

ARTICLE XIII

 

MISCELLANEOUS

 

143

 

 

 

 

 

Section 13.01.

 

Amendment

 

143

Section 13.02.

 

Reserved

 

145

Section 13.03.

 

Governing Law

 

145

Section 13.04.

 

Notices

 

145

Section 13.05.

 

Severability of Provisions

 

149

Section 13.06.

 

Third Party Beneficiaries

 

149

Section 13.07.

 

Counterparts

 

149

Section 13.08.

 

Headings

 

149

Section 13.09.

 

No Bankruptcy Petition; Disclaimer

 

149

Section 13.10.

 

Jurisdiction

 

150

Section 13.11.

 

Tax Characterization

 

150

Section 13.12.

 

Prohibited Transactions with Respect to the Issuer

 

151

Section 13.13.

 

Limitation of Liability of Owner Trustee

 

151

Section 13.14.

 

Reserved

 

152

Section 13.15.

 

No Partnership

 

152

Section 13.16.

 

Successors and Assigns

 

152

Section 13.17.

 

Acts of Holders

 

152

Section 13.18.

 

Duration of Agreement

 

152

Section 13.19.

 

Limited Recourse

 

152

Section 13.20.

 

Confidentiality

 

152

Section 13.21.

 

Non-Confidentiality of Tax Treatment

 

153

Section 13.22.

 

Temporary Subparticipation and Elevation

 

153

 

iv


--------------------------------------------------------------------------------




EXHIBITS, SCHEDULES AND APPENDIX

Exhibit A

 

Form of Assignment

 

A-1A

Exhibit B

 

Form of Closing Certificate of Trust Depositor

 

B-1

Exhibit C

 

Form of Closing Certificate of Servicer/Originator

 

C-1

Exhibit D

 

Form of Liquidation Report

 

D-1

Exhibit E

 

Form of Principal and Interest Account Letter Agreement

 

E-1

Exhibit F

 

Form of Loan Asset Certificate

 

F-1

Exhibit G

 

List of Loans

 

G-1

Exhibit H

 

[Reserved]

 

H-1

Exhibit I

 

[Reserved]

 

I-1

Exhibit J

 

[Reserved]

 

J-1

Exhibit K

 

Credit and Collection Policy

 

K-1

Exhibit L-1

 

Form of Initial Certification

 

L-1

Exhibit L-2

 

Form of Final Certification

 

L-2

Exhibit M

 

Form of Request For Release Of Documents

 

M-1

Schedule I

 

[Reserved]

 

Schedule I

Schedule II

 

Interim Tests

 

Schedule II

Annex A

 

Diversity Score Calculation

 

Annex A

Annex B

 

Moody’s RiskCalc Calculation

 

Annex B

 

v


--------------------------------------------------------------------------------


SALE AND SERVICING AGREEMENT

THIS SALE AND SERVICING AGREEMENT, dated as of July 7, 2006 (this “Agreement”),
is by and among:

(1)                                  ARCC COMMERCIAL LOAN TRUST 2006, a
statutory trust created and existing under the laws of the State of Delaware, as
the issuer (together with its successors and assigns, the “Issuer”);

(2)                                  ARCC CLO 2006 LLC, a Delaware limited
liability company, as the trust depositor (together with its successor and
assigns, in such capacity, the “Trust Depositor”);

(3)                                  ARES CAPITAL CORPORATION, a Maryland
corporation (together with its successors and assigns, “Ares Capital”), as the
servicer (together with its successor and assigns, in such capacity, the
“Servicer”), and as the originator (together with its successor and assigns, in
such capacity, the “Originator”);

(4)                                  U.S. BANK NATIONAL ASSOCIATION (together
with its successors and assigns, “U.S. Bank”), not in its individual capacity,
but as the trustee (together with its successors and assigns, in such capacity,
the “Trustee”), and as the collateral administrator (together with its successor
and assigns, in such capacity, the “Collateral Administrator”);

(5)                                  LYON FINANCIAL SERVICES, INC. (d/b/a U.S.
Bank Portfolio Services) (together with its successors and assigns, “Lyon”), not
in its individual capacity but as the backup servicer (together with its
successors and assigns, in such capacity, the “Backup Servicer”); and

(6)                                  WILMINGTON TRUST COMPANY (together with its
successors and assigns, “Wilmington Trust”), not in its individual capacity but
as the owner trustee (together with its successors and assigns, in such
capacity, the “Owner Trustee”).

R E C I T A L S

WHEREAS, in the regular course of its business, the Originator originates and/or
otherwise acquires Loans;

WHEREAS, the Trust Depositor acquired the Initial Loans from the Originator and
may acquire from time to time thereafter certain Substitute Loans;

WHEREAS, during the Ramp-Up Period and the Replenishment Period, the Issuer
intends to acquire Additional Loans from the Trust Depositor from time to time
using the proceeds of Draws under the Class A-1A VFN Notes, amounts on deposit
in the Class A-1A VFN Funding Account and Principal Collections with respect to
the Loan Assets; and the Trust Depositor wishes to convey any such Additional
Loans to the Issuer;


--------------------------------------------------------------------------------




WHEREAS, it is a condition to the Trust Depositor’s acquisition of the Initial
Loans, any Additional Loans and any Substitute Loans from the Originator that
the Originator make certain representations and warranties regarding the Loan
Assets for the benefit of the Trust Depositor as well as the Issuer;

WHEREAS, on the Closing Date, the Trust Depositor will fund the Issuer by
selling, conveying and assigning all its right, title and interest in the
Initial Loan Assets and certain other assets to the Issuer;

WHEREAS, the Issuer is willing to purchase and accept assignment of the Loan
Assets from the Trust Depositor pursuant to the terms hereof; and

WHEREAS, the Servicer is willing to service the Loan Assets for the benefit and
account of the Issuer pursuant to the terms hereof.

NOW, THEREFORE, based upon the above recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

Section 1.01.        Definitions

Whenever used in this Agreement, the following words and phrases, unless the
context otherwise requires, shall have the following meanings:

“1940 Act” means the Investment Company Act of 1940, as amended.

“Accountants’ Effective Date Certificate” shall have the meaning provided in
Section 2.06(g).

“Accreted Interest” means accrued interest on a Permitted PIK Loan that is added
to the principal amount of such Permitted PIK Loan instead of being paid as it
accrues.

“Additional Loan” means any Loan, other than an Initial Loan, acquired by the
Issuer from the Trust Depositor for inclusion in the Collateral and having a
Cut-Off Date during the Ramp-Up Period or the Replenishment Period.

“Additional Loan Assets” means any assets acquired by the Trust Depositor from
the Originator and by the Issuer from the Trust Depositor during the Ramp-Up
Period and the Replenishment Period pursuant to Section 2.06(a), which assets
shall include the Trust Depositor’s (or Originator’s, as applicable) right,
title and interest in the following:

(i)            the Additional Loans listed in the related Subsequent List of
Loans, all payments paid in respect thereof and all monies due, to become due or
paid in respect thereof

2


--------------------------------------------------------------------------------




accruing on and after the applicable Cut-Off Date and all Liquidation Proceeds
and recoveries thereon, in each case as they arise after the applicable Cut-Off
Date;

(ii)           all security interests and Liens and Related Property subject
thereto from time to time purporting to secure payment by Obligors under such
Loans;

(iii)          all guaranties, indemnities and warranties, Asset Specific Swaps,
and other agreements or arrangements of whatever character from time to time
supporting or securing payment of such Loans;

(iv)          all collections and records (including Computer Records) with
respect to the foregoing;

(v)           all documents relating to the applicable Loan Files; and

(vi)          all income, payments, proceeds and other benefits of any and all
of the foregoing, including but not limited to, all accounts, cash and currency,
chattel paper, electronic chattel paper, tangible chattel paper, copyrights,
copyright licenses, equipment, fixtures, general intangibles, instruments,
commercial tort claims, deposit accounts, inventory, investment property, letter
of credit rights, software, supporting obligations, accessions, and other
property consisting of, arising out of, or related to the foregoing, but
excluding any Excluded Amount with respect thereto.

“Additional Principal Amount” means with respect to any Distribution Date, an
amount equal to the excess, if any, of the Cumulative Charged-Off Amount over
the Cumulative Additional Principal Amount.

“Administrative Expenses” means fees and expenses (excluding amounts related to
indemnification) due or accrued with respect to any Distribution Date and
payable by the Issuer as provided for in the relevant fee letter:

(a)           to the Trustee, (i) any quarterly fees to be paid to it pursuant
to the Transaction Documents, (ii) any additional fees, expenses or other
amounts and (iii) if a Successor Servicer is being appointed, any Servicing
Transfer Costs incurred by the Trustee;

(b)           to the Owner Trustee, (i) any quarterly fees to be paid to it
pursuant to the Transaction Documents and (ii) any additional fees, expenses or
other amounts;

(c)           to the Backup Servicer, (i) any quarterly fees to be paid to it
pursuant to the Transaction Documents, (ii) any additional fees, expenses or
other amounts and (iii) if a Successor Servicer is being appointed, any
Servicing Transfer Costs incurred by the Backup Servicer;

(d)           the independent accountants, agents and counsel of the Issuer for
fees and expenses including, but not limited to, audit fees and expenses;

(e)           the Class A-1A VFN Agent under the Class A-1A VFN Purchase
Agreements for expenses of the Class A-1A VFN Agent;

3


--------------------------------------------------------------------------------




(f)            any other Person in respect of any governmental fee, charge or
tax in relation to the Issuer;

(g)           to the Trustee, for unpaid fees and expenses (including fees and
expenses of its agents and counsel) incurred in the exercise of its rights and
remedies on behalf of the Securityholders pursuant to Article V of the
Indenture;

(h)           to S&P and Moody’s, for their respective ongoing surveillance
fees;

(i)            to the Persons entitled thereto, any amounts due in respect of
listing the Listed Notes on the Irish Stock Exchange; and

(j)            to the Collateral Administrator under the Collateral
Administration Agreement for expenses of the Collateral Administrator.

provided that (x) amounts payable as Administrative Expenses pursuant to clauses
(a)(ii), b(ii), c(ii), (d), (e), (f) , (g), (i) and (j) above shall in no event
exceed $100,000 in the aggregate for any 12-month period, except that in the
case of a Distribution Date after the occurrence of an Event of Default, amounts
payable as Administrative Expenses pursuant to clause (g) above may be paid in
an amount up to $20,000 and (y) Administrative Expenses will not include (A) any
amounts due or accrued with respect to the actions taken on or in connection
with the Closing Date, (B) any principal of, interest or commitment fee on, any
Notes, (C) Class A-1A VFN Increased Costs and Class A-1A VFN Breakage Costs or
(D) amounts payable to Trustee, the Backup Servicer and the Owner Trustee in
respect of indemnification.

“Affiliate” of any specified Person means any other Person that, directly or
indirectly, controls, is controlled by, or is under common control with, such
Person, or is a director or officer of such Person; provided that for purposes
of determining whether any Loan is an Eligible Loan or any Obligor is an
Eligible Obligor, the term Affiliate shall not include any Affiliate
relationship which may exist solely as a result of direct or indirect ownership
of, or control by, a common Person, including any Subsidiary of such Person,
whose principal business activity is acquiring, holding and selling investments
(including controlling interests) in otherwise unrelated companies that each are
distinct legal entities with separate management, books and records and bank
accounts, whose operations are not integrated with one another and whose
financial condition and creditworthiness are independent of the other companies
in which such Person acquires, holds or sells investments. For the purposes of
this definition, “control” (including the terms “controlling”, “controlled by”
and “under common control with”) when used with respect to any specified Person
means the possession, direct or indirect, of the power to vote 20% or more of
the voting securities of such Person or to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise. Each of the Trustee and the Owner Trustee
may conclusively presume that a Person is not an Affiliate of another Person
unless a Responsible Officer of such trustee has actual knowledge to the
contrary.

“Agented Loans” means, with respect to any Loan, (a) the Loan is originated or
purchased by the Originator in accordance with the Credit and Collection Policy
and the Servicing Standard as a part of a syndicated loan transaction that has
been fully consummated prior to such Loan

4


--------------------------------------------------------------------------------




becoming part of the Collateral, (b) upon the sale of the Loan under this
Agreement to the Issuer, the Required Loan Documents with respect thereto shall
have been provided to the Trustee, as applicable, (c) the Issuer, as assignee of
the Loan, has all of the rights and obligations of the Originator (other than
the Originator’s obligations as lead agent, collateral agent or paying agent or
in similar capacities with respect to such Loan) with respect to such Loan and
the Originator’s right, title and interest in and to the Related Property, (d)
the Loan is secured by an undivided interest in the Related Property that also
secures and is shared by, on a pro rata basis, all other holders of such
Obligor’s notes of equal priority issued in such syndicated loan transaction and
(e) the Originator (or a wholly owned subsidiary of the Originator) is the lead
agent, collateral agent and paying agent for all lenders in such syndicated loan
transaction and receives payment directly from the Obligor thereof on behalf of
such lenders.

“Aggregate Outstanding Loan Balance” means, as of any date, the sum of the
Outstanding Loan Balance for each Loan included as part of the Collateral on
such date, minus the Outstanding Loan Balance of any Charged-Off Loans; provided
that for purposes of calculating the Aggregate Outstanding Loan Balance, the
Outstanding Loan Balance of each Revolving Loan and each Delayed Draw Term Loan
shall be deemed to be the maximum permissible principal balance thereof under
the Underlying Loan Agreements with respect to such Loan.

“Aggregate Outstanding Principal Balance” means, as of any date of
determination, the sum of the Outstanding Principal Balances of each Class of
Notes outstanding on such date.

“Applicable Law” means for any Person or property of such Person, all existing
and future applicable laws, rules, regulations (including proposed, temporary
and final income tax regulations), statutes, treaties, codes ordinances,
permits, certificates, orders and licenses of and interpretations by any
Governmental Authority (including, without limitation, usury laws, the Federal
Truth in Lending Act, and Regulation Z and Regulation B of the Board of
Governors of the Federal Reserve System), and applicable judgments, decrees,
injunctions, writs, awards or orders of any court, arbitrator or other
administrative, judicial, or quasi-judicial tribunal or agency of competent
jurisdiction.

“Ares Capital CP Funding LLC” means Ares Capital CP Funding LLC, a Delaware
limited liability company and a wholly owned subsidiary of Ares Capital.

“Ares Capital Prime Rate” means an annual rate of interest payable at the
applicable prime rate established by the Servicer with respect to each Scheduled
Payment Advance and each Servicing Advance.

“Asset Specific Swap” means an interest rate exchange agreement with respect to
a particular Loan, entered into by the Originator with a Swap Counterparty, and
assigned by the Originator, directly or indirectly, to the Issuer, which
entitles the Issuer to exchange scheduled fixed rate interest payable in respect
of such Loan for LIBOR payments and satisfies the following conditions:

(i)            the notional balance of such Asset Specific Swap shall be equal
to the scheduled principal amount of the related Loan;

5


--------------------------------------------------------------------------------


(ii)           such Asset Specific Swap shall amortize according to the same
schedule as, and terminate no earlier than the maturity date of, the related
Loan;

(iii)          payments under such Asset Specific Swap shall be due on each date
on which a Scheduled Payment is to be made under the related Loan;

(iv)          such Asset Specific Swap by its terms shall provide for
termination upon (i) the related Loan becoming a Charged-Off Loan or a
Delinquent Loan or (ii) prepayment of the related Loan in full;

(v)           such Asset Specific Swap contains appropriate limited recourse and
non-petition provisions equivalent (mutatis mutandis) to those contained in this
Agreement and the Indenture; and

(vi)          all of the Originator’s rights and obligations (other than its
obligation to make payments to the Swap Counterparty in connection with the
termination, transfer, reduction or amendment of such Asset Specific Swap, or
any portion thereof) with respect to such Asset Specific Swap have been assigned
to the Issuer.

“Assignment” means each assignment, substantially in the form of Exhibit A,
relating to an assignment, transfer and conveyance of the Loans and the Related
Property by the Trust Depositor to the Issuer.

“Average Life” means, on any Measurement Date with respect to any Loan, the
number (rounded to the nearest one tenth) obtained by dividing (a) the sum of
the products of (i) the number of years from such Measurement Date to the
respective dates of each successive Scheduled Payment of principal of such Loan
and (ii) the respective amounts of principal of such Scheduled Payments by (b)
the sum of all future Scheduled Payments of principal on such Loan.

“B Excess Amount” means an amount equal to $0.

“BB Excess Amount” means an amount equal to $0.

“Backup Servicer” means the Person acting as Backup Servicer hereunder, its
successors in interest and any Successor Backup Servicer hereunder.

“Backup Servicer Fee Letter” means the fee letter, dated as of the date hereof,
between the Issuer and the Backup Servicer.

“Backup Servicer Termination Notice” shall have the meaning provided in Section
8.10(a).

“Backup Servicer Transfer” shall have the meaning provided in Section 8.10(b).

“Backup Servicing Fee” shall have the meaning provided in the Backup Servicer
Fee Letter.

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.

6


--------------------------------------------------------------------------------




“BIF” means the Bank Insurance Fund, or any successor thereto.

“Broadly Syndicated Loan” means any Loan to an Obligor issued as part of a loan
facility with an original loan size (including any first and second lien loans
included in such facility) greater than $250,000,000, including for purposes of
this definition the maximum available amount of commitments under any Revolving
Loans and Delayed Draw Term Loans.

“Business Day” means any day other than (a) a Saturday or Sunday, or (b) a day
on which banking institutions in the city of New York, New York, and the city in
which the corporate trust office of the Trustee is located are authorized or
obligated by law or executive order to be closed; provided that if any action is
required of the Ireland Paying Agent or the Backup Servicer, then, for purposes
of determining when such Ireland Paying Agent or Backup Servicer action is
required, Dublin, Ireland and Marshall, Minnesota, respectively will be
considered in determining “Business Day”.

“CCC Excess Amount” means, as of any date of determination, an amount equal to
the greater of: (i) 50% of the excess of (a) the sum of the Outstanding Loan
Balances of all Loans included in the Collateral that have an S&P Rating of
“CCC+” or lower over (b) the product of (x) the Expected Aggregate Outstanding
Loan Balance times (y) 25%, and (ii) zero.

“CCC Excess Condition” means, as of any date of determination, a condition that
is satisfied if the CCC Excess Amount is equal to or less than 13.50% of the
Expected Aggregate Outstanding Loan Balance.

“CCC Excess Failure” means the failure to satisfy the CCC Excess Condition
within a period of ten Business Days following the discovery by the Servicer of
the failure to satisfy such condition.

“Certificate” means the ARCC Commercial Loan Trust 2006 Certificate representing
a beneficial equity interest in the Issuer and issued pursuant to the Trust
Agreement.

“Certificate Account” shall have the meaning provided in Section 5.01 of the
Trust Agreement.

“Certificateholder” means each registered Holder of a fractional undivided
ownership interest in the Certificate.

“Certificate Register” shall have the meaning provided in the Trust Agreement.

“Charged-Off Loan” means a Loan in the Collateral (other than a Current Pay
Loan) with respect to which there has occurred one or more of the following:

(i)            the occurrence of both (a) any portion of a payment of interest
on or principal of such Loan is not paid when due (without giving effect to any
grace period or any Scheduled Payment Advance made in respect of such payment of
interest or principal) or would be so delinquent but for any amendment or
modification made to such Loan resulting from the Obligor’s inability to pay
such Loan in accordance with its terms and (b) within 120 days of when such
delinquent payment was first due, all delinquencies have not been cured;

(ii)           an Insolvency Event has occurred with respect to the related
Obligor;

7


--------------------------------------------------------------------------------




(iii)          the related Obligor has suffered any material adverse change that
materially affects its viability as a going concern, as determined by Servicer
in its sole discretion in accordance with the Credit and Collection Policy;

(iv)          the Servicer has determined, in its sole discretion, in accordance
with the Credit and Collection Policy, that all or a portion of such Loan is not
collectible;

(v)           any portion of the proceeds used to make payments of principal of
or interest on such Loan have come from a new loan by the Originator or an
entity controlled by the Originator to the Obligor or any of its Affiliates,
which new loan was made to the Obligor due to the Obligor’s inability to make
such payments of principal or interest; or

(vi)          the related Obligor is rated “D” or “SD” by S&P.

“Class” means any group of Notes identified herein, as applicable, as the Class
A-1A Notes, the Class A-1A VFN Notes, the Class A-1B Notes, the Class A-2A
Notes, the Class A-2B Notes, the Class B Notes, the Class C Notes, the Class D
Notes, and the Class E Notes.

“Class A Noteholder” means a Holder of Class A-1 Notes or Class A-2 Notes.

“Class A Notes” means the Class A-1 Notes and the Class A-2 Notes.

“Class A-1 Noteholder” means a Holder of Class A-1A Notes, Class A-1A VFN Notes
or Class A-1B Notes.

“Class A-1 Notes” means, collectively, the Class A-1A Notes, the Class A-1A VFN
Notes and the Class A-1B Notes.

“Class A-1A Interest Amount” means, for each Interest Period, the product of (i)
the Note Interest Rate applicable to the Class A-1A Notes for such Interest
Period, (ii) the Outstanding Principal Balance of the Class A-1A Notes as of the
first day of such Interest Period (after giving effect to all distributions made
on such day) and (iii) a fraction, the numerator of which is the number of days
in such Interest Period and the denominator of which is 360.

“Class A-1A Interest Shortfall” means the Interest Shortfall with respect to the
Class A-1A Notes.

“Class A-1A Note Interest Rate” means the annual rate of interest payable with
respect to the Class A-1A Notes, which shall be equal to LIBOR plus 0.25% per
annum.

“Class A-1A Noteholder” means a Holder of Class A-1A Notes.

“Class A-1A Notes” means the ARCC Commercial Loan Trust 2006 Notes, Series 2006,
Class A-1A Notes, issued pursuant to the Indenture.

“Class A-1A VFN Agent” means U.S. Bank National Association, in its capacity as
Class A-1A VFN Agent under the Class A-1A VFN Purchase Agreement, together with
its successors in such capacity.

8


--------------------------------------------------------------------------------




“Class A-1A VFN Breakage Costs” means, with respect to any Due Period, “breakage
costs”, if any, incurred by Class A-1A VFN Noteholders as a result of (i) a
prepayment of amounts under the Class A-1A VFN Notes on a day other than a
Permitted Prepayment Date and calculated as provided in the Class A-1A VFN
Purchase Agreement or (ii) a failure by the Issuer to effect a Draw on the
scheduled date therefor after having submitted a request for a Draw to the Class
A-1A VFN Agent in accordance with the provisions of the Class A-1A VFN Purchase
Agreement (unless such failure is due to the failure of the Class A-1A VFN
Noteholders to fund such Draw).

“Class A-1A VFN Commitment” means, with respect to any Class A-1A VFN Note at
any time, the maximum aggregate outstanding principal amount of advances,
whether at the time funded or unfunded, that the Class A-1A VFN Noteholder (or
any Liquidity Providers with respect to such Noteholder) is obligated from time
to time under the Class A-1A VFN Purchase Agreement to make to the Issuer;
provided that the aggregate Class A-1A VFN Commitments in effect at any time
shall not exceed the Maximum Class A-1A VFN Commitment.

“Class A-1A VFN Commitment Fee” means the fee payable in respect of the undrawn
amount of the Class A-1A VFN Notes (and on the amount of any Draw funded by a
Class A-1A VFN Noteholder in connection with such Noteholder’s failure to
satisfy the Rating Criteria) until the Commitment Termination Date at the Class
A-1A VFN Commitment Fee Rate, payable quarterly in arrears on each Distribution
Date and calculated on the basis of a 360-day year and the actual number of days
elapsed.

“Class A-1A VFN Commitment Fee Rate” means a rate per annum of 0.175%.

“Class A-1A VFN Funding Account” means the trust account so designated and
established and maintained in accordance with Section 7.01 and the Indenture.

“Class A-1A VFN Funding Test” means a test that will be satisfied as of any date
of determination (a) prior to the Commitment Termination Date, if (i) the sum of
(x) the undrawn amount of the Class A-1A VFN Commitments (excluding the Class
A-1A VFN Commitment of any Class A-1A VFN Noteholder which has been required to
fund a Draw in the amount of the unused portion of such Noteholder’s Class A-1A
VFN Commitment in connection with its failure to satisfy the Rating Criteria)
plus (y) the amount standing to the credit of the Class A-1A VFN Funding Account
equals or exceeds (ii) the aggregate Exposure Amount of Revolving Loans and
Delayed Draw Term Loans then included in the Collateral, (b) on and after a
Commitment Termination Date of the type specified in clause (i) or (ii) of the
definition thereof, if the amount standing to the credit of the Class A-1A VFN
Funding Account equals or exceeds the aggregate Exposure Amount of Revolving
Loans and Delayed Draw Term Loans then included in the Collateral and (c) on and
after a Commitment Termination Date of the type specified in clause (iii) of the
definition thereof shall be deemed satisfied.

“Class A-1A VFN Increased Costs” means, with respect to any Distribution Date,
the amount as set forth in a certificate of a Class A-1A VFN Noteholder
delivered to the Issuer and the Trustee on or prior to the related Determination
Date, necessary to compensate such Class A-1A VFN Noteholder or any Funding
Entity for (a) any increase in cost to such Class A-1A VFN Noteholder or Funding
Entity of making or maintaining any loan or asset purchase under the Class A-1A
VFN Purchase Agreement or such Liquidity Facility (or maintaining its obligation
to

9


--------------------------------------------------------------------------------




make any such loan or asset purchase) resulting from a change in law applicable
to such Class A-1A VFN Noteholder or Funding Entity, (b) any reduction in any
amount received or receivable by a Class A-1A VFN Noteholder or Funding Entity
under the Class A-1A VFN Purchase Agreement or such Liquidity Facility resulting
from a change in law applicable to such Class A-1A VFN Noteholder or Funding
Entity or (c) any reduction in the rate of return on the capital of a Class A-1A
VFN Noteholder or Funding Entity or its parent/holding company resulting from a
change in law applicable to such Class A-1A VFN Noteholder or Funding Entity or
parent/holding company to a level below that which such Class A-1A VFN
Noteholder or Funding Entity or parent/holding company could have achieved but
for such change in law.

“Class A-1A VFN Interest Allocation Percentage” means, for each Interest Period
and with respect to each Class A-1A VFN Noteholder, a fraction, expressed as a
percentage, (a) the numerator of which is the average Outstanding Principal
Balance of the Class A-1A VFN Note of such Holder during such Interest Period,
and (b) the denominator of which is the average Outstanding Principal Balance of
all Class A-1A VFN Notes during such Interest Period (excluding the amount of
any Draw funded by a Class A-1A VFN Noteholder in connection with its failure to
satisfy the Rating Criteria).

“Class A-1A VFN Interest Amount” means, for each Interest Period, the product of
(i) the Note Interest Rate applicable to the Class A-1A VFN Notes for such
Interest Period, (ii) the weighted average Outstanding Principal Balance of the
Class A-1A VFN Notes during such Interest Period (excluding the amount of any
Draw funded by a Class A-1A VFN Noteholder in connection with its failure to
satisfy the Rating Criteria) and (iii) a fraction, the numerator of which is the
number of days in such Interest Period and the denominator of which is 360, such
product to be remitted to each Class A-1A VFN Noteholder pursuant to the
Priority of Payments in accordance with such Class A-1A VFN Noteholder’s Class
A-1A VFN Interest Allocation Percentage.

“Class A-1A VFN Interest Shortfall” means the Interest Shortfall with respect to
the Class A-1A VFN Notes.

“Class A-1A VFN Note Interest Rate” means the annual rate of interest payable
with respect to the Class A-1A VFN Notes, which shall be equal to LIBOR plus
0.28% per annum.

“Class A-1A VFN Noteholder” means a Holder of Class A-1A VFN Notes.

“Class A-1A VFN Notes” means the ARCC Commercial Loan Trust 2006 Notes, Series
2006, Class A-1A VFN Notes, issued pursuant to the Indenture.

“Class A-1A VFN Prepayment” means any payment of principal of the Class A-1A VFN
Notes occurring prior to the Stated Maturity Date.

“Class A-1A VFN Purchase Agreement” means the Class A-1A VFN Purchase Agreement,
dated as of the Closing Date, among the Issuer, the Class A-1A VFN Agent and the
respective Holders of the Class A-1A VFN Notes, as such agreement may be
amended, modified, restated, waived or supplemented and in effect from time to
time.

“Class A-1B Interest Amount” means, for each Interest Period, the product of (i)
the Note Interest Rate applicable to the Class A-1B Notes for such Interest
Period, (ii) the Outstanding

10


--------------------------------------------------------------------------------




Principal Balance of the Class A-1B Notes as of the first day of such Interest
Period (after giving effect to all distributions made on such day) and (iii) a
fraction, the numerator of which is the number of days in such Interest Period
and the denominator of which is 360.

“Class A-1B Interest Shortfall” means the Interest Shortfall with respect to the
Class A-1B Notes.

“Class A-1B Note Interest Rate” means the annual rate of interest payable with
respect to the Class A-1B Notes, which shall be equal to LIBOR plus 0.37% per
annum.

“Class A-1B Noteholder” means a Holder of Class A-1B Notes.

“Class A-1B Notes” means the ARCC Commercial Loan Trust 2006 Notes, Series 2006,
Class A-1B Notes, issued pursuant to the Indenture.

“Class A-2A Interest Amount” means, for each Interest Period, the product of (a)
the Note Interest Rate applicable to the Class A-2A Notes for such Interest
Period, (b) the Outstanding Principal Balance of the Class A-2A Notes as of the
first day of such Interest Period (after giving effect to all distributions made
on such day) and (c) a fraction, the numerator of which is the number of days in
such Interest Period and the denominator of which is 360.

“Class A-2A Interest Shortfall” means the Interest Shortfall with respect to the
Class A-2A Notes.

“Class A-2A Note Interest Rate” means the annual rate of interest payable with
respect to the Class A-2A Notes, which shall be equal to LIBOR plus 0.22% per
annum.

“Class A-2A Noteholder” means a Holder of Class A-2A Notes.

“Class A-2A Notes” means the ARCC Commercial Loan Trust 2006 Notes, Series 2006,
Class A-2A Floating Rate Notes, issued pursuant to the Indenture.

“Class A-2B Interest Amount” means, for each Interest Period, the product of (a)
the Note Interest Rate applicable to the Class A-2B Notes for such Interest
Period, (b) the Outstanding Principal Balance of the Class A-2B Notes as of the
first day of such Interest Period (after giving effect to all distributions made
on such day) and (c) a fraction, the numerator of which is the number of days in
such Interest Period and the denominator of which is 360.

“Class A-2B Interest Shortfall” means the Interest Shortfall with respect to the
Class A-2B Notes.

“Class A-2B Note Interest Rate” means the annual rate of interest payable with
respect to the Class A-2B Notes, which shall be equal to LIBOR plus 0.35% per
annum.

“Class A-2B Noteholder” means a Holder of Class A-2B Notes.

“Class A-2B Notes” means the ARCC Commercial Loan Trust 2006 Notes, Series 2006,
Class A-2B Floating Rate Notes, issued pursuant to the Indenture.

“Class A-2 Noteholder” means a Holder of Class A-2A Notes or Class A-2B Notes.

“Class A-2 Notes” means the Class A-2A Notes and the Class A-2B Notes.

11


--------------------------------------------------------------------------------




“Class B Accrued Payable” means, for any Distribution Date with respect to which
the Class B Interest Amount is calculated using clause (ii)(b) of the definition
thereof, the excess, if any, of (i) the amount that would have been calculated
as the Class B Interest Amount on such Distribution Date if the calculation was
made using clause (ii)(a) of the definition of Class B Interest Amount and not
clause (ii)(b) of such definition over (ii) the amount calculated as the Class B
Interest Amount on such Distribution Date, together with the unpaid portion of
any such excess from prior Distribution Dates (and interest accrued thereon at
the Class B Note Interest Rate).

“Class B Interest Amount” means, for each Interest Period, the product of (i)
the Note Interest Rate applicable to the Class B for such Interest Period, (ii)
the lesser of (a) the Outstanding Principal Balance of the Class B Notes as of
the first day of such Interest Period (after giving effect to all distributions
made on such day) and (b) the excess, if any, of (1) the Aggregate Outstanding
Loan Balance as of the last day of the Due Period immediately preceding the
start of such Interest Period over (2) the Outstanding Principal Balance of the
Class A Notes as of the first day of such Interest Period (after giving effect
to all distributions made on such day), and (iii) a fraction, the numerator of
which is the number of days in such Interest Period and the denominator of which
is 360.

“Class B Interest Shortfall” means the Interest Shortfall with respect to the
Class B Notes.

“Class B Note Interest Rate” means the annual rate of interest payable with
respect to the Class B Notes, which shall be equal to LIBOR plus 0.43% per
annum.

“Class B Noteholder” means a Holder of Class B Notes.

“Class B Notes” means the ARCC Commercial Loan Trust 2006 Notes, Series 2006,
Class B Floating Rate Deferrable Interest Notes, issued pursuant to the
Indenture.

“Class C Accrued Payable” means, for any Distribution Date with respect to which
the Class C Interest Amount is calculated using clause (ii)(b) of the definition
thereof, an amount equal to the excess, if any, of (i) the amount that would
have been calculated as the Class C Interest Amount on such Distribution Date if
the calculation was made using clause (ii)(a) of the definition of Class C
Interest Amount and not clause (ii)(b) of such definition over (ii) the amount
calculated as the Class C Interest Amount on such Distribution Date, together
with the unpaid portion of any such excess from prior Distribution Dates (and
interest accrued thereon at the Class C Note Interest Rate).

“Class C Interest Amount” means, for each Interest Period, the product of (i)
the Class C Note Interest Rate for such Interest Period, (ii) the lesser of (a)
the Outstanding Principal Balance of the Class C Notes as of the first day of
such Interest Period (after giving effect to all distributions made on such day)
and (b) the excess, if any, of (1) the Aggregate Outstanding Loan Balance as of
the last day of the Due Period immediately preceding the start of such Interest
Period over (2) the Outstanding Principal Balance of the Class A Notes and the
Class B Notes as of the first day of such Interest Period (after giving effect
to all distributions made on such day), and (iii) a fraction, the numerator of
which is the number of days in such Interest Period and the denominator of which
is 360.

12


--------------------------------------------------------------------------------




“Class C Interest Shortfall” means the Interest Shortfall with respect to the
Class C Notes.

“Class C Note Interest Rate” means the annual rate of interest payable with
respect to the Class C Notes, which shall be equal to LIBOR plus 0.70% per
annum.

“Class C Noteholder” means a Holder of Class C Notes.

“Class C Notes” means the ARCC Commercial Loan Trust 2006 Notes, Series 2006,
Class C Floating Rate Deferrable Interest Notes, issued pursuant to the
Indenture.

“Class D Accrued Payable” means, for any Distribution Date with respect to which
the Class D Interest Amount is calculated using clause (ii)(b) of the definition
thereof, the excess, if any, of (i) the amount that would have been calculated
as the Class D Interest Amount on such Distribution Date if the calculation was
made using clause (ii)(a) of the definition of Class D Interest Amount and not
clause (ii)(b) of such definition over (ii) the amount calculated as the Class D
Interest Amount on such Distribution Date, together with the unpaid portion of
any such excess from prior Distribution Dates (and interest accrued thereon at
the Class D Note Interest Rate).

“Class D Interest Amount” means, for each Interest Period, the product of (i)
the Note Interest Rate applicable to the Class D Notes for such Interest Period,
(ii) the lesser of (a) the Outstanding Principal Balance of the Class D Notes as
of the first day of such Interest Period (after giving effect to all
distributions made on such day) and (b) the excess, if any, of (1) the Aggregate
Outstanding Loan Balance as of the last day of the Due Period immediately
preceding the start of such Interest Period over (2) the Outstanding Principal
Balance of the Class A Notes, the Class B Notes and the Class C Notes as of the
first day of such Interest Period (after giving effect to all distributions made
on such day) and (iii) a fraction, the numerator of which is the number of days
in such Interest Period and the denominator of which is 360.

“Class D Interest Shortfall” means the Interest Shortfall with respect to the
Class D Notes.

“Class D Note Interest Rate” means the annual rate of interest payable with
respect to the Class D Notes, which shall be equal to LIBOR plus 1.35% per
annum.

“Class D Noteholder” means a Holder of Class D Notes.

“Class D Notes” means the ARCC Commercial Loan Trust 2006 Notes, Series 2006,
Class D Floating Rate Deferrable Interest Notes, issued pursuant to the
Indenture.

“Class E Noteholder” means a Holder of Class E Notes.

“Class E Notes” means the ARCC Commercial Loan Trust 2006 Notes, Series 2006,
Class E Principal Only Notes, issued pursuant to the Indenture.

“Class Scenario Loss Rate” means, with respect to any Class rated by S&P, at any
time, an estimate of the cumulative default rate for the Current Portfolio or
the Proposed Portfolio, as applicable, consistent with S&P’s rating of such
Class on the Closing Date, determined by application of the S&P CDO Monitor at
such time.

13


--------------------------------------------------------------------------------




“Closing Date” means July 7, 2006.

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
legislation thereto.

“Collateral” means, as of any date, the “Indenture Collateral,” as such term is
defined in the Indenture.

“Collateral Administration Agreement” means the Collateral Administration
Agreement, dated as of the Closing Date, among the Issuer, the Servicer and the
Collateral Administrator.

“Collateral Administrator” means U.S. Bank National Association, solely in its
capacity as Collateral Administrator under the Collateral Administration
Agreement, until a successor Person shall have become the Collateral
Administrator pursuant to the applicable provisions of the Collateral
Administration Agreement, and thereafter “Collateral Administrator” shall mean
such successor Person.

“Collateral Quality Table” means, as set forth below, the table that shall be
used in determining, for the Loans included in the Collateral as of any date of
determination after the Effective Date, compliance with the Weighted Average
Spread Test, the Diversity Test and the Moody’s Weighted Average Rating Factor
Test:

Weighted Average

 

 

 

Weighted Average

Spread

 

Diversity Score

 

Rating Factor

5.25%

 

28

 

3690

5.00%

 

28

 

3600

4.75%

 

28

 

3510

5.25%

 

25

 

3555

5.00%

 

25

 

3500

4.75%

 

25

 

3410

5.25%

 

22

 

3385

5.00%

 

22

 

3340

4.75%

 

22

 

3270

“Collections” means the aggregate of Interest Collections and Principal
Collections.

“Commission” means the United States Securities and Exchange Commission.

“Commitment Fee Amount” means, with respect to the Class A-1A VFN Notes as of
any Distribution Date, the sum of (a) the amount determined for the related
Interest Period by multiplying (i) the Class A-1A VFN Commitment Fee Rate, (ii)
the excess, if any, of (x) the weighted average aggregate Class A-1A VFN
Commitments during such Interest Period over (y) the weighted average
Outstanding Principal Balance of the Class A-1A VFN Notes during such Interest
Period (excluding the amount of any Draw funded by a Class A-1A VFN Noteholder
in connection with its failure to satisfy the Rating Criteria) and (iii) a
fraction, the numerator of which is the number of days in such Interest Period
and the denominator of which is 360, plus (b) any unpaid Commitment Fee Amount
due in respect of any prior Distribution Date, plus (c)

14


--------------------------------------------------------------------------------




interest at the Note Interest Rate applicable to the Class A-1A VFN Notes on any
accrued and unpaid Commitment Fee Amount due in respect of any prior
Distribution Date from the date such unpaid Commitment Fee Amount was originally
due and payable.

“Commitment Termination Date” means the date on which any of the following first
occurs: (i) the last day of the Replenishment Period; (ii) the date on which the
Class A-1A VFN Commitments are declared terminated following an Event of Default
described in Sections 5.01(vi), (vii) and (ix) of the Indenture; or (iii) the
Repurchase Date.

“Compliance Plan” means a plan intended to result in compliance by the Issuer
with the Portfolio Criteria as of the Effective Date.

“Computer Records” means the computer records generated by the Servicer that
provide information relating to the Loans and that were used by the Originator
in selecting the Loans conveyed to the Trust Depositor pursuant to Section 2.01
(and any Additional Loans and any Substitute Loans conveyed to the Trust
Depositor pursuant to Section 2.06 and Section 11.01, respectively).

“Contractual Obligation” means, with respect to any Person, any provision of any
securities issued by such Person or any indenture, mortgage, deed of trust,
contract, undertaking, agreement, instrument or other document to which such
Person is a party or by which it or any of its property is bound or is subject.

“Corporate Trust Office” means, with respect to the Trustee or Owner Trustee, as
applicable, the office of the Trustee or Owner Trustee at which at any
particular time its corporate trust business shall be principally administered,
which offices at the date of the execution of this Agreement are located at the
addresses set forth in Section 13.04.

“Credit and Collection Policy” means the written credit policy and procedures
manual (which covers credit, collection and servicing policies and procedures)
of the Originator and the Servicer in effect on the Closing Date (a copy of
which is attached as Exhibit K), as amended or supplemented from time to time in
accordance with Section 5.02(l), a copy of which has been provided to the Trust
Depositor, the Issuer, the Owner Trustee and the Trustee; and with respect to
any Successor Servicer, the written collection policies and procedures of such
Person at the time such Person becomes a Successor Servicer.

“Credit Impaired Criteria” with respect to any Loan, the occurrence of any of
the following:

(i)            such Loan has been downgraded or placed on watch list for
possible downgrade by Moody’s since the date on which such Loan was purchased by
the Issuer; or

(ii)           (a) the spread for such Loan has been increased since the date of
purchase by (1) 0.25% or more (in the case of a Loan with a spread over the
applicable reference rate selected by the Servicer in the exercise of its
reasonable business judgment (prior to such increase) less than or equal to
2.0%), (2) 0.375% or more (in the case of a Loan with a spread over the
applicable reference rate selected by the Servicer in the exercise of its
reasonable business judgment (prior to such increase) greater than 2.0% but less
than or equal to 4.0%) or (3) 0.5% or more (in the case of a Loan with a spread
over the applicable reference rate selected by the

15


--------------------------------------------------------------------------------




Servicer in the exercise of its reasonable business judgment (prior to such
increase) greater than 4.0%) due, in each case, to a deterioration in the
related borrower’s financial ratio or financial results in accordance with the
underlying Loan or (b) other than in case of any Fixed Rate Loan, the Market
Value of such Loan has decreased by at least 1.0% of the price paid by the
Issuer for such Loan due to a deterioration in the related Obligor’s financial
ratio or financial results with respect to such Loan.

“Credit Impaired Loan” means any Loan in the Collateral that is not a
Charged-Off Loan but which, in the Servicer’s reasonable business judgment, has
a significant risk of declining in credit quality or becoming a Charged-Off
Loan; provided that, if the rating of the Class A Notes or Class B Notes has
been reduced by one or more rating subcategories from that in effect on the
Closing Date or withdrawn by Moody’s or S&P (unless it has been reinstated to
the rating assigned on the Closing Date), or the rating of the Class C Notes or
the Class D Notes has been reduced by two or more rating subcategories from that
in effect on the Closing Date or withdrawn by Moody’s (unless it has been
reinstated to the rating assigned on the Closing Date), then such Loan shall not
be considered a Credit Impaired Loan unless it satisfies the Credit Impaired
Criteria.

“Cumulative Additional Principal Amount” means, (a) as of the initial
Distribution Date, an amount equal to zero, or (b) as of any Distribution Date
after the initial Distribution Date, an amount equal to the aggregate of amounts
applied as Additional Principal Amounts on prior Distribution Dates.

“Cumulative Charged-Off Amount” means, as of any Distribution Date, an amount
equal to the sum of (i) the sum of the Outstanding Loan Balances of all Loans
which have become Charged-Off Loans minus the sum of the Recovery Value of all
Loans which have become Charged-Off Loans and (ii) the sum, for all Loans (other
than Charged-Off Loans) which have been sold pursuant to this Agreement, of the
excess, if any, of the Outstanding Loan Balance of each such Loan at the time of
sale over the applicable Sale Proceeds (exclusive of accrued interest and of any
amount reimbursable to the Servicer therefrom pursuant to this Agreement)
received with respect to such Loan, in each case during the period from the
Closing Date or the Cut-Off Date, as applicable, to and including the last day
of the Due Period immediately preceding such Distribution Date.

“Current Pay Loan” means a Loan in the Collateral (other than a DIP Loan) that
would be a Charged-Off Loan but for the exclusion of Current Pay Loans from the
definition thereof and:

(i)            as to which all interest and principal payments due (other than
any principal payments due solely as a result of the commencement of an
Insolvency Proceeding) have been paid in cash and the Servicer has documented
and certified its assessment that it reasonably expects that the remaining
scheduled interest and principal payments due will be paid in cash when due;

(ii)           (a) such Loan has a Moody’s Rating of either (1) at least “Caa1”
(and if rated “Caa1”, such rating is not on “Watch List” for downgrade) and the
Market Value of such Loan is at least 80% of par, or (2) at least “Caa2” (or
“Caa1” and on “Watch List” for downgrade) and the Market Value of such Loan is
at least 85% of par and, in the case of a rating of “Caa2”, such

16


--------------------------------------------------------------------------------




rating is not on “Watch List” for downgrade, provided that if the Moody’s Rating
of such Loan has been withdrawn, then, solely for the purposes of this
definition, the rating of such Loan shall be deemed to be the Moody’s Rating of
such Loan immediately prior to the withdrawal of such rating; and (b) if the
Obligor is the subject of a bankruptcy proceeding an order of the bankruptcy
court shall have been entered that permits such Obligor to make the scheduled
interest payments on such Loan; and

(iii)          the S&P Rating Condition shall have been satisfied with respect
to the classification of such Loan as a Current Pay Loan;

provided that not more than 7.5% of the Aggregate Outstanding Loan Balance as of
the last day of any Due Period may consist of Current Pay Loans, and, to the
extent that the aggregate Outstanding Loan Balance of Current Pay Loans included
in the Collateral exceeds 7.5% of the Aggregate Outstanding Loan Balance as of
any such day, the Current Pay Loans representing such excess Outstanding Loan
Balance shall constitute Charged-Off Loans and not Current Pay Loans.

“Current Portfolio” means the portfolio (measured by the outstanding principal
balance and treating Revolving Loans and Delayed Draw Term Loans as fully
funded) of (a) the Loans, (b) Principal Collections held as cash and (c)
Permitted Investments purchased with Principal Collections existing immediately
prior to the applicable Measurement Date.

“Curtailment” means, with respect to a Loan, any payment of principal received
by the Issuer during a Due Period as part of a payment allocable to a Loan that
is in excess of the principal portion of the Scheduled Payment due for such Due
Period and which is not intended to satisfy the Loan in full, nor is intended to
cure a delinquency, including any accelerated amortization due to structural
features of the related Loan.

“Cut-Off Date” means each date after the Closing Date on which an Additional
Loan or Substitute Loan is transferred to the Issuer.

“Delaware Statutory Trust Act” means Chapter 38 of Title 12 of the Delaware
Code, 12 Del. C. §§ 3801 et seq., as the same may be amended from time to time.

“Delayed Draw Term Loan” means a Loan that is fully committed on the initial
funding date thereof and is required by its terms to be fully funded in one or
more installments on draw dates to occur within three years after the closing
date thereof but which, once fully funded, has the characteristics of a Term
Loan; provided that, once fully funded, such Loan will cease to be a Delayed
Draw Term Loan.

“Delinquent Loan” means a Loan (that is not a Charged Off Loan) in the
Collateral as to which there has occurred one or more of the following:

(a)                                  in the case of a Loan which is neither
publicly rated by Moody’s nor publicly rated by S&P, any portion of a payment of
interest on or principal of such Loan is not paid when due (after giving effect
to any applicable grace period (subject in all cases to a maximum grace period
of five Business Days) but without giving effect to any Scheduled Payment
Advance made in respect of such payment of

17


--------------------------------------------------------------------------------




interest or principal); provided that, if the Servicer reasonably believes all
delinquencies will be cured within 60 calendar days of when such delinquent
payment was first due, such Loan shall only be deemed a Delinquent Loan if all
such delinquencies are not cured within such 60 day period; provided further
that the Servicer’s option described in the foregoing proviso shall at any time
extend only to the lesser of (1) three Loans and (2) five percent of the
Aggregate Outstanding Loan Balance;

(b)                                 in the case of a Loan which is publicly
rated by Moody’s or S&P, any portion of a payment of interest on or principal of
such Loan is not paid when due (after giving effect to any applicable grace
period (subject in all cases to a maximum grace period of five Business Days)
but without giving effect to any Scheduled Payment Advance made in respect of
such payment of interest or principal);

(c)                                  consistent with the Credit and Collection
Policy such Loan would be classified as delinquent by the Servicer or the
Originator;

(d)                                 the Loan shall have been amended or modified
due to the Obligor’s inability to make payments of principal or interest under
such Loan in a manner that would reduce the interest rate payable by the Obligor
thereunder;

(e)                                  the Loan shall have been amended or
modified in a manner other than as specified in clause (d) above due to the
Obligor’s inability to make any portion of a payment of interest on or principal
of such Loan when due (after giving effect to any applicable grace period,
subject in all cases to a maximum grace period of five Business Days);

(f)                                    the Loan shall have been subject to a
modification of the type described in clause (e) of the definition of Specified
Amendment;

(g)                                 the Loan shall have been subject to a
modification of the type specified in clauses (a) through (d) of the definition
of Specified Amendment and within 60 days after the effective date of the
relevant Specified Amendment the Servicer has not delivered notice to S&P of
such modification; or

(h)                                 any Additional Loan or Substitute Loan
which, within 60 days after the related Cut Off Date, the Servicer has not
submitted to each Rating Agency for rating; provided that such Loan shall not be
deemed a Delinquent Loan by reason of the Servicer’s failure to present such
Loan to Moody’s if such Loan has a Moody’s Rating determined in accordance with
clause (e) of the definition thereof;

provided that if any Loan to an Obligor is a Delinquent Loan, or if any Loan to
an Obligor from the Originator or any entity controlled by the Originator would
be a Delinquent Loan if owned by the Issuer, then all Loans to that Obligor
ranked equally with, or subordinated in right of payment to, such Delinquent
Loans shall be deemed to be Delinquent Loans; provided further that such Loan or
Loans shall cease to be deemed delinquent as of the date that each Loan which
caused any other Loan to be deemed delinquent in accordance with the preceding
proviso has become a performing Loan and maintained such status for a period of
12 consecutive months.

18


--------------------------------------------------------------------------------


“Determination Date” means, with respect to a Distribution Date, the close of
business on the fifth Business Day prior to such Distribution Date.

“DIP Loan” means a loan to an Obligor that is a “debtor-in-possession” as
defined under the Bankruptcy Code, the terms of which have been approved by an
order of the United States Bankruptcy Court, the United States District Court or
any other court of competent jurisdiction, the enforceability of which order is
not subject to any pending contested matter or proceeding (as such terms are
defined in the Federal Rules of Bankruptcy Procedure) and which order provides
that: (i)(a) such DIP Loan is fully secured by liens on the debtor’s otherwise
unencumbered assets pursuant to §364(c)(2) of the Bankruptcy Code or any other
applicable bankruptcy or insolvency law, or (b) such DIP Loan is secured by
liens of equal or senior priority on property of such debtor’s estate that is
otherwise subject to a lien pursuant to §364(d) of the Bankruptcy Code or any
other applicable bankruptcy or insolvency law, and (ii) such DIP Loan is fully
secured based upon a current valuation or appraisal report. Notwithstanding the
foregoing, such a Loan shall not be deemed to be a DIP Loan following the
emergence of the related debtor-in-possession from bankruptcy protection under
Chapter 11 of the Bankruptcy Code.

“Distribution Date” means each 20th day of each December, March, June and
September commencing on December 20, 2006 and ending on the Stated Maturity
Date; provided that, if any such date is not a Business Day, the date of payment
will be the next succeeding Business Day.

“Diversity Score” means the single number that indicates collateral
concentration for Loans in terms of both Obligor and industry concentration,
which is calculated as described in Annex A.

“Diversity Test” means a test that will be satisfied, as of any date of
determination, if the Diversity Score equals or exceeds the Diversity Score set
forth in the Collateral Quality Table in the appropriate column opposite the
then-current Reference Spread, in each case as of such date of determination.

“Dollar” and “$” means the lawful currency of the United States.

“Downgrade Event” means the reduction or withdrawal of the rating issued by
either of Moody’s or S&P on the Closing Date with respect to any outstanding
class of Offered Notes and the Class D Notes.

“Draw” means a borrowing made by the Issuer (at the direction of the Servicer)
in accordance with the Class A-1A VFN Purchase Agreement under the Class A-1A
VFN Notes on any Business Day prior to the Commitment Termination Date.

“Draw Date” means the date of any Draw.

“Due Period” means, with respect to the first Distribution Date, the period from
and including the Closing Date to but excluding the 5th day of the calendar
month in which the first Distribution Date occurs, and for any Distribution Date
thereafter, the period from and including the 5th day of the calendar month in
which the prior Distribution Date occurred to but excluding the 5th day of the
calendar month in which such Distribution Date occurs.

19


--------------------------------------------------------------------------------




“Effective Date” means the earlier of (a) the date which is fifteen Business
Days prior to the Distribution Date occurring in June, 2007 and (b) the date on
which the Servicer certifies to the Trustee that the Aggregate Outstanding Loan
Balance of the Loans purchased by the Issuer for inclusion in the Collateral,
together with any Principal Collections, equals the Expected Aggregate
Outstanding Loan Balance.

“Effective Date Ratings Confirmation” shall have the meaning provided in Section
2.06(g).

“Elevation” shall have the meaning provided in Section 13.22.

“Elevation Date” shall have the meaning provided in Section 13.22.

“Eligible Asset” shall have the meaning provided in Rule 3a-7 under the 1940
Act.

“Eligible Deposit Account” means either (a) a segregated account with a
Qualified Institution, or (b) a segregated trust account with the corporate
trust department of a depository institution organized under the laws of the
United States or any one of the states thereof, including the District of
Columbia (or any domestic branch of a foreign bank), and acting as a trustee for
funds deposited in such account, so long as any of the securities of such
depository institution shall have, in the case of Moody’s, a short-term credit
rating of “P-1” and in the case of S&P a commercial paper short-term debt rating
of “A-1+” and a long-term unsecured debt rating of at least “AA–”.

“Eligible Loan” means, on and as of the Closing Date (or, in the case of a
Participation described in clause (ix) below, the date that is 60 days after the
Closing Date) in the case of the Initial Loans and as of the related Cut-Off
Date in the case of any Additional Loans or Substitute Loans, a Loan as to which
each of the following is true; provided that any Loan which has an S&P Rating
shall not include a “p”, “pi”, “q”, “r” or “t” subscript:

(i)            the Loan is a Large Middle Market Loan, Traditional Middle Market
Loan, Broadly Syndicated Loan (and including, for a period of 60 calendar days
after the Closing Date, Participations therein) or a Qualified Participated
Loan;

(ii)           the Loan is an Eligible Asset;

(iii)          the Loan is Registered;

(iv)          the Obligor with respect to the Loan is an Eligible Obligor;

(v)           the Loan is denominated and payable only in U.S. Dollars and does
not permit the currency in which or country in which the Loan is payable to be
changed;

(vi)          the Obligor with respect to the Loan or, if such Loan is an
Agented Loan, the paying agent with respect thereto, has been directed to make
all Scheduled Payments to the Principal and Interest Account;

(vii)         the Loan does not contravene any Applicable Laws (including,
without limitation, laws, rules and regulations, if applicable, relating to
usury, truth in lending, fair credit

20


--------------------------------------------------------------------------------




billing, fair credit reporting, equal credit opportunity, fair debt collection
practices, licensing and privacy) and no part thereof is in violation of
Applicable Law;

(viii)        all material consents, licenses, approvals or authorizations of,
or registrations or declarations with, any Governmental Authority or any other
Person required to be obtained, effected or given in connection with the making,
acquisition, transfer or performance of the Loan have been duly obtained,
effected or given and are in full force and effect;

(ix)           the Loan is eligible under the Underlying Loan Agreement to be
sold, assigned or transferred to the Trust Depositor and the Issuer,
respectively (giving effect to the provisions of Sections 9-406 and 9-408 of the
UCC), and neither the sale, transfer or assignment of the Loan under the Loan
Sale Agreement and this Agreement to the Trust Depositor and the Issuer,
respectively, nor the granting of a security interest under the Indenture to the
Trustee, violates, conflicts with or contravenes any Applicable Law or any
contractual or other restriction, limitation or encumbrance; provided that this
clause shall not apply (a) to Qualified Participated Loans or (b) for a period
of 60 days after the Closing Date, to all other Participated Loans, which will
be converted to full assignments within 60 days following the Closing Date;

(x)            the Loan is not the subject of an offer of exchange or tender by
its issuer, for cash, securities or any other type of consideration, and has not
been called for redemption or tender into any other security or property;

(xi)           the Loan (a) is not an equity security, (b) does not provide for
the conversion or exchange into an equity security at any time on or after the
date it is included as part of the Collateral, and (c) does not constitute, and
none of the Related Property securing the Loan constitutes, Margin Stock;

(xii)          the Loan is not a Loan with respect to which interest required by
the Underlying Loan Agreement to be paid in cash has previously been deferred or
capitalized as principal and not subsequently paid in full;

(xiii)         the Loan provides for a fixed amount of principal payable in cash
no later than its stated or legal maturity;

(xiv)        all payments in respect of the Loan are required to be made free
and clear of, and without deduction or withholding for or on account of, any
taxes, unless such withholding or deduction is required by Applicable Law in
which case the Obligor thereof is required to make “gross-up” payments that
cover the full amount of any such withholding taxes on an after-tax basis;

(xv)         the information with respect to such Loan set forth on the list of
Loans delivered to the Trustee is true and complete;

(xvi)        the repayment of the Loan is not subject to material non-credit
related risk (for example, a Loan, the payment of which is expressly contingent
upon the nonoccurrence of a catastrophe), as reasonably determined by the
Servicer in accordance with the Credit and Collection Policy;

21


--------------------------------------------------------------------------------




(xvii)       to the best of the Originator’s or the Trust Depositor’s knowledge,
as applicable, if the Loan is a Third Party Acquired Loan, then immediately
prior to the transfer and assignment (if applicable) contemplated by the
instruments of conveyance relating to such Loan, the assignor (if any) held good
and indefeasible title to, and was the sole owner of, the Loans being
transferred to the Issuer, subject to no Liens except Liens which will be
released simultaneously with such transfer and assignment (if applicable) and
Liens permitted by the Transfer and Servicing Agreements; and immediately upon
the transfer and assignment (if applicable) contemplated by the instruments of
conveyance relating to such Loan, the Issuer will hold good and indefeasible
title to, and be the sole owner of, each Loan, subject to no Liens except Liens
in favor of the Trustee;

(xviii)      to the best of the Originator’s or the Trust Depositor’s knowledge,
as applicable, (a) the Loan has been documented in a manner consistent with the
Credit and Collection Policy and (b) the Loan is evidenced by a promissory note
(other than in the case of a Noteless Loan), a credit agreement containing an
express promise to pay, a security agreement or instrument and related loan
documents that have been duly authorized and executed, are in full force and
effect and constitute the legal, valid, binding and absolute and unconditional
payment obligation of the related Obligor, enforceable against such Obligor in
accordance with their terms (subject, as to enforcement only, to applicable
bankruptcy, insolvency, moratorium or other similar laws affecting the rights of
creditors generally and to general principles of equity, whether considered in a
suit at law or in equity), and there are no conditions precedent to the
enforceability or validity of the Loan that have not been satisfied or validly
waived;

(xix)         to the best of the Originator’s or the Trust Depositor’s
knowledge, as applicable, all parties that have had any interest in the Loan,
whether as mortgagee, assignee, pledgee or otherwise, are (or, during the period
in which they held and disposed of such interest, were) (i) in compliance with
any and all applicable licensing requirements of the laws of the state wherein
any Related Property is located, and (ii) (A) organized under the laws of such
state, (B) qualified to do business in such state, (C) federal savings and loan
associations or national banks having principal offices in such state or (D) not
doing business in such state;

(xx)          the Loan (i) was originated and underwritten, or purchased and
re-underwritten, by the Originator, subject to, without limitation, the
completion of a due diligence review, (ii) is fully documented, and (iii) is
being serviced by the Servicer, in accordance with the Credit and Collection
Policy and the Servicing Standard;

(xxi)         in the case of a Third Party Acquired Loan, such Loan (i) was
acquired by the Issuer in an arm’s length transaction at the fair market value
thereof as of the related date of acquisition, (ii) is fully documented and
(iii) is being serviced by the Servicer, in each case in accordance with the
Credit and Collection Policy and the Servicing Standard;

(xxii)        the Loan has an original term to maturity that does not exceed 120
months and the Loan matures prior to the Stated Maturity Date;

(xxiii)       all of the original or certified Required Loan Documents with
respect to the Loan have been, or will be, delivered to the Trustee on or prior
to the Closing Date (in the case of an Initial Loan) and the applicable Cut-Off
Date (in the case of an Additional Loan or

22


--------------------------------------------------------------------------------




Substitute Loan), and all Servicing Files are being or shall be maintained at
the principal place of business of the Servicer in accordance with the Servicing
Standard;

(xxiv)       the Loan is not currently delinquent in payment and, since its
origination or purchase, the Loan has never been more than 30 days delinquent in
payment of either principal or interest;

(xxv)        the Originator has not received notice of a material default,
breach, violation or event or condition which would give rise to a right of
acceleration existing under the Underlying Loan Agreement related to the Loan
and no event which, with the passage of time or with notice and the expiration
of any grace or cure period, would constitute a material default, breach,
violation or event or condition which would give rise to a right of acceleration
of the Loan;

(xxvi)       to the best of the Originator’s or the Trust Depositor’s knowledge,
as applicable, no provision of the Required Loan Documents has been waived,
modified, or altered in any respect by the Originator or any of its Affiliates
on or after (i) the date on which the Originator originated or acquired the
related Loan, in the case of a Loan acquired by the Issuer from the Originator,
or (ii) the date on which the Issuer acquired the related Loan, in the case of a
Third Party Acquired Loan, except in accordance with the Credit and Collection
Policy and the Servicing Standard and by instruments duly authorized and
executed and contained in the Required Loan Documents and recorded, if
necessary, to protect the interests of the Noteholders and which has been
delivered to the Trustee or, with respect to any Agented Loan, to the custodian
or collateral agent with respect thereto;

(xxvii)      the Loan is neither a new loan that replaced a prior loan by the
Originator or any of its Affiliates to the Obligor that was a Delinquent Loan or
a Charged-Off Loan nor an extension of credit by the Originator to the Obligor
for the purpose of (i) making any past due principal, interest or other payments
due on the Loan, (ii) preventing such Loan or any other loan to the related
Obligor from becoming past due or (iii) causing a Delinquent Loan or a
Charged-Off Loan to cease to be so classified;

(xxviii)     other than in the case of Permitted PIK Loans, the Loan does not
permit interest to be deferred or capitalized;

(xxix)       the Loan is not subject to any right of rescission, set-off,
counterclaim or defense, including the defense of usury, by the related Obligor
(including any account debtor or Person obligated to make payments on the Loan
to such Obligor), nor will the operation of any of the terms of the Underlying
Loan Agreement, or the exercise of any right thereunder, render the Underlying
Loan Agreement unenforceable in whole or in part, or subject to any right of
rescission, set-off, counterclaim or defense, including the defense of usury, no
such right of rescission, set-off, counterclaim or defense has been asserted
with respect thereto, and the Underlying Loan Agreement with respect to the Loan
provide for an affirmative waiver by the related Obligor of all rights of
rescission, set-off and counterclaim against the Originator and its assignees;

(xxx)        the Loan does not contain a confidentiality provision that
restricts or purports to restrict the ability of the Trustee to exercise its
rights under the Transfer and Servicing

23


--------------------------------------------------------------------------------




Agreements, including, without limitation, its rights to review the Loan, the
Required Loan Documents and Loan File;

(xxxi)       other than with respect to Agented Loans, the Originator has
caused, and will cause, to be performed any and all acts reasonably required to
be performed to preserve the rights and remedies of the Trustee as specified in
this Agreement and in the Indenture and in any Insurance Policies applicable to
the Loan;

(xxxii)      the Loan provides for cash payments that fully amortize the
Outstanding Loan Balance of such Loan on or by its maturity and does not provide
for such Outstanding Loan Balance to be discounted pursuant to a prepayment in
full;

(xxxiii)     such Loan does not permit interest to be capitalized in its
entirety or contain payment obligations relating to “put rights” by the related
Obligor;

(xxxiv)     the proceeds of such Loan will not be used to finance activities of
the type engaged in by businesses classified under NAICS Codes 2361 (Residential
Building Construction), 2362 (Nonresidential Building Construction), 2371
(Utility System Construction), or 2372 (Land Subdivision);

(xxxv)      such Loan was purchased for a price equal to or greater than 90% of
par, provided that Loans purchased for a price lower than 90% of par may
comprise 7.5% of the Aggregate Outstanding Loan Balance;

(xxxvi)     such Loan is not a Revolving Loan or a Delayed Draw Term Loan,
provided that any such Loan shall be deemed an Eligible Loan if the sum of the
Outstanding Loan Balances of all Revolving Loans plus the sum of the undrawn
portions of all Delayed Draw Term Loans does not exceed 12.5% of the Aggregate
Outstanding Loan Balance;

(xxxvii)    if the Loan is one of a number of loans made to the same Obligor at
the same seniority in such Obligor’s capital structure, such Loan and any other
loans to the same Obligor contain standard cross-collateralization and
cross-default provisions; and

(xxxviii)   if the Loan is an Agented Loan:

(i)                                     the related Required Loan Documents (A)
shall include a note purchase or similar agreement containing provisions
relating to the appointment and duties of a paying agent and a collateral agent
and in such capacity such agent has the right to receive and collect payments
and to enforce the Obligor’s obligations on behalf of all holders of the
Obligor’s underlying indebtedness at the direction of the requisite majority of
the underlying lenders and (B) if the note in respect of such Agented Loan was
issued in a transaction involving more than one class of notes, intercreditor
provisions;

(ii)                                  if the entity serving as the collateral
agent of the security for all notes of the Obligor issued under the applicable
Underlying Loan Agreement has changed from the time of the origination of the
Loan, all appropriate

24


--------------------------------------------------------------------------------




 

assignments of the collateral agent’s rights in and to the collateral on behalf
of the holders of the indebtedness of the Obligor under such facility have been
executed and filed or recorded as appropriate prior to such Loan becoming a part
of the Collateral;

(iii)                               all required notifications, if any, have
been given to the collateral agent, the paying agent and any other parties
required by the Underlying Loan Agreement of, and all required consents, if any,
have been obtained with respect to, the Originator’s assignment of such Loan and
the Originator’s right, title and interest in the Related Property to the Trust
Depositor, the assignment thereof to the Issuer and the Trustee’s security
interest therein on behalf of the Noteholders;

(iv)                              the right to control the actions of and
replace the collateral agent and/or the paying agent of the Obligor’s
indebtedness under the facility is to be exercised by at least a majority in
interest of all holders of such indebtedness; and

(v)                                 all indebtedness of the Obligor of the same
priority within each facility is cross-defaulted, the Related Property securing
such indebtedness is held by the collateral agent for the benefit of all holders
of such indebtedness and all holders of such indebtedness (A) have an undivided
pari passu interest in the collateral securing such notes, (B) are secured by,
and share in the proceeds of the sale or other disposition of, such collateral
on a pro rata basis and (C) may transfer or assign their right, title and
interest in the Related Property;

“Eligible Obligor” means, on any date of determination, any Obligor that:

(i)            is a business organization (and not a natural person) that is
duly organized and validly existing under the laws of its jurisdiction of
organization;

(ii)           such Obligor is duly organized and validly existing under the
laws of, or all or substantially all of its assets are located in, the United
States, Canada, or any Group I Country, Group II Country or Group III Country;

(iii)          is a legal operating entity or holding company (except with
respect to a Loan to an SPE Obligor);

(iv)          is not a Governmental Authority;

(v)           is not an Affiliate (other than with respect to an SPE Obligor) of
Ares Capital, the Servicer, the Trust Depositor or the Issuer;

(vi)          is not the subject of an Insolvency Proceeding; and

(vii)         is not an Obligor of a Charged-Off Loan or Delinquent Loan;
provided that an Obligor with respect to a Charged-Off Loan or a Delinquent Loan
shall cease to be disqualified

25


--------------------------------------------------------------------------------




 

under this clause (vii) as of the date that each Loan which caused such Obligor
to be so disqualified has become a performing Loan and maintained such status
for a period of 6 consecutive months.

“Eligible Repurchase Obligations” means repurchase obligations with respect to
any security that is a direct obligation of, or fully guaranteed by, the United
States or any agency or instrumentality thereof the obligations of which are
backed by the full faith and credit of the United States, in either case entered
into with a depository institution or trust company (acting as principal)
described in clauses (c)(ii) and (c)(iv) of the definition of Permitted
Investments.

“Enterprise Value” means, with respect to any Obligor, as of any date of
determination, (i) if such Obligor has been the subject of a merger, acquisition
or recapitalization transaction within the most recent three months, the
valuation of such Obligor as an entirety as determined in connection with such
transaction, as such valuation may be reduced as determined by the Servicer in
its reasonable discretion and in a manner consistent with the Credit and
Collection Policy, giving due consideration to transactions involving
enterprises comparable to such Obligor occurring during such three month period,
and (ii) in all other cases, the valuation of such Obligor as an entirety as
determined by the Servicer in its reasonable discretion and in a manner
consistent with the Credit and Collection Policy, giving due consideration to
transactions involving enterprises comparable to such Obligor which have been
consummated within the three months prior to such date.

“Environmental Laws” means any and all foreign, federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals,
interpretations and orders of courts or Governmental Authorities, relating to
the protection of human health or the environment, including, but not limited
to, requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of hazardous materials, and shall
include, without limitation, the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9601 et seq.), the Hazardous
Material Transportation Act (49 U.S.C. § 331 et seq.), the Resource Conservation
and Recovery Act (42 U.S.C. § 6901 et seq.), the Federal Water Pollution Control
Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.),
the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the Safe Drinking
Water Act (42 U.S.C. § 300, et seq.), the Environmental Protection Agency’s
regulations relating to underground storage tanks (40 C.F.R. Parts 280 and 281),
and the Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), and the
rules and regulations thereunder, each as amended or supplemented from time to
time.

“Event of Default” shall have the meaning specified in Section 5.01 of the
Indenture.

“Excess Liquidation Proceeds” means, as of any Distribution Date, the positive
excess of the cumulative Liquidation Proceeds received on Charged-Off Loans over
the sum of the cumulative Recovery Values of all Charged-Off Loans and the
aggregate of all Excess Liquidation Proceeds distributed on prior Distribution
Dates.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

26


--------------------------------------------------------------------------------




 

“Excluded Amounts” means (i) any amount received by, on or with respect to any
Loan in the Collateral, which amount is attributable to the payment of any tax,
fee or other charge imposed by any Governmental Authority on such Loan, (ii) any
amount representing escrows relating to taxes, insurance and other amounts in
connection with any Loan which is held in an escrow account for the benefit of
the related Obligor and the secured party pursuant to escrow arrangements, (iii)
any amount with respect to any Loan substituted, sold, retransferred or replaced
under Sections 2.05, 2.06 or 11.01, to the extent such amount is attributable to
a time after the effective date of such substitution, sale, retransfer or
replacement, (iv) any fee retained by the Originator in connection with the
origination of any Loan, and (v) any amount permitted to be retained by the
Servicer as an Excluded Amount hereunder.

“Expected Aggregate Outstanding Loan Balance” means $400,000,000.

“Exposure Amount” as of any date means, with respect to any Revolving Loan or
Delayed Draw Term Loan, the excess, if any, of (a) the maximum commitment of the
Issuer under the terms of the related loan agreement to make loans or issue,
fund, reimburse or cash collateralize letters of credit (and, for the avoidance
of doubt, the Issuer’s commitment in respect of a Charged-Off Loan or a Loan as
to which the commitment to make additional loans or issue, fund, reimburse or
cash collateralize letters of credit thereunder has been terminated shall be
zero) over (b) the sum of the outstanding principal balance and the aggregate
amount of all issued and outstanding letters of credit with respect to such
Revolving Loan or Delayed Draw Term Loan, as the case may be, as of such date.

“Fair Market Value” means for a Loan (including a Charged-Off Loan) the value
determined within ten days prior to the sale of such Loan to an Affiliate:

(i)                                     as the average of the bid side prices
determined by the Servicer based upon information from three unaffiliated loan
market participants (or, if the Servicer is unable to obtain bids from three
such participants, then from such lesser number of unaffiliated loan market
participants as the Servicer can obtain using efforts consistent with the
Servicing Standard);

(ii)                                  if a value cannot be obtained pursuant to
the means contemplated by clause (i) after reasonable efforts by the Servicer,
through a Valuation; or

(iii)                               if a value cannot be obtained pursuant to
the means contemplated by clauses (i) and (ii) after reasonable efforts by the
Servicer, by the Servicer in its judgment exercised in accordance with the
Servicing Standard.

“FDIC” shall mean the Federal Deposit Insurance Corporation and any successor
thereto.

“Finance Charges” means, with respect to any Loan, any interest or finance
charges owing by an Obligor pursuant to or with respect to such Loan.

“First Lien Loan” means a Loan which (i) is not, except as provided in the last
sentence of this definition, by its terms (and is not expressly permitted by its
terms to become) subordinate in right of payment to any other obligation for
borrowed money of the Obligor of such Loan, (ii) is secured by a valid first
priority perfected security interest or Lien in, to or on specified Related

27


--------------------------------------------------------------------------------




 

Property subject to customary permitted Liens (whether or not the Issuer and any
other lenders are also granted a security interest of a lower priority in
additional Related Property), and (iii) is secured by Related Property having a
value (determined as set forth below) not less than the Outstanding Loan Balance
of such Loan plus the aggregate Outstanding Loan Balance of all other Loans of
equal seniority secured by a first Lien or security interest in the same Related
Property. The determination as to whether condition (iii) of this definition is
satisfied shall be based on the Servicer’s judgment at the time the Loan is
included in the Collateral. The right to receive the proceeds of designated
Related Property subject to a set of contractual payment priorities affecting
debt issued under or governed by the same Underlying Loan Agreement will not
prevent a Loan that satisfies the express requirements hereof from being a First
Lien Loan.

“Fixed Rate Excess” means, as of any date of determination, an amount equal to a
fraction (expressed as a percentage), the numerator of which is equal to the
product of (a) the excess, if any, of the Weighted Average Coupon for such date
over 12% and (b) the sum of the Outstanding Loan Balances of all Fixed Rate
Loans (excluding any Charged-Off Loans, Delinquent Loans and Credit Impaired
Loans) in the Collateral as of such date and the denominator of which is equal
to the Aggregate Outstanding Loan Balance, in each case solely to the extent
that the Fixed Rate Excess is included in the calculation of the Weighted
Average Spread as of such date. In determining the Fixed Rate Excess on any date
of determination, the Weighted Average Coupon will be calculated as if the
Floating Rate Excess were equal to zero, and Loans that are Charged-Off Loans,
Delinquent Loans and Credit Impaired Loans will be included in the calculations
described herein if, as of such date, such Loans are paying in full current
interest pursuant to the terms of their Underlying Note or, if a Noteless Loan,
the related Underlying Loan Agreement.

“Fixed Rate Loan” means a Loan, other than a Floating Rate Loan, where the Loan
Rate payable by the Obligor thereunder is expressed as a fixed rate of interest.

“Floating LIBOR Rate Loan” means, as of any date of determination, a Loan where
the Loan Rate payable by the Obligor thereof in respect of the majority of the
Outstanding Loan Balance of such Loan is based on the Underlying LIBOR Rate plus
some specified percentage in addition thereto, and the Loan provides that such
Loan Rate will reset upon any change in the related Underlying LIBOR Rate.

“Floating Prime Rate Loan” means, as of any date of determination, a Loan where
the Loan Rate payable by the Obligor thereof in respect of the majority of the
Outstanding Loan Balance of such Loan is based on the Underlying Prime Rate plus
some specified percentage in addition thereto, and the Loan provides that such
Loan Rate will reset upon any change in the related Underlying Prime Rate.

“Floating Rate Excess” means, as of any date of determination, a fraction
(expressed as a percentage), the numerator of which is equal to the product of
(a) the excess, if any, of the Weighted Average Spread for such date over the
Minimum Weighted Average Spread for such date and (b) the sum of the Outstanding
Loan Balances of all Floating Rate Loans (excluding Charged-Off Loans,
Delinquent Loans and Credit Impaired Loans) in the Collateral as of such date,
and the denominator of which is the Aggregate Outstanding Loan Balance, in each
case solely to the extent that the Floating Rate Excess is included in the
calculation of the Weighted

28


--------------------------------------------------------------------------------




 

Average Coupon in the Collateral as of such date. In computing the Floating Rate
Excess on any date of determination, the Weighted Average Spread for such date
will be computed as if the Fixed Rate Excess were equal to zero, and Loans that
are Charged-Off Loans, Delinquent Loans and Credit Impaired Loans will be
included in the calculations described herein if, as of such date, such Loans
are paying in full current interest pursuant to the terms of their respective
Underlying Note or, if a Noteless Loan, the related Underlying Loan Agreement.

“Floating Prime Rate Loan” means, as of any date of determination, a Loan where
the Loan Rate payable by the Obligor thereof in respect of the majority of the
Outstanding Loan Balance of such Loan is based on the Underlying Prime Rate plus
some specified percentage in addition thereto, and the Loan provides that such
Loan Rate will reset upon any change in the related Underlying Prime Rate.

“Floating Rate Loan” means a Floating LIBOR Rate Loan, a Floating Prime Rate
Loan or a Swapped Floating Rate Loan.

“Foreclosed Property” means Related Property acquired by the Issuer for the
benefit of the Noteholders in foreclosure or by deed in lieu of foreclosure or
by other legal process.

“Funding Entity” means, with respect to any Class A-1A VFN Noteholder, any
Liquidity Provider party to a Liquidity Facility entered into by such Holder in
connection with the Class A-1A VFN Purchase Agreement or a guarantor of such
Liquidity Provider.

“Funding I Transaction” means the Sale and Servicing Agreement, dated as of
November 3, 2004 (as amended or supplemented from time to time) by and among
Ares Capital, as originator and as servicer, Ares Capital CP Funding LLC, as
borrower, each of the conduit purchasers and institutional purchasers party
thereto, each of the purchaser agents from time to time party thereto, Wachovia
Capital Markets, as administrative agent, and Lyon Financial Services, Inc.
(d/b/a U.S. Bank Portfolio Services) as backup servicer and U.S. Bank National
Association, as trustee, as amended.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and any court or arbitrator having jurisdiction over such Person.

“Group I Country” means any of The Netherlands, the United Kingdom, Australia
and New Zealand.

“Group II Country” means any of Germany, Ireland, Sweden and Switzerland.

“Group III Country” means any of Austria, Belgium, Denmark, Finland, France,
Iceland, Liechtenstein, Luxembourg, Norway and Spain.

“Highest Required Investment Category” means (a) with respect to ratings
assigned by Moody’s, “Aa2” and “P-1”, and (b) with respect to rating assigned by
S&P, “A-1” for short-term instruments and “A” for long-term instruments.

29


--------------------------------------------------------------------------------


 

“Holder” means (a) with respect to a Certificate, the Person in whose name such
Certificate is registered in the Certificate Register, and (b) with respect to a
Note, the Person in whose name such Note is registered in the Note Register;
provided that, unless repugnant to the context, Holder shall be deemed to
include the beneficial owner of such Certificate or Note.

“Indebtedness” means, with respect to any Person at any date, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than current liabilities incurred in the
ordinary course of business and payable in accordance with customary trade
practices) or which is evidenced by a note, bond, debenture or similar
instrument, (b) all obligations of such Person under capital leases, (c) all
obligations of such Person in respect of acceptances issued or created for the
account of such Person, and (d) all liabilities secured by any Lien on any
property owned by such Person even though such Person has not assumed or
otherwise become liable for the payment thereof.

“Indenture” means the Indenture, dated as of the Closing Date, between the
Issuer and the Trustee, as such agreement may be amended, modified, waived,
supplemented or restated from time to time.

“Indenture Collateral” shall have the meaning provided in the “granting clause”
of the Indenture.

“Independent” means, when used with respect to any specified Person, the Person
(a) is in fact independent of the Issuer, any other obligor on the Notes, the
Trust Depositor and any Affiliate of any of the foregoing Persons, (b) does not
have any direct financial interest or any material indirect financial interest
in the Issuer, any such other obligor, the Trust Depositor or any Affiliate of
any of the foregoing Persons and (c) is not connected with the Issuer, any such
other obligor, the Trust Depositor or any Affiliate of any of the foregoing
Persons as an officer, employee, trustee, partner, director or person performing
similar functions.

“Independent Accountants” shall have the meaning provided in Section 2.06(g).

“Ineligible Loan” means any Loan that is not an Eligible Loan due to a breach of
a representation or warranty as of its date of transfer to the Issuer which
materially and adversely affects the value of the Loan or the interest of the
Securityholders therein (notwithstanding that such representation or warranty
was made to the Originator’s or the Trust Depositor’s best knowledge).

“Initial Aggregate Outstanding Loan Balance” means the Aggregate Outstanding
Loan Balance as of the Closing Date of the Initial Loans transferred to the
Issuer on the Closing Date.

“Initial Class A-1A Principal Balance” means $75,000,000.

“Initial Class A-1A VFN Principal Balance” means an amount equal to zero.

“Initial Class A-1B Principal Balance” means $14,000,000.

“Initial Class A-2A Principal Balance” means $75,000,000.

“Initial Class A-2B Principal Balance” means $33,000,000.

30


--------------------------------------------------------------------------------




 

“Initial Class B Principal Balance” means $23,000,000.

“Initial Class C Principal Balance” means $44,000,000.

“Initial Class D Principal Balance” means $32,000,000.

“Initial Class E Principal Balance” means $54,000,000.

“Initial Loan Assets” means any assets acquired by the Trust Depositor from the
Originator and by the Issuer from the Trust Depositor on the Closing Date
pursuant to Section 2.01, which assets shall include the Trust Depositor’s (or
Originator’s, as applicable) right, title and interest in the following:

(i)            the Initial Loans, all payments paid in respect thereof and all
monies due, to become due or paid in respect thereof accruing on and after the
Closing Date and all Liquidation Proceeds and recoveries thereon;

(ii)           all security interests and Liens and Related Property subject
thereto from time to time purporting to secure payment by Obligors under such
Loans;

(iii)          all guaranties, indemnities and warranties, Asset Specific Swaps,
and other agreements or arrangements of whatever character from time to time
supporting or securing payment of such Loans;

(iv)          the Transaction Accounts together with all cash and investments in
each of the foregoing;

(v)           all collections and records (including Computer Records) with
respect to the foregoing;

(vi)          all documents relating to the applicable Loan Files; and

(vii)         all income, payments, proceeds and other benefits of any and all
of the foregoing, including but not limited to, all accounts, cash and currency,
chattel paper, electronic chattel paper, tangible chattel paper, copyrights,
copyright licenses, equipment, fixtures, general intangibles, instruments,
commercial tort claims, deposit accounts, inventory, investment property, letter
of credit rights, software, supporting obligations, accessions, and other
property consisting of, arising out of, or related to the foregoing, but
excluding any Excluded Amount with respect thereto.

“Initial Loans” means those Loans conveyed to the Issuer on the Closing Date and
identified on the initial List of Loans required to be delivered pursuant to
Section 2.02(d).

“Initial Purchaser” means Wachovia Capital Markets, LLC.

“Insolvency Event” means, with respect to a specified Person, (i) the filing of
a decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its property in an involuntary
case under any applicable Insolvency Law now

31


--------------------------------------------------------------------------------




 

or hereafter in effect, or appointing a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official for such Person or for any
substantial part of its property, or ordering the winding-up or liquidation of
such Person’s affairs, and such decree or order shall remain unstayed or
undismissed and in effect for a period of 60 consecutive days; or (ii) the
commencement by such Person of a voluntary case under any applicable Insolvency
Law now or hereafter in effect, or the consent by such Person to the entry of an
order for relief in an involuntary case under any such law, or the consent by
such Person to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
such Person or for any substantial part of its property, or the making by such
Person of any general assignment for the benefit of creditors, or the failure by
such Person generally to pay its debts as such debts become due, or the taking
of action by such Person in furtherance of any of the foregoing.

“Insolvency Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.

“Insolvency Proceeding” means any case, action or proceeding before any court or
other Governmental Authority relating to any Insolvency Event.

“Insurance Policy” means, with respect to any Loan, an insurance policy covering
liability and physical damage to or loss of the applicable Related Property,
including, but not limited to, title, hazard, life, accident and/or flood
insurance policies.

“Insurance Proceeds” means any amounts payable or any payments made on or with
respect to a Loan or the Related Property under any Insurance Policy which are
not applied or paid by the Obligor or the Servicer, as applicable, to the
restoration or repair of the Related Property or released to the Obligor,
another creditor or any other Person in accordance with the Applicable Law, the
Required Loan Documents, the Credit and Collection Policy, the Servicing
Standard and this Agreement, net of costs of collection.

“Interest Amount” means, with respect to any Distribution Date, the Class A-1A
Interest Amount, the Class A-1A VFN Interest Amount, the Class A-1B Interest
Amount, the Class A-2A Interest Amount, the Class A-2B Interest Amount, the
Class B Interest Amount, the Class C Interest Amount, and the Class D Interest
Amount payable on such Distribution Date, as applicable.

“Interest Collection Account” means a sub-account of the Principal and Interest
Account established and maintained pursuant to Section 7.03(a).

“Interest Collections” means the aggregate of:

(i)            amounts deposited into the Principal and Interest Account in
respect of:

(a)           all payments received on or after the Closing Date on account of
interest on the Loans (including Net Trust Swap Receipts, Finance Charges, fees
and the deferred interest component of a Permitted PIK Loan) and all late
payment, default and waiver charges;

32


--------------------------------------------------------------------------------




 

(b)           the Excess Liquidation Proceeds;

(c)           Insurance Proceeds (other than amounts to be applied to the
restoration or repair of the Related Property, or released or to be released to
the Obligor or others);

(d)           all proceeds from any other Related Property securing the Loans
(other than amounts released or to be released to the Obligor or others);

(e)           the interest portion of any amounts received (1) in connection
with the purchase or repurchase of any Loan and the amount of any adjustment for
substituted Loans and (2) as Scheduled Payment Advances that the Servicer
determines to make; and

(f)            the portion of any Sale Proceeds which constitute Sale Premiums
and accrued interest; and

(g)           Swap Breakage Receipts plus

(ii)           investment earnings on funds invested in Permitted Investments in
the Transaction Accounts; minus

(iii)          the amount of any losses incurred in connection with investments
in Permitted Investments in the Transaction Accounts.

“Interest Distributable Amount” means, as of any Distribution Date, the amount
of Interest Collections remaining after distribution of amounts under clauses 1
through 7 under Section 7.05(a).

“Interest Distributable Test” means a test satisfied on any Distribution Date if
the Interest Distributable Amount exceeds the sum of the Additional Principal
Amount and the Required Reserve Amount for such Distribution Date.

“Interest Period” means, for the first Distribution Date, the period commencing
on the Closing Date (or, in the case of the Class A-1A VFN Notes, on the date of
any Draw under the Class A-1A VFN Notes) and ending on the day before the first
Distribution Date (or, in the case of prepayment of any portion of the Class
A-1A VFN Notes before such Distribution Date, ending on the day before the
related Interim Distribution Date); and thereafter, the period commencing on a
Distribution Date (or, in the case of any incremental Draw under the Class A-1A
VFN Notes, from the date of such Draw) and ending on the day before the next
Distribution Date (or, in the case of prepayment of any portion of the Class
A-1A VFN Notes before such Distribution Date, ending on the day before the
related Interim Distribution Date).

“Interest Shortfall” means, with respect to each Class of Offered Notes and
Class D Notes and any Distribution Date, as applicable, an amount equal to the
excess, if any, of (i) the Interest Amount with respect to such Class of Notes
over (ii) the amount of interest actually paid to such Class of Notes, together
with the unpaid portion of any such excess from prior Distribution Dates (and
interest accrued thereon at the then applicable Note Interest Rate).

33


--------------------------------------------------------------------------------




 

“Interim Distribution Date” means any Business Day occurring prior to the Stated
Maturity Date on which a Class A-1A VFN Prepayment is made.

“Interim Test Date” means each Distribution Date occurring during the Ramp-Up
Period.

“Interim Tests” means tests that are satisfied if, as of any Interim Test Date,
(a) the Issuer has achieved the target level set forth in such Schedule II with
respect to (i) the Diversity Score, (ii) the Moody’s Weighted Average Rating,
(iii) the Weighted Average Spread and (iv) the Aggregate Outstanding Loan
Balance or (b) in the event that any of the tests set forth in clause (a) are
not satisfied as of such date, the Servicer, on behalf of the Issuer, has
delivered a Compliance Plan to the Trustee and the Rating Agencies.

“Investment” means, with respect to any Person, any direct or indirect loan,
advance or investment by such Person in any other Person, whether by means of
share purchase, capital contribution, loan or otherwise, excluding the
acquisition of Loans pursuant to the Transaction Documents.

“Investment Earnings” means the investment earnings (net of losses and
investment expenses) on amounts on deposit in the Principal and Interest
Account, the Note Distribution Account and the Reserve Fund, to be credited to
the Principal and Interest Account on the applicable Distribution Date pursuant
to Section 7.01 and Section 7.03.

“Ireland Paying Agent” means initially, the Paying Agent in Ireland appointed by
the Issuer pursuant to Section 3.03 of the Indenture, and any successor Paying
Agent appointed by the Issuer pursuant to such Section 3.03 of the Indenture.

“Irish Stock Exchange” means the Irish Stock Exchange and any successor
securities exchange thereto on which the Listed Notes may be listed for trading.

“Issuer” means the trust created by the Trust Agreement and funded pursuant to
this Agreement, consisting of the Loan Assets.

“Large Middle Market Loan” means any Loan issued as part of a loan facility with
an original loan size (including any first and second lien loans included in the
facility) greater than $125,000,000 but less than $250,000,000, including for
purposes of this definition the maximum available amount of commitments under
any Revolving Loans and Delayed Draw Term Loans.

“LIBOR” shall have the meaning provided in Section 7.06.

“LIBOR Determination Date” shall have the meaning provided in Section 7.06.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever, including, without limitation, any conditional sale or other
title retention agreement, and any financing lease having substantially the same
economic effect as any of the foregoing (including any UCC financing statement
or any similar instrument filed against a Person’s assets or properties).

34


--------------------------------------------------------------------------------




 

“Liquidation Expenses” means, with respect to any Loan, the aggregate amount of
all out-of-pocket expenses reasonably incurred by the Servicer (including
amounts paid to any Subservicer) and any reasonably allocated costs of counsel
(if any), in each case in accordance with the Servicer’s customary procedures in
connection with the repossession, refurbishing and disposition of any Related
Property securing such Loan upon or after the expiration or earlier termination
of such Loan and other out-of-pocket costs related to the liquidation of any
such Related Property, including the attempted collection of any amount owing
pursuant to such Loan if it is a Charged-Off Loan and, if requested by the
Trustee, the Servicer must provide to the Trustee a breakdown of the Liquidation
Expenses for any Loan along with any supporting documentation therefor.

“Liquidation Proceeds” means, with respect to any Charged-Off Loan, whatever is
receivable or received when such Loan or the Related Property is sold,
liquidated, foreclosed, exchanged, or otherwise disposed of, whether such
disposition is voluntary or involuntary, and includes all amounts representing
late fees and penalties relating thereto net of, without duplication, (i)
Liquidation Expenses relating to such Loan or Related Property reimbursed to the
Servicer therefrom pursuant to the terms of this Agreement and (ii) amounts
required to be released to other creditors, including any other costs, expenses
and taxes, or the related Obligor or grantor pursuant to applicable law or the
governing Required Loan Documents.

“Liquidation Report” shall have the meaning provided in Section 5.03(c).

“Liquidity Facility” means a liquidity loan agreement, credit facility and/or
purchase agreement providing for the several commitments of the Liquidity
Providers party thereto in the aggregate to make loans to, or acquire interests
in the assets of, a Class A-1A VFN Noteholder in an aggregate principal amount
at any one time outstanding at least equal to the Class A-1A VFN Commitments of
such Holder.

“Liquidity Provider” means one or more banks or other institutions or entities
from which a Class A-1A VFN Noteholder is entitled to borrow from or to which a
Class A-1A VFN Noteholder is entitled to sell an interest in assets under a
Liquidity Facility and any guarantor of any such Liquidity Facility.

“List of Loans” means the list identifying each Loan constituting part of the
Loan Assets, which list shall consist of the initial List of Loans reflecting
the Initial Loans transferred to the Issuer on the Closing Date, together with
any Subsequent List of Loans amending the most current List of Loans reflecting
the Additional Loans or Substitute Loans transferred to the Issuer on the
related Cut-Off Date (together with, if applicable, a deletion from such list of
the related Loan or Loans identified on the corresponding Loan Asset
Certificate), and which list in each case (a) identifies by account number and
primary Obligor name of each such Loan included in the Collateral and (b) sets
forth as to each such Loan (i) the Outstanding Loan Balance as of the Closing
Date in the case of the Initial Loans and the related Cut-Off Date in the case
of Additional Loans or Substitute Loans, and (ii) the maturity date, and which
list (as in effect on the Closing Date) is attached to this Agreement as Exhibit
G.

“Listed Notes” means the Class A-1A Notes, the Class A-1B Notes, the Class A-2A
Notes, the Class A-2B Notes, Class B Notes, Class C Notes and the Class D Notes.

35


--------------------------------------------------------------------------------




 

“Loan” means, an individual loan to an Obligor, or portion thereof including, as
applicable, Traditional Middle Market Loans, Large Middle Market Loans and
Broadly Syndicated Loans that satisfy certain representations and warranties
described herein and that arise under certain single lender or multi-lender
commercial loan or credit agreements or other debt agreements or instruments
customary for the applicable type of Loan originated or acquired by Ares Capital
or one of its Affiliates, and include Term Loans, Delayed Draw Term Loans and
Revolving Loans, First Lien Loans, Second Lien Loans and Subordinated Loans and,
for a period of 60 calendar days after the Closing Date (other than in the case
of Qualified Participated Loans which the Originator expects will become part of
the Collateral during the Ramp-Up Period as Additional Loans and will remain
Participated Loans for so long as such Loans are included in the Collateral,
which would represent not more than 5% of the Aggregate Outstanding Loan
Balance), Participations therein, which are expected to be converted into full
assignments within 60 days following the Closing Date.

“Loan Asset Certificate” means, with respect to any repurchase of Ineligible
Loans or any transfer of Substitute Loans or Additional Loans to the Issuer in
accordance with Section 11.01 or Section 2.06, as applicable (and the Trust
Depositor’s corresponding prior purchase of such Loans from the Originator), a
notice in the form of Exhibit F, signed both by the Trust Depositor and the
Originator, (i) identifying the Loans to be repurchased or the Substitute Loans
or Additional Loans to be transferred, and the date of repurchase or Cut-Off
Date with respect to such Loan Assets to be repurchased, Substitute Loans or
Additional Loans, and (x) in the case of a Loan Asset Certificate relating to
Additional Loans, the Outstanding Loan Balance of such Loans, or (y) in the case
of a Loan Asset Certificate relating to Loan Assets to be repurchased or
Substitute Loans, the reasons for the repurchase or substitution and the
Transfer Deposit Amount in respect of such Loan Assets, and (ii) certifying that
after giving effect to the acquisition or substitution of such Loans by the
Issuer, the Portfolio Acquisition and Disposition Requirements and, solely with
respect to any such acquisition or substitution effected after the Effective
Date, the Portfolio Criteria, are satisfied.

“Loan Assets” means, collectively and as applicable, the Initial Loan Assets,
the Substitute Loan Assets and the Additional Loan Assets, as applicable.

“Loan Checklist” means the list delivered by the Trust Depositor (or Servicer on
its behalf) to the Trustee pursuant to Section 2.08 that identifies the type of
loan being delivered and the items contained in the related Loan File.

“Loan File” means, with respect to any Loan and Related Property, each of the
Required Loan Documents and, duly executed originals (to the extent required by
the Credit and Collection Policy) and copies of any other Records relating to
such Loan and Related Property (as identified in the Loan Checklist delivered to
the Trustee).

“Loan Rate” means, (i) with respect to any Loan in a Due Period (other than a
Swapped Floating Rate Loan), the current cash pay interest rate for such Loan in
such period, as specified in the Underlying Notes or related Required Loan
Documents and (ii) with respect to any Swapped Floating Rate Loan in a Due
Period, the sum of (a) the excess of (1) the current cash pay interest rate for
such Swapped Floating Rate Loan in such period as specified in the Underlying
Notes or Required Loan Documents for such Loan over (2) the fixed rate of
interest payable to the Swap

36


--------------------------------------------------------------------------------




 

Counterparty for such Swapped Floating Rate Loan in such period as specified in
the related Asset Specific Swap and (b) the floating rate of interest payable by
the Swap Counterparty for such Swapped Floating Rate Loan in such period as
specified in the related Asset Specific Swap.

“Loan Rate Index” means (a) in the case of a Floating Prime Rate Loan, the
Underlying Prime Rate (b) in the case of a Floating LIBOR Rate Loan, the
Underlying LIBOR Rate and (c) in the case of a Fixed Rate Loan, a fixed rate of
interest.

“Loan Register” means, with respect to each Noteless Loan, the register in which
the obligor (acting as an agent of the holder of such Noteless Loan) or the
agent or collateral agent on such Loan will record, among other things, (i) the
amount of such Loan, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Obligor thereunder, (iii) the
amount of any sum in respect of such Loan received from the Obligor and each
lender’s share thereof, (iv) the date of origination of such Loan and (v) the
maturity date of such Loan.

“Loan Sale Agreement” means the Commercial Loan Sale Agreement, dated as of the
date hereof, between the Originator and the Trust Depositor, as such agreement
may be amended, modified, waived, supplemented or restated from time to time.

“Loan-to-Value” means, with respect to any Loan, as of any date of
determination, the percentage equivalent of a fraction (a) the numerator of
which is equal to the sum of (i) the maximum availability (as provided in the
applicable loan documentation) of such Loan as of the date of its origination
plus (ii) the maximum availability under all other indebtedness of the related
Obligor which ranks either senior to, or pari passu with, such Loan and (b) the
denominator of which is equal to the Enterprise Value of the Obligor with
respect to such Loan.

“London Banking Day” means any day on which dealings in deposits in U.S. Dollars
are transacted in the London interbank market.

“Majority Noteholders” means, as of any date of determination (i) prior to the
payment in full of the Offered Notes and the Class D Notes, the Noteholders
evidencing more than 50% of the aggregate Outstanding Principal Balance of all
Offered Notes and Class D Notes (voting as a single Class); provided that for
purposes of the calculation described herein, the Class A-1A VFN Notes will be
treated as Outstanding to the extent of the aggregate Class A-1A VFN Commitments
in effect as of such date and (ii) from and after the payment in full of the
Offered Notes and the Class D Notes, the Class E Noteholders evidencing more
than 50% of the aggregate Outstanding Principal Balance of the Class E Notes.

“Mandatory Repurchase” shall have the meaning provided in Section 11.01.

“Mandatory Substitution” shall have the meaning provided in Section 11.01.

“Margin Stock” means “Margin Stock” as defined under Regulation U issued by the
Board of Governors of the Federal Reserve System.

“Market Value” means, for any Charged-Off Loan, Delinquent Loan or, for the
purposes of determining whether such Loan is a Current Pay Loan or satisfies the
Credit Impaired Criteria,

37


--------------------------------------------------------------------------------




 

any Loan, the value of such Loan, as of the last day of the immediately
preceding Due Period, determined as follows:

(a)                                  with respect to any Broadly Syndicated Loan
or any Loan which is publicly rated by Moody’s or S&P:

(i)                                     the value determined as the average of
the bid side prices determined by the Servicer based upon information from three
unaffiliated loan market participants (or, if the Servicer is unable to obtain
bids from three such participants, then the lower of such bids from two
unaffiliated loan market participants);

(ii)                                  if a value cannot be obtained pursuant to
the means contemplated by clause (a)(i) after reasonable efforts by the
Servicer, the value determined through a valuation of the fair market value of
such Loan established by reference to a third-party pricing service such a LoanX
or LPC or other service selected by the Servicer in accordance with the
Servicing Standard (provided that, if the fair market value is available from
more than one pricing service, the highest such value so obtained shall be used)
performed within 20 days following the applicable date of determination; or

(iii)                               if a value cannot be obtained pursuant to
the means contemplated by clauses (a)(i) and (a)(ii) after reasonable efforts by
the Servicer, the Market Value of such Loan for a period of 30 days after such
date of determination shall be the market value determined by the Servicer in
its judgment exercised in accordance with the Servicing Standard, and the Market
Value of such Loan after such 30-day period shall be deemed to be zero; provided
that the Servicer shall deliver an Officer’s Certificate to the Trustee and the
Rating Agencies certifying that the Market Value of such Loan determined
pursuant to this clause (a)(iii) is equal to a price at which the Servicer
reasonably believes such Loan can be sold for within such 30-day period;

(b)                                 with respect to any other Loan, the value
determined by the Servicer in its judgment exercised in accordance with the
Servicing Standard.

“Material Adverse Effect” means, with respect to any event or circumstance, a
material adverse effect on (i) the business, financial condition, operations,
performance or properties of the Originator, the Trust Depositor, the Issuer or
the Servicer, (ii) the validity, enforceability or collectibility of this
Agreement or any other Transaction Document, or the validity, enforceability or
collectibility of the Loans generally or any material portion of the Loans,
(iii) the rights and remedies of the Trustee on behalf of the Noteholders, (iv)
the ability of the Originator, the Trust Depositor, the Issuer, the Servicer,
the Backup Servicer or the Trustee to perform in all material respects their
respective obligations under this Agreement or any Transaction Document, or (v)
the status, existence, perfection, priority or enforceability of the Trustee’s
security interest in the Collateral on behalf of the Noteholders.

38


--------------------------------------------------------------------------------




 

“Material Modification” means:

 

(i)            a termination or release (including pursuant to prepayment), or
an amendment, modification or waiver, or equivalent similar undertaking or
agreement, by the Servicer with respect to a Loan and the related Underlying
Note (or in case of a Noteless Loan, the related Underlying Loan Agreement)
which would not otherwise be permitted under the standards and criteria set
forth in Section 5.02(e)(i); or

 

(ii)           a termination or release (including pursuant to prepayment), or
an amendment, modification or waiver, or equivalent similar undertaking or
agreement, by the Servicer with respect to a Loan and the related Underlying
Note (or in case of a Noteless Loan, the related Underlying Loan Agreement)
which is entered into for reasons related to the inability of the applicable
Obligor to make payments of principal or interest under such Loan, as determined
in accordance with the Credit and Collection Policy and the Servicing Standard.

 

“Maximum Class A-1A VFN Commitment” means an amount equal to $50,000,000.

 

“Maximum Weighted Average Life” means, as of the Closing Date, 9.0 years,
declining by 0.50 years for the first Due Period and declining by 0.25 years for
each Due Period elapsed thereafter.

 

“Measurement Date” means (i) the Effective Date and (ii) after the Effective
Date, each Cut-Off Date with respect to an Additional Loan or a Substitute Loan
and each Determination Date.

 

“Minimum Weighted Average Spread” means, as of any date of determination, the
then current Reference Spread set forth in the Collateral Quality Table.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Moody’s Industry Classification Group” means any of the Moody’s industry
classification groups, any additional classification groups established by
Moody’s with respect to the Initial Loans, and any classification groups that
may be subsequently established by Moody’s with respect to any Additional Loan
acquired after the Closing Date or a Substitute Loan and provided, in each case,
by the Servicer or Moody’s to the Trustee.

 

“Moody’s Rating” means, with respect to any Loan, the rating assigned to such
Loan by Moody’s; provided that, other than in the case of a DIP Loan, prior to
the time that such Loan has been assigned a rating by Moody’s, the Moody’s
Rating shall be deemed to be, with respect to such Loan:

 

(i)            the Moody’s Rating determined as follows (all references to
“rating” in clauses (a) through (d) below are to ratings by Moody’s):

 

(a)           if the Obligor of such Loan has a corporate family rating from
Moody’s, then the Moody’s Rating of such Loan shall be such rating;

 

(b)           if the Obligor of such Loan does not have a senior unsecured
obligation publicly rated by Moody’s but the Loan itself is rated by Moody’s
then the Moody’s Rating of such Loan shall be such rating;

 

39


--------------------------------------------------------------------------------


(c)           if the Obligor of such Loan has a senior unsecured obligation
publicly rated by Moody’s, then the Moody’s Rating of such Loan shall be one
subcategory above such rating;

(d)           if neither such Loan nor any senior unsecured obligation of the
Obligor has been publicly rated by Moody’s, but another obligation of the
Obligor has been so rated, then the Moody’s Rating Loan shall be determined as
though such Loan were a senior unsecured Loan, as follows:

(1)           if there is a rating by Moody’s on a senior secured obligation of
the Obligor, then the Moody’s Rating of such Loan shall equal such rating if
such Loan is also a senior secured obligation of the Obligor, shall be one
subcategory below such rating if such Loan is a senior unsecured obligation of
the Obligor, and shall be three subcategories below such rating if such rating
is “Ba3” or higher or two subcategories below such rating if such rating is “B1”
or lower, in each case if such Loan is a subordinated obligation of the Obligor,

(2)           if there is a rating by Moody’s on a senior unsecured obligation
of the Obligor, then the Moody’s Rating of such Loan shall equal such rating if
such Loan is also a senior unsecured obligation of the Obligor, shall equal such
rating if such rating is “Baa3” or higher or shall equal one subcategory above
such rating if such rating is “Ba1” or lower, in each case if such Loan is a
senior secured obligation of the Obligor, and shall be two subcategories below
such rating if such rating is “B1” or higher or one subcategory below such
rating if such rating is “B2” or lower, in each case if such Loan is a
subordinated obligation of the Obligor: or

(3)           if there is a rating by Moody’s on a subordinated obligation of
the Obligor, then the Moody’s Rating of such Loan

(A)          shall equal such rating if such Loan is also a subordinated
obligation of the Obligor or if such rating is equal to “Caa1”, “Caa2”, “Caa3”,
“Ca” or “C”,

(B)           shall be one subcategory above such rating if such rating is
“Baa3” or higher and such Loan is a senior (either secured or unsecured)
obligation of the Obligor,

(C)           shall be two subcategories above such rating if such rating is
below “Baa3” and such Loan is a senior secured obligation of the Obligor (except
that if such rating is “B3”, the Moody’s Rating of such Loan shall be “B2”), and

(D) shall be one subcategory above such rating if such rating is below “Baa3”
and such Loan is a senior unsecured obligation of the Obligor;

provided that if the operation of clauses (1) through (3) above shall result in
two or more inconsistent Moody’s Ratings, then the Moody’s Rating of the related
Loan shall be the lowest of such Moody’s Ratings.

40


--------------------------------------------------------------------------------




(ii)           If a Moody’s Rating cannot be determined pursuant to clause (i)
above, then at the election of the Servicer, the Moody’s Rating of such Loan may
be determined using any one of the methods provided below:

 

(a)           if there are public ratings on the obligations of the underlying
borrower by S&P then the Moody’s Rating of such Loan will be the public rating
according to clause (i) above using such S&P ratings; provided that bank loan
ratings by S&P may not be used; provided further that such resulting rating will
be reduced by (x) one rating subcategory if it is “BBB-” or higher and (y) two
rating subcategories if it is “BB+” or lower; provided further that no more than
10% of the Aggregate Outstanding Loan Balance may be Loans given a Moody’s
Rating based on a rating given by S&P as provided in this subclause (ii)(a).

(b)           with respect to a senior secured Loan issued by a U.S. Obligor, if

(1)           neither the Obligor nor any of its affiliates is subject to
reorganization or bankruptcy proceedings,

(2)           no debt securities or obligations of the Obligor are in default,

(3)           neither the Obligor nor any of its affiliates has defaulted on any
debt during the past two years,

(4)           the Obligor has been in existence for the past five years,

(5)           the Obligor is current on any cumulative dividends,

(6)           the fixed-charge ratio for the Obligor exceeds 125% for each of
the past two fiscal years and for the most recent quarter,

(7)           the Obligor had a net profit before tax in the past fiscal year
and the most recent quarter; and

(8)           the annual financial statements of the Obligor are unqualified and
certified by a firm of independent accountants of international reputation, and
quarterly statements are unaudited but signed by a corporate officer, the
Moody’s Rating of such Loan will be “B3”;

(c)           with respect to a senior secured Loan issued by a U.S. Obligor, if

(1)           neither the Obligor nor any of its affiliates is subject to
reorganization or bankruptcy proceedings and

(2)           no debt security or obligation of the Obligor has been in default
during the past two years, the Moody’s Rating of such Loan will be “Caa2”;

41


--------------------------------------------------------------------------------




provided further that if a Moody’s Rating is obtained pursuant to this subclause
(ii)(c) the Obligor must confirm such Rating with Moody’s within 30 days
pursuant to clause (iii) below: and

 

(d)           if a debt security or obligation of the Obligor has been in
default during the past two years, the Moody’s Rating of such Loan will be “Ca”.

(iii)          If such Loan is not rated by Moody’s or S&P, and no other
security or obligation of the Obligor is rated by Moody’s or S&P, or if the
rating of such Loan is not addressed in any of clauses (i) or (ii) above, then
the Issuer or the Servicer on behalf of the Issuer, may present such Loan to
Moody’s for an estimate of such Loan’s Moody’s Rating Factor, from which its
corresponding Moody’s Rating shall be determined; provided that pending the
receipt from Moody’s of such estimate, the Moody’s Rating of such Loan shall be
the rating as may be estimated in good faith by the Servicer; provided further
that such estimated rating shall not be higher than “B3” for the first 60
Business Days following the applicable Cut-Off Date and not higher than “Caa2”
thereafter.

(iv)          In all cases, if a Loan is (x) on watch for upgrade it shall be
treated as upgraded by one rating subcategory or (y) on watch for downgrade it
shall be treated as downgraded by one rating subcategory unless in each case,
Moody’s has advised the Servicer in writing that such treatment is no longer
required.

(v)           The Moody’s Rating may in the Servicer’s discretion be determined
in accordance with Annex B as of the Cut-Off Date for such Loan subject to the
satisfaction of the qualifications set forth therein (a) at all times prior to
the end of the Replenishment Period with respect to Loans representing not more
than 30% of the Expected Aggregate Outstanding Loan Balance (as such percentage
may be adjusted in the discretion of Moody’s) and (b) following the
Replenishment Period with respect to Loans representing the greater of (1) 30%
of the Expected Aggregate Outstanding Loan Balance as of the applicable date of
determination (as such percentage may be adjusted in the discretion of Moody’s)
and (2) the Outstanding Loan Balance of Loans included in the Collateral as of
such date which have a Moody’s Rating previously determined under this clause
(v). The Servicer shall re-determine and report to Moody’s the Moody’s Rating
for each Loan with a Moody’s Rating determined under this clause (v) within 30
days after receipt of annual financial statements from the related Obligor.

“Moody’s Rating Condition” means, with respect to any action or series of
related actions or proposed transaction or series of proposed transactions, that
Moody’s shall have notified the Trust Depositor, the Servicer, the Owner Trustee
and the Trustee in writing that such action or series of related actions or the
consummation of such proposed transaction or series of related transactions will
not result in a reduction or withdrawal of the then-current rating by Moody’s
with respect to any outstanding Class of Notes as a result of such action or
series of related actions or the consummation of such proposed transaction or
series of related transactions.

“Moody’s Rating Factor” means, for any Loan with a Moody’s Rating, the number
set forth below under the heading “Moody’s Rating Factor” across from the
Moody’s Rating of such Loan or, in the case of a rating assigned by Moody’s at
the request of the Issuer (or the Servicer on behalf of the Issuer), the Moody’s
Rating Factor as assigned by Moody’s.

42


--------------------------------------------------------------------------------




 

Moody’s Rating of Loan

 

Moody’s Rating Factor

 

 

 

Aaa(1)

 

1

Aa1

 

10

Aa2

 

20

Aa3

 

40

A1

 

70

A2

 

120

A3

 

180

Baa1

 

260

Baa2

 

360

Baa3

 

610

Ba1

 

940

Ba2

 

1,350

Ba3

 

1,766

B1

 

2,220

B2

 

2,720

B3

 

3,490

Caa1

 

4,770

Caa2

 

6,500

Caa3

 

8,070

Ca

 

10,000

C

 

10,000

 

--------------------------------------------------------------------------------

(1)           Includes any security issued or guaranteed as to the payment of
principal and interest by the United States government or any agency or
instrumentality thereof.

“Moody’s Recovery Rate” means, with respect to any Loan, the recovery rate
specified by Moody’s for such Loan; provided that (i) the Moody’s Recovery Rate
for any Loan for which the Moody’s Rating has been determined pursuant to clause
(e) of the definition of “Moody’s Rating”, shall be determined in accordance
with Annex B, and (ii) prior to the time that such recovery rate has been
specified by Moody’s or so determined, the Moody’s Recovery Rate with respect to
such loan shall be deemed to be the percentage specified in the table below:

Moody’s Category

 

Recovery Rate

 

 

 

Type 1: U.S. or Canadian Obligor

 

 

senior secured Loan with first priority perfected Lien

 

50%

 

 

 

Type 2: U.S. or Canadian Obligor

 

 

senior secured “second lien” or “last-out” Loan

 

40%

 

 

 

Type 3: U.S. or Canadian Obligor

 

 

senior unsecured Loan

 

30%

 

 

 

Type 4: Non-U.S., Non-Canadian Obligor

 

 

any Loan

 

0%

 

43


--------------------------------------------------------------------------------




“Moody’s Weighted Average Rating” means, as of any date of determination, the
number obtained by dividing (a) the sum of the products obtained by multiplying
the Outstanding Loan Balance of each Loan by its Moody’s Rating Factor as of
such date by (b) the Aggregate Outstanding Loan Balance as of such date.

“Moody’s Weighted Average Rating Factor Test” means a test that will be
satisfied, as of any date of determination, if the Weighted Average Rating is
less than or equal to the sum of (a) the number in the appropriate column in the
Collateral Quality Table opposite the then-current Reference Spread plus (b) the
Recovery Rate Modifier, in each case as of such date of determination.

“Moody’s Weighted Average Recovery Rate” means, as of any Measurement Date, the
percentage (rounded up to the first decimal place) obtained by dividing (a) the
sum of the products obtained by multiplying the Outstanding Loan Balance of each
Loan by its Moody’s Recovery Rate, by (b) the Aggregate Outstanding Loan
Balance.

“Net Trust Swap Payments” means net trust swap amounts payable by the Issuer to
the Swap Counterparties with respect to Asset Specific Swaps.

“Net Trust Swap Receipts” means net trust swap amounts payable by the Swap
Counterparties to the Issuer with respect to Asset Specific Swaps.

“New York Business Day” means any Business Day in the city of New York, New
York.

“Nonrecoverable Advance” means any Scheduled Payment Advance or Servicing
Advance, as applicable, previously made in respect of a Loan or any Related
Property that, as determined by the Servicer in its reasonable, good faith
judgment, will not be ultimately recoverable from subsequent payments or
collections with respect to the applicable Loan including, without limitation,
payments or reimbursements from the related Obligor, Insurance Proceeds or
Liquidation Proceeds on or in respect of such Loan or Related Property; provided
that for purposes of the Servicer’s ability to reimburse itself for
Nonrecoverable Advances pursuant to Section 5.09 and clause (2) of Section
7.05(a), Scheduled Payment Advances of interest made in respect of Delinquent
Loans shall be deemed not to be Nonrecoverable Advances.

“Note” means any one of the notes of the Issuer of any Class executed and
authenticated in accordance with the Indenture.

“Note Break-Even Loss Rate” means, with respect to any Class of Notes rated by
S&P, at any time, the maximum percentage of defaults (as determined by S&P
through application of the S&P CDO Monitor) that the Current Portfolio or the
Proposed Portfolio, as applicable, can sustain such that, after giving effect to
S&P assumptions on recoveries and timing and to the Priority of Payments with
respect to the Notes, will result in sufficient funds remaining for the

44


--------------------------------------------------------------------------------




ultimate payment of principal of and interest on such Class of Notes in full by
its stated maturity date and the timely payment of interest on such Class of
Notes.

“Note Distribution Account” means the non-interest bearing trust account so
designated and established and maintained pursuant to Section 7.01.

“Note Interest Rate” means, as the context requires, any of the Class A-1A Note
Interest Rate, the Class A-1A VFN Note Interest Rate, the Class A-1B Note
Interest Rate, the Class A-2A Note Interest Rate, the Class A-2B Note Interest
Rate, the Class B Note Interest Rate, the Class C Note Interest Rate, and the
Class D Note Interest Rate.

“Noteholder” means each Person in whose name a Note is registered in the Note
Register.

“Noteless Loan” means a Loan with respect to which (i) the related Underlying
Loan Agreement does not require the Obligor to execute and deliver an Underlying
Note to evidence the indebtedness created under such Loan and (ii) no Underlying
Notes are outstanding with respect to the portion of the Loan transferred to the
Issuer.

“Note Register” shall have the meaning provided in Section 1.01 of the
Indenture.

“Notes Loss Differential” means, with respect to any Class of Notes rated by
S&P, at any time, the rate calculated by subtracting the Class Scenario Loss
Rate at such time from the Note Break-Even Loss Rate for such Class of Notes at
such time.

“Obligor” means, with respect to any Loan, any Person or Persons obligated to
make payments pursuant to or with respect to such Loan, including any guarantor
thereof, but excluding, in each case, any such Person that is an obligor or
guarantor that is in addition to the primary obligors or guarantors with respect
to the assets, cash flows or credit of which the related Loan is principally
underwritten.

“OCC” means the Office of the Comptroller of the Currency.

“Offered Notes” means the Class A Notes, the Class B Notes and the Class C
Notes.

“Offering Memorandum” means the Offering Memorandum, dated July 7, 2006 prepared
in connection with the offer and sale of the Offered Notes.

“Officer’s Certificate” means a certificate delivered to the Trustee or the
Owner Trustee, as the case may be, signed by a Responsible Officer of the Trust
Depositor, the Servicer or the Originator on behalf of such Person, or by a
Responsible Officer of the Owner Trustee (or another Person) on behalf of the
Issuer, as required by this Agreement or any other Transaction Document.

“Opinion of Counsel” means a written opinion of counsel, who may be outside
counsel, or internal counsel (except with respect to federal securities law, tax
law, bankruptcy law or UCC matters), for the Trust Depositor or the Servicer,
including Latham & Watkins, LLP or other counsel reasonably acceptable to the
Owner Trustee or the Trustee, as the case may be.

45


--------------------------------------------------------------------------------




“Optional Repurchase” means a repurchase of the Notes pursuant to Section 10.01.

“Originator” shall have the meaning provided in the Preamble.

“Outstanding” shall have the meaning provided in the Indenture.

“Outstanding Loan Balance” of a Loan means the excess of (a) the sum, without
duplication, of (i) the outstanding principal amount of such Loan or portion
thereof transferred to the Issuer as of the Closing Date or the Cut-Off Date, as
applicable, or, if the Loan is acquired by the Issuer for a purchase price which
is less than 90% of the outstanding principal amount of such Loan or portion
thereof transferred to the Issuer as of the Closing Date or the Cut-Off Date, as
applicable, then the purchase price paid by the Issuer therefor plus (ii) the
principal amount advanced by the Issuer with respect to any Revolving Loan or
Delayed Draw Term Loan on or after the Closing Date, as applicable, over (b) all
Principal Collections received on such Loan, or portion thereof, transferred to
the Issuer since the Closing Date or the related Cut-Off Date, as applicable;
provided that for all purposes other than (x) determining the Transfer Deposit
Amount with respect to a Loan and (y) the determination of the Cumulative
Charged-Off Amount and (ii) any Loan or portion of any Loan charged–off pursuant
to clause (iv) of the definition of Charged–Off Loan will be deemed to have an
Outstanding Loan Balance equal to zero; and provided further that, for any
Permitted PIK Loan, the Outstanding Loan Balance of such Permitted PIK Loan
shall not include any Accreted Interest with respect thereto.

“Outstanding Principal Balance” means, as of any date of determination and with
respect to any Note or Class of Notes, as the context requires, other than any
Class A-1A VFN Notes, the original principal amount of such Notes on the Closing
Date, as reduced by all amounts paid by the Issuer with respect to such
principal amount up to such date, and with respect to any Class A-1A VFN Note or
the Class A-1A VFN Notes in the aggregate, as the context requires, the
outstanding principal amount thereof as of such date of determination (after
giving effect to all distributions made on such date) unless otherwise expressly
required in the context used.

“Owner Trustee” means the Person acting, not in its individual capacity, but
solely as Owner Trustee, under the Trust Agreement, its successors in interest
and any successor owner trustee under the Trust Agreement.

“Participated Loans” means the Loans in which the Issuer holds a Participation
interest as of the Closing Date or the related Cut-Off Date (if after the
Closing Date), as the case may be.

“Participated Portion” shall have the meaning provided in Section 13.22.

“Participation” means an undivided 100% participation interest or
subparticipation (including any participation in a subparticipation) granted by
the Trust Depositor in and to the Participated Loans and all Related Property
therefor.

“Paying Agent” shall have the meaning provided in Section 3.03 of the Indenture
and Section 3.09 of the Trust Agreement.

“Percentage Interest” means, for the Holder of a Class of Notes, the fraction,
expressed as a percentage, the numerator of which is the then current
outstanding principal amount represented

46


--------------------------------------------------------------------------------




by such Note and the denominator of which is the then current Outstanding
Principal Balance of all Notes of the applicable Class.

“Permitted Investments” means negotiable instruments or securities or other
investments (a) which, except in the case of demand or time deposits,
investments in money market funds and Eligible Repurchase Obligations, are
represented by instruments in bearer or registered form or ownership of which is
represented by book entries by a Clearing Agency or by a Federal Reserve Bank in
favor of depository institutions eligible to have an account with such Federal
Reserve Bank who hold such investments on behalf of their customers, (b) that,
as of any date of determination, mature by their terms on or prior to the
Distribution Date immediately following such date of determination, and (c) that
evidence:

(i)            direct obligations of, and obligations fully guaranteed as to
full and timely payment by, the United States (or by any agency thereof to the
extent such obligations are backed by the full faith and credit of the United
States);

(ii)           demand deposits, time deposits or certificates of deposit of
depository institutions or trust companies incorporated under the laws of the
United States or any state thereof and subject to supervision and examination by
federal or state banking or depository institution authorities; provided that at
the time of the Issuer’s investment or contractual commitment to invest therein,
the commercial paper, if any, and short-term unsecured debt obligations (other
than such obligation whose rating is based on the credit of a Person other than
such institution or trust company) of such depository institution or trust
company shall have a credit rating from each Rating Agency in the Highest
Required Investment Category granted by such Rating Agency;

(iii)          commercial paper, or other short term obligations, having, at the
time of the Issuer’s investment or contractual commitment to invest therein, a
rating in the Highest Required Investment Category granted by each Rating
Agency;

(iv)          demand deposits, time deposits or certificates of deposit that are
fully insured by the FDIC and either have a rating on their certificates of
deposit or short-term deposits from Moody’s and S&P of “P-1” and “A-1+”,
respectively;

(v)           notes that are payable on demand or bankers’ acceptances issued by
any depository institution or trust company referred to in clause (ii) above;

(vi)          investments in taxable money market funds or other regulated
investment companies having, at the time of the Issuer’s investment or
contractual commitment to invest therein, a rating of “Aaa” and “MR1+” from
Moody’s and a rating of “AAAm” from S&P or otherwise subject to satisfaction of
the Rating Agency Condition;

(vii)         time deposits (having maturities of not more than 90 days) by an
entity the commercial paper of which has, at the time of the Issuer’s investment
or contractual commitment to invest therein, a rating of the Highest Required
Investment Category granted by each Rating Agency;

47


--------------------------------------------------------------------------------




(viii)        Eligible Repurchase Obligations with a rating acceptable to the
Rating Agencies, which in the case of S&P shall be at least “A-1”; or

(ix)           any negotiable instruments or securities or other investments
subject to satisfaction of the Rating Agency Condition.

Permitted Investments shall not include any instrument, security or investment
(w) which, if purchased at a price (excluding accrued interest) in excess of
100% of par, is subject to substantial non-credit risk as determined by the
Servicer in its reasonable business judgment, (x) the S&P rating of which
includes a “p”, “pi”, “q”, “r” or “t” subscript, (y) subject to a tender offer
or other offer to exchange such instruments, security or investment for cash or
another instrument, security or investment or (z) which, is an interest only
security, a mortgage backed security or a security the payments on which from
the obligor to the Issuer would be subject to withholding tax in any
jurisdiction. Investments in Permitted Investments rated “A-1” by S&P may not
exceed 20% of the Outstanding Principal Balance. The Trustee may, pursuant to
the direction of the Servicer, purchase or sell to itself or an Affiliate, as
principal or agent, the Permitted Investments described above.

“Permitted Liens” means

(i)            with respect to the interest of the Originator, the Trust
Depositor and the Issuer in the Loans: (a) Liens in favor of the Trust Depositor
created pursuant to the Loan Sale Agreement and transferred to the Issuer
pursuant hereto, (b) Liens in favor of the Issuer created pursuant to this
Agreement, (c) Liens in favor of the Trustee created pursuant to the Indenture
and/or this Agreement, and (d) Liens, if any, which have priority over first
priority perfected security interests in the Loans or any portion thereof under
the UCC or any other Applicable Law; and

(ii)           with respect to the interest of the Originator, the Trust
Depositor and the Issuer in the other Collateral (including any Related
Property): (a) materialmen’s, warehousemen’s, mechanics’ and other Liens arising
by operation of law in the ordinary course of business for sums not due or sums
that are being contested in good faith, (b) purchase money security interests in
certain items of equipment, (c) Liens for state, municipal and other local taxes
if such taxes shall not at the time be due and payable or the validity or amount
thereof is currently being contested by an appropriate Person in good faith by
appropriate proceedings, (d) other customary Liens permitted with respect
thereto consistent with the Servicing Standard, (e) Liens in favor of the Trust
Depositor created by the Originator and transferred by the Trust Depositor to
the Issuer pursuant to this Agreement, (f) Liens in favor of the Issuer created
pursuant to this Agreement, (g) Liens in favor of the Trustee created pursuant
to the Indenture and/or this Agreement, (h) Liens which have priority over first
priority perfected security interests in the other Collateral, the Indenture
Collateral or any portion thereof under the UCC or any other Applicable Law, (i)
with respect to Agented Loans, Liens in favor of the lead agent, the collateral
agent or the paying agent on behalf of all holders of indebtedness of such
Obligor under the related facility and (j) with respect to any Subordinated
Loans, Liens in favor of senior lenders with respect to the related Obligor, its
property and assets.

48


--------------------------------------------------------------------------------




“Permitted PIK Loan” means a Loan that requires the Obligor to pay only a
portion of the accrued and unpaid interest in cash on a current basis, the
remainder of which is deferred and paid later together with interest thereon as
a lump sum and is treated as Interest Collections at the time it is received,
and carries a current cash pay interest rate of not less than 2.5% per annum.

“Permitted Prepayment Date” means an Interim Distribution Date that does not
fall on (a) a Distribution Date or (b) the 20th calendar day of any calendar
month in which no Distribution Date occurs.

“Person” means any individual, corporation, estate, partnership, business or
statutory trust, limited liability company, sole proprietorship, joint venture,
association, joint stock company, trust (including any beneficiary thereof),
unincorporated organization or government or any agency or political subdivision
thereof or other entity.

“Portfolio Acquisition and Disposition Requirements” means, with respect to any
acquisition (whether by purchase or substitution) or disposition of a Loan, each
of the following conditions: (a) such Loan, if being acquired by the Issuer, is
an Eligible Loan; (b) such Loan is being acquired or disposed of in accordance
with the terms and conditions set forth in this Agreement; (c) the acquisition
or disposition of such Loan does not result in a reduction or withdrawal of the
then-current rating issued by any Rating Agency on any Class of Notes then
outstanding; and (d) such Loan is not being acquired or disposed of for the
primary purpose of recognizing gains or decreasing losses resulting from market
value changes.

“Portfolio Criteria” means the following tests and conditions:

(a)           the S&P CDO Monitor Test is satisfied;

(b)           the Moody’s Weighted Average Rating Factor Test is satisfied;

(c)           the Weighted Average Spread Test is satisfied;

(d)           the Diversity Test is satisfied;

(e)           the Weighted Average Life Test is satisfied;

(f)            the Weighted Average Coupon equals or exceeds 12.0%;

(g)           the Moody’s Weighted Average Recovery Rate equals or exceeds
38.5%;

(h)           the S&P Weighted Average Recovery Rate equals or exceeds 43.4%;

(i)            the Class A-1A VFN Funding Test is satisfied.

(j)            not more than 15.0% of the Aggregate Outstanding Loan Balance may
consist of Fixed Rate Loans;

(k)           not more than 20.0% of the Aggregate Outstanding Loan Balance may
consist of Floating Prime Rate Loans;

 

49


--------------------------------------------------------------------------------


(l)            not more than 60.0% of the Aggregate Outstanding Loan Balance may
consist of Second Lien Loans and Subordinated Loans;

(m)          not more than 15.0% of the Aggregate Outstanding Loan Balance may
consist of Subordinated Loans;

(n)           not more than 10.0% of the Aggregate Outstanding Loan Balance may
consist of Loans that pay interest less frequently than quarterly;

(o)           not more than 15.0% of the Aggregate Outstanding Loan Balance may
consist of Loans (other than Charged-Off Loans) with a Moody’s Rating of “Caa1”
or lower;

(p)           not more than 15.0% of the Aggregate Outstanding Loan Balance may
consist of Loans (other than Charged Off Loans) with an S&P Rating of “CCC+” or
lower;

(q)           not more than 10.0% of the Aggregate Outstanding Loan Balance may
consist of Loans to Obligors organized under the laws of, or all or
substantially all of the assets of which are located in, any country other than
the United States;

(r)            the sum of the Outstanding Loan Balances of Loans to Obligors
organized under the laws of, or all or substantially all of the assets of which
are located in, Group I Countries, Group II Countries or Group III Countries may
not exceed 5.0% of the Aggregate Outstanding Loan Balance;

(s)           not more than 2.5% of the Aggregate Outstanding Loan Balance may
consist of Loans to a single Obligor organized under the laws of, or all or
substantially all of the assets of which are located in, a Group II Country or a
Group III Country;

(t)            not more than 3.0% of the Aggregate Outstanding Loan Balance may
consist of Loans to a single Obligor, except that the Outstanding Loan Balance
of Loans to any three single Obligors may each be up to 4.0% of the Aggregate
Outstanding Loan Balance;

(u)           not more than 5.0% of the Aggregate Outstanding Loan Balance may
consist of Qualified Participated Loans;

(v)           not more than 5.0% of the Aggregate Outstanding Loan Balance may
consist of Swapped Floating Rate Loans;

(w)          not more than 7.5% of the Aggregate Outstanding Loan Balance may
consist of DIP Loans; provided that the aggregate Outstanding Loan Balance of
all DIP Loans of any single Obligor shall not exceed 2% of the Aggregate
Outstanding Loan Balance;

(x)            the sum of the Outstanding Loan Balances of Loans for which the
Obligors are classified in any single Moody’s Industry Classification Group does
not

50


--------------------------------------------------------------------------------




exceed 15.0% of the Aggregate Outstanding Loan Balance, except that the
Outstanding Loan Balance of Loans for which the Obligors are classified in any
two Moody’s Industry Classification Groups may each be up to 20.0% of the
Aggregate Outstanding Loan Balance; and

(y)           not less than 40.0% of the Aggregate Outstanding Loan Balance may
consist of First Lien Loans.

Compliance with the above criteria will be determined, in the case of a
Measurement Date relating to any Additional Loan or Substitute Loan, after
giving effect to the acquisition or substitution of all Additional Loans or
Substitute Loans, as applicable, on such date.

“Pre-Paid Loan” means any Loan (other than a Charged-Off Loan) that has been
terminated or has been prepaid in full or in part prior to its scheduled
expiration date.

“Prepayments” means any and all (i) full prepayments, including prepayment
premiums, on or with respect to a Loan (including, with respect to any Loan and
any Due Period, any Scheduled Payment, Finance Charge or portion thereof that is
due in a subsequent Due Period that the Servicer has received and expressly
permitted the related Obligor to make in advance of its scheduled due date, and
that will be applied to such Scheduled Payment on such due date), (ii)
Liquidation Proceeds, and (iii) Insurance Proceeds.

“Principal and Interest Account” means the trust account so designated and
established and maintained pursuant to Section 7.03.

“Principal Collection Account” means a sub-account of the Principal and Interest
Account established and maintained pursuant to Section 7.03(a).

“Principal Collections” means amounts deposited into the Principal and Interest
Account in respect of payments received on or after the Closing Date in the case
of the Initial Loans and the applicable Cut-Off Date in the case of any
Additional Loans or Substitute Loans on account of principal on the Loans,
including:

(i)            the principal portion of:

(a)           any Scheduled Payments and Prepayments (other than Liquidation
Proceeds); and

(b)           any amounts received (1) in connection with the purchase or
repurchase of any Loan and the amount of any adjustment for substituted Loans
and (2) any Scheduled Payment Advances that the Servicer determines to make;

(ii)           Curtailments and Liquidation Proceeds other than Excess
Liquidation Proceeds;

(iii)          all Sale Proceeds not attributable to accrued interest or Sale
Premium;

51


--------------------------------------------------------------------------------




(iv)          amounts previously deposited in accordance with the procedures for
the substitution of Loans that have not been applied to purchase one or more
Substitute Loans within 90 days of their deposit into the Principal Collection
Account; provided that prior to the expiration of 90 days after the deposit of
such amounts into the Principal Collection Account, such amounts shall not be
deemed to be Principal Collections for purposes of the requirement that all
Principal Collections then held in the Principal Collection Account be
transferred to the Note Distribution Account on each Distribution Date; provided
further that following the expiration of such 90 day period, such amounts shall
be deemed to have been Principal Collections as of the date deposit of such
amounts for purposes of effecting a Special Redemption; and

 

(v)           all other amounts not specifically included in Interest
Collections.

“Priority of Payments” means, collectively, the payments made on each
Distribution Date in accordance with Section 7.05(a) and Section 7.05(b).

“Proceeds” means, with respect to any Collateral, all property that is
receivable or received when such Collateral is sold, liquidated, foreclosed,
exchanged, or otherwise disposed of, whether such disposition is voluntary or
involuntary, and includes all rights to payment with respect to any insurance
relating to such Collateral.

“Proposed Portfolio” means the portfolio (measured by the outstanding principal
balance and treating Revolving Loans and Delayed Draw Term Loans as fully
funded) of (a) the Loans, (b) Principal Collections held as cash and (c)
Permitted Investments purchased with Principal Collections resulting from the
repurchase, maturity or other disposition of Loan or a proposed acquisition of
an Additional Loan or substitution of a Substitute Loan, as the case may be.

“Pro Rata Distribution Date” means any Distribution Date other than a Sequential
Distribution Date.

“Purchase Agreement” means the Purchase Agreement, dated as of the Closing Date,
among the Issuer, the Trust Depositor and the Initial Purchaser, as amended,
modified, restated, waived or supplemented from time to time.

“Qualified Institution” means (a) the corporate trust department of the Trustee
or (b) a depository institution or trust company organized under the laws of the
United States or any one of the states thereof or the District of Columbia (or
any domestic branch of a foreign bank), (i)(A) that has either (1) a long-term
unsecured debt rating acceptable to the Rating Agencies, which, in the case of
S&P, shall be “AA–” and in the case of Moody’s, shall be “Aa3” or (2) a
short-term unsecured debt rating or certificate of deposit rating acceptable to
the Rating Agencies, which, in the case of S&P, shall be “A-1+” and in the case
of Moody’s, shall be “P-1”, (B) the parent corporation, if such parent
corporation guarantees the obligations of the depository institution, of which
has either (1) a long-term unsecured debt rating acceptable to the Rating
Agencies, which, in the case of S&P, shall be “AA–”, and in the case of Moody’s,
shall be “Aa3” or (2) a short-term unsecured debt rating or certificate of
deposit rating acceptable to the Rating Agencies, which, in the case of S&P,
shall be “A-1+” and in the case of Moody’s, shall be “A-1”, or (C)

52


--------------------------------------------------------------------------------




otherwise satisfies the Rating Agency Condition, and (ii) whose deposits are
insured by the FDIC and satisfies the Rating Agency Condition.

“Qualified Participated Loan” means a Participated Loan acquired from an
institution that is rated at least “A” by S&P and “A2” by Moody’s at the time of
sale.

“Qualified Second Lien Loan” means any Second Lien Loan (a) which has a
Loan-to-Value of not greater than 70%, (b) as to which the ratio, for the
related Obligor, of (x) the sum of (i) the maximum availability (as provided in
the applicable loan documentation) of such Loan as of the date of its
origination plus (ii) the maximum availability under all other indebtedness of
the related Obligor which ranks either senior to, or pari passu with, such Loan
to (y) such Obligor’s earnings before interest, taxes, depreciation and
amortization (or similar term as defined in the related Underlying Loan
Agreements) for the twelve calendar months preceding such date shall not exceed
(I) in the case of Obligors in the media and telecommunications industries,
7.5:1.0 and (II) in the case of all other Obligors, 5.5:1.0, provided that for
the avoidance of doubt, an Obligor’s earnings before interest, taxes,
depreciation and amortization shall be calculated in accordance with the Credit
and Collection Policy; and (c) with respect to which the Underlying Loan
Agreement (i) contains a limit on the amount of first-lien senior debt which may
be incurred by the related Obligor, (ii) preserves enforcement rights for the
second lien lender after a default under the related Underlying Loan Agreement,
and (iii) contains either or both (x) a standstill period applicable to the
holders of such Second Lien Loan of not longer than 180 days following a default
under the loan agreement governing the senior indebtedness of such Obligor, and
(y) provisions requiring the consent of the holders of such Second Lien Loan to
release of all or substantially all of the Related Property securing such Loan
unless the majority of the proceeds of the disposition of such Related Property
are used to repay the indebtedness which is senior to or pari passu with such
Second Lien Loan, or to repay such Second Lien Loan.

“Qualified Transferee” means:

(i)            the Trust Depositor, the Issuer, the Trustee and any Affiliate
thereof; or

(ii)           any other Person which:

(a)           has at least $50,000,000 in capital/statutory surplus or
shareholders’ equity (except with respect to a pension advisory firm or similar
fiduciary); and

(b)           is one of the following:

(1)           an insurance company, bank, savings and loan association,
investment bank, trust company, commercial credit corporation, pension plan,
pension fund, pension fund advisory firm, mutual fund, real estate investment
trust, governmental entity or plan;

(2)           an investment company, money management firm or a “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act,
or an “institutional accredited investor” within the meaning of Regulation D;

53


--------------------------------------------------------------------------------




(3)           the trustee, collateral agent or administrative agent in
connection with (x) a securitization of the subject Loan through the creation of
collateralized debt or loan obligations or (y) an asset-backed commercial paper
funded transaction funded by a commercial paper conduit whose commercial paper
notes are rated at least “A-1” by S&P and at least “P-1” by Moody’s, or (z) a
repurchase transaction funded by an entity which would otherwise be a Qualified
Transferee so long as the “equity interest” (other than any nominal or de
minimis equity interest) in the special purpose entity that issues notes or
certificates in connection with any such collateralized debt or loan obligation,
asset-backed commercial paper funded transaction or repurchase transaction is
owned by one or more entities that are Qualified Transferees under subclause
(ii)(b)(1) or (ii)(b)(2) above; or

(4)           any entity Controlled (as defined below) by any of the entities
described in clause (ii)(a) or clause (ii)(b) above.

For purposes of this definition only, “Control” means the ownership, directly or
indirectly, in the aggregate of more than fifty percent (50%) of the beneficial
ownership interests of an entity and the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of an
entity, whether through the ability to exercise voting power, by contract or
otherwise, and “Controlled” has the meaning correlative thereto.

“Quarterly Report” has the meaning provided in Section 9.01.

“Ramp-Up Period” means the period commencing on the Closing Date and ending on
the Effective Date.

“Rating Agency” means each of S&P and Moody’s, so long as such Persons maintain
a rating on any of the Offered Notes or the Class D Notes; and if either of S&P
or Moody’s no longer maintains a rating on any of the Offered Notes or the Class
D Notes, such other nationally recognized statistical rating organization, if
any, selected by the Trust Depositor.

“Rating Agency Condition” means, with respect to any action or series of related
actions or proposed transaction or series of related proposed transactions, a
condition that is satisfied when each applicable Rating Agency shall have
notified the Trust Depositor, the Servicer, the Issuer, the Owner Trustee and
the Trustee in writing that such action or series of related actions or the
consummation of such proposed transaction or series of related transactions will
not result in a Ratings Effect.

“Ratings Confirmation Failure” shall have the meaning provided in Section
2.06(g).

“Rating Criteria” means the criteria which will be satisfied of any date with
respect to any Class A-1A VFN Noteholder if:

(i)            the short-term debt, deposit or similar obligations of such Class
A-1A VFN Noteholder are rated “P-1” and not on watch for possible downgrade by
Moody’s and at least “A-1” by S&P and the long-term debt obligations of such
Class A-1A VFN Noteholder are rated at least “AA-” by S&P;

54


--------------------------------------------------------------------------------




(ii)           the obligations of such Class A-1A VFN Noteholder under the Class
A-1A VFN Purchase Agreement are guaranteed (pursuant to a guarantee which
complies with the then-current S&P criteria regarding guarantees) by an entity
meeting the Rating Criteria set forth in clause (i) above; or

(iii)          such Class A-1A VFN Noteholder is then entitled under a Liquidity
Facility to borrow from, or sell an interest in assets to, one or more Liquidity
Providers so long as:

(a)           the short-term debt, deposit or similar obligations of each such
Liquidity Provider are on such date rated “P-1” and not on watch for possible
downgrade by Moody’s and at least “A-1” by S&P and the long-term debt
obligations of such Liquidity Provider are rated at least “AA-” by S&P; and

(b)           the aggregate amount of commitments to make loans or purchase
interests in assets under such Liquidity Facility held by Liquidity Providers
whose short-term debt, deposit or similar obligations are on such date rated
“P-1” and not on watch for possible downgrade by Moody’s and at least “A-1” by
S&P is not less than the Class A-1A VFN Commitment in respect of the Class A-1A
VFN Notes held by such Class A-1A VFN Noteholder.

“Ratings Effect” means, with respect to any action or series of related actions
or proposed transaction or series of related proposed transactions, a reduction
or withdrawal of the then-current rating issued by a Rating Agency with respect
to any outstanding Class of Notes as a result of such action or series of
related actions or the consummation of such proposed transaction or series of
related transactions.

“Record Date” means, for book-entry Notes, the calendar day immediately
preceding the applicable Distribution Date; the Repurchase Date or Refinancing
Date, as applicable, and for the definitive Notes, the last Business Day of the
calendar month preceding the related Distribution Date, the Repurchase Date or
the Refinancing Date, as applicable.

“Records” means all Loan and other documents, books, records and other
information (including, without limitation, computer programs, tapes, disks,
data processing software and related property and rights) executed in connection
with the origination or acquisition of the Loans or maintained with respect to
the Loans and the related Obligors that the Originator or the Servicer have
generated, in which the Originator, the Trust Depositor, the Issuer, the Trustee
or the Servicer have acquired an interest pursuant to the Transfer and Servicing
Agreements or in which the Originator, the Trust Depositor, the Issuer, the
Trustee or the Servicer have otherwise obtained an interest to the extent
transferable, and subject to any confidentiality and/or transferability
restrictions.

“Recovery Rate Modifier” means an amount equal to, as of any date of
determination, the product of (i) the excess, if any, of the Moody’s Weighted
Average Recovery Rate as of such date of determination minus 38.5% times (ii)
5,500; provided that, if the Moody’s Weighted Average Recovery Rate shall be (x)
greater than or equal to 60%, then solely for the purposes of the calculation of
the Recovery Rate Modifier, the Moody’s Weighted Average Recovery Rate shall be
deemed to be equal to 60% (or, such other value, with respect to which the
Rating

55


--------------------------------------------------------------------------------




Agency Condition shall be satisfied), or (y) less than or equal to 38.5%, then
solely for the purposes of the calculation of the Recovery Rate Modifier, the
Moody’s Weighted Average Recovery Rate shall be deemed to be equal to 38.5%.

“Recovery Value” means, with respect to any Charged-Off Loan or Delinquent Loan,
the lower of (a) the product obtained by multiplying (i) the lower of (A) the
Moody’s Recovery Rate applicable to such Loan and (B) the S&P Priority Category
Recovery Rate applicable to such Loan and (ii) the Outstanding Loan Balance
immediately before such Loan became a Charged-Off Loan or Delinquent Loan, as
applicable, and (b) the Market Value of such Loan.

“Reference Banks” means leading banks selected by the Trustee and engaged in
transactions in Eurodollar deposits in the international Eurocurrency market.

“Reference Spread” means, initially 5.0%, or such other percentage set forth in
the Collateral Quality Table under the heading “Weighted Average Spread” that
has been most recently specified by the Servicer in a notice to the Trustee as
the level that will apply for purposes of determining compliance with the
Weighted Average Spread Test, the Diversity Test and the Moody’s Weighted
Average Rating Factor Test; provided that no such specification shall be
effective unless, on the date of such notice and immediately after giving effect
to such specification, the Moody’s Weighted Average Rating of the Loans in the
Collateral is equal to or less than, and the Diversity Score is equal to or
greater than, the number specified in the applicable column in the Collateral
Quality Table opposite the specified Reference Spread.

“Refinancing” means a refinancing of the Offered Notes and the Class D Notes
pursuant to Section 10.03(a) of the Indenture.

“Refinancing Date” means the Distribution Date on or after the Distribution Date
occurring in June, 2010 designated as such by the Issuer (at the direction of
the Holders representing at least 66-2/3% of the aggregate Outstanding Principal
Balance of the Class E Notes) in connection with a Refinancing.

“Refinancing Price” means an amount equal to the sum of (i) the then Outstanding
Principal Balance of each Class of Offered Notes and the Class D Notes plus
accrued and unpaid interest thereon to but excluding the Refinancing Date and
all other amounts accrued and unpaid with respect thereto, plus (ii) with
respect to the Class A-1A VFN Notes, any accrued and previously unpaid Class
A-1A VFN Breakage Costs, Class A-1A VFN Increased Costs and Class A-1A VFN
Commitment Fee, plus (iii) all administrative and other fees, expenses, advances
and other amounts then accrued and payable or reimbursable in accordance with
the Priority of Payments (excluding any amounts payable to the Class E
Noteholders or to the Certificateholders).

“Registered” means, with respect to any debt obligation, a debt obligation that
was issued after July 18, 1984 and that is in registered form for purposes of
the Code.

“Related Property” means, with respect to any Loan and as applicable in the
context used, the interest of the Obligor, or the interest of the Originator,
the Trust Depositor or the Issuer under the Loan, in any property or other
assets designated and pledged or mortgaged as collateral to secure repayment of
such Loan (including, without limitation, a pledge of the stock, membership

56


--------------------------------------------------------------------------------




or other ownership interests in the Obligor), including all Proceeds from any
sale or other disposition of such property or other assets.

“Replenishment Period” means the period beginning on the Effective Date and
terminating on the earlier to occur of (a) the Business Day preceding the
Distribution Date in June, 2011, (b) an Event of Default, (c) the Distribution
Date following the date on which the Servicer notifies the Trustee in writing
that, in light of the composition of the Loans, general market conditions and
other factors, the Servicer (in its sole discretion) has determined that
investments in Additional Loans within the foreseeable future would either be
impractical or not beneficial, or (d) the Distribution Date on which the Class D
Accrued Payable first exceeds zero; provided that, (i) if the Replenishment
Period terminates as described in clauses (a) or (d) above, the Replenishment
Period may not be extended or reinstated without the consent of the Servicer and
the Majority Noteholders and satisfaction of the Moody’s Rating Condition and
the S&P Rating Condition with respect to the extension of the Replenishment
Period, and (ii) if the Replenishment Period terminates as a result of the
occurrence of an Event of Default, the Replenishment Period may not be
reinstated unless (w) the event giving rise to such termination has been cured
or waived, (x) no other events that would terminate the Replenishment Period
have occurred, (y) the Servicer and the Majority Noteholders have consented to
such reinstatement and (z) the S&P Rating Condition and the Moody’s Rating
Condition have been satisfied with respect to the reinstatement of the
Replenishment Period.

“Repossessed Property” means items of Related Property taken in the name of the
Issuer as a result of legal action enforcing the Lien on the Related Property
resulting from a default on the related Loan.

“Representative Amount” means an amount that is representative for a single
transaction in the relevant market at the relevant time.

“Repurchase Date” means the Distribution Date designated as such by the Issuer
(at the direction of the Holders representing at least 66-2/3% of the aggregate
Outstanding Principal Balance of the Class E Notes) in a notice of the election
to effect an Optional Repurchase, delivered at least 15 Business Days prior to
such Distribution Date to the Issuer and the Trustee.

“Repurchase Price” means, in the case of a repurchase of the Notes pursuant to
Section 10.01 of the Indenture, an amount equal to the sum of (i) the then
Outstanding Principal Balance of each Class of Offered Notes and the Class D
Notes to be repurchased plus accrued and unpaid interest thereon to but
excluding the Repurchase Date and all other amounts accrued and unpaid with
respect thereto, plus (i) any accrued and previously unpaid Class A-1A VFN
Breakage Costs, Class A-1A VFN Increased Costs and Class A-1A VFN Commitment
Fee, plus (iii) all administrative and other fees, expenses, advances, and other
amounts then accrued and payable or reimbursable in accordance with the Priority
of Payments (including fees and expenses, if any, incurred by the Trustee and
the Servicer in connection with any sale of loans in connection with a
repurchase).

“Required Loan Documents” means, with respect to:

(i)            all Loans in the aggregate:

57


--------------------------------------------------------------------------------




(a)           a blanket assignment of all of the Originator’s and Trust
Depositor’s right, title and interest in and to all Related Property securing
the Loans at any time transferred to the Issuer, including, without limitation,
all rights under applicable guarantees and Insurance Policies; such assignment
shall be in the name of “U.S. Bank National Association, its successors and
assigns, as Trustee under the Indenture, dated as of July 7, 2006 relating to
ARCC Commercial Loan Trust 2006”;

(b)           irrevocable powers of attorney of the Trustee, the Originator, the
Trust Depositor and the Issuer to the Servicer to execute, deliver, file or
record and otherwise deal with the Related Property for the Loans at any time
transferred to the Issuer. The powers of attorney will permit the Servicer to
prepare, execute and file or record UCC financing statements and notices to
insurers; and

(c)           blanket UCC-1 financing statements identifying by type all Related
Loan Assets for the Loans at any time transferred to the Issuer as Collateral
under the Indenture and naming the Issuer and the Trustee, as assignee of the
Issuer, as “Secured Party” and the Trust Depositor as the “Debtor”. The UCC-1
Financing Statements will be filed promptly following the Closing Date in
Delaware and will be in the nature of protective notice filings rather than the
financing statements;

(ii)           for each Loan:

(a)           (1) other than in the case of a Noteless Loan or a Participated
Loan, the original or, if accompanied by “lost note” affidavit and indemnity, a
copy of, the Underlying Note, endorsed by the prior holder of record either in
blank or to the Trustee (and evidencing an unbroken chain of endorsements from
the prior holder thereof evidenced in the chain of endorsements to the Trustee),
with any endorsement to the Trustee to be in the following form: “U.S. Bank
National Association, its successors and assigns, as Trustee under the
Indenture, dated as of July 7, 2006, relating to ARCC Commercial Loan Trust
2006”, and (2) in the case of a Noteless Loan or a Participated Loan, (A) a copy
of each executed transfer document or instrument relating to such Noteless Loan
or a Participated Loan either (1) evidencing the assignment of such Noteless
Loan or Participated Loan to the Originator, from the Originator to the Trust
Depositor and from the Trust Depositor either to the Trustee or in blank, or (2)
in the case of a Third Party Acquired Loan, from the prior third party owner
thereof either to the Trustee or in blank and (B) executed copies or executed
originals, as applicable, a copy of the related credit agreement, note purchase
agreement or sale and servicing agreement (or equivalent agreement), as
applicable, together with executed copies or executed originals, as applicable,
of all other documents and instruments described in clauses (ii)(b), (c) and (d)
with respect to such Noteless Loan or Participated Loan;

(b)           other than in the case of a Noteless Loan, originals or copies of
each of the following, to the extent applicable to the related Loan: any related
loan agreement, credit agreement, note purchase agreement, security agreement,
sale and servicing agreement, acquisition agreement, subordination agreement,
intercreditor agreement or similar instruments, guarantee, Insurance Policy,
assumption or substitution agreement or similar

58


--------------------------------------------------------------------------------




material operative document, in each case together with any amendment or
modification thereto, as set forth on the Loan Checklist;

(c)           other than in the case of a Noteless Loan or a Participated Loan,
with respect to any Loan in respect of which the Originator (or a wholly owned
subsidiary of the Originator) is the lead agent, collateral agent and paying
agent and receives payment directly from the Obligor of such Loan, either (1)
copies of the UCC-1 financing statements, if any, and any related continuation
statements, showing the Obligor, as debtor and the Originator as secured party
or (2) copies of any such financing statements certified by the Servicer to be
true and complete copies thereof in instances where the original financing
statements have been sent to the appropriate public filing office for filing, as
set forth on the Loan Checklist;

(d)           a copy of the related Loan Checklist; and

(e)           in the case of a Swapped Floating Rate Loan, copies of the related
Asset Specific Swap and assignment of the rights thereunder to the Issuer.

“Required Reserve Amount” means, with respect to each Distribution Date, an
amount equal to the excess of the aggregate Outstanding Loan Balance of
Delinquent Loans over the aggregate Recovery Value of Delinquent Loans.

“Reserve Fund” means the trust account so designated and established and
maintained pursuant to Section 7.01.

“Responsible Officer” means, when used with respect to (a) the Owner Trustee or
the Trustee, any officer assigned to the corporate trust office (and, with
respect to the Trustee, the CDO Group) having direct responsibility for the
administration of the Trust Agreement or the Indenture, as the case may be, or
the transactions contemplated thereby, including any Chief Executive Officer,
President, Executive Vice President, Vice President, Assistant Vice President,
Secretary, any Assistant Secretary, any trust officer or any other officer of
the Owner Trustee or the Trustee customarily performing functions similar to
those performed by any of the above designated officers and also, with respect
to a particular matter, any other officer to whom such matter is referred
because of such officer’s knowledge of and familiarity with the particular
subject and (b) the Trust Depositor, the Issuer, the Originator or the Servicer,
the Chief Executive Officer, the Chief Investment Officer, Chief Financial
Officer or any Managing Director thereof who is also a Servicing Officer of such
Person or of the designated manager of such Person, as applicable.

“Revolving Loan” means a Loan that is a line of credit arising from an extension
of credit by the Originator to or on behalf of an Obligor with a commitment that
is fixed pursuant to the terms of the related Required Loan Documents.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

59


--------------------------------------------------------------------------------


“S&P CDO Monitor” means the dynamic, analytical computer program provided by S&P
to the Servicer and the Trustee within 30 days after the Closing Date for the
purpose of estimating the default risk of Loans.

“S&P CDO Monitor Test” means the test that will be satisfied on any Measurement
Date if after giving effect to the substitution of a Substitute Loan, the
acquisition of an Additional Loan or the sale of a Loan (or any combination of
the foregoing), as the case may be, on such Measurement Date, the Notes Loss
Differential of the Proposed Portfolio is positive; or if the Notes Loss
Differential of the Proposed Portfolio is negative prior to giving effect to
such substitution, acquisition or sale, as the case may be, the extent of
compliance is improved after giving effect to such substitution, acquisition or
sale. The S&P CDO Monitor Test will be considered improved if the Notes Loss
Differential of the Proposed Portfolio is greater than the corresponding Notes
Loss Differential of the Current Portfolio. In the event such test is updated or
otherwise modified by S&P after the Closing Date, the “S&P CDO Monitor Test”
shall mean such test as so updated or otherwise modified.

“S&P Priority Category Recovery Rate” means, with respect to any Loan, unless
otherwise specified by S&P, the percentage specified in the table below:

S&P Priority Category

 

Recovery Rate

 

 

 

First Lien Loan

 

57%

 

 

 

Qualified Second Lien Loan

 

43.5%

 

 

 

Second Lien Loan (other than a Qualified Second

 

38%

Lien Loan), up to an aggregate of Outstanding Loan

 

 

Balances of such Second Lien Loans of less than or

 

 

equal to 15% of the Expected Aggregate

 

 

Outstanding Loan Balance

 

 

 

 

 

Second Lien Loans (other than a Qualified Second

 

23%

Lien Loan), representing the aggregate of

 

 

Outstanding Loan Balances of such Second Lien

 

 

Loans in excess of 15% of the Expected Aggregate

 

 

Outstanding Loan Balance

 

 

 

 

 

Subordinated Loan

 

23%

“S&P Rating” means, with respect to any Loan, if such Loan is rated by S&P, for
determining the S&P Rating as of any date of determination:

(i)            if there is an issuer credit rating of the Obligor of such Loan,
or the guarantor who unconditionally and irrevocably guarantees such Loan, then
the S&P Rating shall be such rating (regardless of whether there is a published
rating by S&P on such Loan in the Collateral);

(ii)           if there is no issuer credit rating of the Obligor and no other
security or obligation of the Obligor is rated by S&P, then the Issuer shall
apply to S&P for a corporate credit estimate after the acquisition of such Loan,
which shall be its S&P Rating; provided that

60


--------------------------------------------------------------------------------




pending the receipt from S&P’s of such estimate, the S&P’s Rating of such Loan
shall be the rating as may be estimated in good faith by the Servicer; provided
further that such estimated rating shall not be higher than “B-” for the first
60 Business Days following the applicable Cut-Off Date and not higher than “CCC”
thereafter;

(iii)          if there is no issuer credit rating of the Obligor and such Loan
is not rated by S&P, but another security or obligation of the Obligor is rated
by S&P and the Issuer does not obtain a S&P Rating for such Loan pursuant to
clause (ii) above, then the S&P Rating of such Loan shall be the issuer credit
rating or shall be determined as follows: (a) if there is a rating on a senior
secured obligation of the Obligor, then the S&P Rating of such Loan shall be one
rating subcategory below such rating; (b) if there is a rating on a senior
unsecured obligation of the Obligor, then the S&P Rating of such Loan shall
equal such rating; and (c) if there is a rating on a subordinated obligation of
the Obligor, then the S&P Rating of such Loan shall be one rating subcategory
above such rating;

(iv)          if there is no issuer credit rating of the Obligor published by
S&P and such Loan is not rated by S&P and no other security or obligation of the
Obligor is rated by S&P and the Issuer does not obtain a S&P Rating for such
Loan pursuant to clause (ii) above, then the S&P Rating of such Loan shall be
determined as follows: If such Loan has a public rating by Moody’s, then the S&P
Rating of such Loan shall be (a) one rating subcategory below the S&P equivalent
of the rating assigned by Moody’s if such Loan is rated “Baa3” or higher by
Moody’s, and (b) two rating subcategories below the S&P equivalent of the rating
assigned by Moody’s if such Loan is rated “Bal” or lower by Moody’s; provided
that not more than 10% (or such higher percentage as S&P may specify in writing
to the Issuer and the Trustee from time to time) of the Aggregate Outstanding
Loan Balance shall be deemed to have a S&P Rating based on a rating assigned by
Moody’s as provided in this clause iv; and

(v)           if (a) the S&P Rating previously provided for a Loan expires 13
months after issuance without such S&P Rating being renewed, (b) the Servicer
fails to provide S&P with requested materials in connection with obtaining an
S&P Rating for a Loan, (c) the Servicer fails to provide financial statements
with respect to any Obligor every 13 months from the date the applicable Loan is
included in the Collateral, until such Loan is paid in full or (d) no other
rating for such Loan applies by operation of clauses (i) through (iv) above, the
applicable Loan will be deemed to have an S&P Rating of “CCC–”.

“S&P Rating Condition” means, with respect to any action or series of related
actions or proposed transaction or series of proposed transactions, that S&P
shall have notified the Trust Depositor, the Servicer, the Owner Trustee and the
Trustee in writing that such action or series of related actions or the
consummation of such proposed transaction or series of related transactions will
not result in a reduction or withdrawal of the then-current rating issued by S&P
with respect to any outstanding Class of Notes as a result of such action or
series of related actions or the consummation of such proposed transaction or
series of related transactions.

“S&P Weighted Average Recovery Rate” means, as of any Measurement Date, the
percentage (rounded up to the first decimal place) obtained by dividing (a) the
sum of the products obtained by multiplying the Outstanding Loan Balance of each
Loan by its S&P Priority Category Recovery Rate, by (b) the Aggregate
Outstanding Loan Balance.

61


--------------------------------------------------------------------------------




“SAIF” means the Savings Association Insurance Fund, or any successor thereto.

“Sale Premium” means, with respect to any Loan sold pursuant to this Agreement,
the excess, if any, of the applicable Sale Proceeds (exclusive of accrued
interest and of any amounts reimbursable to the Servicer therefrom pursuant to
Section 7.03(h)) over the Outstanding Loan Balance of such Loan at the time of
sale.

“Sale Proceeds” means, with respect to a Loan (other than a Charged-Off Loan),
all proceeds received as a result of a sale of such Loan pursuant to this
Agreement, net of any sales, brokerage and related administrative or sales
expenses of the Servicer or the Trustee in connection with any such sale.

“Scheduled Payment” means, with respect to any Loan, each payment of principal
and/or interest scheduled to be made by the related Obligor under the terms of
such Loan after (a) in the case of the Initial Loans, the Closing Date or (b) in
the case of Additional Loans or Substitute Loans, the related Cut–Off Date, as
adjusted pursuant to the terms of the related Underlying Note and/or Required
Loan Documents.

“Scheduled Payment Advance” means, with respect to any Distribution Date, the
amounts, if any, deposited by the Servicer in the Principal and Interest Account
for such Distribution Date in respect of Scheduled Payments (or portions
thereof) pursuant to Section 5.09.

“Second Lien Loan” means a Loan which (i) is not by its terms (and is not
expressly permitted by its terms to become) subordinate in right of payment to
any other obligation for borrowed money of the Obligor of such Loan, other than
a First Lien Loan, (ii) is secured by a valid second priority perfected security
interest or Lien in, to or on specified Related Property, subject to customary
permitted liens (whether or not the Issuer and any other lenders are also
granted a security interest of a higher or lower priority in additional Related
Property), (iii) is secured by Related Property having a value (determined as
set forth below) not less than the Outstanding Loan Balance of such Loan plus
the aggregate Outstanding Loan Balances of all other Loans of equal or higher
seniority secured by a first or second Lien or security interest in the same
Related Property, and (iv) does not qualify as an First Lien Loan. The
determination as to whether condition (iii) of this definition is satisfied
shall be based on the Servicer’s judgment at the time the Loan is included in
the Collateral.

“Securities” means the Notes and the Certificate, or any of them.

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Securityholders” means, collectively, the Noteholders and the
Certificateholders.

“Senior Servicing Fee” shall have the meaning provided in Section 5.11.

“Sequential Distribution Date” means any Distribution Date (a) following the
occurrence of a Servicer Default, an Event of Default, a Downgrade Event, the
Sequential Pool Condition, the existence of any Class D Accrued Payable or a
Ratings Confirmation Failure, (b) on which the Interest Distributable Test is
not satisfied or (c) on which a CCC Excess Failure occurs; provided that in the
case of a Sequential Distribution Date arising due to a Ratings Confirmation
Failure,

62


--------------------------------------------------------------------------------




only the first Distribution Date following such Ratings Confirmation Failure and
each subsequent Distribution Date prior to the earlier of (i) the date on which
the Effective Date Ratings Confirmation is delivered and (ii) the date on which
the Outstanding Principal Balance of each Class of Offered Notes and the Class D
Notes has been reduced to zero shall be a Sequential Distribution Date.

“Sequential Pool Condition” means a condition that will be satisfied following
the Replenishment Period, as of the first Distribution Date on or after the date
on which the Aggregate Outstanding Loan Balance is less than 45.0% of the
Expected Aggregate Outstanding Loan Balance.

“Servicer” means initially Ares Capital, or its successors in interest, until
any Servicer Transfer hereunder or the resignation or permitted assignment by
the Servicer and, thereafter, means the Successor Servicer appointed pursuant to
Article VIII with respect to the duties and obligations required of the Servicer
under this Agreement.

“Servicer Default” shall have the meaning specified in Section 8.01.

“Servicer Transfer” shall have the meaning specified in Section 8.02(b).

“Servicing Advances” means, all reasonable and customary “out-of-pocket” costs,
expenses and taxes incurred in the performance by the Servicer of its servicing
obligations, including, but not limited to, the cost of (i) the preservation,
restoration and protection of the Related Property, (ii) any enforcement or
judicial proceedings, including foreclosures, (iii) the management and
liquidation of the Foreclosed Property or Repossessed Property, (iv) compliance
with its obligations under this Agreement and the other Transaction Documents,
and (v) services rendered in connection with the liquidation of a Loan (other
than Liquidation Expenses), for all of which costs and expenses the Servicer is
entitled to reimbursement thereof with interest thereon as provided in this
Agreement.

“Servicing Fee” shall have the meaning provided in Section 5.11.

“Servicing Fee Percentage” means 0.50% per annum.

“Servicing File” means, for each Loan, the following documents or instruments:

(a)           copies of each of the Required Loan Documents; and

(b)           any other portion of the Loan File which is not part of the
Required Loan Documents.

“Servicing Officer” means any officer of the Servicer involved in, or
responsible for, the administration and servicing of Loans whose name appears on
a list of servicing officers appearing in an Officer’s Certificate furnished to
the Trustee by the Servicer, as the same may be amended from time to time.

“Servicing Standard” means, with respect to any Loans included in the
Collateral, to service and administer such Loans in accordance with the
Underlying Loan Agreements and all customary

63


--------------------------------------------------------------------------------




and usual servicing practices (A) which are consistent with the higher of: (x)
the customary and usual servicing practices that a prudent loan investor or
lender would use in servicing loans like the Loans for its own account, and (y)
the same care, skill, prudence and diligence with which the Servicer services
and administers loans for its own account or for the account of others; (B) with
a view to maximize the value of the Loans; and (C) without regard to: (1) the
Servicer’s obligations to incur servicing and administrative expenses with
respect to a Loan, (2) the Servicer’s right to receive compensation for its
services hereunder or with respect to any particular transaction, (3) the
ownership by the Servicer or any Affiliate of any Loans, (4) the ownership,
servicing or management for others by the Servicer of any other Loans or
property by the Servicer or (5) any relationship that the Servicer or any
Affiliate of the Servicer may have with any holder of mezzanine loans of the
Obligor with respect to such Loans.

“Servicing Transfer Costs” means, costs and expenses, if any, incurred by the
Trustee, by the Collateral Administrator or by the Backup Servicer for costs and
expenses associated with the transfer of servicing to the Successor Servicer,
which shall not exceed $100,000 in the aggregate for any given servicing
transfer.

“Solvent” means, as to any Person at any time, that (a) the fair value of the
property of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for purposes of Section 101(32) of the
Bankruptcy Code; (b) the present fair saleable value of the property of such
Person in an orderly liquidation of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its debts and
other liabilities as they become absolute and matured; (c) such Person is able
to realize upon its property and pay its debts and other liabilities (including
disputed, contingent and unliquidated liabilities) as they mature in the normal
course of business; (d) such Person does not intend to, and does not believe
that it will, incur debts or liabilities beyond such Person’s ability to pay as
such debts and liabilities mature; and (e) such Person is not engaged in
business or a transaction, and is not about to engage in a business or a
transaction, for which such Person’s property would constitute unreasonably
small capital.

“SPE Obligor” means, with respect to any Loan, an Obligor that is organized as a
special purpose entity and is not an operating company.

“Special Redemption” means principal payments on the Notes made by the Issuer on
any Distribution Date during the Replenishment Period following written notice
delivered by the Servicer to the Trustee on or before the end of the related Due
Period that:

(a)           (i) any Principal Collections have remained on deposit in the
Principal Collection Account for at least 90 days from the date of their deposit
to that account, and (ii) the servicer has elected not to apply those amounts to
the Class A-1A VFN Funding Account or to reduce the Outstanding Principal
Balance of the Class A-1A VFN Notes; and

(b)           the amounts described in the preceding clause (a) equal or exceed
$1,000,000 in the aggregate.

64


--------------------------------------------------------------------------------




“Special Redemption Amount” means those amounts to be distributed pursuant to a
Special Redemption and in accordance with the priority of payments set forth in
Section 7.05 (b)(I).

“Specified Amendment” means, with respect to any Loan (other than a Loan which
is publicly rated by S&P and Moody’s), any waiver, modification, amendment or
variance of such Loan which does not constitute a Material Modification of the
type specified in clause (ii) of the definition thereof and which effects any
term of such Loan in a manner that would:

(i)            modify the amortization schedule with respect to such Loan in a
manner that (i) reduces the dollar amount of any Scheduled Payment by more than
the greater of (x) 25% and (y) $250,000, (ii) postpones any Scheduled Payment by
more than two payment periods or (iii) causes the weighted average life of the
applicable Loan to increase by more than 25%; or

(ii)           reduce or increase the cash interest rate payable by the Obligor
thereunder by more than 100 basis points (excluding any increase in an interest
rate arising by operation of a default or penalty interest clause under a Loan
or as a result of an increase in the interest rate index for any reason other
than such amendment, waiver or modification); or

(iii)          extend the stated maturity date of such Loan by more than 24
months; provided that any such extension shall be deemed not to have been made
until the business day following the original stated maturity date of such Loan;
provided further that such extension shall not cause the weighted average life
of such Loan to increase by more than 25%; or

(iv)          release any party from its obligations under such Loan, if such
release would have a Material Adverse Effect on the Loan; or

(v)           reduce the principal amount thereof.

“Stated Maturity Date” means December 20, 2019.

“Subordinated Loan” means any Loan which is by its terms (or is expressly
permitted by its terms to become) subordinate in right of payment to any First
Lien Loan or Second Lien Loan (including any Qualified Second Lien Loan) or
other senior obligation of the Obligor of such Loan.

“Subordinated Servicing Fee” shall have the meaning provided in Section 5.11.

“Subparticipated Period” shall have the meaning provided in Section 13.22.

“Subparticipated Portion” shall have the meaning provided in Section 13.22.

“Subparticipation” shall have the meaning provided in Section 13.22.

“Subsequent List of Loans” means a list, in the form of the initial List of
Loans delivered on the Closing Date, but listing each Additional Loan or
Substitute Loan, as the case may be, transferred to the Issuer pursuant to
Section 2.06 or Section 11.01.

65


--------------------------------------------------------------------------------




“Subservicer” means any direct or indirect wholly owned subsidiary of Ares
Capital that Ares Capital has identified as a subservicer or additional
collateral agent or any other Person with whom the Servicer has entered into a
Subservicing Agreement and who satisfies the requirements set forth in Section
5.02(b) in respect of the qualification of a Subservicer.

“Subservicing Agreement” means any agreement between the Servicer and any
Subservicer relating to subservicing and/or administration of certain Loans as
provided in this Agreement, a copy of which shall be delivered, along with any
modifications thereto, to the Trustee.

“Subsidiary” means, as to any Person, a corporation, partnership or other entity
of which shares of stock or other ownership interests having ordinary voting
power (other than stock or such other ownership interests having such power only
by reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly, through one or more intermediaries, or both, by such Person.

“Substitute Loan” means one or more Eligible Loans transferred by the Originator
to the Trust Depositor and by the Trust Depositor to the Issuer pursuant to a
substitution effected under and in accordance with Section 11.01 and identified
in the related Loan Asset Certificate.

“Substitute Loan Assets” means any assets acquired by the Trust Depositor from
the Originator and by the Issuer from the Trust Depositor in connection with a
substitution of one or more Substitute Loans pursuant to Section 11.01, which
assets shall include the Trust Depositor’s (or Originator’s, as applicable)
right, title and interest in the following:

(i)            the Substitute Loans listed in the related Subsequent List of
Loans, all payments paid in respect thereof and all monies due, to become due or
paid in respect thereof accruing on and after the applicable Cut-Off Date and
all Liquidation Proceeds and recoveries thereon, in each case as they arise
after the applicable Cut-Off Date;

(ii)           all security interests and Liens and Related Property subject
thereto from time to time purporting to secure payment by Obligors under such
Loans;

(iii)          all guaranties, indemnities and warranties, Asset Specific Swaps,
and other agreements or arrangements of whatever character from time to time
supporting or securing payment of such Loans;

(iv)          all collections and records (including Computer Records) with
respect to the foregoing;

(v)           all documents relating to the applicable Loan Files; and

(vi)          all income, payments, proceeds and other benefits of any and all
of the foregoing, including but not limited to, all accounts, cash and currency,
chattel paper, electronic chattel paper, tangible chattel paper, copyrights,
copyright licenses, equipment, fixtures, general intangibles, instruments,
commercial tort claims, deposit accounts, inventory, investment property, letter
of credit rights, software, supporting obligations, accessions, and other
property

66


--------------------------------------------------------------------------------




consisting of, arising out of, or related to the foregoing, but excluding any
Excluded Amount with respect thereto.

“Substitute Loan Qualification Conditions” means, with respect to any Substitute
Loans being transferred to the Issuer in connection with a Mandatory
Substitution effected pursuant to Section 11.01, the accuracy of each of the
following statements as of the related Cut-Off Date for each such Loan:

(i)            the Outstanding Loan Balance of such Substitute Loan or, if more
than one Substitute Loan will be added in replacement of a Loan to be reassigned
by the Issuer to the Trust Depositor, the sum of the Outstanding Loan Balances
of such Substitute Loans, is not less than that of the Loan identified on the
related Loan Asset Certificate as the Loan to be reassigned by the Issuer to the
Trust Depositor and reconveyed to the Originator in exchange for such Substitute
Loan or Loans;

(ii)           no selection procedures believed by the Originator or the Trust
Depositor to be adverse shall have been employed in the selection of such Loan
being substituted from the Originator’s portfolio; and

(iii)          all actions or additional actions (if any) necessary to perfect
the security interest and assignment of such Substitute Loan and Related
Property to the Trust Depositor, the Issuer, and the Trustee shall have been
taken as of or prior to the related Cut-Off Date.

(iv)          the Substitute Loan has a maturity date that is prior to the
Stated Maturity Date.

“Successor Backup Servicer” shall have the meaning provided in Section 8.10(a).

“Successor Servicer” shall have the meaning provided in Section 8.02(b).

“Swap Breakage Receipts” means, any amount payable to the Issuer in connection
with the termination, transfer, reduction or amendment of an Asset Specific
Swap, or any portion thereof, in accordance with the provisions of the such
Asset Specific Swap.

“Swap Counterparty” with respect to any Asset Specific Swap, means a party that
is a recognized dealer in interest rate swaps and interest rate caps, organized
under the laws of the United States or a jurisdiction located therein (or
another jurisdiction reasonably acceptable to the Issuer and each Rating
Agency), that:  (a) at the time it becomes a Swap Counterparty has a short-term
rating of at least “A-1” by S&P or a long-term senior unsecured debt rating of
at least “A+” by S&P if such Person does not have a short term rating by S&P
(for so long as any of the Offered Notes or Class D Notes are deemed outstanding
and are rated by S&P), and either a long-term senior unsecured debt rating of at
least “Aa3” by Moody’s (if such Person does not have at least a “P-1” short-term
debt rating by Moody’s) or a long-term senior unsecured debt rating of at least
“A1” by Moody’s and not subject to the qualification that the party has been
placed on credit watch with negative implications (only if the short-term debt
of such Person is rated at least “P-1” by Moody’s and not subject to the
qualification that the party has been placed on credit watch with negative
implications) (for so long as any of the Offered Notes or Class D Notes are
deemed outstanding and are rated by Moody’s), and either a long-term senior

67


--------------------------------------------------------------------------------




unsecured debt rating of at least “A1” by Moody’s (if such Person does not have
at least a “P-1” short-term debt rating by Moody’s) or a long-term senior
unsecured debt rating of at least “A2” by Moody’s (only if the short-term debt
of such Person is rated at least “P-1” by Moody’s) (for so long as any of the
Offered Notes or Class D Notes are deemed outstanding and are rated by Moody’s);
provided that, should a Rating Agency effect an overall downward adjustment of
its short-term or long-term debt ratings, then the rating required of that
Rating Agency under this clause (a) for a party to constitute a Swap
Counterparty shall be downwardly adjusted accordingly; provided further that any
adjustment to a rating shall be subject to the prior written consent of the
applicable Rating Agency, (b) legally and effectively accepts the rights and
obligations under the applicable Asset Specific Swap and (c) in connection with
a substitute Swap Counterparty, otherwise satisfies the Rating Agency Condition.

“Swapped Floating Rate Loan” means a Loan where the interest rate payable by the
Obligor thereunder has been swapped to a floating rate index pursuant to an
Asset Specific Swap; provided that upon the termination of, or the occurrence of
a payment default by the Swap Counterparty under, such Asset Specific Swap, the
related Loan shall no longer constitute a Swapped Floating Rate Loan and shall
be treated as a Fixed Rate Loan for all purposes.

“Tape” shall have the meaning provided in Section 5.15(b)(ii).

“Telerate Page 3750” means the display page currently so designated on the
Moneyline Telerate Service (or such other page as may replace that page on that
service for the purpose of displaying comparable rates or prices).

“Termination Notice” shall have the meaning provided in Section 8.02(a).

“Term Loan” means a loan that is a closed-end extension of credit by the
Originator to an Obligor which may be fully funded or partially funded at the
closing thereof, and which provides for full amortization of the principal
thereof prior to or upon maturity.

“Third Party Acquired Loan” means any Initial Loan or Additional Loan acquired
by the Issuer directly from a third party in a transaction arranged and
underwritten by the Originator or any transaction in which the Issuer is the
designee of the Originator under the instruments of conveyance relating to the
applicable Loan.

“Three Month Index Maturity” shall have the meaning provided in Section 7.06.

“Three Month LIBOR” means LIBOR for the Three Month Index Maturity.

“Traditional Middle Market Loan” means any Loan issued as part of a loan
facility with an original loan size (including any first and second lien loans
included in the facility) of $125,000,000 or less, including for purposes of
this definition the maximum available amount of commitments under any Revolving
Loans and Delayed Draw Term Loans.

“Transaction Account Property” means the Transaction Accounts, all amounts and
investments held from time to time in any Transaction Account (whether in the
form of deposit accounts, physical property, book-entry securities,
uncertificated securities or otherwise), and all proceeds of the foregoing.

68


--------------------------------------------------------------------------------




“Transaction Accounts” means, collectively, the Principal and Interest Account,
the Note Distribution Account, the Reserve Fund, the Class A-1A VFN Funding
Account and the Certificate Account.

“Transaction Documents” means this Agreement, the Indenture, the Trust
Agreement, the Loan Sale Agreement, the Purchase Agreement, the Class A-1A VFN
Purchase Agreement, the Collateral Administration Agreement, the Notes, the
Certificate, any fee letters, any UCC financing statements filed pursuant to the
terms of the Transaction Documents, and any additional document the execution of
which is necessary or incidental to carrying out the terms of, or which is
identified as a “Transaction Document” in the foregoing documents, all as such
documents are amended, modified, restated, replaced, waived, substituted,
supplemented or extended from time to time.

“Transfer and Servicing Agreements” means collectively this Agreement, the Loan
Sale Agreement, the Indenture and the Trust Agreement.

“Transfer Deposit Amount” means, on any date of determination with respect to
any Loan an amount equal to the sum of the Outstanding Loan Balance of such
Loan, together with accrued interest thereon through such date of determination
at the Loan Rate provided for thereunder, and any outstanding Scheduled Payment
Advances and Servicing Advances thereon that have not been waived by the
Servicer entitled thereto, together with accrued interest thereon due the
Servicer.

“Trust Agreement” means the Amended and Restated Trust Agreement, dated on or
about July 7, 2006, between the Trust Depositor and the Owner Trustee, among
others, as such agreement may be further amended, modified, waived, supplemented
or restated from time to time.

“Trust Depositor” shall have the meaning provided in the Preamble.

“Trust Estate” shall have the meaning provided in the Trust Agreement.

“Trustee” means the Person acting as Trustee under the Indenture, its successors
in interest and any successor trustee under the Indenture.

“Trustee Fee” shall have the meaning provided in the fee letter, dated as of the
date hereof between the Issuer and the Trustee.

“Trustees” means the Owner Trustee and the Trustee, or any of them individually
as the context may require.

“UCC” means the Uniform Commercial Code, as amended from time to time, as in
effect in any specified jurisdiction.

“Underlying LIBOR Rate” means, with respect to any Loan, “LIBOR” (or similar
definition) as determined in accordance with the Underlying Loan Agreement
related to such Loan.

69


--------------------------------------------------------------------------------


“Underlying Loan Agreement” means each single lender or multi-lender commercial
loan or credit agreements or other debt agreements or instruments customary for
the applicable type of Loan originated or acquired by Ares Capital or one of its
Affiliates.

“Underlying Note” means the one or more promissory notes executed by an Obligor
evidencing a Loan.

“Underlying Prime Rate” means, with respect to any Loan, the “prime rate” or
“base rate” as determined in accordance with the Underlying Loan Agreement
related to such Loan.

“United States” means the United States of America.

“U.S. Dollar” and “$” means lawful currency of the United States.

“USD-LIBOR-Reference Banks” shall have the meaning provided in Section 7.06(a).

“Valuation” means, with respect to any Loan, a valuation of the fair market
value of such Loan established by reference to (i) a third-party pricing service
such as LoanX or LPC or other service selected by the Servicer in accordance
with the Servicing Standard; provided that if a fair market value is available
from more than one pricing service the highest such value so obtained shall be
used, or (ii) if data for such Loan is not available from such a pricing
service, an analysis performed by a nationally recognized valuation firm to
establish a fair market value of such Loan which reflects the price that would
be paid by a willing buyer to a willing seller of such Loan in an expedited sale
on an arm’s-length basis.

“Warehouse Facilities” means initially, the Funding I Transaction and any
similar collateralized financing facility the Originator and the Servicer may
enter into after the Closing Date.

“Weighted Average Coupon” means, as of any Measurement Date, a fraction
(expressed as a percentage and rounded up to the next 0.001%), (a) the numerator
of which is the sum of the products determined by multiplying the Outstanding
Loan Balance of each Fixed Rate Loan (excluding Charged-Off Loans, Delinquent
Loans and Credit Impaired Loans) in the Collateral as of such Measurement Date
by the current Loan Rate on such Loan, and (b) the denominator of which is the
sum of the Outstanding Loan Balances of all Fixed Rate Loans (excluding
Charged-Off Loans, Delinquent Loans and Credit Impaired Loans) in the Collateral
as of such Measurement Date; provided that if the foregoing amount is less than
12.0% for such Measurement Date, any Floating Rate Excess as of such Measurement
Date shall be added to such amount; and provided further that, for purposes of
this definition: (1) no contingent payment of interest will be included in such
calculation; (2) any stated coupon shall exclude any portion of the interest
that is currently being deferred in violation of the terms of the related
Underlying Loan Documents; and (3) Loans that are Charged-Off Loans, Delinquent
Loans and Credit Impaired Loans will be included in the calculations described
herein if, as of such Measurement Date, such Loans are paying in full current
interest pursuant to the terms of their respective Underlying Note, or, if a
Noteless Loan, pursuant to the terms of the related Underlying Loan Agreement.

“Weighted Average Life” means, as of any Measurement Date with respect to any
Loan, the number obtained by dividing (a) the sum of the products obtained by
multiplying (i) the Average

70


--------------------------------------------------------------------------------




Life at such time of each Loan (excluding Charged-Off Loans) by (ii) the
Outstanding Loan Balance of such Loan by (b) the Aggregate Outstanding Loan
Balance (excluding Charged-Off Loans) as of such date.

“Weighted Average Life Test” means a test that (a) will be satisfied as of any
Measurement Date during the Replenishment Period if the Weighted Average Life is
less than the Maximum Weighted Average Life and (b) will be deemed satisfied at
all times after the Replenishment Period.

“Weighted Average Spread” means, as of any date of determination, a fraction
(expressed as a percentage and rounded up to the next 0.001%), (a) the numerator
of which is the sum of the products determined by multiplying the Outstanding
Loan Balance of each Floating Rate Loan (excluding Charged-Off Loans, Delinquent
Loans and Credit Impaired Loans) in the Collateral as of such date by the stated
spread above or below LIBOR of the current Loan Rate applicable to such Loan,
and (b) the denominator of which is the sum of the Outstanding Loan Balances of
all Floating Rate Loans (excluding Charged-Off Loans, Delinquent Loans and
Credit Impaired Loans) in the Collateral as of such date; provided that if the
foregoing amount is less than the Minimum Weighted Average Spread for such date
of determination, any Fixed Rate Excess as of such date shall be added to such
amount; and provided further that, for purposes of this definition: (1) no
contingent payment of interest will be included in such calculation, (2) any
Loan Rate shall exclude any portion of the interest that is currently being
deferred in violation of the terms of the related Loan Documents, (3) in the
case of a Floating Rate Loan, other than a Swapped Floating Rate Loan, with a
Loan Rate not expressed as a stated spread above or below LIBOR (including
Floating Prime Rate Loans), the stated spread to LIBOR relating to such Loan
shall be calculated on any date of determination by the Servicer in its sole
discretion on behalf of the Issuer by subtracting LIBOR from the Loan Rate of
such Loan, (4) in the case of a Swapped Floating Rate Loan, the stated spread
for such Loan shall be equal to the excess of the current cash pay interest rate
for such Loan as specified in the related Underlying Notes or Required Loan
Documents over the fixed rate of interest payable to the Swap Counterparty for
such Loan as specified in the related Asset Specific Swap, and (5) Loans that
are Charged-Off Loans, Delinquent Loans and Credit Impaired Loans will be
included in the calculations described herein if, as of such date, such Loans
are paying in full current interest pursuant to the terms of their respective
Underlying Note, or, in the case of a Noteless Loan, the related Underlying Loan
Agreement.

“Weighted Average Spread Test” means a test that will be satisfied, as of any
date of determination, if the Weighted Average Spread equals or exceeds the
Minimum Weighted Average Spread.

Section 1.02.        Usage of Terms

With respect to all terms in this Agreement, the singular includes the plural
and the plural the singular. Words importing any gender include the other
genders. References to “writing” include printing, typing, lithography and other
means of reproducing words in a visible form. References to Persons include
their permitted successors and assigns, The term “including” means “including
without limitation”.

71


--------------------------------------------------------------------------------




References to agreements or documents in this Agreement are to be construed to
include all such agreements and documents as amended, modified or supplemented
from time to time pursuant to the terms thereof. References to statutes in this
Agreement are to be construed as including all statutory provisions
consolidating, amending, modifying, codifying, reenacting or replacing, from
time to time, the statute to which reference is made and all regulations
promulgated pursuant to such statutes.

Section 1.03.        Section References

All Section references (including references to the Preamble), unless otherwise
indicated, shall be to Sections (and the Preamble) in this Agreement.

Section 1.04.        Calculations

Except as otherwise provided herein, all interest rate and basis point
calculations hereunder will be made on the basis of a 360 day year and the
actual days elapsed in the relevant period and will be carried out to at least
three decimal places.

Section 1.05.        Accounting Terms

All accounting terms used but not specifically defined herein shall be construed
in accordance with generally accepted accounting principles in the United
States.

ARTICLE II.

ESTABLISHMENT OF ISSUER; TRANSFER OF LOAN ASSETS

Section 2.01.        Creation and Funding of Issuer; Transfer of Loan Assets

(a)           The Issuer was created pursuant to the terms and conditions of the
Trust Agreement, upon the execution and delivery of the Trust Agreement and the
filing by the Owner Trustee of the Certificate of Trust (as defined in the Trust
Agreement) under the Delaware Statutory Trust Act. The Trust Depositor, as
settlor of the Issuer, shall fund and convey assets to the Issuer pursuant to
the terms and provisions hereof. The Issuer shall be administered pursuant to
the provisions of this Agreement and the Trust Agreement for the benefit of the
Securityholders. The Servicer is hereby specifically recognized by the parties
hereto as empowered to act on behalf of the Issuer and the Owner Trustee in
accordance with Section 5.02(e), Section 5.02(g) and otherwise to perform the
duties and obligations required to be performed by the Servicer under the
Transaction Documents.

(b)           Subject to and upon the terms and conditions set forth herein
(including, without limitation, Section 13.22), the Trust Depositor hereby
sells, transfers, assigns, sets over and otherwise conveys to the Issuer, for a
purchase price consisting of $296,000,000 in cash (less placement expenses and
certain other expenses associated with the initial offer and sale of the Notes
the proceeds of which represent consideration paid by the Issuer herein),
$32,000,000 in aggregate principal amount of the Class D Notes, $54,000,000 in
aggregate principal amount of the Class E Notes and the Certificate, all the
right, title and interest of the Trust Depositor in and to the Initial Loan
Assets.

72


--------------------------------------------------------------------------------




(c)           To the extent the purchase price paid to the Trust Depositor for
any Loan Asset conveyed under this Agreement is less than the fair market value
of such Loan, the difference between such fair market value and the purchase
price shall be deemed to be a capital contribution made by the Trust Depositor
to the Issuer on the Closing Date, in the case of the Initial Loans, and on the
applicable Cut-Off Date, in the case of any Additional Loans or Substitute
Loans.

(d)           The Originator and the Trust Depositor each acknowledge with
respect to itself that the representations and warranties of the Originator in
the Loan Sale Agreement and of the Trust Depositor in Section 3.01 through
Section 3.04 will run to and be for the benefit of the Issuer and the Trustees,
and the Issuer and the Trustees may enforce directly (without joinder of the
Trust Depositor when enforcing against the Originator) the repurchase
obligations of the Originator or Trust Depositor, as applicable, with respect to
breaches of such representations and warranties as set forth in the Loan Sale
Agreement or in this Agreement.

(e)           The sale, transfer, assignment, set-over and conveyance of the
Loan Assets by the Trust Depositor to the Issuer pursuant to this Agreement does
not constitute and is not intended to result in a creation or an assumption by
the Trust Depositor or the Issuer of any obligation of the Originator as lead
agent, collateral agent or paying agent under any Agented Loan. The Trust
Depositor also hereby assigns to the Issuer all of the Trust Depositor’s right,
title and interest (but none of its obligations) under the Loan Sale Agreement,
including but not limited to the Trust Depositor’s right to exercise the
remedies created by the Loan Sale Agreement.

(f)            The Originator, Trust Depositor and Issuer intend and agree that
(i) the transfer of the Loan Assets to the Trust Depositor and the transfer of
the Loan Assets to the Issuer are intended to be a sale, conveyance and transfer
of ownership of the Loan Assets, as the case may be, rather than the mere grant
of a security interest to secure a borrowing and (ii) such Loan Assets shall not
be part of the Originator’s or the Trust Depositor’s estate in the event of a
filing of a bankruptcy petition or other action by or against such Person under
any Insolvency Law. In the event, however, that notwithstanding such intent and
agreement, such transfers are deemed to be a mere grant of a security interest
to secure indebtedness, the Originator shall be deemed to have granted (and as
of the Closing Date hereby grants) to the Trust Depositor and the Trust
Depositor shall be deemed to have granted (and as of the Closing Date hereby
grants) to the Issuer, as the case may be, a perfected first priority security
interest in all right, title and interest of the Originator or of the Trust
Depositor, respectively, in such Loan Assets and this Agreement shall constitute
a security agreement under Applicable Law securing the repayment of the purchase
price paid hereunder and the obligations and/or interests represented by the
Securities, in the order of priorities, and subject to the other terms and
conditions, of this Agreement, the Indenture and the Trust Agreement, together
with such other obligations or interests as may arise hereunder and thereunder
in favor of the parties hereto and thereto.

(g)           If any such transfer of the Loan Assets is deemed to be a mere
grant of a security interest to secure a borrowing, the Trust Depositor may, to
secure the Trust Depositor’s own borrowing under the Loan Sale Agreement (to the
extent that the transfer of the Loan Assets thereunder is deemed to be a mere
grant of a security interest to secure a borrowing), repledge and reassign (i)
all or a portion of the Loan Assets pledged to Trust Depositor by the Originator

73


--------------------------------------------------------------------------------




with respect to which the Trust Depositor has not released its security interest
at the time of such pledge and assignment, and (ii) all proceeds thereof. Such
repledge and reassignment may be made by the Trust Depositor with or without a
repledge and reassignment by the Trust Depositor of its rights under any
agreement with the Originator and without further notice to or acknowledgment
from the Originator. The Originator waives, to the extent permitted by
Applicable Law, all claims, causes of action and remedies, whether legal or
equitable (including any right of setoff), against the Trust Depositor or any
assignee of Trust Depositor relating to such action by the Trust Depositor in
connection with the transactions contemplated by this Agreement.

Section 2.02.        Conditions to Transfer of Initial Loan Assets to Issuer

On or before the Closing Date, the Originator or the Trust Depositor, as
applicable, shall deliver or cause to be delivered to the Owner Trustee and the
Trustee each of the documents, certificates and other items as follows:

(a)           an Officer’s Certificate from the Originator substantially in the
form of Exhibit C;

(b)           copies of the minutes of the board of directors of the Originator,
the Servicer and the Trust Depositor or of the executive committee of the board
of directors of the Originator, the Servicer and the Trust Depositor approving
the execution, delivery and performance of this Agreement and the transactions
contemplated hereunder, certified in each case by a Responsible Officer of the
Originator, the Servicer and the Trust Depositor;

(c)           officially certified evidence dated within 30 days prior to the
Closing Date of due formation and good standing of the Originator under the laws
of the State of Delaware;

(d)           the initial List of Loans, certified by a Responsible Officer of
the Trust Depositor, together with an Assignment substantially in the form of
Exhibit A (along with the delivery of any instruments and Loan Files as required
under Section 2.08);

(e)           an Officer’s Certificate from the Trust Depositor substantially in
the form of Exhibit B;

(f)            a letter from KPMG LLP or another nationally recognized
accounting firm, addressed to the Originator and the Trust Depositor (with a
copy to Moody’s and S&P), stating that such firm has reviewed a sample of the
Initial Loans and performed specific procedures for such sample with respect to
certain loan terms and identifying those Initial Loans that do not conform;

(g)           officially certified evidence dated within 30 days prior to the
Closing Date of due organization and good standing of the Trust Depositor under
the laws of the State of Delaware;

(h)           evidence of proper filing with appropriate offices in the State of
Delaware of a UCC financing statement listing the Originator, as debtor, naming
the Trustee as total assignee and identifying the Loan Assets as collateral; and
evidence of proper filing with

74


--------------------------------------------------------------------------------




appropriate offices in the State of Delaware of a UCC financing statement
listing the Trust Depositor, as debtor, naming the Trustee as total assignee and
identifying the Loan Assets as collateral; and evidence of proper filing with
appropriate offices in the State of Delaware of a UCC financing statement naming
the Issuer, as debtor, naming the Trustee as secured party and identifying the
Indenture Collateral, as collateral;

(i)            an Officer’s Certificate from the Servicer listing the Servicing
Officers;

(j)            evidence of deposit in the Principal and Interest Account of all
funds received with respect to the Initial Loans on and after the Closing Date,
together with an Officer’s Certificate from the Servicer to the effect that such
amount is correct; and

(k)           a fully executed copy of each of the Transaction Documents.

Section 2.03.        Issuance of the Notes

On the Closing Date, if the conditions set forth in Section 2.02 have been
satisfied, the Issuer shall issue, to or upon the written order of the Trust
Depositor, the Certificate representing ownership of a beneficial interest in
100% of the Issuer and the Issuer shall issue, and the Trustee shall
authenticate, to or upon the written order of the Trust Depositor, the Notes
secured by the Collateral.

Section 2.04.        [Reserved.]

Section 2.05.        Sales of Loans

(a)           Except as otherwise expressly permitted or required by this
Agreement, the Servicer (on behalf of the Issuer) shall not sell, transfer,
exchange or otherwise dispose of any Loan; provided that the Servicer (on behalf
of the Issuer) may direct the Trustee to sell (and the Trustee shall sell in
accordance with such instructions) for cash any Loan, if on or prior to the
trade date for such sale, transfer, exchange or other disposition, the Servicer
has certified to the Trustee that each of the conditions applicable to such
sale, transfer, exchange or other disposition set forth below has been
satisfied:

(i)            the applicable Loan is a Delinquent Loan, Credit Impaired Loan or
Charged-Off Loan;

(ii)           the sale will be undertaken in accordance with the Portfolio
Acquisition and Disposition Requirements;

(iii)          after giving effect to the sale, the S&P CDO Monitor Test will be
maintained or improved;

(iv)          the Moody’s or S&P rating of the Class A Notes is not lower than
the Moody’s or S&P rating of such Notes on the Closing Date;

75


--------------------------------------------------------------------------------




(v)           the Moody’s or S&P rating of the Class B Notes, the Class C Notes
or the Class D Notes is not more than one rating subcategory below the
respective Moody’s or S&P rating of such Notes on the Closing Date;

(vi)          no Servicer Default or Event of Default has occurred; and

(vii)         if such Loan is purchased by the Servicer or an Affiliate thereof,
(A) such purchase represents the best execution for the Issuer and (B) such
Person purchases such Loan at a price that is at least equal to the Fair Market
Value of such Loan.

(b)           The Servicer and the Issuer hereby expressly agree that no sale of
Loans shall be executed in a manner that can reasonably be expected to cause the
Issuer or the assets of the Issuer not to be in compliance with the requirements
of Rule 3a-7 under the 1940 Act.

(c)           The Sale Proceeds from any sale pursuant to this Section 2.05 will
be deposited into the Principal and Interest Account and allocated as provided
in Section 7.05. Upon receipt by the Servicer for deposit in the Principal and
Interest Account of the amounts of Sale Proceeds received in connection with any
such sale, and upon receipt by the Trustee of an Officer’s Certificate of the
Servicer as to the satisfaction of all applicable conditions of this Section
2.05, the Trustee shall assign to the party designated by the Servicer (or to
the Servicer itself) all of the Issuer’s right, title and interest in the
repurchased or substituted Loan and related Loan Assets without recourse,
representation or warranty. Such reassigned Loan shall no longer thereafter be
included in the Collateral.

(d)           In the event that the Servicer has notified the Trustee of an
Optional Repurchase of the Notes, the Servicer may at any time direct the
Trustee to sell, and the Trustee shall sell in the manner directed by the
Servicer, any Loan without regard to the foregoing limitations in this Section
2.05; provided that (i) the Servicer certifies to the Trustee that in its
judgment exercised in accordance with the Servicing Standard and based on
calculations included in the certification (which shall include the sales prices
of the Loans), the Sale Proceeds from the sale of one or more of the Loans shall
be sufficient to pay the Repurchase Price with respect to all the Notes and (ii)
the Servicer shall sell any Loan pursuant to this Section 2.05 only at a price
that is commercially reasonable as reasonably determined by the Servicer in
accordance with the Servicing Standard.

Section 2.06.        Conveyance of Additional Loans; Effective Date Ratings
Confirmation

(a)           Conveyance of Additional Loans. The Issuer may (and the Trustee
shall upon instruction of the Servicer acting on behalf of the Issuer), at any
time during the Ramp-Up Period and the Replenishment Period and subject to the
conditions set forth in this Section 2.06, apply Principal Collections standing
to the credit of the Principal Collection Account, Draws under the Class A-1A
VFN Notes and amounts standing to the credit of the Class A-1A VFN Funding
Account to purchase Additional Loan Assets from the Trust Depositor. The
purchase price paid by the Issuer for any Additional Loan shall be an amount
equal to (x) in the case of a Loan originated by the Originator, the Outstanding
Loan Balance thereof or (y) in the case of a

76


--------------------------------------------------------------------------------




Loan acquired by the Originator from a third party, the purchase price paid for
such Loan, as applicable, plus, in each case, accrued and unpaid interest
thereon.

(b)           Upon the acquisition of any Additional Loan Assets pursuant to and
in accordance with this Section 2.06, such Additional Loan Assets shall become
part of the Collateral subject to the Lien of the Indenture. The Servicer
represents and warrants in connection with the foregoing that it will not cause
the Issuer to acquire any Additional Loan pursuant to this Section 2.06 for the
primary purpose of recognizing gains or decreasing losses resulting from market
value changes in the Loans.

(c)           The Originator shall transfer to the Trust Depositor and the Trust
Depositor shall transfer to the Issuer the Additional Loans and the Loan Assets
related thereto only upon the satisfaction of each of the following conditions
on or prior to the related Cut-Off Date (and the delivery of a related Loan
Asset Certificate by the Trust Depositor shall be deemed a representation and
warranty by the Issuer, the Trust Depositor and the Originator that such
conditions are satisfied as of the related Cut-Off Date):

(i)            the Trust Depositor shall have provided the Issuer and the
Trustee with a timely Loan Asset Certificate complying with the definition
thereof contained herein, which Loan Asset Certificate shall be delivered no
later than 11:00 a.m. (New York City time) on the related Cut-Off Date;

(ii)           with respect to the acquisition of any Additional Loan, after
giving effect to the inclusion of such Loan in the Collateral, the Portfolio
Acquisition and Disposition Requirements and, solely with respect to such
acquisitions effected during the Replenishment Period, the Portfolio Criteria,
are satisfied; provided that if any component of the Portfolio Criteria is not
satisfied prior to giving effect to the acquisition of any such Additional Loan
effected during the Replenishment Period, the Portfolio Criteria shall be deemed
satisfied with respect to such component if the component is maintained or
improved by the inclusion of such Additional Loans;

(iii)          (A) the Originator shall have delivered to the Trust Depositor
and Trustee and (B) the Trust Depositor shall have delivered to the Issuer a
duly updated Subsequent List of Loans listing the Additional Loans;

(iv)          the Trust Depositor shall have deposited or caused to be deposited
in the Principal and Interest Account all Collections received with respect to
the Additional Loans on and after the related Cut-Off Date;

(v)           as of each Cut-Off Date, each of the Originator and the Trust
Depositor was Solvent and neither of them have been made not Solvent by such
transfer nor is either of them aware of any pending insolvency;

(vi)          no selection procedures believed by the Originator or the Trust
Depositor to be adverse to the interests of the Holders shall have been utilized
in selecting the Additional Loans; and

77


--------------------------------------------------------------------------------


(vii)         each of the representations and warranties made by the Trust
Depositor pursuant to Section 3.02 (including without limitation that such
Additional Loan is an Eligible Loan) and Section 3.04 applicable to the
Additional Loans shall be true and correct as of the related Cut-Off Date.

(d)           The Originator shall, at its own expense, on or prior to the
related Cut-Off Date, indicate in its Computer Records that ownership of the
Additional Loans identified on the Subsequent List of Loans has been sold by the
Originator to the Trust Depositor, pursuant to the Loan Sale Agreement, and by
the Trust Depositor to the Issuer, pursuant to this Agreement.

(e)           The Originator shall deliver written notice of the inclusion of an
Additional Loan to Moody’s and S&P.

(f)            The Servicer on behalf of the Issuer shall present each
Additional Loan proposed to be included in the Collateral to each Rating Agency
for review by such Rating Agency in order that each Rating Agency may provide a
rating and a recovery rate with respect to such Loan; provided that (i) such
Loan may become a part of the Collateral prior to the Servicer’s presentment of
the Loan to the Rating Agencies as described herein, (ii) the Servicer’s failure
to present a Loan to the Rating Agencies as described herein shall not
constitute an independent breach of, or default under, this Agreement or any
other Transaction Document, (iii) with respect to S&P, the recovery rate shall
be determined in accordance with the S&P Priority Category Recovery Rate and
(iv) with respect to Moody’s, the Servicer shall have no obligation to present
an Additional Loan if a Moody’s Rating for such Loan has been determined by
reference to clause (v) of the definition of Moody’s Rating.

(g)           Effective Date Ratings Downgrade. On or before the Effective Date,
but in no case later than the date which is 15 Business Days prior to the
Distribution Date occurring in June, 2007, the Servicer will (i) cause a firm of
nationally recognized independent certified public accountants (the “Independent
Accountants”) to determine the extent of compliance with the Portfolio Criteria
of the Loans included in the Collateral as of the Effective Date, (ii) deliver a
report of such Independent Accountants certifying the results of that
determination to the Trustee and the Rating Agencies (such report, the
“Accountants’ Effective Date Certificate”) and (iii) request that each Rating
Agency confirm in writing (the “Effective Date Ratings Confirmation”), within 30
days after the Effective Date (or such later date as such Rating Agency may
determine), that it has not reduced or withdrawn any of the ratings assigned to
the Offered Notes or the Class D Notes on the Closing Date. In the event that
(A) any rating assigned to the Offered Notes or the Class D Notes on the Closing
Date is reduced or withdrawn or (B) the Issuer is not in compliance with the
Portfolio Criteria as of the Effective Date and the Servicer does not receive
the Effective Date Ratings Confirmation from Moody’s (in each case, such event,
a “Ratings Confirmation Failure”), the next and succeeding Distribution Dates
shall be Sequential Distribution Dates until the earlier of (x) such date as
each such Rating Agency shall confirm its respective ratings of the Offered
Notes and the Class D Notes assigned on the Closing Date and (y) the Outstanding
Principal Balance of each Class of Offered Notes and the Class D Notes is
reduced to zero.

78


--------------------------------------------------------------------------------




Section 2.07.        Release of Excluded Amounts

(a)           The parties hereto acknowledge and agree that the Issuer has no
interest in the Excluded Amounts. The Trustee hereby agrees to release to the
Issuer from the Loan Assets, and the Issuer hereby agrees to release to the
Trust Depositor, any Excluded Amounts immediately upon identification thereof
and upon receipt of an Officer’s Certificate of the Servicer, which release
shall be automatic and shall require no further act by the Trustee or the
Issuer; provided that the Trustee and the Owner Trustee shall execute and
deliver such instruments of release and assignment or other documents, or
otherwise confirm the foregoing release, as may reasonably be requested by the
Trust Depositor in writing. Such Excluded Amounts shall not constitute and shall
not be included in the Loan Assets.

(b)           Immediately upon the release to the Trust Depositor by the Trustee
of the Excluded Amounts, the Trust Depositor hereby irrevocably agrees to
release to the Originator such Excluded Amounts, which release shall be
automatic and require no further action by the Trust Depositor; provided that
the Trust Depositor shall execute and deliver such instruments of release and
assignment, or otherwise confirming the foregoing release of any Excluded
Amounts, as may be reasonably requested by the Originator.

Section 2.08.        Delivery of Documents in the Loan File

(a)           Subject to the delivery requirements set forth in Section 2.08(b),
the Issuer hereby authorizes and directs the Originator and the Trust Depositor
to deliver possession of all the Loan Files and the related Loan Checklists to
the Trustee (with copies to be held by the Servicer) on behalf of and for the
account of the Noteholders. The Originator and the Trust Depositor shall also
identify on the List of Loans (including any deemed amendment thereof associated
with any Additional Loans or Substitute Loans), whether by attached schedule or
marking or other effective identifying designation, all Loans that are or are
evidenced by such instruments.

(b)           With respect to each Loan in the Collateral, before the Closing
Date in the case of the Initial Loans, and before the related Cut-Off Date in
the case of any Additional Loans or Substitute Loans, the Trust Depositor will
deliver or cause to be delivered to the Trustee, to the extent not previously
delivered, each of the documents in the Loan File with respect to such Loan.

Section 2.09.        [Reserved]

Section 2.10.        Certification by Trustee; Possession of Loan Files

(a)           Review; Certification. On or prior to the Closing Date, in the
case of the Initial Loans, and the related Cut-Off Date, in the case of any
Additional Loans or Substitute Loans, the Trustee shall review the portion of
each Loan File constituting the Required Loan Documents required to be delivered
pursuant to Section 2.08(b) on the Closing Date in the case of the Initial Loans
and the related Cut-Off Date, in the case of any Additional Loans or Substitute
Loans, and shall deliver to the Originator, the Trust Depositor, and the
Servicer a certification in the form attached hereto as Exhibit L-1 on or prior
to the Closing Date in the case of the Initial Loans and the related Cut-Off
Date in the case of any Additional Loans or Substitute Loans. Within two
Business Days after the Trustee receives the portion of the Loan

79


--------------------------------------------------------------------------------




File permitted to be delivered after the Closing Date in the case of the Initial
Loans and the related Cut-Off Date in the case of any Additional Loans or
Substitute Loans pursuant to Section 2.10(b), the Trustee shall deliver to the
Originator, the Trust Depositor, and the Servicer a certification in the form
attached hereto as Exhibit L-2.

(b)           Non-Conforming Loan Files. If the Trustee during the process of
reviewing the Loan Files finds any document constituting a part of a Loan File
which is not properly executed, is missing, is unrelated to a Loan identified in
the List of Loans, or does not conform in a material respect to the requirements
of the definition of Loan File, or the description thereof as set forth in the
List of Loans, the Trustee shall promptly so notify the Originator, the Trust
Depositor and the Servicer. In performing any such review, the Trustee may
conclusively rely on the Originator as to the purported genuineness of any such
document and any signature thereon. It is understood that the scope of the
Trustee’s review of the Loan Files is limited solely to confirming that the
documents listed in the definition of Required Loan Documents have been executed
and received and relate to the Loans identified in the List of Loans; provided
with respect to the UCC financing statements referenced in clause (ii)(c) of the
definition of Required Loan Documents, the Trustee’s sole responsibility will be
to confirm that the Loan File contains UCC financing statements (to the extent
required by such definition) and not to make determinations about the
materiality of such UCC financing statements. The Originator agrees to use
reasonable efforts to remedy a material defect in a document constituting part
of a Loan File of which it is so notified by the Trustee. If, however, within 30
days after the Trustee’s notice to it respecting such material defect the
Originator has not remedied the defect and such defect materially and adversely
affects the value of the related Loan, such Loan will be treated as an
Ineligible Loan and the Originator shall (i) substitute in lieu of such Loan a
Substitute Loan or (ii) repurchase such Loan, in each case, in the manner and
subject to the conditions set forth in Section 11.01.

(c)           Release of Entire Loan File Upon Sale, Substitution or Repurchase.
Subject to Section 5.08(a), upon receipt by the Trustee of a certification of a
Servicing Officer of the Servicer of such substitution or of such purchase and
the deposit of the amounts then required to be deposited as described in Section
2.05, Section 2.10(b) or Section 11.01, as applicable, in the Principal and
Interest Account (which certification shall be in the form of Exhibit M), the
Trustee shall release to the Servicer for release to the Originator the related
Loan File and the Trustee and the Issuer shall execute, without recourse, and
deliver such instruments of transfer necessary to transfer all right, title and
interest in such Loan to the Originator free and clear of any Liens created by
the Transaction Documents. All costs of any such transfer shall be borne by the
Originator.

(d)           Partial Release of Loan File and/or Related Property. Subject to
Section 5.08(b), if in connection with taking any action in connection with a
Loan (including, without limitation, the amendment to documents in the Loan File
and/or a revision to Related Property) the Servicer requires any item
constituting part of the Loan File, or the release from the Lien of the related
Loan of all or part of any Related Property, the Servicer shall deliver to the
Trustee a certificate to such effect in the form attached as Exhibit M hereto.
Subject to Section 5.08(d), upon receipt of such certification, the Trustee
shall deliver to the Servicer within two Business Days of such request (if such
request was received by 1:00 p.m., New York City time), the requested
documentation, and the Trustee shall execute, without recourse, and deliver

80


--------------------------------------------------------------------------------




such instruments of transfer necessary to release all or the requested part of
the Related Property from the Lien of the related Loan and/or the Lien under the
Transaction Documents.

(e)           Annual Reporting. On the Distribution Date in December of each
year, commencing December 20, 2006, the Trustee shall deliver to the Originator,
the Trust Depositor, and the Servicer a report detailing all transactions with
respect to the Loans for which the Trustee holds the Loan Files pursuant to this
Agreement during the prior calendar year. Such report shall list all Loan Files
which were released by or returned to the Trustee during the prior calendar
year, the date of such release or return and the reason for such release or
return as identified or the related request for release delivered by the
Servicer.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

The Trust Depositor makes, and upon acquiring any Additional Loan or Substitute
Loan is deemed to make, the representations and warranties in Section 3.01
through Section 3.04, on which the Issuer will rely in purchasing the Initial
Loan Assets on the Closing Date and on which the Securityholders will rely.

Such representations and warranties are given as of the execution and delivery
of this Agreement and as of the Closing Date (or Cut-Off Date, as applicable),
but shall survive the sale, transfer and assignment of the Loan Assets to the
Issuer. The repurchase obligation or substitution obligation of the Trust
Depositor set forth in Section 11.01 constitutes the sole remedy available for a
breach of a representation or warranty of the Trust Depositor set forth in
Section 3.01 through Section 3.04 and no Servicer Default or other default may
result therefrom.

Section 3.01.        Representations and Warranties Regarding the Trust
Depositor

By its execution of this Agreement, the Trust Depositor represents and warrants
to the Issuer, the Trustee, the Securityholders that:

(a)           Organization and Good Standing. The Trust Depositor is a limited
liability company duly organized, validly existing and in good standing under
the laws of Delaware and has the power to own its assets and to transact the
business in which it is currently engaged. The Trust Depositor is duly qualified
to do business as a foreign entity and is in good standing in each jurisdiction
in which the character of the business transacted by it or properties owned or
leased by it requires such qualification and in which the failure so to qualify
would have a Material Adverse Effect with respect to the Trust Depositor or the
Issuer.

(b)           Authorization; Valid Sale; Binding Obligations. The Trust
Depositor has the power and authority to make, execute, deliver and perform this
Agreement and the other Transaction Documents to which it is a party and all of
the transactions contemplated under this Agreement and the other Transaction
Documents to which it is a party, and to create the Issuer and cause it to make,
execute, deliver and perform its obligations under this Agreement and the other
Transaction Documents to which the Issuer is a party, and the Trust Depositor
has taken all necessary limited liability company action to authorize the
execution, delivery and performance of this Agreement and the other Transaction
Documents to which it is a party and to cause the

81


--------------------------------------------------------------------------------




Issuer to be created. This Agreement shall effect a valid sale, transfer and
assignment of or grant a security interest in the Loan Assets from the Trust
Depositor to the Issuer. This Agreement and the other Transaction Documents to
which the Trust Depositor is a party constitute the legal, valid and binding
obligation of the Trust Depositor enforceable in accordance with their
respective terms, except as enforcement of such terms may be limited by
applicable Insolvency Laws and general principles of equity, whether considered
in a suit at law or in equity.

(c)           No Consent Required. The Trust Depositor is not required to obtain
the consent of any other party (other than those that it has already obtained)
or any consent, license, approval or authorization from, or registration or
declaration with, any Governmental Authority (other than those that it has
already obtained) in connection with the execution, delivery, performance,
validity or enforceability of this Agreement or the other Transaction Documents
to which it is a party.

(d)           No Violations. The execution, delivery and performance of this
Agreement and the other Transaction Documents to which it is a party by the
Trust Depositor, and the consummation of the transactions contemplated hereby
and thereby, will not violate any Applicable Law applicable to the Trust
Depositor, or conflict with, result in a default under or constitute a breach of
the Trust Depositor’s organizational documents or Contractual Obligations to
which the Trust Depositor is a party or by which the Trust Depositor or any of
the Trust Depositor’s properties may be bound, or result in the creation or
imposition of any Lien of any kind upon any of its properties pursuant to the
terms of any such Contractual Obligations, other than as contemplated by the
Transaction Documents.

(e)           Litigation. No litigation or administrative proceeding of or
before any court, tribunal or governmental body is currently pending, or to the
knowledge of the Trust Depositor threatened, against the Trust Depositor or any
of its properties or with respect to this Agreement, the other Transaction
Documents to which it is a party or the Securities (i) that, if adversely
determined, would in the reasonable judgment of the Trust Depositor be expected
to have a Material Adverse Effect with respect to the Trust Depositor or the
Issuer or (ii) seeking to adversely affect the federal income tax or other
federal, state or local tax attributes of the Certificate or Notes.

(f)            Solvency. The Trust Depositor, at the time of and after giving
effect to each conveyance of Loan Assets hereunder, is Solvent on and as of the
date thereof.

(g)           Taxes. The Trust Depositor has filed or caused to be filed all tax
returns which, to its knowledge, are required to be filed and has paid all taxes
shown to be due and payable on such returns or on any assessments made against
it or any of its property and all other taxes, fees or other charges imposed on
it or any of its property by any Governmental Authority (other than any amount
of tax due, the validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which reserves in accordance with
generally accepted accounting principles have been provided on the books of the
Trust Depositor); no tax Lien has been filed and, to the Trust Depositor’s
knowledge, no claim is being asserted, with respect to any such tax, fee or
other charge.

82


--------------------------------------------------------------------------------




(h)           Place of Business; No Changes. The Trust Depositor’s location
(within the meaning of Article 9 of the UCC) is the State of Delaware. The Trust
Depositor has not changed its name, whether by amendment of its certificate of
formation, by reorganization or otherwise, and has not changed its location
within the four months preceding the Closing Date.

(i)            Not an Investment Company. The Trust Depositor is not and, after
giving effect to the transactions contemplated by the Transaction Documents,
will not be required to be registered as an “investment company” under the 1940
Act.

(j)            Sale Treatment. Other than for accounting and tax purposes, the
Trust Depositor has treated the transfer of Loan Assets to the Issuer for all
purposes as a sale and purchase on all of its relevant books and records and
other applicable documents.

(k)           Security Interest.

(i)            This Agreement creates a valid and continuing security interest
in favor of the Issuer (as defined in the applicable UCC) in all right, title
and interest of Trust Depositor in the Loan Assets, which security interest is
prior to all other Liens (except for Permitted Liens), and is enforceable as
such against creditors of and purchasers from the Trust Depositor;

(ii)           the Loans, along with the related Loan Files, constitute either a
“general intangible”, an “instrument”, an “account”, “investment property”, or
“chattel paper”, within the meaning of the applicable UCC;

(iii)          the Trust Depositor owns and has, and upon the sale and transfer
thereof by the Trust Depositor to the Issuer, the Issuer will have, good and
marketable title to the Loan Assets free and clear of any Lien (other than
Permitted Liens), claim or encumbrance of any Person;

(iv)          the Trust Depositor has, within 10 days of the acquisition of a
Loan, received all consents and approvals required by the terms of the Loan
Assets to the sale of the Loan Assets hereunder to the Issuer;

(v)           the Trust Depositor has caused the filing of all appropriate
financing statements in the proper filing office in the appropriate
jurisdictions under applicable law in order to perfect the security interest in
such Loan Assets granted to the Issuer under this Agreement;

(vi)          other than the security interest granted to the Issuer pursuant to
this Agreement, the Trust Depositor has not pledged, assigned, sold, granted a
security interest in or otherwise conveyed any of such Loan Assets. The Trust
Depositor has not authorized the filing of and is not aware of any financing
statements naming the Trust Depositor as debtor that include a description of
collateral covering such Loan Assets other than any financing statement (A)
relating to the security interest granted to the Trust Depositor under the Loan
Sale Agreement, or (B) that has been terminated. The Trust Depositor is not
aware of the filing of any judgment or tax Lien filings against the Trust
Depositor;

83


--------------------------------------------------------------------------------




(vii)         all original executed copies of each Underlying Note (if any) that
constitute or evidence the Loan Assets have been delivered to the Trustee, and
in the case of Noteless Loans, the documents required pursuant to clause
(ii)(a)(2) of the definition of Required Loan Documents have been delivered to
the Trustee;

(viii)        except with respect to Noteless Loans, the Trust Depositor has
received a written acknowledgment from the Trustee that the Trustee or its
bailee is holding any Underlying Notes that constitute or evidence any Loan
Assets solely on behalf of and for the benefit of the Securityholders; and

(ix)           none of the Underlying Notes that constitute or evidence any Loan
Assets has any marks or notations indicating that they have been pledged,
assigned or otherwise conveyed to any Person other than the Issuer and the
Trustee.

(l)            Value Given. The cash payments and Securities of the Issuer
received by the Trust Depositor in respect of the purchase price of the Loans
sold hereunder, together with the Issuer’s assumption of the future funding
obligations under the Revolving Loans and Delayed Draw Term Loans, constitutes
reasonably equivalent value in consideration for the transfer to the Issuer of
such Loans under this Agreement, such transfer was not made for or on account of
an antecedent debt owed by the Originator to the Trust Depositor, and such
transfer was not and is not voidable or subject to avoidance under any
Insolvency Law.

(m)          Investment Company. The Issuer is not and, after giving effect to
the transactions contemplated by the Transaction Documents, will not be required
to be registered as an “investment company” within the meaning of the 1940 Act.

(n)           No Defaults. The Trust Depositor is not in default with respect to
any order or decree of any court or any order, regulation or demand of any
federal, state, municipal or governmental agency, which default might have
consequences that would have a Material Adverse Effect with respect to the Trust
Depositor.

(o)           Bulk Transfer Laws. The transfer, assignment and conveyance of the
Loans by the Trust Depositor pursuant to this Agreement are not subject to the
bulk transfer laws or any similar statutory provisions in effect in any
applicable jurisdiction.

(p)           Origination and Collection Practices. The origination and
collection practices used by any Affiliate of the Trust Depositor with respect
to each Loan have been in all material respects legal, proper and prudent and
comply with the Credit and Collection Policy.

(q)           Adequacy of Consideration. The Trust Depositor will receive fair
consideration and reasonably equivalent value in exchange for the sale of the
Loans.

(r)            Lack of Intent to Hinder, Delay or Defraud. Neither the Trust
Depositor nor any of its Affiliates sold, or will sell, any interest in any Loan
with any intent to hinder, delay or defraud any of their respective creditors.

(s)           Nonconsolidation. Each of the Issuer and the Trust Depositor
conducts its affairs such that the Issuer or the Trust Depositor would not be
substantively consolidated in

84


--------------------------------------------------------------------------------




each others estate and their respective separate existences would not be
disregarded in the event of the Trust Depositor’s bankruptcy. Without limitation
to any of the foregoing, (A) with respect to clauses (s)(xxix) and (s)(xxx), the
Trust Depositor and (B) with respect to each other subclauses of this clause
(s), each of the Issuer and the Trust Depositor, has not and shall not:

(i)

engage in any business or activity other than the purchase and receipt of
Collateral and related assets under this Agreement, the sale and pledge of
Collateral under the Transaction Documents, and such other activities as are
incidental thereto;

 

 

(ii)

acquire or own any material assets other than (a) the Collateral and related
assets under this Agreement and (b) incidental property as may be necessary for
the operation of either the Issuer or the Trust Depositor and the performance of
its obligations under the Transaction Documents;

 

 

(iii)

merge into or consolidate with any Person or dissolve, terminate or liquidate in
whole or in part, transfer or otherwise dispose of all or substantially all of
its assets or change its legal structure, or jurisdiction of formation;

 

 

(iv)

fail to preserve its existence as an entity duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization or
formation, amend, modify, terminate or fail to comply with the provisions of its
operating agreement, or fail to observe limited liability company formalities;

 

 

(v)

own any Subsidiary or make any Investment in any Person;

 

 

(vi)

except as permitted by this Agreement, commingle its assets with the assets of
any of its Affiliates, or of any other Person;

 

 

(vii)

incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation), other than indebtedness incurred under the
Transaction Documents; provided that, such debt is not evidenced by a note and
is paid when due;

 

 

(viii)

become insolvent or fail to pay its debts and liabilities from its assets as the
same shall become due;

 

 

(ix)

fail to maintain its records, books of account and bank accounts separate and
apart from those of any other Person;

 

 

(x)

enter into any contract or agreement with any Person, except upon terms and
conditions that are commercially reasonable and intrinsically fair and
substantially similar to those that would be available on an arms-length basis
with third parties other than such Person;

85


--------------------------------------------------------------------------------




 

(xi)

seek its dissolution or winding up in whole or in part;

 

 

(xii)

fail to correct any known misunderstandings regarding the separate identity of
Issuer and the Trust Depositor or any principal or Affiliate thereof or any
other Person;

 

 

(xiii)

guarantee, become obligated for, or hold itself out to be responsible for the
debt of another Person;

 

 

(xiv)

make any loan or advances to any third party, including any principal or
Affiliate, or hold evidence of indebtedness issued by any other Person (other
than the Loans and cash);

 

 

(xv)

fail to file its own separate tax return, or file a consolidated federal income
tax return with any other Person, except as may be required by the Code and
treasury regulations;

 

 

(xvi)

fail either to hold itself out to the public as a legal entity separate and
distinct from any other Person or to conduct its business solely in its own name
in order not (a) to mislead others as to the identity with which such other
party is transacting business, or (b) to suggest that it is responsible for the
debts of any third party (including any of its principals or Affiliates);

 

 

(xvii)

fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations;

 

 

(xviii)

file or consent to the filing of any petition, either voluntary or involuntary,
to take advantage of any applicable insolvency, bankruptcy, liquidation or
reorganization statute, or make an assignment for the benefit of creditors;

 

 

(xix)

except as may be required by the Code and treasury regulations, share any common
logo with or hold itself out as or be considered as a department or division of
(a) any of its principals or Affiliates, (b) any Affiliate of a principal or (c)
any other Person;

 

 

(xx)

permit any transfer (whether in any one or more transactions) of any direct or
indirect ownership interest in the Issuer or the Trust Depositor to the extent
it has the ability to control the same, unless the Issuer or the Trust Depositor
delivers to the Trustee an acceptable non-consolidation opinion;

 

 

(xxi)

fail to maintain separate financial statements, showing its assets and
liabilities separate and apart from those of any other Person;

 

86


--------------------------------------------------------------------------------


(xxii)                fail to pay its own liabilities and expenses only out of
its own funds;

(xxiii)               fail to pay the salaries of its own employees, if any, in
light of its contemplated business operations;

(xxiv)               acquire the obligations or securities of its Affiliates or
stockholders;

(xxv)                guarantee any obligation of any person, including an
Affiliate;

(xxvi)               fail to allocate fairly and reasonably any overhead
expenses that are shared with an Affiliate, including paying for office space
and services performed by any employee of an Affiliate;

(xxvii)              fail to use separate invoices and checks bearing its own
name;

(xxviii)             pledge or permit the pledge of its assets or ownership
interests in the Issuer for the benefit of any other Person, other than with
respect to payment of the indebtedness to the Secured Parties hereunder;

(xxix)               fail at any time to have at least one independent manager
(an “Independent Manager”) who is not currently a director, officer, employee,
trade creditor shareholder, manager or member (or spouse, parent, sibling or
child of the foregoing) of (a) the Servicer, (b) the Issuer, (c) any principal
of the Servicer, (d) any Affiliate of the Servicer, or (e) any Affiliate of any
principal of the Servicer; provided such Independent Manager may be an
independent manager or an independent director of another special purpose entity
affiliated with the Servicer or fail to ensure that all limited liability
company action relating to the selection, maintenance or replacement of the
Independent Manager are duly authorized by the unanimous vote of the board of
managers (including the Independent Managers);

(xxx)                fail to provide that the unanimous consent of all members
(including the consent of the Independent Manager) is required for the Trust
Depositor to (a) dissolve or liquidate, in whole or part, or institute
proceedings to be adjudicated bankrupt or insolvent, (b) institute or consent to
the institution of bankruptcy or insolvency proceedings against it, (c) file a
petition seeking or consent to reorganization or relief under any applicable
federal or state law relating to bankruptcy or insolvency, (d) seek or consent
to the appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or any similar official for the Trust Depositor, (e) make any
assignment for the benefit of the Trust Depositor’s creditors, (f) admit in
writing its inability to pay its

87


--------------------------------------------------------------------------------




debts generally as they become due, or (g) take any action in furtherance of any
of the foregoing; and

(xxxi)               take or refrain from taking, as applicable, each of the
activities specified in the non-consolidation opinion of Latham & Watkins LLP,
dated as of the date hereof, upon which the conclusions expressed therein are
based.

(xxxii)              The Issuer has received in writing from the Trust Depositor
confirmation that the Trust Depositor will not cause the Issuer to file a
voluntary petition under the Bankruptcy Code or Insolvency Laws.

(t)            Accuracy of Information. All written factual information
heretofore furnished by the Trust Depositor for purposes of or in connection
with this Agreement or the other Transaction Documents to which Trust Depositor
is a party, or any transaction contemplated hereby or thereby is, and all such
written factual information hereafter furnished by the Trust Depositor to any
party to the Transaction Documents will be, true and accurate in all material
respects, on the date such information is stated or certified.

The representations and warranties set forth in Section 3.01(k) may not be
waived by any Person and shall survive the termination of this Agreement. The
Trust Depositor and Issuer (i) shall not waive any breach of the representations
and warranties in Section 3.01(k), and (ii) shall provide S&P with prompt
written notice of any breach of the representations and warranties set out in
Section 3.01(k).

Section 3.02.        Representations and Warranties Regarding Each Loan and as
to Certain Loans in the Aggregate

The Trust Depositor represents and warrants (x) with respect to Section 3.02(a),
Section 3.02(b) and Section 3.02(d) as to each Loan as of the Closing Date, and
as of each Cut-Off Date with respect to each Additional Loan and each Substitute
Loan, as applicable, and (y) with respect to Section 3.02(c), as to the
Collateral in the aggregate as of the Closing Date, and as of each Cut-Off Date
with respect to Additional Loans and Substitute Loans (after giving effect to
the addition of such Additional Loans and Substitute Loans to the Collateral),
that:

(a)           List of Loans. The information set forth in the List of Loans
attached hereto as Exhibit G (as the same may be amended or deemed amended in
respect of a conveyance of Additional Loans or Substitute Loans on a Cut-Off
Date) is true, complete and correct as of the applicable Cut-Off Date.

(b)           Eligible Loan. Such Loan satisfies the criteria for the definition
of Eligible Loan set forth in this Agreement as of the date of its conveyance
hereunder.

(c)           Loans Secured by Real Property. To the Trust Depositor’s best
knowledge after reasonable inquiry, less than 40% of the Aggregate Outstanding
Loan Balance of the Collateral as of the Closing Date consists of Loans
principally secured by real property and the Trust Depositor will not effectuate
the transfer of an Additional Loan or Substitute Loan

88


--------------------------------------------------------------------------------




if the Trust Depositor knows after reasonable inquiry that such transfer would
cause more than 40% of the Aggregate Outstanding Loan Balance of the Collateral
as of any Cut-Off Date to consist of Loans principally secured by real property;
provided that, for this purpose, a Loan will be considered principally secured
by real property if the Trust Depositor knows, after reasonable inquiry that the
fair market value of the interest in real property securing the Loan exceeds 50%
of its Outstanding Loan Balance.

(d)           Participated Loans. Any Participated Loan included in the
Collateral (other than a Qualified Participated Loan) shall be converted to a
full assignment within 60 days following the Closing Date.

Section 3.03.        [Reserved]

Section 3.04.        Representations and Warranties Regarding the Required Loan
Documents

The Trust Depositor represents and warrants on the Closing Date with respect to
the Initial Loans (or as of the related Cut-Off Date, with respect to Additional
Loans and Substitute Loans), that except as otherwise provided in Section 2.08,
the Required Loan Documents and each other item identified on each Loan
Checklist with respect to the Loan File for each Loan are in the possession of
the Trustee.

Section 3.05.        [Reserved]

Section 3.06.        Representations and Warranties Regarding the Servicer

The Servicer represents and warrants to the Owner Trustee, the Trustee and the
Securityholders that:

(a)           Organization and Good Standing. The Servicer is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation and has the power to own its assets and to
transact the business in which it is currently engaged. The Servicer is duly
qualified to do business as a foreign corporation and is in good standing in
each jurisdiction in which the character of the business transacted by it or
properties owned or leased by it requires such qualification and in which the
failure so to qualify would have a Material Adverse Effect on the business,
properties, assets, or condition (financial or otherwise) of the Servicer or the
Issuer. The Servicer is properly licensed in each jurisdiction to the extent
required by the laws of such jurisdiction to service the Loans in accordance
with the terms hereof and in which the failure to so qualify would have a
Material Adverse Effect on the business, properties, assets, or condition
(financial or otherwise) of the Servicer or Issuer.

(b)           Authorization; Binding Obligations. The Servicer has the power and
authority to make, execute, deliver and perform this Agreement and the other
Transaction Documents to which the Servicer is a party and all of the
transactions contemplated under this Agreement and the other Transaction
Documents to which the Servicer is a party, and has taken all necessary
corporate action to authorize the execution, delivery and performance of this
Agreement and the other Transaction Documents to which the Servicer is a party.
This Agreement and the other Transaction Documents to which the Servicer is a
party constitute the

89


--------------------------------------------------------------------------------




legal, valid and binding obligations of the Servicer enforceable in accordance
with their respective terms, except as enforcement of such terms may be limited
by Insolvency Laws and general principles of equity, whether considered in a
suit at law or in equity.

(c)           No Consent Required. The Servicer is not required to obtain the
consent of any other party (other than those that it has already obtained) or
any consent, license, approval or authorization from, or registration or
declaration with, any Governmental Authority (other than those that it has
already obtained) in connection with the execution, delivery, performance,
validity or enforceability of this Agreement and the other Transaction Documents
to which the Servicer is a party.

(d)           No Violations. The execution, delivery and performance of this
Agreement and the other Transaction Documents to which the Servicer is a party
by the Servicer will not violate any Applicable Law applicable to the Servicer,
or conflict with, result in a default under or constitute a breach of the
Servicer’s organizational documents or any Contractual Obligations to which the
Servicer is a party or by which the Servicer or any of the Servicer’s properties
may be bound, or result in the creation of or imposition of any Lien of any kind
upon any of its properties pursuant to the terms of any such Contractual
Obligations, other than as contemplated by the Transaction Documents.

(e)           Litigation. No litigation or administrative proceeding of or
before any court, tribunal or governmental body is currently pending, or to the
knowledge of the Servicer threatened, against the Servicer or any of its
properties or with respect to this Agreement, or any other Transaction Document
to which the Servicer is a party that, if adversely determined, would in the
reasonable judgment of the Servicer be expected to have a Material Adverse
Effect with respect to the Servicer or the Issuer.

(f)            Reports. All reports, certificates and other written information
furnished by the Servicer with respect to the Loans are correct in all material
respects.

Section 3.07.        Representations and Warranties of the Backup Servicer

The Backup Servicer hereby represents and warrants to the Owner Trustee, the
Trustee, the Securityholders, as follows:

(a)           Organization. It is a Minnesota corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation with all requisite power and authority to own its properties and
to conduct its business as presently conducted and to enter into and perform its
obligations pursuant to this Agreement.

(b)           Good Standing. The Backup Servicer is duly qualified to do
business and is in good standing, and has obtained all necessary licenses and
approvals, in all jurisdictions in which the ownership or lease of its property
and the conduct of its business requires such qualification, licenses or
approvals, except where the failure to so qualify or have such licenses or
approvals has not had, and would not be reasonably expected to have, a Material
Adverse Effect on the interests of the Securityholders.

90


--------------------------------------------------------------------------------




(c)           Authorization. It has the power and authority to execute and
deliver this Agreement and to carry out its terms. It has duly authorized the
execution, delivery and performance of this Agreement by all requisite action.

(d)           No Violations. The consummation of the transactions contemplated
by, and the fulfillment of the terms of, this Agreement by it will not violate
any Applicable Law or conflict with, result in any breach of any of the terms or
provisions of, or constitute a default under, its organizational documents or
any Contractual Obligations by which it or any of its property is bound or
result in the creation or imposition of any Lien upon any of its properties
pursuant to the terms of any Contractual Obligations.

(e)           No Consent Required. No consent, approval, authorization, order,
registration, filing, qualification, license or permit of or with any
Governmental Authority having jurisdiction over it or any of its respective
properties is required to be obtained in order for it to enter into this
Agreement or perform its obligations hereunder.

(f)            Binding Obligation. This Agreement constitutes its legal, valid
and binding obligation, enforceable in accordance with its terms, except as such
enforceability may be limited by applicable Insolvency Laws and general
principles of equity (whether considered in a suit at law or in equity).

(g)           Litigation. There are no proceedings or investigations pending or,
to the best of its knowledge, threatened, against it before any Governmental
Authority (i) asserting the invalidity of this Agreement, (ii) seeking to
prevent the consummation of any of the transactions contemplated by this
Agreement or (iii) seeking any determination or ruling that might (in its
reasonable judgment) have a Material Adverse Effect on the interests of the
Securityholders.

(h)           No Conflict. The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with, result in any breach of its articles of
incorporation or bylaws or any of the material terms and provisions of,
constitute (with or without notice or lapse of time or both) a default under any
indenture, contract, agreement, mortgage, deed of trust, or other instrument to
which the Backup Servicer is a party or by which it or any of its property is
bound.

(i)            Validity, Etc. This Agreement constitutes the legal, valid and
binding obligation of the Backup Servicer, enforceable against the Backup
Servicer in accordance with its terms, except as such enforceability may be
limited by applicable Insolvency Laws or general principles of equity (whether
considered in a suit at law or in equity).

ARTICLE IV.

PERFECTION OF TRANSFER AND PROTECTION OF SECURITY INTERESTS

Section 4.01.        Custody of Loans

The contents of each Loan File shall be held in the custody of the Trustee under
the Indenture for the benefit of, and as agent for, the Securityholders.

91


--------------------------------------------------------------------------------




Section 4.02.        Filing

On or prior to the Closing Date, the Originator, Trust Depositor and Servicer
shall cause the UCC financing statement(s) referred to in Section 2.02(h) to be
filed, and from time to time the Servicer, on behalf of the Issuer, shall take
and cause to be taken such actions and execute such documents as are necessary
or desirable or as the Issuer or Trustee (acting at the direction of the
Majority Noteholders) may reasonably request to perfect and protect the
Trustee’s first priority perfected security interest in the Loan Assets against
all other Persons, including, without limitation, the filing of financing
statements, amendments thereto and continuation statements, the execution of
transfer instruments and the making of notations on or taking possession of all
records or documents of title. Notwithstanding the obligations of the
Originator, Trust Depositor and Servicer set forth in the preceding sentence,
the Originator, Trust Depositor and Issuer hereby authorize the Servicer to
prepare and file, at the expense of the Servicer, UCC financing statements
(including but not limited to renewal, continuation or in lieu statements) and
amendments or supplements thereto or other instruments as the Servicer may from
time to time deem necessary or appropriate in order to perfect and maintain the
security interest granted hereunder in accordance with the UCC.

Section 4.03.        Changes in Name, Corporate Structure or Location

(a)           During the term of this Agreement, none of the Originator, the
Servicer, the Trust Depositor or the Issuer shall change its name, form of
organization, existence, state of formation or location without first giving at
least 30 days’ prior written notice to the Owner Trustee, the Trustee, and the
other parties hereto.

(b)           If any change in either the Servicer’s, the Originator’s or the
Trust Depositor’s name, form of organization, existence, state of formation,
location or other action would make any financing or continuation statement or
notice of ownership interest or Lien relating to any Loan Asset seriously
misleading within the meaning of applicable provisions of the UCC or any title
statute, the Servicer, no later than five Business Days after the effective date
of such change, shall file such amendments as may be required to preserve and
protect the Trustee’s security interest in the Loan Assets and the proceeds
thereof. Promptly after taking any of the foregoing actions, the Servicer shall
deliver to the Owner Trustee and the Trustee an Opinion of Counsel reasonably
acceptable to the Owner Trustee and the Trustee stating that, in the opinion of
such counsel, all financing statements or amendments necessary to preserve and
protect the Trustee’s security interest in the Loan Assets have been filed, and
reciting the details of such filing.

Section 4.04.        Costs and Expenses

The Servicer agrees to pay all reasonable costs and disbursements in connection
with the perfection and the maintenance of perfection, as against all third
parties, of the Trustees’ and Issuer’s right, title and interest in and to the
Loan Assets (including, without limitation, the security interest in the Related
Property related thereto and the security interests provided for in the
Indenture); provided to the extent permitted by the Required Loan Documents, the
Servicer may seek reimbursement for such costs and disbursements from the
related Obligors.

92


--------------------------------------------------------------------------------




Section 4.05.        Sale Treatment

Other than for accounting and tax purposes, the Trust Depositor shall treat the
transfer of Loan Assets made hereunder for all purposes as a sale and purchase
on all of its relevant books and records.

Section 4.06.        Separateness from Trust Depositor

The Originator agrees to take or refrain from taking or engaging in with respect
to the Trust Depositor each of the actions or activities specified in the
“substantive consolidation” opinion of Latham & Watkins, LLP (including any
certificates of the Originator attached thereto) delivered on the Closing Date,
upon which the conclusions therein are based.

ARTICLE V.

SERVICING OF LOANS

Section 5.01.        Appointment and Acceptance

Ares Capital is hereby appointed as Servicer pursuant to this Agreement and
pursuant to the other Transaction Documents under which the Servicer has any
rights, duties or obligations. Ares Capital accepts such appointment and agrees
to act as the Servicer pursuant to this Agreement and pursuant to the other
Transaction Documents under which Ares Capital, as Servicer, has any rights,
duties or obligations.

Section 5.02.        Duties of the Servicer

(a)           The Servicer, as an independent contract servicer, shall service
and administer the Loans and shall have full power and authority, acting alone,
to do any and all things in connection with such servicing and administration
which the Servicer may deem necessary or desirable and consistent with the terms
of this Agreement, the Credit and Collection Policy and the Servicing Standard.
The parties hereto each acknowledge, and the Noteholders and the
Certificateholder are hereby deemed to acknowledge, that the Servicer, as
Servicer under this Agreement, possesses only such rights with respect to the
enforcement of rights and remedies with respect to the Loans and the Related
Property and under the Required Loan Documents as those which have been
transferred to the Issuer with respect to the related Loan. Therefore, the
provisions of this Article V shall only apply to Agented Loans with respect to
which the Servicer is the lead agent and to the extent not inconsistent with the
related Required Loan Documents.

(b)           The Servicer may perform its duties directly or, consistent with
the Servicing Standard, through agents, accountants, experts, attorneys,
brokers, consultants or nominees selected with reasonable care by the Servicer.
The Servicer will remain fully responsible and fully liable for its duties and
obligations hereunder and under any other Transaction Document notwithstanding
any such delegation to a third party. Performance by any such third party of any
of the duties of the Servicer hereunder or under any other Transaction Document
shall be deemed to be performance thereof by the Servicer. In addition, the
Servicer may enter into Subservicing Agreements for any servicing and
administration of Loans with any

93


--------------------------------------------------------------------------------




entity; provided that the Rating Agency Condition is satisfied with respect to
the entry of the Servicer into any such Subservicing Agreement. The Servicer
shall be entitled to terminate any Subservicing Agreement in accordance with the
terms and conditions of such Subservicing Agreement and to either itself
directly service the related Loans or enter into a Subservicing Agreement with a
successor Subservicer which qualifies hereunder. Notwithstanding any
Subservicing Agreement, any of the provisions of this Agreement relating to
agreements or arrangements between the Servicer and a Subservicer or reference
to actions taken through a Subservicer or otherwise, so long as this Agreement
shall remain effective, the Servicer shall remain obligated and primarily liable
to the Trustee, for itself and on behalf of the Securityholders, for the
servicing and administering of the Loans in accordance with the provisions of
this Agreement, the Credit and Collection Policy and the Servicing Standard,
without diminution of such obligation or liability by virtue of such
Subservicing Agreements or other arrangements with third parties pursuant to
this clause (b) or by virtue of indemnification from the Subservicer and to the
same extent and under the same terms and conditions as if the Servicer alone
were servicing and administering the Loans. For purposes of this Agreement, the
Servicer shall be deemed to have received payments on Loans when any Subservicer
has received such payments. The Servicer shall be entitled to enter into any
agreement with a Subservicer for indemnification of the Servicer by such
Subservicer, and nothing contained in this Agreement shall be deemed to limit or
modify such indemnification.

(c)           Any Subservicing Agreement that may be entered into and any
transactions or services relating to the Loans involving a Subservicer in its
capacity as such and not as an originator shall be deemed to be between the
Subservicer and the Servicer alone, and the Trustee and the Securityholders
shall not be deemed parties thereto and shall have no claims, rights,
obligations, duties or liabilities with respect to the Subservicer except as set
forth in Section 5.02(d). Notwithstanding the foregoing, the Servicer shall (i)
at its expense and without reimbursement, deliver to the Trustee a copy of each
Subservicing Agreement and (ii) provide notice of the termination of any
Subservicer within a reasonable time after such Subservicer’s termination to the
Trustee.

(d)           In the event the Servicer shall for any reason no longer be the
Servicer, the Servicer at its expense and without right of reimbursement
therefor, shall, upon request of the Trustee, deliver to the Successor Servicer
all documents and records (including computer tapes and diskettes) in it
possession relating to each Subservicing Agreement and the Loans then being
serviced hereunder and an accounting of amounts collected and held by it
hereunder and otherwise use its best efforts to effect the orderly and efficient
transfer of the Subservicing Agreements and of any other arrangements with third
parties pursuant to clause (a) of this Section 5.02 to the Successor Servicer to
the extent permitted thereby.

(e)           Modifications and Waivers Relating to Loans.

(i)            So long as it is consistent with the Credit and Collection Policy
and the Servicing Standard, the Servicer may waive, modify or vary any term of
any Loan if in the Servicer’s determination such waiver, modification or
variance (1) will not extend the stated maturity date of such Loan to the Stated
Maturity Date or beyond, and (2) can reasonably be expected to increase the
collectability of or realization on such Loan when compared to expected
Collections in the absence of such waiver, modification or variance; provided
the Servicer may

94


--------------------------------------------------------------------------------




not enter into any amendment, waiver, modification or variance with respect to
any loan for the purpose or with the intention of causing a breach of a
representation or warranty hereunder to occur with respect to such Loan solely
in order to render such loan eligible for repurchase or substitution hereunder
or to otherwise make such Loan eligible for repurchase pursuant to Section
11.01.

(ii)           Except as expressly set forth in Section 5.02(e)(i), the Servicer
may execute any amendments, waivers, modifications or variances related to such
Loan and any documents related thereto on behalf of the Issuer. The Servicer
will provide each Rating Agency with a written summary of any such amendment,
waiver, modification or variance promptly after its execution and, promptly upon
request by any Rating Agency, a copy of any such waiver, modification or
variance. Such summary shall set forth a brief description of the reasons for,
and the effect of, such waiver, modification or variance, and shall indicate
whether such waiver, modification or variance constitutes a Specified Amendment.

(iii)          Although costs incurred by the Servicer or any Subservicer in
respect of Servicing Advances, including any interest owed with respect thereto,
may be added to the amount owing by the Obligor under the related Loan, such
amounts shall not be so added for the purposes of calculating distributions to
Noteholders. Any fees and costs imposed in connection therewith on the Obligor
of the related Loan, and any reimbursement thereof by any Obligor or out of Sale
Proceeds, Liquidation Proceeds or Insurance Proceeds received with respect to
the related Loan or its Related Property shall be withdrawn and payable to the
Servicer from the Principal and Interest Account pursuant to Section 7.03(h).
Without limiting the generality of the foregoing, so long as it is consistent
with the Credit and Collection Policy and the Servicing Standard, the Servicer
shall continue, and is hereby authorized and empowered to execute and deliver on
behalf of the Issuer, the Trustee, the Owner Trustee, and each Securityholder,
all instruments of amendment, waiver, satisfaction or cancellation, or of
partial or full release, discharge and all other comparable instruments, with
respect to the Loans and with respect to any Related Property. Such authority
shall include, but not be limited to, the authority to substitute or release
items of Related Property consistent with the Credit and Collection Policy and
the Servicing Agreement and sell participations or assignments in Loans
previously transferred to the Issuer. The Issuer, the Trustee and the Owner
Trustee have granted a power of attorney to the Servicer with respect thereto,
pursuant to Section 5.02(x). In connection with any such sale, the Servicer
shall deposit in the Principal and Interest Account, pursuant to Section
7.03(b), all proceeds received upon such sale (other than Excluded Amounts). If
reasonably required by the Servicer, the Issuer, the Trustee and the Owner
Trustee, shall furnish the Servicer, within five Business Days of receipt of the
Servicer’s request, with any powers of attorney and other documents necessary or
appropriate to enable the Servicer to carry out its servicing and administrative
duties under this Agreement or under any of the other Transaction Documents. Any
such request by the Servicer to the Issuer, the Trustee or the Owner Trustee,
shall be accompanied by a certification in the form of Exhibit L signed by a
Servicing Officer. In connection with any substitution of Related Property, the
Servicer shall deliver to the Trustee the items required by, and within the time
frame, set forth in Section 2.08, assuming that the date of substitution is the
relevant Cut-Off Date.

(f)            The Servicer, in servicing and administering the Loans, shall act
in a manner, consistent with the Credit and Collection Policy and the Servicing
Standard (which

95


--------------------------------------------------------------------------------




includes, without limitation to any of the foregoing, the duty to act in good
faith and exercise commercially reasonable judgment and reasonable care), employ
or cause to be employed procedures (including collection, foreclosure,
Foreclosed Property and Repossessed Property management procedures), in
accordance with the Required Loan Documents, the Credit and Collection Policy
and the Servicing Standard.

(g)           In accordance with the power set forth in Section 2.01(a), the
Servicer shall perform the duties of the Issuer and the Owner Trustee under the
Transaction Documents. In furtherance of the foregoing, the Servicer shall
consult with the Owner Trustee as the Servicer deems appropriate regarding the
duties of the Issuer and the Owner Trustee under the Transaction Documents. The
Servicer shall monitor the performance of the Issuer and the Owner Trustee and
shall recommend to the Owner Trustee actions necessary to comply with the
Issuer’s or the Owner Trustee’s duties under the Transaction Documents. The
Servicer shall prepare for execution by the Owner Trustee or the Issuer or shall
cause the preparation by other appropriate Persons of all such documents,
reports, filings, instruments, certificates and opinions as it shall be the duty
of the Issuer or the Owner Trustee to prepare, file or deliver pursuant to the
Transaction Documents.

(h)           In addition to the duties of the Servicer set forth in this
Agreement or any of the Transaction Documents, the Servicer shall perform or
shall cause to be performed such calculations and shall prepare for execution by
the Issuer or the Owner Trustee or shall cause the preparation by other
appropriate Persons of all such documents, reports, filings, instruments,
certificates and opinions as it shall be the duty of the Issuer to prepare, file
or deliver pursuant to state and federal tax and securities laws. In accordance
with the directions of the Issuer or the Owner Trustee, as applicable, the
Servicer shall administer, perform or supervise the performance of such other
activities in connection with the Issuer as are not covered by any of the
foregoing provisions and as are expressly requested by the Issuer or the Owner
Trustee and are reasonably within the capability of the Servicer.

(i)            Notwithstanding anything in this Agreement or any of the
Transaction Documents to the contrary, the Servicer shall be responsible for
promptly (upon a Responsible Officer of the Servicer having actual knowledge
thereof) notifying the Trustee in the event that any withholding tax is imposed
on the Issuer’s payments (or allocations of income) to a Securityholder. Any
such notice shall be in writing and specify the amount of any withholding tax
required to be withheld pursuant to such provision.

(j)            All tax returns required to be signed by the Issuer, if any, will
be signed by the Servicer on behalf of the Issuer.

(k)           The Servicer shall maintain appropriate books of account and
records relating to services performed under this Agreement, which books of
account and records shall be reasonably accessible for inspection by the Owner
Trustee at any time during the Servicer’s normal business hours upon not less
than three Business Days’ prior written notice.

(l)            Without the prior written consent of the Majority Noteholders and
subject to the satisfaction of the Rating Agency Condition, the Servicer shall
not agree or consent to, or otherwise permit to occur, any material amendment,
modification, change, supplement or

96


--------------------------------------------------------------------------------




rescission of or to the Credit and Collection Policy, in whole or in part, in
any manner that could have a Material Adverse Effect on the Loans.

(m)          For so long as any of the Notes are outstanding and are “restricted
securities” within the meaning of Rule 144(a)(3) under the Securities Act, (i)
the Servicer will provide or cause to be provided to any holder of such Notes
and any prospective purchaser thereof designated by such holder, upon the
request of such a holder or prospective purchaser, the information required to
be provided to such holder or prospective purchaser by Rule 144A(d)(4) under the
Securities Act; and (ii) the Servicer shall update such information from time to
time in order to prevent such information from becoming false and misleading and
will take such other actions as are necessary to ensure that the safe harbor
exemption from the registration requirements of the Securities Act under Rule
144A is and will be available for resales of such Notes conducted in accordance
with Rule 144A.

(n)           The initial Servicer will keep in full force and effect its
existence, rights and franchise as a Maryland corporation, and the Servicer
shall obtain and preserve its qualification to do business as a foreign
corporation in each jurisdiction in which such qualification is or shall be
necessary to protect the validity and enforceability of this Agreement and of
any of the Loans and to perform its duties under this Agreement.

(o)           The Servicer shall be obligated to make the Servicing Advances
(but not Scheduled Payment Advances) incurred in the performance of its
servicing duties hereunder as provided in Section 5.09. The Servicer shall be
entitled to reimbursement for such Servicing Advances from the Collections
received from the Loan to which such Servicing Advances relate pursuant to
Section 5.10(d) and Section 7.03(h). Notwithstanding anything contained herein
to the contrary, in no event shall the application of Servicing Advances or
Scheduled Payment Advances prevent a Loan from being or becoming a Delinquent
Loan or Charged-Off Loan, as applicable.

(p)           The Servicer shall not be responsible for any taxes on the Issuer
(except to the extent of taxes attributable to the Servicer’s ownership, if any,
of equity interests in the Issuer) or any Servicing Fees payable to any
Successor Servicer.

(q)           All payments received on Loans by the Servicer will be applied by
the Servicer to amounts due by the Obligor in accordance with the provisions of
the related Underlying Loan Agreement or, if to be applied at the discretion of
the Servicer, then consistent with the Credit and Collection Policy and the
Servicing Standard.

(r)            The Servicer shall be responsible for any tax reporting,
disclosure, record keeping or list maintenance requirements of the Issuer under
Sections 6011(a), 6111(d) or 6112 of the Code, including, but not limited to,
the preparation of IRS Form 8886 pursuant to Federal Income Tax Regulations
Section 1.6011-4(d) or any successor provision and any required list maintenance
under Federal Income Tax Regulations Section 301.6112-1 or any successor
provision.

(s)           The Servicer shall notify the Backup Servicer of any material
modification to its servicing system.

97


--------------------------------------------------------------------------------


(t)            The Servicer shall provide to Moody’s and S&P (a) annual
financial statements for each Obligor of a Loan included in the Collateral
(other than a Loan which is publicly rated by Moody’s or S&P, as applicable) as
promptly as reasonably practicable after receipt of such annual financial
statements by the Servicer with respect to the end of the fiscal year of such
Obligor, until such time as the related Loan has been paid in full or is no
longer part of the Collateral, (b) promptly after a Responsible Officer of the
Servicer becomes aware thereof, email notice of any payment default (following
the expiration of any applicable grace period) under a Loan and (c) copies of
all notices (other than agent bank rate reset and payment notices) sent to the
Trustee. The Servicer shall notify S&P if any Obligor of a Loan included in the
Collateral fails to provide annual financial statements within 135 days after
the end of the fiscal year of each such Obligor.

(u)           The Servicer shall provide each Rating Agency (i) within 60 days
after each calendar quarter (except the fourth calendar quarter), commencing
with the quarter ending September 30, 2006, the unaudited quarterly financial
statements of the Servicer and (ii) within 90 days after each fiscal year of the
Servicer, commencing with the fiscal year ending December 31, 2006, the audited
annual financial statements of the Servicer, together with the related report of
the independent accountants to the Servicer.

(v)           The initial Servicer will maintain the Servicing Files at the
principal place of business of the Servicer at the address set forth in Section
13.04 in accordance with the Servicing Standard.

(w)          Promptly following any extension of the Replenishment Period or any
early termination of the Replenishment Period, the Servicer shall give written
notice thereof to the Trustees, the Trust Depositor and the Rating Agencies at
the addresses described in Section 13.04.

(x)            The Servicer shall deliver the Accountants’ Effective Date
Certificate to the Trustee and the Rating Agencies.

(y)           The Trust Depositor, the Issuer, the Owner Trustee and the Trustee
each hereby irrevocably (except as provided below) appoint the Servicer its
respective true and lawful agent and attorney-in-fact (with full power of
substitution) in its name, place and stead and at the Issuer’s expense, in
connection with the performance of the Servicer’s duties provided for in this
Agreement and in the other Transaction Documents, including the following
powers: (a) to give any necessary receipts or acquittance for amounts collected
or received on or with respect to the Loans and the Related Property, (b) to
make all necessary transfers of the Loans, and/or of the Related Property, as
applicable, in accordance herewith and therewith, (c) to execute (under hand,
under seal or as a deed) and deliver all necessary or appropriate bills of sale,
assignments, agreements and other instruments and endorsements in connection
with any such transfer, and (d) to execute (under hand, under seal or as a deed)
any votes, consents, directions, releases, amendments, waivers, satisfactions
and cancellations, agreements, instruments, orders or other documents or
certificates in connection with or pursuant to this Agreement or the other
Transaction Documents relating thereto or to the duties of the Servicer
hereunder or thereunder, the Trust Depositor, the Issuer, the Owner Trustee and
the Trustee hereby ratifying and confirming all that such attorney-in-fact (or
any substitute) shall lawfully do under this power of

98


--------------------------------------------------------------------------------




attorney and in accordance with this Agreement and the other Transaction
Documents as applicable thereto. Nevertheless, if so requested by the Servicer,
the Trust Depositor, the Issuer, the Owner Trustee and the Trustee or any
thereof, as requested, shall ratify and confirm any such act by executing and
delivering to the Servicer or as directed by the Servicer all proper bills of
sale, assignments, releases, endorsements and other certificates, instruments
and documents of whatever nature as may reasonably be designated in any such
request. This power of attorney shall, however, expire, and the Servicer and any
substitute agent or attorney-in-fact appointed by the Servicer pursuant hereto
shall cease to have any power to act as the agent or attorney-in-fact of the
Issuer, the Trustee or of the Owner Trustee upon termination of this Agreement
or upon a Servicer Transfer from and after which the Successor Servicer shall be
deemed to have the rights of the Servicer pursuant to this clause (x).

(z)            The Servicer shall execute and file such financing statements and
cause to be executed and filed such continuation statements, all in such manner
and in such places as may be required by law fully to preserve, maintain and
protect the interest of the Issuer, the Securityholders, the Trustee and the
Owner Trustee in the Loans and in the proceeds thereof. The Servicer shall
deliver (or cause to be delivered) to the Owner Trustee and the Trustee
file-stamped copies of, or filing receipts for, any document filed as provided
above, as soon as available following such filing.

(aa) The Servicer shall transfer an amount of Principal Collections sufficient
to cause the Class A-1A VFN Funding Test to be satisfied from the Principal
Collection Account to the Class A-1A VFN Funding Account if: (i) at any time
during the Replenishment Period the Issuer receives a payment of principal with
respect to a Revolving Loan; and (ii) after giving effect to such payment (and
any corresponding increase in the Exposure Amount) the Class A-1A VFN Funding
Test is not satisfied.

(bb) Notwithstanding any other provision of this Agreement, if any material
conflict or material inconsistency exists among the Required Loan Documents, the
Credit and Collection Policy and the Servicing Standard, the provisions of the
Required Loan Documents shall control.

(cc) Notwithstanding anything in this Agreement or any Transaction Document to
the contrary, the Owner Trustee shall have no duty or obligation to supervise or
otherwise monitor the Servicer or any agents, employees or servants thereof, nor
shall the Owner Trustee (as such and in its individual capacity) have any
liability for any act or omission of the Servicer or any agents, employees or
servants thereof in preparing, executing, delivering or filing any document or
in otherwise carrying out its duties hereunder or under any Transaction
Document. The Owner Trustee shall be fully protected in relying on any
recommendation of the Servicer hereunder or under any Transaction Document.

(dd) The Servicer on behalf of the Issuer shall deliver to the Rating Agencies a
Compliance Plan in the event that any Interim Test is not satisfied as of any
Interim Test Date.

99


--------------------------------------------------------------------------------




Section 5.03.        Liquidation of Loans

(a)           In the event that any payment due under any Loan and not postponed
pursuant to Section 5.02 is not paid when the same becomes due and payable, or
in the event the Obligor fails to perform any other covenant or obligation under
the Loan, the Servicer in accordance with the Required Loan Documents, the
Credit and Collection Policy and the Servicing Standard shall take such action
as shall maximize the amount of recovery thereon and as the Servicer shall deem
to be in the best interests of the Noteholders.

(b)           The Servicer, consistent with its Credit and Collection Policy and
the Servicing Standard, may accelerate all payments due under any Loan to the
extent permitted by the Required Loan Documents and may foreclose upon at a
public or private sale or otherwise comparably effect the ownership of Related
Property relating to Charged-Off Loans for which the related Loan is still
outstanding and as to which no satisfactory arrangements can be made for
collection of delinquent payments in accordance with the provisions of Section
5.10 and, subject to applicable laws, may act, or may engage an experienced
Person qualified to act, as sales and processing agent for the Related Property
that is foreclosed upon. In connection with any such foreclosure or other
conversion and any other liquidation action or enforcement of remedies, the
Servicer shall exercise collection and foreclosure procedures in accordance with
the Credit and Collection Policy and the Servicing Standard. Without limiting
the generality of the foregoing, the Servicer may (i) sell any such Related
Property by using commercially reasonable efforts to obtain bids to purchase
such Related Property from at least three Persons (other than the Servicer or
any of its Affiliates) or (ii) in its discretion purchase, or procure that any
of its Affiliates purchases, any such Related Property for a price equal to the
then Fair Market Value of such Related Property. If the Servicer elects to
obtain bids for the sale of the Related Property it may sell the Related
Property to the highest bidder (if any bids are received) or the Servicer or an
Affiliate may purchase the Related Property for a price equal to the highest
bid, but in no event may the Servicer sell any Related Property to the Servicer
or any of its Affiliates for a purchase price less than the then Fair Market
Value of such Related Property. Any purchase of the Related Property by the
Servicer or any of its Affiliates other than pursuant to a bid price is to be
evidenced by a certificate of a Responsible Officer of the Servicer delivered to
the Trustee setting forth the Loan, the Related Property, the sale price of the
Related Property and certifying that such sale price is the Fair Market Value of
such Related Property. In any case in which any such Related Property has
suffered damage, the Servicer will not expend funds in connection with any
repair or toward the repossession of such Related Property unless it reasonably
determines that such repair and/or repossession will increase the Liquidation
Proceeds by an amount greater than the amount of such expenses.

(c)           After a Loan has been liquidated, the Servicer shall promptly
prepare and forward to the Trustee and upon request, any Securityholder, a
report (the “Liquidation Report”), in the form attached hereto as Exhibit D,
detailing the Liquidation Proceeds received from such Loan, the Liquidation
Expenses incurred and reimbursed to the Servicer with respect thereto, any
Scheduled Payment Advances and Servicing Advances, together with interest due
thereon, reimbursed to the Servicer therefrom, any loss incurred in connection
therewith, and any Nonrecoverable Advances to be reimbursed to the Servicer with
respect thereto in accordance with the Priority of Payments in Section 7.05.

 

100


--------------------------------------------------------------------------------




Section 5.04.        [Reserved]

Section 5.05.        [Reserved]

Section 5.06.        Collection of Certain Loan Payments

(a)           The Servicer shall make reasonable efforts, consistent with the
Credit and Collection Policy and the Servicing Standard, to collect all payments
required under the terms and provisions of the Loans. Consistent with the
foregoing and the Credit and Collection Policy and the Servicing Standard, the
Servicer may in its discretion waive or permit to be waived any fee or charge
which the Servicer would be entitled to retain hereunder as servicing
compensation and extend the due date for payments due on a Loan as provided in
Section 5.02(e).

(b)           Except as otherwise permitted under this Agreement, the Servicer
agrees not to make, or consent to, any change, in the direction of, or
instructions with respect to, any payments to be made by an Obligor or, in
connection with an Agented Loan, the paying agent with respect thereto, in any
manner that would diminish, impair, delay or otherwise adversely affect the
timing or receipt of such payments to the Principal and Interest Account without
the prior written consent of the Trustee and with the consent of the Majority
Noteholders.

Section 5.07.        Access to Certain Documentation and Information Regarding
the Loans

The Servicer shall provide to the Owner Trustee, the Trustee, the Backup
Servicer, any bank, thrift or insurance company regulatory authority and the
supervisory agents and examiners of the foregoing, access to the documentation
regarding the Loans required by applicable local, state and federal regulations,
such access being afforded without charge but only upon not less than three
Business Days prior written request by the Owner Trustee, the Trustee or any
such regulated Noteholder and during normal business hours at the offices of the
Servicer designated by it and in a manner that does not unreasonably interfere
with the Servicer’s normal operations or customer or employee relations. The
Trustee, the Owner Trustee, such Noteholder and the representative of any such
regulatory authority designated by the related Noteholder to view such
information shall and shall cause their representatives to hold in confidence
all such information except to the extent disclosure may be required by law (and
all reasonable applications for confidential treatment are unavailing) and
except to the extent that the Trustee and the Owner Trustee may reasonably
determine that such disclosure is consistent with their obligations hereunder.
The Servicer may request that any such Person not a party hereto enter into a
confidentiality agreement reasonably acceptable to the Servicer prior to
permitting such Person to view such information.

Section 5.08.        Satisfaction of Collateral and Release of Loan Files

(a)           Upon the payment in full of any Loan, the receipt by the Servicer
of a notification that payment in full will be escrowed in a manner customary
for such purposes or the deposit into the Principal and Interest Account of the
purchase price of any Loan acquired by the Trust Depositor, the Servicer or
another Person pursuant to this Agreement, or any other Transaction Document,
the Servicer will immediately notify the Trustee by a certification in the form
of Exhibit M (which certification shall include a statement to the effect that
all amounts received or to be received in connection with such payment which are
required to be deposited in

101


--------------------------------------------------------------------------------




the Principal and Interest Account pursuant to Section 7.03(b) have been or will
be so deposited) of a Servicing Officer and shall request delivery to it of the
Loan File. Upon receipt of such certification and request, the Trustee in
accordance with Section 2.10(c), shall release, within two Business Days (if
such request was received by 1:00 p.m. New York City time), the related Loan
File to the Servicer. Expenses incurred in connection with any instrument of
satisfaction or deed of reconveyance shall be payable by the Servicer and shall
not be chargeable to the Principal and Interest Account or the Note Distribution
Account; provided that the Servicer may collect and retain such expenses from
the underlying Obligor.

(b)           From time to time and as appropriate for the servicing or
foreclosure of any Loan, the Trustee shall, upon request of the Servicer and
delivery to the Trustee of a certification in the form of Exhibit M signed by a
Servicing Officer, release the related Loan File to the Servicer within two
Business Days (if such request was received by 1:00 p.m. New York City time),
and the Trustee shall execute such documents as shall be necessary to the
prosecution of any such proceedings. The Servicer shall return the Loan File to
the Trustee when the need therefor by the Servicer no longer exists, unless the
Loan has been liquidated and the Liquidation Proceeds relating to the Loan have
been deposited in the Principal and Interest Account and remitted to the Trustee
for deposit in the Note Distribution Account or the Loan File or such document
has been delivered to an attorney, or to a public trustee or other public
official as required by law, for purposes of initiating or pursuing legal action
or other proceedings for the foreclosure or repossession of Related Property
either judicially or non-judicially, and the Servicer has delivered to the
Trustee a certificate of a Servicing Officer certifying as to the name and
address of the Person to whom such Loan File or such document was delivered and
the purpose or purposes of such delivery. Upon receipt of a certificate of a
Servicing Officer stating that such Loan was liquidated, the servicing receipt
relating to such Loan shall be released by the Trustee to the Servicer.

(c)           The Trustee shall execute and deliver to the Servicer any court
pleadings, requests for trustee’s sale or other documents provided to it
necessary to the foreclosure or trustee’s sale in respect of Related Property or
to any legal action brought to obtain judgment against any Obligor on the
related loan agreement (including any Underlying Note or other agreement
securing Related Property) or to obtain a deficiency judgment, or to enforce any
other remedies or rights provided by the related loan agreement (including any
Underlying Note or other agreement securing Related Property) or otherwise
available at law or in equity. Together with such documents or pleadings, the
Servicer shall deliver to the Trustee a certificate of a Servicing Officer
requesting that such pleadings or documents be executed by the Trustee and
certifying as to the reason such documents or pleadings are required and that
the execution and delivery thereof by the Trustee will not invalidate or
otherwise adversely affect the Lien of the agreement securing Related Property,
except for the termination of such a Lien upon completion of the foreclosure or
trustee’s sale. The Trustee shall, upon receipt of a written request from a
Servicing Officer, execute any document provided to the Trustee by the Servicer
or take any other action requested in such request, that is, in the opinion of
the Servicer as evidenced by such request, required or appropriate by any state
or other jurisdiction to discharge the Lien securing Related Property upon the
satisfaction thereof and the Trustee will sign and post, but will not guarantee
receipt of, any such documents to the Servicer, or such other party as the
Servicer may direct, within five Business Days of the Trustee’s receipt of such
certificate or documents. Such certificate or documents shall establish to the
Trustee’s satisfaction that the related Loan has

102


--------------------------------------------------------------------------------




been paid in full by or on behalf of the Obligor (or subject to a deficiency
claim against such Obligor) and that such payment has been deposited in the
Principal and Interest Account.

(d)           Notwithstanding anything contained in this Section 5.08 to the
contrary, in no event may the Servicer possess in excess of 10 Loan Files
(excluding Loan Files for Loans which have been paid in full or repurchased) at
any given time.

Section 5.09.        Scheduled Payment Advances; Servicing Advances and
Nonrecoverable Advances

(a)           For each Due Period, if the Servicer determines that any Scheduled
Payment (or portion thereof) that was due and payable pursuant to a Loan in the
Collateral during such Due Period was not received prior to the end of such Due
Period, the Servicer has the right to elect, but is not obligated, to make a
Scheduled Payment Advance in an amount up to the amount of such delinquent
Scheduled Payment (or portion thereof) unless the Servicer believes in good
faith that pursuant to Section 5.09(b) that such advance will be a
Nonrecoverable Advance, in an amount of up to 60 days’ accrued interest in
respect of a Loan paying interest monthly and the amount of interest accrued in
one interest period in respect of Loans paying interest less frequently than
monthly. The Servicer will deposit any Scheduled Payment Advances into the
Principal and Interest Account on or prior to 1:00 p.m. (New York City time) on
the related Determination Date, in immediately available funds. The Servicer
will be entitled to be reimbursed for Scheduled Payment Advances, together with
accrued and unpaid interest thereon, pursuant to Section 7.03, Section 7.05(a)
and Section 7.05(b).

(b)           The Servicer will not make a Scheduled Payment Advance or a
Servicing Advance if the Servicer has determined in its sole discretion,
exercised in good faith and consistent with the Servicing Standard, that the
amount of such Scheduled Payment Advance or Servicing Advance proposed to be
advanced plus interest expected to accrue thereon, will be a Nonrecoverable
Advance. Absent bad faith, the Servicer’s determination as to whether any
Scheduled Payment Advance or Servicing Advance is expected to be a
Nonrecoverable Advance or whether, once advanced, it is a Nonrecoverable
Advance, shall be conclusive and binding on the Issuer and on the Noteholders.
The determination by the Servicer that any proposed Servicing Advance, if made,
would constitute a Nonrecoverable Advance or that it has made a Nonrecoverable
Advance shall be made by the Servicer and shall be evidenced by an Officer’s
Certificate delivered promptly to the Trustee, setting forth the basis for such
determination.

(c)           The Servicer will be entitled to recover any Scheduled Payment
Advance made by it, together with accrued interest due thereon, from Interest
Collections in the case of Scheduled Payment Advances of interest, and from
Principal Collections in the case of Scheduled Payment Advance of principal, in
each case received from the Obligor with respect to the specific Loan for which
such Scheduled Payment Advance was made or other collections or proceeds with
respect to such Loan or the Related Property pursuant to the Priority of
Payments; provided that, if at any time a Scheduled Payment Advance, together
with accrued interest thereon, made by the Servicer is subsequently determined
to be a Nonrecoverable Advance, the Servicer will be entitled to recover the
amount of such Nonrecoverable Advance from the Principal and Interest Account on
any Business Day during any Due Period prior to the related Determination Date
(or on a Distribution Date prior to any payment of interest on or principal of

103


--------------------------------------------------------------------------------




the Notes in accordance with the Priority of Payments). The Servicer will be
entitled to recover the amount of any Servicing Advance, together with accrued
interest thereon, from the Principal and Interest Account from amounts received
from or with respect to the specific Loan or Related Property with respect to
which such Servicing Advance was made on any Business Day during any Due Period
prior to the related Determination Date, provided that, if at any time a
Servicing Advance of interest, together with accrued interest thereon, is
subsequently determined to be a Nonrecoverable Advance, the Servicer will be
entitled to recover the amount of such Nonrecoverable Advance from the Principal
and Interest Account on any Business Day during any Due Period prior to the
related Determination Date (or on any Distribution Date prior to any payment of
interest on or principal of the Notes in accordance with the Priority of
Payments), provided further that, if at any time a Servicing Advance of
principal, together with accrued interest thereon, is subsequently determined to
be a Nonrecoverable Advance, the Servicer will be entitled to recover the amount
of such Nonrecoverable Advance on a Distribution Date to the extent then
permitted in accordance with the Priority of Payments.

(d)           The Servicer shall be entitled to an annual rate of interest
payable at the Ares Capital Prime Rate (and, in the case of any Successor
Servicer, at the rate published in The Wall Street Journal from time to time as
the prime rate in the United States) with respect to each Scheduled Payment
Advance and each Servicing Advance from and including the date such advance is
made by the Servicer to but not including the date of reimbursement of such
advance to the Servicer. The Servicer shall deliver to the Trustee promptly
after the end of a Due Period a certificate setting forth the amount of compound
interest due to the Servicer on the next Distribution Date.

Section 5.10.        Title, Management and Disposition of Foreclosed Property

(a)           In the event that title to Related Property is acquired by the
Servicer hereunder in foreclosure or by deed in lieu of foreclosure or by other
legal process, the deed or certificate of sale, or the Repossessed Property,
shall be taken in the name of the Issuer for the benefit of the Securityholders.

(b)           The Servicer, subject to the provisions of this Article V, shall
manage, conserve, protect and operate each such Foreclosed Property or other
Repossessed Property for the Securityholders solely for the purpose of its
prudent and prompt disposition and sale. The Servicer shall, either itself or
through an agent selected by the Servicer, manage, conserve, protect and operate
the Foreclosed Property or other Repossessed Property in a manner consistent
with the Credit and Collection Policy and the Servicing Standard. The Servicer
shall attempt to sell the same (and may temporarily rent the same) on such terms
and conditions as the Servicer deems to be in the best interest of the
Securityholders.

(c)           The Servicer shall cause to be deposited in the Principal and
Interest Account, no later than two Business Days after the receipt thereof, all
revenues received with respect to the conservation and disposition of the
related Foreclosed Property or other Repossessed Property net of Liquidation
Expenses.

(d)           The Servicer shall, subject to Section 5.02(p) and Section 7.03,
reimburse itself for any related unreimbursed Scheduled Payment Advances and
Servicing Advances,

104


--------------------------------------------------------------------------------




together with accrued and unpaid interest due thereon, and unpaid Servicing
Fees, and the Servicer shall deposit in the Principal and Interest Account the
net cash proceeds of the sale of any Foreclosed Property or other Repossessed
Property to be distributed to the Securityholders in accordance with Section
7.05.

Section 5.11.        Servicing Compensation

(a)           As compensation for its servicing activities hereunder and
reimbursement for its expenses, the Servicer shall be entitled to receive a
servicing fee calculated and payable quarterly in arrears on each Distribution
Date prior to the termination of the Issuer (with respect to each Due Period,
the “Servicing Fee”), which will comprise of the senior servicing fee (the
“Senior Servicing Fee”) and the subordinated servicing fee (the “Subordinated
Servicing Fee”), each of which will be in an amount equal to the product of: (i)
the Servicing Fee Percentage, (ii) the Aggregate Outstanding Loan Balance as of
the beginning of the related Due Period (or, with respect to the first Due
Period, as of the Closing Date) and (iii) a fraction, the numerator of which is
equal to the number of days in the related Due Period (or, with respect to the
first Due Period, the number of days from the Closing Date to the end of the
first Due Period) and the denominator of which is 360. The Servicing Fee is
payable out of Collections pursuant to Section 7.05(a) and Section 7.05(b). If
the Servicer is replaced, the Originator shall be responsible for the payment of
any fee payable to a Successor Servicer in excess of the Servicing Fee to the
extent such fee is not paid pursuant to Section 7.05(a) and Section 7.05(b).

(b)           In addition to the Servicing Fee, the Servicer shall be entitled
to retain for itself as additional servicing compensation assumption and other
administrative fees paid or payable in connection with any Loan.

Section 5.12.        Assignment; Resignation

The Servicer shall not assign its rights and duties under this Agreement (other
than in connection with a subservicing or other arrangement permitted under this
Agreement) nor resign from the obligations and duties hereby imposed on it as
Servicer except (a) by mutual consent of the Servicer, the Trustee and the
Majority Noteholders, (b) in connection with a merger, conversion or
consolidation permitted pursuant to Section 5.13 (in which case, subject to the
Rating Agency Condition being satisfied with respect thereto, the Person
resulting from the merger, conversion or consolidation shall be the successor of
the Servicer, or the Servicer, with the consent of the Trustee and the Backup
Servicer (which shall not be unreasonably withheld or delayed), may appoint a
successor Servicer which satisfies the criteria set forth in this Agreement,
such successor Servicer accepts such appointment, and the Rating Agency
Condition is satisfied with respect thereto), (c) upon the reasonable
determination by the Servicer that the Servicer’s duties thereunder are no
longer permissible under Applicable Law or administrative determination and such
incapacity cannot be cured by the Servicer or (d) upon the reasonable
determination by the Servicer that the continued performance of its duties as
Servicer will cause a materially adverse accounting, regulatory or tax result
for the Servicer or its investment advisor. Any such determination permitting
the resignation of the Servicer shall be evidenced by a written Opinion of
Counsel (who may be counsel for the Servicer) to such effect delivered to the
Trustee, which Opinion of Counsel shall be in form and substance reasonably
acceptable to

105


--------------------------------------------------------------------------------




the Trustee. No such resignation shall become effective until a successor has
assumed the Servicer’s responsibilities and obligations hereunder in accordance
with Section 8.03.

Section 5.13.        Merger or Consolidation of Servicer

(a)           Any Person into which the Servicer may be merged or consolidated,
or any Person resulting from such merger, conversion or consolidation to which
the Servicer is a party, or any Person succeeding to substantially all of the
business of the Servicer, and who shall be an established commercial loan
servicing institution that on a consolidated basis has a net worth of at least
$50,000,000, shall be the Successor Servicer hereunder without execution or
filing of any paper or any further act on the part of any of the parties hereto,
notwithstanding anything herein to the contrary; provided that no such merger,
conversion or consolidation of the Servicer or transfer of all or substantially
all or the Servicer assets or business shall be permitted hereunder unless the
Rating Agency Condition is satisfied with respect thereto or unless the Servicer
appoints a Successor Servicer which meets such requirements and accepts such
appointment to become Servicer hereunder and the Rating Agency Condition is
satisfied with respect thereto. Such Successor Servicer shall be a permitted
assignee of the Servicer. The provisions of Section 8.03(c) and (e) shall apply
to any such servicing transfer.

(b)           So long as the Servicer is the Originator, upon the occurrence of
any merger or consolidation of the Originator or transfer of substantially all
of its assets and its business which, in the case of a merger or consolidation,
results in the failure of the holders of the common voting stock of the
Originator as of the Closing Date to own 51% of the outstanding common voting
stock of the Originator or any successor entity with or into which the
Originator shall have been merged or consolidated, the Servicer shall (i)
provide the Trust Depositor, the Trustee, and the Rating Agencies with notice of
such change-in-control within 30 days after completion of the same, and (ii)
satisfy the Rating Agency Condition after completion of the same.

Section 5.14.        Limitation on Liability of the Servicer and Others

The Servicer and any stockholder, partner, member, manager, director, officer,
employee or agent of the Servicer may rely on any document of any kind which it
in good faith reasonably believes to be genuine and to have been adopted or
signed by the proper authorities or persons respecting any matters arising
hereunder. Except as otherwise provided in Section 5.02(b), the Servicer shall
not be liable for any errors, inaccuracies or omissions of any Person not
affiliated with the Servicer contained in any information, report, certificate,
data or other document delivered to the Servicer or on which the Servicer must
rely in order to perform its obligations hereunder and under the other
Transaction Documents. The Servicer shall not be in default hereunder or incur
any liability, except as provided in the proviso in the last sentence of this
Section 5.14 for any failure, error or delay in carrying out its duties
hereunder or under any other Transaction Document if such failure, error or
delay results from the Servicer acting in accordance with information prepared
or supplied by a Person other than the Servicer or any of its Affiliates or the
failure or delay of any such Person to prepare or provide such information.
Subject to the terms of Section 12.01 herein, the Servicer shall have no
obligation to appear with respect to, prosecute or defend any legal action which
is not incidental to the Servicer’s duty to service the Loans in accordance with
this Agreement. The Servicer shall not be responsible for

106


--------------------------------------------------------------------------------




the payment of any taxes imposed on or with respect to the Issuer (except to the
extent of taxes attributable to the Servicer’s ownership, if any, of equity
interests in the Issuer) or for the fees of any Successor Servicer. Except as
provided herein, the Servicer shall not be under any liability to any other
party to the Agreement, the Noteholder, or the Certificateholder or any other
Person for any action taken or for refraining from taking any action pursuant to
this Agreement whether arising from express or implied duties under this
Agreement; provided notwithstanding anything to the contrary contained herein,
nothing shall protect the Servicer against any liability that would otherwise be
imposed by reason of its willful misfeasance, bad faith or negligence in the
performance of duties or by reason of its willful misconduct hereunder.

Section 5.15.        The Backup Servicer

(a)           The Issuer, the Trustee and the Trust Depositor hereby appoint
Lyon Financial Services, Inc. (d/b/a U.S. Bank Portfolio Services) to act as
Backup Servicer in accordance with the terms of this Agreement. Lyon Financial
Services, Inc. (d/b/a U.S. Bank Portfolio Services) hereby accepts such
appointment and agrees to perform the duties and responsibilities with respect
thereto set forth herein.

(b)           The Backup Servicer shall perform the following duties and
obligations:

(i)            On or before the Closing Date, the Backup Servicer shall accept
from the Servicer delivery of the information required to be set forth in the
Quarterly Reports in hard copy and in an agreed upon electronic format.

(ii)           Not later than 12:00 noon New York City time four Business Days
after the end of the related Due Period, the Servicer shall provide to the
Backup Servicer and the Backup Servicer shall accept delivery of tape in an
agreed upon electronic format (the “Tape”) from the Servicer, which shall
include but not be limited to the following information: (A) for each Loan, (1)
Loan number, (2) Loan category (i.e., Traditional Middle Market Loan, Large
Middle Market Loan, or Broadly Syndicated Loan), (3) Moody’s and S&P Industry
Classification Group, (4) type of Loan (i.e., Term Loan, Delayed Draw Term Loan
or Revolving Loan), (5) type of security interest (i.e., First Lien Loan, Second
Lien Loan, or Subordinated Loan), (6) origination date, (7) maturity date, (8)
benchmark for Loan Rate, (9) margin, (10) frequency of Scheduled Payments, (11)
the collection status, and (12) the Outstanding Loan Balance and (B) the
Aggregate Outstanding Loan Balance. With respect to its duties pursuant to this
Section 5.15(b)(ii), the Backup Servicer shall have no duty to confirm that the
Tape contains the foregoing information nor shall it be required to verify,
recompute, reconcile or recalculate any such data or information.

(iii)          Prior to the Distribution Date, the Backup Servicer shall review
the Quarterly Report to ensure that it is complete on its face, and based solely
on the information provided to the Backup Servicer pursuant to
Section 5.15(b)(ii), that the following items in such Quarterly Report have been
accurately calculated, if applicable, and reported: (A) the Aggregate
Outstanding Loan Balance, (B) the Backup Servicing Fee, (C) the Loans that are
more than 60 days delinquent (other than Charged-Off Loans), (D) the Charged-Off
Loans, and (E) the Priority of Payments. The Backup Servicer shall notify the
Trustee, the Initial Purchaser and the Servicer

107


--------------------------------------------------------------------------------




of any discrepancies with the Quarterly Report based on such review not later
than the Business Day preceding such Distribution Date.

(iv)          If the Servicer disagrees with the report provided under paragraph
(iii) above by the Backup Servicer or if the Servicer or any subservicer has not
reconciled such discrepancy, the Backup Servicer agrees to confer with the
Servicer to resolve such disagreement on or prior to the next succeeding
Determination Date and shall settle such discrepancy with the Servicer if
possible, and notify the Trustee, the Initial Purchaser and the Rating Agencies
of the resolution thereof. The Servicer hereby agrees to cooperate at its own
expense with the Backup Servicer in reconciling any discrepancies herein. If
within 20 days after the delivery of the report provided under paragraph (iii)
above by the Backup Servicer, such discrepancy is not resolved, the Backup
Servicer shall promptly notify the Servicer, Trustee, the Initial Purchaser and
the Rating Agencies of the continued existence of such discrepancy. Following
receipt of such notice by the Trustee, the Initial Purchaser and the Rating
Agencies, the Servicer shall deliver to the Trustee, the Initial Purchaser, the
Backup Servicer and the Rating Agencies no later than the related Distribution
Date a certificate describing the nature and amount of such discrepancies and
the actions the Servicer proposes to take with respect thereto.

With respect to the foregoing, the Backup Servicer, in the performance of its
duties and obligations hereunder, is entitled to rely conclusively, and shall be
fully protected in so relying, on the contents of each Tape, including, but not
limited to, the completeness and accuracy thereof, provided by the Servicer.

(c)           After the termination or resignation by the Servicer in accordance
with this Agreement, all authority, power, rights and responsibilities of the
Servicer, under this Agreement, whether with respect to the Loans or otherwise,
shall pass to and be vested in the Successor Servicer or the Backup Servicer, as
applicable in accordance with Section 8.03 and such applicable party shall be
deemed the Successor Servicer, subject to and in accordance with the provisions
of Section 8.03, as long as such named Successor Servicer is not prohibited by
any Applicable Law from fulfilling the same, as evidenced by an Opinion of
Counsel; provided if Lyon as Backup Servicer becomes the Successor Servicer, it
will not make any Scheduled Payment Advances.

(d)           Any Person (i) into which the Backup Servicer may be merged or
consolidated, (ii) that may result from any merger or consolidation to which the
Backup Servicer shall be a party, or (iii) that may succeed to the properties
and assets of the Backup Servicer substantially as a whole, which Person in any
of the foregoing cases executes an agreement of assumption to perform every
obligation of the Backup Servicer hereunder, shall be the successor to the
Backup Servicer under this Agreement without further act on the part of any of
the parties to this Agreement.

(e)           As compensation for its backup servicing activities hereunder, the
Backup Servicer shall be entitled to receive the Backup Servicing Fee. The
Backup Servicing Fee shall be calculated and payable quarterly in arrears on
each Distribution Date. The Backup Servicer’s entitlement to receive the portion
of the Backup Servicing Fee related to its Backup Servicer duties (other than
due and unpaid Backup Servicer Fees owed through such date) shall cease on

108


--------------------------------------------------------------------------------




the earliest to occur of: (i) it becoming the Successor Servicer, (ii) its
removal as Backup Servicer, or (iii) the termination of this Agreement.

(f)            The Backup Servicer may be removed and replaced as provided in
Section 8.10.

(g)           The Backup Servicer undertakes to perform only such duties and
obligations as are specifically set forth in this Agreement, it being expressly
understood by all parties hereto that there are no implied duties or obligations
of the Backup Servicer hereunder. Without limiting the generality of the
foregoing, the Backup Servicer, except as expressly set forth herein, shall have
no obligation to supervise, verify, monitor or administer the performance of the
Servicer. The Backup Servicer may act through its agents, attorneys and
custodians in performing any of its duties and obligations under this Agreement,
it being understood by the parties hereto that the Backup Servicer will be
responsible for any misconduct or negligence on the part of such agents,
attorneys or custodians acting for and on behalf of the Backup Servicer. Neither
the Backup Servicer nor any of its officers, directors, employees or agents
shall be liable, directly or indirectly, for any damages or expenses arising out
of the services performed under this Agreement other than damages or expenses
that result from the negligence or willful misconduct of it or them or the
failure to perform materially in accordance with this Agreement.

(h)           Limitation on Liability. The Backup Servicer shall not be liable
for any obligation of the Servicer contained in this Agreement or for any errors
of the Servicer contained in any Tape, certificate or other data or document
delivered to the Backup Servicer hereunder or on which the Backup Servicer must
rely in order to perform its obligations hereunder, and the parties hereto each
agree to look only to the Servicer to perform such obligations. The Backup
Servicer shall have no responsibility and shall not be in default hereunder or
incur any liability for any failure, error, malfunction or any delay in carrying
out any of its respective duties under this Agreement if such failure or delay
results from the Backup Servicer acting in accordance with information prepared
or supplied by a Person other than the Backup Servicer or the failure of any
such other Person to prepare or provide such information. The Backup Servicer
shall have no responsibility, shall not be in default and shall incur no
liability for (i) any act or failure to act of any third party, including the
Servicer (other than any agent, attorney or custodian acting on behalf of the
Backup Servicer), (ii) any inaccuracy or omission in a notice or communication
received by the Backup Servicer from any third party (other than any agent,
attorney or custodian acting on behalf of the Backup Servicer), (iii) the
invalidity or unenforceability of any Loan under Applicable Law, (iv) the breach
or inaccuracy of any representation or warranty made with respect to any Loan,
or (v) the acts or omissions of any Successor Backup Servicer.

Section 5.16.        Covenants of the Backup Servicer

The Backup Servicer hereby covenants that:

(a)           The Backup Servicer will comply in all material respects with all
Applicable Law.

 

109


--------------------------------------------------------------------------------


(b)                                 The Backup Servicer will preserve and
maintain its existence, rights and franchises as a corporation in good standing
under the laws of the jurisdiction of its incorporation and will obtain and
preserve its qualification to do business in each jurisdiction in which such
qualification is or shall be necessary to protect the validity and
enforceability of this Agreement, the other Transaction Documents and each other
instrument or agreement necessary or appropriate to the proper administration of
this Agreement and the transactions contemplated hereby.

(c)                                  The Backup Servicer shall perform in all
material respects all of its obligations and duties under this Agreement.

ARTICLE VI.

COVENANTS OF THE TRUST DEPOSITOR

Section 6.01.                         Legal Existence

During the term of this Agreement, the Trust Depositor will keep in full force
and effect its existence, rights and franchises as a limited liability company
under the laws of the jurisdiction of its organization and will obtain and
preserve its qualification to do business in each jurisdiction in which such
qualification is or shall be necessary to protect the validity and
enforceability of this Agreement, the other Transaction Documents and each other
instrument or agreement necessary or appropriate to the proper administration of
this Agreement and the transactions contemplated hereby.  In addition, all
transactions and dealings between the Trust Depositor and its Affiliates will be
conducted on an arm’s-length basis.

Section 6.02.                         Loans Not to Be Evidenced by Promissory
Notes

The Trust Depositor will take no action to cause any Loan not originally
evidenced by an Underlying Note to be evidenced by an instrument (as defined in
the UCC), except in connection with the enforcement or collection of such Loan.

Section 6.03.                         Security Interests

The Trust Depositor will not sell, pledge, assign or transfer to any Person
other than the Issuer, or grant, create, incur, assume or suffer to exist any
Lien on any Loan in the Collateral or its interest in any Related Property,
other than the Lien granted to the Issuer, whether now existing or hereafter
transferred to the Issuer, or any interest therein.  The Trust Depositor will
immediately notify the Owner Trustee and the Trustee of the existence of any
Lien on any Loan in the Collateral or its interest in any Related Property; and
the Trust Depositor shall defend the right, title and interest of the Issuer in,
to and under the Loans in the Collateral and the Issuer’s interest in any
Related Property, against all claims of third parties; provided that nothing in
this Section 6.03 shall prevent or be deemed to prohibit the Trust Depositor
from suffering to exist Permitted Liens upon any of the Loans in the Collateral
or its interest in any Related Property.

110


--------------------------------------------------------------------------------




Section 6.04.                         Delivery of Principal Collections and
Interest Collections

The Trust Depositor agrees to pay to the Servicer promptly (but in no event
later than two Business Days after receipt) all Collections received by the
Trust Depositor in respect of the Loans, for application in accordance with
Section 7.05.

Section 6.05.                         Regulatory Filings

The Trust Depositor shall make any filings, reports, notices, applications and
registrations with, and seek any consents or authorizations from, the Commission
and any state securities authority on behalf of the Issuer as may be necessary
or that the Trust Depositor deems advisable to comply with any federal or state
securities or reporting requirements laws.

Section 6.06.                         Compliance with Law

The Trust Depositor hereby agrees to comply in all material respects with all
Applicable Law applicable to the Trust Depositor except where the failure to do
so would not have a Material Adverse Effect on the Securityholders.

Section 6.07.                         Activities; Transfers of Notes or
Certificates by Trust Depositor

Except as contemplated by this Agreement or the other Transaction Documents, the
Trust Depositor shall not engage in any business or activity of any kind, or
enter into any transaction or indenture, mortgage, instrument, agreement,
contract, lease or other undertaking, which is not directly related to the
transactions contemplated and authorized by this Agreement or the other
Transaction Documents; provided that the Trust Depositor may purchase and sell
(or grant Liens in respect of) assets similar to the Loan Assets to other
Persons in securitization or other non-recourse financing transactions involving
the Originator or any of its Affiliates on terms and conditions (with respect to
liabilities and restrictions on its activities, as well as restrictions on its
interactions with the Originator or its Affiliates, relevant to the “bankruptcy
remoteness” or “substantive consolidation” analysis relating to the Trust
Depositor) substantially similar to the terms and conditions applicable to the
Trust Depositor under the Transaction Documents so long as the Securityholders
are not materially adversely affected thereby and the Rating Agency Condition is
satisfied.  Notwithstanding anything to the contrary contained herein, the Trust
Depositor may assign, transfer, convey or finance all or any portion of any
Class of Notes or the Certificate owned by it provided such assignment,
transfer, conveyance or financing is done in accordance with the terms of
Section 4.02 of the Indenture.

Section 6.08.                         Indebtedness

The Trust Depositor shall not create, incur, assume or suffer to exist any
Indebtedness or other liability whatsoever, except (a) obligations incurred
under this Agreement or the other Transaction Documents or to the Originator,
(b) liabilities incident to the maintenance of its limited liability company
existence in good standing or (c) liabilities necessarily incurred to facilitate
transactions permitted by Section 6.07.

111


--------------------------------------------------------------------------------




Section 6.09.                         Guarantees

The Trust Depositor shall not become or remain liable, directly or contingently,
in connection with any Indebtedness or other liability of any other Person,
whether by guarantee, endorsement (other than endorsements of negotiable
instruments for deposit or collection in the ordinary course of business),
agreement to purchase or repurchase, agreement to supply or advance funds, or
otherwise except in connection with the transactions permitted by Section 6.07.

Section 6.10.                         Investments

The Trust Depositor shall not make or suffer to exist any loans or advances to,
or extend any credit to, or make any investments (by way of transfer of
property, contributions to capital, purchase of stock or securities or evidences
of indebtedness, acquisition of the business or assets, or otherwise) in, any
Person except for (a) transfers of Loan Assets to the Issuer as contemplated by
the Transaction Documents and the receipt of $54,000,000 in aggregate principal
amount of the Class E Notes and the Certificate as partial consideration for the
transfer of the Loan Assets to the Issuer or (b) as may be necessary to
facilitate transactions permitted by Section 6.07.  Without limiting the
generality of the foregoing or restricting the ability of the Trust Depositor to
make capital contributions to the Issuer, the Trust Depositor shall not
(i) provide credit to any other Securityholder for the purpose of enabling such
Securityholder to purchase any Securities or (ii) lend any money to the Issuer.

Section 6.11.                         Merger; Sales

The Trust Depositor shall not enter into any transaction of merger or
consolidation, or liquidate or dissolve itself (or suffer any liquidation or
dissolution) or acquire or be acquired by any Person, or convey, sell, lease or
otherwise dispose of all or substantially all of its property or business.

Section 6.12.                         Distributions

The Trust Depositor shall not declare or pay, directly or indirectly, any
dividend or make any other distribution (whether in cash or other property) with
respect to the profits, assets or capital of the Trust Depositor or any Person’s
interest therein, or purchase, redeem or otherwise acquire for value any of its
members’ interests now or hereafter outstanding, except that, so long as no
Event of Default has occurred and is continuing and no Event of Default would
occur as a result thereof or after giving effect thereto and the Trust Depositor
would continue to be Solvent as a result thereof and after giving effect
thereto, the Trust Depositor may declare and pay distributions to its members.

Section 6.13.                         Other Agreements

Except as provided in this Agreement or the other Transaction Documents, the
Trust Depositor shall not become a party to, or permit any of its properties to
be bound by, any indenture, mortgage, instrument, contract, agreement, lease or
other undertaking, except this Agreement and the other Transaction Documents to
which it is a party and any agreement relating to another transaction permitted
by Section 6.07; nor shall it amend or modify without

112


--------------------------------------------------------------------------------




the prior satisfaction of the Rating Condition the provisions of its
organizational documents which relate to its bankruptcy remote nature or
separateness covenants as required by the Rating Agencies or in connection with
the true sale and substantial nonconsolidation opinions delivered on the Closing
Date, or issue any power of attorney except to the Owner Trustee, the Trustee or
the Servicer in accordance with the Transaction Documents or in connection with
another transaction permitted by Section 6.07.

Section 6.14.                         Separate Legal Existence

The Trust Depositor shall (a) maintain compliance with the covenants set forth
in the Limited Liability Company Operating Agreement of the Trust Depositor,
dated as of June 20, 2006, by Ares Capital Corporation and Philip A. Martone and
(b) take or refrain from taking, as applicable, each of the activities specified
in the “substantive consolidation” opinion of Latham & Watkins, LLP, delivered
on the Closing Date, upon which the conclusions expressed therein are based.

Section 6.15.                         Location; Records

The Trust Depositor shall (a) not move its location outside the State of New
York or its jurisdiction of formation outside of the State of Delaware without
30 days’ prior written notice to the Owner Trustee and the Trustee and (b) will
promptly take all actions (if any) required (including, but not limited to, all
filings and other acts necessary or advisable under the UCC of each relevant
jurisdiction) in order to continue the first priority perfected security
interest of the Trustee in all Loans.

Section 6.16.                         Liability of Trust Depositor

The Trust Depositor shall be liable in accordance herewith only to the extent of
the obligations specifically undertaken by the Trust Depositor under this
Agreement.

Section 6.17.                         Bankruptcy Limitations

The Trust Depositor shall not, without the affirmative vote of a majority of the
managers of the Trust Depositor (which must include the affirmative vote of at
least one (1) duly appointed Independent managers) (a) dissolve or liquidate, in
whole or in part, or institute proceedings to be adjudicated bankrupt or
insolvent, (b) consent to the institution of bankruptcy or insolvency
proceedings against it, (c) file a petition seeking or consent to reorganization
or relief under any applicable federal or state law relating to bankruptcy,
(d) consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator (or other similar official) of the limited liability company or a
substantial part of its property, (e) make a general assignment for the benefit
of creditors, (f) admit in writing its inability to pay its debts generally as
they become due, or (g) take any limited liability company action in furtherance
of the actions set forth in clauses (a) through (f) above; provided that no
manager may be required by any member of the Trust Depositor to consent to the
institution of bankruptcy or insolvency proceedings against the Trust Depositor
so long as it is Solvent.  The provisions of this Section 6.17 shall survive the
termination of this Agreement.

113


--------------------------------------------------------------------------------




Section 6.18.                         Limitation on Liability of Trust Depositor
and Others

The Trust Depositor and any director or officer or employee or agent of the
Trust Depositor may rely in good faith on any document of any kind, prima facie
properly executed and submitted by any Person respecting any matters arising
hereunder.  The Trust Depositor and any director or officer or employee or agent
of the Trust Depositor shall be reimbursed by the Trustee for any liability or
expense incurred by reason of the Trustee’s willful misfeasance, bad faith or
gross negligence (except errors in judgment) in the performance of its duties
hereunder, or by reason of the Trustee’s material breach of the obligations and
duties under this Agreement or the Transaction Documents.  The Trust Depositor
shall not be under any obligation to appear in, prosecute or defend any legal
action that shall not be incidental to its obligations under this Agreement, and
that in its opinion may involve it in any expense or liability.

Section 6.19.                         Insurance Policies

Upon and after an Event of Default or Servicer Default, the Trust Depositor will
cause to be performed any and all acts reasonably required to be performed to
preserve the rights and remedies of the Trustee and the Issuer in any insurance
policies applicable to the Loans or to transfer the Servicer’s rights and
remedies therein to the Successor Servicer appointed pursuant to Section 8.03,
including, without limitation, in each case, any necessary notifications of
insurers, assignments of policies or interests therein, and establishments of
co-insured, joint loss payee and mortgagee rights in favor of the Trustee, the
Issuer, or the Successor Servicer, respectively.

Section 6.20.                         Payments from Obligors

The Trust Depositor agrees not to make, or consent to, any change in the
direction of, or instructions with respect to, any payments to be made by an
Obligor in any manner that would diminish, impair, delay or otherwise adversely
affect the timing or receipt of such payments into the Principal and Interest
Account without the prior written consent of the Trustee and with the consent of
the Majority Noteholders.

ARTICLE VII.

ESTABLISHMENT OF ACCOUNTS;
DISTRIBUTIONS; RESERVE FUND

Section 7.01.                         Note Distribution Account, Certificate
Account, Class A-1A VFN Funding Account and Reserve Fund

(a)                                  On or before the Closing Date, the Servicer
(i) shall establish the Note Distribution Account with and in the name of the
Trustee for the benefit of the Securityholders and (ii) shall establish with and
in the name of the Trustee the Class A-1A VFN Funding Account for the benefit of
the Securityholders.  On or before the Closing Date, the Trust Depositor shall
establish the Reserve Fund in the name of, and to be maintained by, the
Trustee.  The Paying Agent under the Trust Agreement shall establish and
maintain with the Trustee the Certificate Account as a non-interest bearing
trust account.  The Servicer and Trustee (so long as such account is maintained
with the Trustee) are hereby required to ensure that each of the Note

114


--------------------------------------------------------------------------------




Distribution Account and the Reserve Fund is established and maintained as an
Eligible Deposit Account with a Qualified Institution.  If any institution with
which any of the accounts are established pursuant to this
Section 7.01(a) ceases to be a Qualified Institution, the Servicer, or if the
Servicer fails to do so, the Trustee (as the case may be) shall within ten
Business Days establish a replacement account at a Qualified Institution after
notice of such event.  In no event shall the Trustee be responsible for
monitoring whether such institution shall remain a Qualified Institution.  Each
Qualified Institution maintaining an Eligible Deposit Account shall agree in
writing to comply with all instructions originated by the Trustee or, with
respect to the Principal and Interest Account only, the Servicer directing
disposition of the funds in the Eligible Deposit Account without the further
consent of the Trust Depositor or the Issuer.

(b)                                 Prior to the occurrence of a Servicer
Default or an Event of Default, to the extent there are uninvested available
amounts deposited in the Principal and Interest Account or in the Reserve Fund
on or before 3:00 p.m. (New York City time), all such amounts shall be invested
in Permitted Investments selected by the Servicer in written instructions (which
may be in the form of standing instructions) delivered to the Trustee and to the
Qualified Institution holding such Transaction Account, if other than the
Trustee, that mature no later than the Business Day immediately preceding the
next Distribution Date; to the extent that there are uninvested available funds
deposited after 3:00 p.m.  (New York City time), such funds shall be swept into
the overnight funds investment which shall be a Permitted Investment selected by
the Servicer in written instructions (which may be in the form of standing
instructions) delivered to the Trustee and to the Qualified Institution holding
such Transaction Account, if other than the Trustee.  From and after the
occurrence of a Servicer Default or an Event of Default, to the extent there are
uninvested amounts in the Principal and Interest Account or in the Reserve Fund
(net of any losses and investment expenses), all amounts may be invested in
Permitted Investments described in clause (vi) of the definition thereof
selected by the Trustee and if any such Transaction Account is held by a
Qualified Institution other than the Trustee, then upon written instructions
(which may be in the form of standing instructions) from the Trustee to such
Qualified Institution, that mature no later than the Business Day immediately
preceding the next Distribution Date.  Once such funds are invested, the Trustee
shall not change the investment of such funds other than in connection with the
withdrawal or liquidation of such investments and the transfer of such funds as
provided herein on or prior to the next succeeding Distribution Date.  Subject
to the restrictions herein, the Servicer or Trustee may purchase a Permitted
Investment from itself or an Affiliate with respect to investment of funds in
the Transaction Accounts.  Subject to the other provisions hereof, the Servicer
in the case of the Principal and Interest Account and the Class A-1A VFN Funding
Account and the Trustee in the case of all other Transaction Accounts shall have
sole control over each such investment and the income thereon, and any
certificate or other instrument evidencing any such investment, if any, shall be
delivered directly to the Servicer or its agent or the Trustee or its agent, as
applicable, together with each document of transfer, if any, necessary to
transfer title to such investment to the Servicer or Trustee, as applicable, in
a manner which complies with this Section 7.01.  All Investment Earnings on
investments of funds in the Transaction Accounts shall be deposited in the
Principal and Interest Account pursuant to Section 7.03 and distributed on the
next Distribution Date pursuant to Section 7.05.  The Trust Depositor and the
Issuer agree and acknowledge that the Servicer and Trustee are to have “control”
(within the meaning of the UCC) of collateral comprised of “investment property”
(within the meaning of the UCC) for all purposes of this Agreement.  In the
absence of timely written direction from the Servicer or the Trust Depositor,

115


--------------------------------------------------------------------------------




the Trustee shall invest amounts in the Note Distribution Account and the
Reserve Fund Account in Permitted Investments of the type specified in clause
(vi) of the definition of Permitted Investments herein.

(c)                                  On or prior to the Closing Date, the
Servicer will establish the Class A-1A VFN Funding Account for the benefit of
the Securityholders in accordance with clause (a) of this Section 7.01 and into
which amounts will be deposited from time to time in accordance with the
Priority of Payments and in the circumstances described herein, including in
connection with a Draw funded by a Class A-1A VFN Noteholder that has failed to
satisfy the Rating Criteria.  Amounts standing to the credit of the Class A-1A
VFN Funding Account may be withdrawn by the Servicer on behalf of the Issuer at
any time to fund Exposure Amounts with respect to Revolving Loans and Delayed
Draw Term Loans and may be applied during the Ramp-up Period and the
Replenishment Period to acquire Additional Loans.  Any interest earned on
Permitted Investments held in the Class A-1A VFN Funding Account will be applied
as Interest Collections.

(d)                                 The Servicer will deposit amounts
representing payments sent by Obligors and by paying agents under Agented Loans
with respect to Loans pledged to the Trustee as well as with respect to Loans
not pledged to the Trustee to the Principal and Interest Account.

Section 7.02.                         [Reserved]

Section 7.03.                         Principal and Interest Account

(a)                                  The Servicer shall cause to be established
and maintained with and in the name of the Trustee the Principal and Interest
Account including two subaccounts, one designated as the Interest Collection
Account and the other designated as the Principal Collection Account titled
“Principal and Interest Account for Ares Capital Corporation, its successors and
assigns as Servicer for ARCC Commercial Loan Trust 2006 subject to the lien of
U.S. Bank National Association, its successors and assigns, as Trustee on behalf
of the registered holders of ARCC Commercial Loan Trust 2006, Series 2006
Notes”.  The Principal and Interest Account shall be held in one or more
Eligible Deposit Accounts with a Qualified Institution in the form of time
deposit or demand accounts, which may be interest-bearing or such accounts may
be trust accounts wherein the moneys therein are invested in Permitted
Investments titled “Ares Capital Corporation, as Servicer, in trust for the
registered holders of Ares Capital Loan Trust Notes, Series 2006 Class A-1A,
Class A-1A VFN, Class A-1B, Class A-2A Notes, Class A-2B Notes, Class B,
Class C, Class D, and Class E Notes”.  All funds in such Principal and Interest
Account not so invested shall be insured to the extent and the amount permitted
by the BIF or SAIF of the FDIC to the maximum extent provided by law.  The
creation of any Principal and Interest Account shall be evidenced by a letter
agreement in the form of Exhibit E.  A copy of such letter agreement shall be
furnished to the Trustee, the Owner Trustee, the Servicer, and, upon request,
any Securityholder.  The Servicer may, upon written notice to the Trustee,
transfer any Principal and Interest Account to a different Eligible Deposit
Account.

(b)                                 The Servicer shall deposit or cause to be
deposited (within two Business Days of receipt thereof) in the applicable
Principal and Interest Account and retain therein, subject to withdrawal as
permitted by this Section 7.03, the following amounts received by the

116


--------------------------------------------------------------------------------




Servicer (and shall segregate and deposit Interest Collections into the Interest
Collections Account and Principal Collections into the Principal Collection
Account):

(i)                                     all Principal Collections accruing and
received on or after the Closing Date or the related Cut-Off Date, as
applicable;

(ii)                                  all Interest Collections accruing and
received on or after the Closing Date;

(iii)                               all Insurance Proceeds (other than amounts
to be applied to restoration or repair of any Related Property or to be released
to the Obligor, other creditors or any other Person in accordance with the
Required Loan Documents, the Credit and Collection Policy and the Servicing
Standard);

(iv)                              any other proceeds from any other Related
Property securing the Loans (other than amounts released to the Obligor, other
creditors or any other Person in accordance with Applicable Law, the Required
Loan Documents, the Credit and Collection Policy and the Servicing Standard);

(v)                                 any amounts paid in connection with the
purchase or repurchase of any Loan;

(vi)                              any amount required to be deposited in the
Principal and Interest Account pursuant to Section 5.10 or this Section 7.03;
and

(vii)                           the amount of any gains and interest incurred in
connection with investments in Permitted Investments.

(c)                                  The Servicer shall have no obligation to
deposit into the Principal and Interest Account any Excluded Amounts.

(d)                                 Not later than the close of business on each
Determination Date immediately preceding a Distribution Date, the Servicer will
remit to the Principal and Interest Account any Scheduled Payment Advance that
the Servicer determines to make.

(e)                                  Notwithstanding Section 7.03(b), if: (i) at
any time during the Replenishment Period the Issuer receives a payment of
principal with respect to a Revolving Loan and, after giving effect to such
payment (and any corresponding increase in the Exposure Amount), the Class A-1A
VFN Funding Test is not satisfied, the Servicer will transfer an amount of
Principal Collections sufficient to cause the Class A-1A VFN Funding Test to be
satisfied from the Principal Collection Account to the Class A-1A VFN Funding
Account; (ii) the Servicer: (A) makes a deposit into the Principal and Interest
Account in respect of a Collection of a Loan in the Collateral and such
Collection was received by the Servicer in the form of a check that is not
honored for any reason; or (B) makes a mistake with respect to the amount of any
Collection and deposits an amount that is less than or more than the actual
amount of such Collection; the Servicer shall appropriately adjust the amount
subsequently deposited into the Principal and Interest Account to reflect such
dishonored check or mistake, and any Scheduled

117


--------------------------------------------------------------------------------




Payment in respect of which a dishonored check is received shall be deemed not
to have been paid.

(f)                                    The foregoing requirements for deposit in
the Principal and Interest Accounts shall be exclusive, it being understood and
agreed that, without limiting the generality of the foregoing, payments with
respect to the Servicing Fee, Liquidation Expenses and Excluded Amounts may not
be deposited by the Servicer in the Principal and Interest Account.

(g)                                 So long as no Servicer Default shall have
occurred and be continuing, and consistent with any requirements of the Code,
the Principal and Interest Account shall either be maintained within an Eligible
Deposit Account as an interest-bearing account meeting the requirements set
forth in Section 7.03(a), or the funds held therein may be invested by the
Servicer (to the extent practicable) in Permitted Investments, as directed in
writing by the Servicer, and, in each case, with a stated maturity date (giving
effect to any applicable grace period) no later than the Business Day
immediately preceding the Distribution Date next following the Due Period in
which the date of investment occurs.  All Permitted Investments must be held by
or registered in the name of “Ares Capital Corporation, as Servicer, in trust
for the registered holders of ARCC Commercial Loan Trust 2006, Series 2006
Notes”.  Any Investment Earnings on funds held in the Principal and Interest
Account shall be deemed part of the Interest Collection Account and shall be
deposited therein pursuant to Section 7.03 and distributed on the next
Distribution Date pursuant to Section 7.05.  The amount of any losses incurred
in connection with the investment of funds in the Principal and Interest Account
in Permitted Investments directed by the Servicer shall be deposited in the
Principal and Interest Account by the Servicer from its own funds immediately as
realized without reimbursement therefor.

(h)                                 The Servicer may (and, for the purposes of
clause (i) below, shall), at any time upon one Business Day’s notice to the
Trustee (so long as it is held by the Trustee), make withdrawals from the
Principal and Interest Account for the following purposes:

(i)                                     to remit to the Trustee on the Business
Day immediately preceding a Distribution Date, for deposit in the Note
Distribution Account, Interest Collections and Principal Collections received
during the immediately preceding Due Period (other than such amounts which are
deemed herein not to be Principal Collections at such time);

(ii)                                  subject to Section 5.02(q), to reimburse
itself for any unreimbursed Scheduled Payment Advances and Servicing Advances,
together with accrued and unpaid interest due thereon, to the extent deposited
in the Principal and Interest Account (and not netted from Scheduled Payments or
other amounts received from the Obligor of the related Loans or from other
proceeds received with respect to such Obligor or the Related Property);

(iii)                               to withdraw any amount received from an
Obligor that is recoverable and sought to be recovered as a voidable preference
by a trustee in bankruptcy pursuant to the United States Bankruptcy Code in
accordance with a final, nonappealable order of a court having competent
jurisdiction;

(iv)                              to make investments in Permitted Investments;

118


--------------------------------------------------------------------------------




(v)                                 to withdraw any funds deposited in the
Principal and Interest Account that were not required or permitted to be
deposited therein or were deposited therein in error;

(vi)                              prior to a Servicer Default, to pay itself
certain additional servicing compensation as permitted under Section 5.11(b);

(vii)                           to purchase Substitute Loans pursuant to
Section 11.01, to the extent funds have previously been deposited by the
Originator for such purpose;

(viii)                        during the Ramp-Up Period and the Replenishment
Period, to acquire Additional Loans pursuant to Section 2.06;

(ix)                                to clear and terminate the Principal and
Interest Account upon the termination of the Agreement; and

(x)                                   to make scheduled periodic payments
(excluding any termination payments) due under any Asset Specific Swap to the
extent Interest Collections deposited in the Principal and Interest Account from
the specific related Loan (and not netted from Scheduled Payments or other
amounts received from the Obligor of the related Loan or from other proceeds
received with respect to such Obligor or the Related Property).

Section 7.04.                         Securityholder Distributions

(a)                                  Each Securityholder as of the related
Record Date shall be paid on the next succeeding Distribution Date by check
mailed to such Securityholder at the address for such Securityholder appearing
on the Note Register or Certificate Register or by wire transfer to the account
directed by such Securityholder if such Securityholder provides written
instructions to the Trustee, or Owner Trustee, respectively, at least ten days
prior to such Distribution Date, which instructions may be in the form of a
standing order.

(b)                                 The Trustee shall serve as the Paying Agent
hereunder and shall make the payments to the Securityholders required
hereunder.  The Trustee hereby agrees that all amounts held by it for payment
hereunder will be held in trust for the benefit of the Securityholders.

Section 7.05.                         Allocations and Distributions

(a)                                  Interest Allocations.  On each Distribution
Date, (i) the Trustee shall deposit into the Note Distribution Account all funds
on deposit in the Reserve Fund and (ii) the Trustee shall withdraw, in
accordance with the Quarterly Report, from the Note Distribution Account (A) the
Interest Collections and (B) amounts deposited therein from the Reserve Fund to
the extent necessary to make the following payments.  The payments listed below
will be made only to the extent there are sufficient amounts available in the
Note Distribution Account on the Distribution Date; provided that if on the
initial Distribution Date, the amounts on deposit in the Note Distribution
Account are not sufficient to make the following payments, the Servicer may make
a Servicing Advance to the extent of the deficiency (subject to the Servicer’s
reasonable expectation that the payments on the Loans with respect to which such
Servicing Advance is made will be paid on the next payment date under the Loans)
by making a deposit in

119


--------------------------------------------------------------------------------




the Note Distribution Account no later than the Business Day preceding such
Distribution Date.  Payments will be made in the order of priority listed
below.  With respect to pro rata payments of principal on the Notes, such
payments shall be made pro rata to the Classes of Notes then outstanding based
on the respective Outstanding Principal Balance of each such Class of Notes as
of the last day of the Due Period as set forth in the Quarterly Report.  If on
any Pro Rata Distribution Date the Outstanding Principal Balance of any Class of
Notes shall be reduced to zero after application of any payments in respect of
principal on such Distribution Date, the amount remaining for distribution in
respect of principal on such date shall be distributed pro rata to the Classes
of Notes which then have Outstanding Principal Balances based on the respective
original principal amounts of such Classes of Notes.  Payments shall be made in
the following order of priority:

1.                                       pro rata, based on the amounts payable
under this clause 1, to the payment of Administrative Expenses, subject to the
limitations set forth in the definition thereof;

2.                                       to the Servicer, to the extent not
previously reimbursed, the sum of (i) Scheduled Payment Advances relating to
interest on the Loans, together with accrued interest thereon, from Interest
Collections received on the Loans for which such Scheduled Payment Advances were
made, (ii) Servicing Advances, together with accrued interest thereon, from
Interest Collections received on the Loans for which such Servicing Advances
were made and (iii) all Nonrecoverable Advances relating to interest, together
with accrued interest thereon;

3.                                       to the Servicer, its accrued and unpaid
Senior Servicing Fee;

4.                                       pro rata, based on the amounts payable
under this clause 4, to the Class A-1 Noteholders and the Class A-2 Noteholders;
provided that:

(a)                                  all Interest Collections allocated to the
Class A-1 Noteholders shall be distributed in the following order of priority:
(1) pro rata based upon amounts payable under this clause (4)(a)(1) (A) to the
Class A-1A Noteholders, the Class A-1A Interest Amount for the related Interest
Period and the Class A-1A Interest Shortfall, if any, and (B) to the Class A-1A
VFN Noteholders, the Commitment Fee Amount, the Class A-1A VFN Interest Amount
for the related Interest Period and the Class A-1A VFN Interest Shortfall, if
any, and (2) to the Class A-1B Noteholders, the Class A-1B Interest Amount for
the related Interest Period and the Class A-1B Interest Shortfall, if any; and

(b)                                 all Interest Collections allocated to the
Class A-2 Noteholders shall be distributed in the following order of priority:
(1) to the Class A-2A Noteholders, the Class A-2A Interest Amount for the
related Interest Period and the Class A-2A Interest Shortfall, if any, and
(2) to the Class A-2B Noteholders, the Class A-2B Interest Amount for the
related Interest Period and the Class A-2B Interest Shortfall, if any;

120


--------------------------------------------------------------------------------


5.                                       to the Class B Noteholders, the Class B
Interest Amount for the related Interest Period and the Class B Interest
Shortfall, if any;

6.                                       to the Class C Noteholders, the Class C
Interest Amount for the related Interest Period and the Class C Interest
Shortfall, if any;

7.                                       to the Class D Noteholders, the Class D
Interest Amount for the related Interest Period and the Class D Interest
Shortfall, if any;

8.                                       (i) prior to the occurrence of a
Servicer Default or an Event of Default, an amount equal to the Additional
Principal Amount, to be paid as follows:

(a)                                  if such Distribution Date is a Pro Rata
Distribution Date, to the Class A-1A Noteholders, Class A-1A VFN Noteholders,
Class A-1B Noteholders, Class A-2A Noteholders and Class A-2B Noteholders, the
Class B Noteholders, the Class C Noteholders, and the Class D Noteholders, pro
rata, until the Additional Principal Amount is reduced to zero; and

(b)                                 if such Distribution Date is a Sequential
Distribution Date, to the Class A Noteholders, the Class B Noteholders, the
Class C Noteholders and Class D Noteholders, sequentially until the Additional
Principal Amount is reduced to zero, as follows:

(I)                                    to the Class A-1 Noteholders and the
Class A-2 Noteholders, pro rata, until the Outstanding Principal Balance of the
Class A Notes is reduced to zero; provided that (A) amounts paid to the
Class A-1 Noteholders will be paid to the Class A-1A Notes and Class A-1A VFN
Notes pro rata based on their Outstanding Principal Balances prior to the
Class A-1B Notes and (B) amounts paid to the Class A-2 Noteholders will be paid
to the Class A-2A Notes prior to the Class A-2B Notes;

(II)                                to the Class B Noteholders, the Class B
Accrued Payable, if any;

(III)                            to the Class B Noteholders until the
Outstanding Principal Balance of the Class B Notes is reduced to zero;

(IV)                            to the Class C Noteholders, the Class C Accrued
Payable, if any;

(V)                                to the Class C Noteholders until the
Outstanding Principal Balance of the Class C Notes is reduced to zero;

(VI)                            to the Class D Noteholders, the Class D Accrued
Payable, if any; and

121


--------------------------------------------------------------------------------




(VII)                        to the Class D Noteholders until the Outstanding
Principal Balance of the Class D Notes is reduced to zero;

(ii)                                  on and after the occurrence of a Servicer
Default or an Event of Default, the Interest Distributable Amount will be
treated as funds available for principal distributions and will be distributed
in accordance with Section 7.05(b)(II);

9.                                       to the Reserve Fund, until the amount
therein equals the Required Reserve Amount;

10.                                 to the Servicer, its accrued and unpaid
Subordinated Servicing Fee;

11.                                 to the Class A-1A VFN Noteholders, any
accrued and unpaid Class A-1A VFN Increased Costs and Class A-1A VFN Breakage
Costs;

12.           to the Servicer, to the extent not reimbursed pursuant to clause 2
above, reimbursement for the amount of any Scheduled Payment Advances relating
to interest on the Loans, together with accrued interest thereon;

13.                                 pro rata, based on the amounts owed to such
Persons under this clause 13, Administrative Expenses, to the extent not paid
pursuant to clause 1 due to the limitations set forth in the definition thereof,
and any other amounts payable to the Trustee, the Class A-1A VFN Note Agent, the
Owner Trustee, the Collateral Administrator and the Backup Servicer related to
indemnification, and, to the Trustee, the Collateral Administrator, the Backup
Servicer and any Successor Servicer, any Servicing Transfer Costs payable to
such party to the extent not paid pursuant to clause 1; and

15.                                 any remaining amounts to the
Certificateholders.

(b)                                 (I) Principal Allocations on any Pro Rata
Distribution Date.  On each Pro Rata Distribution Date, the Trustee will
distribute all Principal Collections and all other funds available for principal
distributions on deposit in the Note Distribution Account, in accordance with
the Quarterly Report, to the extent there are sufficient funds, to the following
parties in the order of priority listed below.  With respect to pro rata
payments of principal of the Notes, such payments shall be made pro rata to the
Classes then outstanding based on the respective Outstanding Principal Balances
of each such Class of Notes as of the last day of the related Due Period, as set
forth in the Quarterly Report.  If on any Pro Rata Distribution Date the
Outstanding Principal Balance of any Class shall be reduced to zero after
application of any payments in respect of principal on such Distribution Date,
the amount remaining for distribution in respect of principal on such date shall
be distributed pro rata to the Classes of Notes which then have Outstanding
Principal Balances based on the respective original principal amounts of such
Classes of Notes.  On any Pro Rata Distribution Date during the Ramp-Up Period
and the Replenishment Period, payments of principal to the Class A-1A VFN Notes
may be applied, in the Servicer’s discretion and in proportions as the Servicer
may determine, (i) to repay the Outstanding Principal Balance of the Class A-1A
VFN Notes and/or (ii) to the Class A-1A VFN Funding Account.  On any Pro Rata
Distribution Date, principal payments on the Notes will be made to the Class A
Notes, the Class B Notes, the Class C Notes, the Class D Notes and the

122


--------------------------------------------------------------------------------




Class E Notes, pro rata until the Outstanding Principal Balance of each such
Class of Notes is reduced to zero.  Payments shall be made in the following
order of priority:

1.                                       to the Servicer, to the extent not
previously reimbursed, from Principal Collections received from the specific
Loans for which Scheduled Payment Advances or Servicing Advances were made, as
applicable, reimbursement for the amount of any such Scheduled Payment Advances
or Servicing Advances relating to the principal on such Loans, together with
accrued interest thereon;

2.                                       during the Ramp-Up Period and the
Replenishment Period, to the Class A-1A VFN Noteholders, in the Servicer’s
discretion and in such amounts as the Servicer may determine to repay the
principal of the Class A-1A VFN Notes;

3.                                       to the Class A-1A VFN Funding Account,
the amount required to cause the Class A-1A VFN Funding Test to be satisfied;

4.                                       during the Ramp-Up Period and the
Replenishment Period, all remaining Principal Collections shall be deposited to
the Principal Collection Account for use in the acquisition of Additional Loans;
provided that no Principal Collections constituting the Special Redemption
Amount shall be deposited to the Principal Collection Account pursuant to this
clause 4 but shall be distributed pursuant to clause 5;

5.                                       after the Replenishment Period (or, in
the case of the Special Redemption Amount, on any Distribution Date), to the
Class A-1A Noteholders, the Class A-1A VFN Noteholders, the Class A-1B
Noteholders, the Class A-2A Noteholders, the Class A-2B Noteholders, the Class B
Noteholders, the Class C Noteholders, the Class D Noteholders and the Class E
Noteholders, pro rata until the Outstanding Principal Balance of each such
Class of Notes is reduced to zero;

6.                                       to the Servicer, to the extent not
reimbursed pursuant to clause 1 above, reimbursement for the amount of (i) any
Scheduled Payment Advances relating to principal on the Loans, together with
accrued interest thereon, (ii) Servicing Advances, together with accrued
interest thereon and (iii) all Nonrecoverable Advances (other than those
relating to interest), together with accrued interest thereon;

7.                                       to the Servicer, an amount equal to its
accrued and unpaid Servicing Fee, to the extent not previously paid;

8.                                       pro rata, to the persons entitled
thereto, based upon the amounts owed to such Persons under this clause 8,
Administrative Expenses, to the extent not previously paid, and amounts owed to
the Trustee, the Class A-1A VFN Note Agent, the Collateral Administrator, the
Owner Trustee and the Backup Servicer for fees and expenses and other amounts,
including such amounts related to indemnification, and, to the Trustee, the
Backup Servicer, Collateral Administrator, and any Successor Servicer, to the
extent not previously paid, any Servicing Transfer Costs payable to such party
to the extent not previously paid; and

9.                                       any remaining Principal Collections to
the Certificateholders.

123


--------------------------------------------------------------------------------




(II)                                Principal Allocations on any Sequential
Distribution Date.  On each Sequential Distribution Date, the Trustee will
distribute all Principal Collections and all other funds available for principal
distributions on deposit in the Note Distribution Account, in accordance with
the Quarterly Report, to the extent there are sufficient funds, to the following
parties in the order of priority listed below:

1.                                       to the Servicer, to the extent not
previously reimbursed, from Principal Collections received from the specific
Loans for which Scheduled Payment Advances or Servicing Advances were made, as
applicable, reimbursement for the amount of any such Scheduled Payment Advances
or Servicing Advances relating to the principal on such Loans, together with
accrued interest thereon;

2.                                       to the Class A-1A VFN Funding Account,
the amount required to cause the Class A-1A VFN Funding Test to be satisfied;

3.                                       pro rata, based on the amounts payable
under this clause 3, to the Class A-1 Noteholders and the Class A-2 Noteholders;

provided that all Principal Collections allocated to the Class A-1 Noteholders
shall be paid as follows:

(a)                                  to the Class A-1 Noteholders, in the
following order of priority:

(1)                                  pro rata (A) to the Class A-1A Noteholders,
the Class A-1A Interest Amount for the related Interest Period and the
Class A-1A Interest Shortfall, if any, and (B) to the Class A-1A VFN
Noteholders, the Commitment Fee Amount, the Class A-1A VFN Interest Amount for
the related Interest Period and the Class A-1A VFN Interest Shortfall, if any;

(2)                                  pro rata to the Class A-1A Noteholders and
the Class A-1A VFN Noteholders until the Outstanding Principal Balance of the
Class A-1A Notes and Class A-1A VFN Notes is reduced to zero;

(3)                                  to the Class A-1B Noteholders, the
Class A-1B Interest Amount for the related Interest Period and the Class A-1B
Interest Shortfall Amount, if any; and

(4)                                  to the Class A-1B Noteholders until the
Outstanding Principal Balance of the Class A-1B Notes is reduced to zero;

provided further that all Principal Collections allocated to the Class A-2
Noteholders will be paid as follows:

(b)                                 to the Class A-2 Noteholders, in the
following order of priority:

124


--------------------------------------------------------------------------------




(1)                                  to the Class A-2A Noteholders, the
Class A-2A Interest Amount for the related Interest Period and the Class A-2A
Interest Shortfall, if any;

(2)                                  to the Class A-2A Noteholders until the
Outstanding Principal Balance of the Class A-2A Notes is reduced to zero;

(3)                                  to the Class A-2B Noteholders, the
Class A-2B Interest Amount for the related Interest Period and the Class A-2B
Interest Shortfall Amount, if any; and

(4)                                  to the Class A-2B Noteholders until the
Outstanding Principal Balance of the Class A-2B Notes is reduced to zero;

4.                                       to the Class B Noteholders, in the
following order: (i) any unpaid Class B Interest Amount, (ii) any unpaid Class B
Interest Shortfall and (iii) the Class B Accrued Payable, if any;

5.                                       to the Class B Noteholders until the
Outstanding Principal Balance of the Class B Notes is reduced to zero;

6.                                       to the Class C Noteholders, in the
following order: (i) any unpaid Class C Interest Amount, (ii) any unpaid Class C
Interest Shortfall and (iii) the Class C Accrued Payable, if any;

7.                                       to the Class C Noteholders until the
Outstanding Principal Balance of the Class C Notes is reduced to zero;

8.                                       to the Class D Noteholders, in the
following order: (i) any unpaid Class D Interest Amount, (ii) any unpaid Class D
Interest Shortfall and (iii) the Class D Accrued Payable, if any;

9.                                       to the Class D Noteholders until the
Outstanding Principal Balance of the Class D Notes is reduced to zero;

10.                                 to the Servicer, to the extent not
reimbursed pursuant to clause 1 above, reimbursement for the amount of (i) any
Scheduled Payment Advances relating to principal on the Loans, together with
accrued interest thereon, (ii) Servicing Advances, together with accrued
interest thereon and (iii) all Nonrecoverable Advances (other than those
relating to interest), together with accrued interest thereon;

11.                                 to the Servicer, an amount equal to its
accrued and unpaid Servicing Fee, to the extent not previously paid;

12.                                 pro rata, based upon the amounts owed to
such Persons under this clause 13, to the payment of Administrative Expenses, to
the extent not previously paid, amounts

125


--------------------------------------------------------------------------------




owed to the Trustee, the Class A-1A VFN Note Agent, the Owner Trustee, the
Collateral Administrator and the Backup Servicer for fees and expenses and other
amounts, including such amounts related to indemnification, and, to the Trustee,
the Backup Servicer, the Collateral Administrator and any Successor Servicer,
any Servicing Transfer Costs payable to such party to the extent not previously
paid;

13.                                 to the Class E Noteholders until the
Outstanding Principal Balance of the Class E Notes is reduced to zero; and

14.                                 any remaining Principal Collections to the
Certificateholder.

Section 7.06.                         Determination of LIBOR

(a)                                  The Trustee will determine the interest
rate for each Interest Period by determining the London interbank offered rate
(“LIBOR”) for deposits in U.S. Dollars for a period of three months (the “Three
Month Index Maturity”) which appears on Telerate Page 3750 as of 11:00 a.m.,
London time, on the day that is two London Banking Days preceding that Interest
Period (“LIBOR Determination Date”).  If such rate does not appear on Telerate
Page 3750 on the related LIBOR Determination Date, the rate for that Interest
Period will be determined as if the parties had specified “USD-LIBOR-Reference
Banks” as the applicable rate.  “USD-LIBOR-Reference Banks” means that the
interest rate for an Interest Period will be determined on the basis of the
rates at which deposits in U.S. Dollars are offered by the Reference Banks at
approximately 11:00 a.m., London time, on the related LIBOR Determination Date
to prime banks in the London interbank market for the Three Month Index Maturity
commencing on the beginning of that Interest Period and in a Representative
Amount.  The Trustee will request the principal London office of each of the
Reference Banks to provide a quotation of its rate.  If at least two such
quotations are provided, the rate for that Interest Period will be the
arithmetic mean of the quotations.  If fewer than two quotations are provided as
requested, the rate for that Interest Period will be the arithmetic mean of the
rates quoted by major banks in New York City, selected by the Trustee, at
11:00 a.m., New York City time, on the beginning of that Interest Period for
loans in U.S. Dollars to leading European banks for the Three Month Index
Maturity commencing at the beginning of that Interest Period and in a
Representative Amount.

(b)                                 In the case of the Class A-1A VFN Notes, for
any Interest Period (other than the First Interest Period) having a term other
than three months, LIBOR shall be determined through the use of straight-line
interpolation by reference to two rates calculated in accordance with the
foregoing procedures, one of which shall be determined as if such maturity of
the U.S. Dollar deposits referred to therein were the period of time for which
rates are available next shorter than such Interest Period and the other of
which will be determined as if such maturity were the period of time for which
rates are available next longer than such Interest Period; provided that, if an
Interest Period is less than or equal to seven days, then LIBOR shall be
determined by reference to a rate calculated in accordance with
Section 7.06(a) as if such maturity of the U.S. Dollar deposits referred to
therein were a period of time equal to seven days; provided further that for
purposes of this Section 7.06(b), the LIBOR Determination Date shall be the date
on which notice of a proposed Draw is given by the Issuer to the Class A-1A VFN
Agent pursuant to the Class A-1A VFN Purchase Agreement.

126


--------------------------------------------------------------------------------




(c)                                  With respect to an Interest Period having a
designated maturity other than three months, LIBOR shall be determined through
the use of a straight-line interpolation by reference to two rates calculated in
accordance with Section 7.06(a), one of which shall be determined as if the
maturity of the U.S. Dollar deposits referred to therein were the period of time
for which rates are available next shorter than such Interest Period, and the
other of which shall be determined as if the maturity were the period of time
for which rates are available next longer than such Interest Period.

(d)                                 The establishment of LIBOR on the applicable
London Banking Day by the Trustee and the Trustee’s subsequent calculation of
the rates of interest applicable to the Notes for the related Distribution Date
shall, in the absence of manifest error, be final and binding.  Each such rate
of interest may be obtained by access to the Trustee’s website.

ARTICLE VIII.

SERVICER DEFAULT; SERVICER TRANSFER

                                               
Section 8.01.                         Servicer Default

“Servicer Default” means the occurrence of any of the following:

(a)                                  any failure by the Servicer to remit or
cause to be remitted when due any payment required to be remitted by the
Servicer made under the terms of this Agreement or the other Transaction
Documents which continues unremedied for a period of two Business Days, it being
understood that the Servicer shall not be responsible for the failure of either
the Issuer or the Trustee to remit funds that were received by the Issuer or the
Trustee from or on behalf of the Servicer in accordance with this Agreement or
the other Transaction Documents; or

(b)                                 failure by the Servicer duly to observe or
perform, in any material respect, any other covenants or agreements of the
Servicer set forth in this Agreement or the other Transaction Documents, or any
representation or warranty of the Servicer made in this Agreement or the other
Transaction Documents or in any certificate delivered thereto proves to have
been incorrect when made, and which failure or breach has a Material Adverse
Effect on the rights of the Noteholders and which failure continues unremedied
for a period of 30 days (if such failure or breach can be remedied) after the
first to occur of (i) the date on which written notice of such failure requiring
the same to be remedied shall have been given to a Responsible Officer of the
Servicer by the Trustee, or a Responsible Officer of the Servicer and the
Trustee by the Holders of at least 25% of the Aggregate Outstanding Principal
Balance of the Notes, and (ii) the date on which a Responsible Officer of the
Servicer receives actual knowledge of such failure or breach; or

(c)                                  a decree or order of a court or agency or
supervisory authority having jurisdiction for the appointment of a conservator
or receiver or liquidator in any Insolvency Proceedings, or for the winding-up
or liquidation of its affairs, shall have been entered against the Servicer and
such decree or order shall have remained in force, undischarged or unstayed for
a period of 60 consecutive days; or

127


--------------------------------------------------------------------------------




(d)                                 the Servicer shall consent to the
appointment of a conservator or receiver or liquidator in any Insolvency
Proceedings of or relating to the Servicer or of or relating to all or
substantially all of the Servicer’s property; or

(e)                                  the Servicer shall file a petition to take
advantage of any applicable Insolvency Laws, make an assignment for the benefit
of its creditors or generally fail to pay its debts as they become due; or

(f)                                    without the consent of the Majority
Noteholders, the Servicer agrees or consents to, or otherwise permits to occur,
any material amendment, modification, change, supplement or rescission of or to
the Credit and Collection Policy or the Servicing Standard, in whole or in part,
that would have a Material Adverse Effect on the Collateral; provided that such
consent shall not be required in the case of an amendment which was mandated by
Applicable Law or any Governmental Authority; or

(g)                                 failure by the Servicer to observe or
perform the Credit and Collection Policy or the Servicing Standard regarding the
servicing of the Loans in any manner that would have a Material Adverse Effect
on the Loans and continues unremedied for a period of 30 days (if such failure
or breach can be remedied) after the first to occur of (i) the date on which
written notice of such failure requiring the same to be remedied shall have been
given to a Responsible Officer of the Servicer by the Trustee, or a Responsible
Officer of the Servicer and the Trustee by Holders of at least 25% of the
Aggregate Outstanding Principal Balance of the Notes, and (ii) the date on which
a Responsible Officer of the Servicer receives actual knowledge of such failure
or breach; or

(h)                                 the Servicer shall cease to be managed by
Ares Capital Management LLC.

Section 8.02.                         Servicer Transfer

(a)                                  If a Servicer Default has occurred and is
continuing, the Majority Noteholders may, by written notice (a “Termination
Notice”) delivered to the parties hereto, terminate all (but not less than all)
of the Servicer’s management, administrative, servicing, custodial and
collection functions; provided no Termination Notice shall be required as a
condition to termination with respect to any Servicer Default described under
Section 8.01(c), Section 8.01(d) and Section 8.01(e).

(b)                                 Upon delivery of the notice contemplated by
Section 8.02(a) (or, if later, on a date designated therein or, without notice
if permitted under Section 8.02(a)), and on the date that a Successor Servicer
shall have been appointed and accepted such appointment pursuant to Section 8.03
(such appointment being herein called a “Servicer Transfer”), all rights,
benefits, fees, indemnities, authority and power of the Servicer under this
Agreement, whether with respect to the Loans, the Loan Files or otherwise, shall
pass to and be vested in such successor (the “Successor Servicer”) pursuant to
and under this Section 8.02; and, without limitation, the Successor Servicer is
authorized and empowered to execute and deliver on behalf of the Servicer, as
attorney-in-fact or otherwise, any and all documents and other instruments, and
to do any and all acts or things necessary or appropriate to effect the purposes
of such notice of termination.  The Servicer agrees to cooperate with the
Successor Servicer in effecting the

128


--------------------------------------------------------------------------------




termination of the responsibilities and rights of the Servicer hereunder,
including, without limitation, the transfer to the Successor Servicer for
administration by it of all cash amounts which shall at the time be held by the
Servicer for deposit, or have been deposited by the Servicer, in the Principal
and Interest Account, or thereafter received with respect to the Loans.  The
Servicer shall transfer to the Successor Servicer (i) all records held by the
Servicer relating to the Loans in such electronic form as the Successor Servicer
may reasonably request and (ii) any Loan Files in the Servicer’s possession.  In
addition, the Servicer shall permit access to its premises (including all
Computer Records and programs) to the Successor Servicer or its designee, and
shall pay the reasonable transition expenses of the Successor Servicer.  Upon a
Servicer Transfer, the Successor Servicer shall also be entitled to receive the
Servicing Fee thereafter payable for performing the obligations of the
Servicer.  Any indemnities provided in this Agreement or the other Transaction
Documents in favor of the Servicer and any Servicing Fee or other fees, costs,
expenses, Scheduled Payment Advances and Servicing Advances, together with
accrued interest due the Servicer thereon, and Nonrecoverable Advances which
have accrued and/or are unpaid or unreimbursed to the Servicer shall survive the
resignation or termination of the Servicer and the appointment of a Successor
Servicer pursuant to Section 5.13 and the Servicer being replaced shall remain
entitled thereto until paid hereunder out of the Principal and Interest Account
or the Note Distribution Account in accordance with the Priority of Payments.

Section 8.03.                         Appointment of Successor Servicer;
Reconveyance; Successor Servicer to Act

(a)                                  Upon delivery of the notice required by
Section 8.02(a) (or, if later, on a date designated therein), the Servicer shall
continue to perform all servicing functions under this Agreement until the date
specified in the Termination Notice or, if no such date is specified, until a
date mutually agreed by the Servicer and the Trustee.  The Trustee shall as
promptly as possible after the giving of or receipt of a Termination Notice,
appoint a Successor Servicer, which shall be the Backup Servicer, in accordance
with Section 5.15(c), and named Successor Servicer shall accept its appointment
by a written assumption in a form acceptable to the Trustee and Owner Trustee;
provided that no appointment of a Successor Servicer or acceptance and
assumption by a proposed Successor Servicer shall be effective without the prior
satisfaction of the Rating Agency Condition.  If within 60 days of delivery of a
Termination Notice a Successor Servicer is not appointed and the Servicer shall
have yet to cure the Servicer Default, then the Trustee shall offer the Trust
Depositor, and the Trust Depositor shall offer the Originator, the right to
accept retransfer of all the Loan Assets, and such parties may accept retransfer
of such Loan Assets in consideration of the Trust Depositor’s delivery to the
Principal and Interest Account on or prior to the next upcoming Distribution
Date of a sum equal to the Aggregate Outstanding Principal Balance of all
Securities (other than the Certificates) then outstanding, together with accrued
and unpaid interest thereon through such date of deposit and all other amounts
due and owing to any Person under the Transaction Documents; provided that the
Trustee, if so directed by the Majority Noteholders in writing, need not accept
and effect such reconveyance in the absence of evidence (which may include
valuations of an investment bank or similar entity) reasonably acceptable to
such Trustee or Majority Noteholders that such retransfer would not constitute a
fraudulent conveyance of the Trust Depositor or the Originator.

129


--------------------------------------------------------------------------------


(b)           The Backup Servicer may, in its discretion, or shall, if it is
unable to so act or if the Majority Noteholders request in writing to the Backup
Servicer, appoint, or petition a court of competent jurisdiction to appoint, any
established servicing institution having a net worth of not less than
$50,000,000 as the Successor Servicer in the assumption of all or any part of
the responsibilities, duties or liabilities of the Servicer.

(c)           As compensation, any Successor Servicer (including, without
limitation, the Backup Servicer) so appointed shall be entitled to receive the
Servicing Fee, together with any other servicing compensation in the form of
assumption fees, late payment charges or otherwise as provided herein that
accrued prior thereto; including, without limitation, all reasonable costs
(including reasonable attorneys’ fees) incurred in connection with transferring
the servicing obligations under the Agreement and amending the Agreement to
reflect such transfer.

(d)           In the event the Backup Servicer is requested by the Servicer to
solicit bids, the Backup Servicer shall solicit, by public announcement, bids
from banks and loan servicing institutions meeting the qualifications set forth
above.  Such public announcement shall specify that the Successor Servicer shall
be entitled to the full amount of the Servicing Fee as servicing compensation,
together with the other servicing compensation in the form of assumption fees,
late payment charges or otherwise that accrued prior thereto.  Within 30 days
after any such public announcement, the Backup Servicer shall negotiate and
effect the sale, transfer and assignment of the servicing rights and
responsibilities hereunder to the qualified party submitting the highest
qualifying bid.  The Backup Servicer shall deduct from any sum received by the
Backup Servicer from the successor to the Servicer in respect of such sale,
transfer and assignment all costs and expenses of any public announcement and of
any sale, transfer and assignment of the servicing rights and responsibilities
hereunder and the amount of any unreimbursed Servicing Advances.  After such
deductions, the remainder of such sum shall be paid by the Backup Servicer to
the Servicer at the time of such sale, transfer and assignment to the Servicer’s
successor.  The Backup Servicer and such successor shall take such action,
consistent with the Agreement, as shall be necessary to effectuate any such
succession.  Neither the Backup Servicer nor any other Successor Servicer shall
be held liable by reason of any failure to make, or any delay in making, any
distribution hereunder or any portion thereof caused by (i) the failure of the
Servicer to deliver, or any delay in delivering, cash, documents or records to
it, or (ii) restrictions imposed by any regulatory authority having jurisdiction
over the Servicer hereunder.  No appointment of a successor to the Servicer
under this clause (d) shall be effective until written notice of such proposed
appointment shall have been provided by the Trustee and to each Securityholder
and the Backup Servicer shall have consented thereto.  The Backup Servicer shall
not resign as Servicer until a Successor Servicer has been appointed and
accepted such appointment.

(e)           On or after a Servicer Transfer, the Successor Servicer shall be
the successor in all respects to the Servicer in its capacity as servicer under
this Agreement and the transactions set forth or provided for herein with
respect to the servicing of the Loans and shall be subject to all the
responsibilities, duties and liabilities relating thereto placed on the Servicer
by the terms and provisions hereof, and the terminated Servicer shall be
relieved of such responsibilities, duties and liabilities arising after such
Servicer Transfer; provided that (i) the Successor Servicer will not assume any
obligations of the Servicer described in Section 8.02, (ii)

130


--------------------------------------------------------------------------------




the Successor Servicer shall not be liable for any acts or omissions of the
Servicer occurring prior to such Servicer Transfer or for any breach by the
Servicer of any of its representations and warranties contained herein or in any
other Transaction Document, (iii) no obligation to perform any repurchase or
advancing obligations, if any, of the Servicer, (iv) no obligation to pay any
taxes required to be paid by the Servicer, (v) no obligation to pay any of the
fees and expenses of any other party involved in this transaction and (vi) no
liability or obligation with respect to any Servicer indemnification obligations
of any prior servicer including the original servicer.  The indemnification
obligations of the Backup Servicer, upon becoming a successor Servicer are
expressly limited to those instances of negligence, willful misconduct or fraud
of the Backup Servicer in its role as successor Servicer.  Notwithstanding
anything else herein to the contrary, in no event shall the Trustee or the
Backup Servicer be liable for any Servicing Fee or for any differential in the
amount of the servicing fee paid hereunder and the amount necessary to induce
any Successor Servicer to act as Successor Servicer under this Agreement and the
transactions set forth or provided for herein, including any Servicing Transfer
Costs.  The Issuer, Securityholders and the Trustee and such successor shall
take such action, consistent with this Agreement, as shall be necessary to
effectuate any such succession.  The terminated Servicer shall remain entitled
to payment and reimbursement of the amounts set forth in the last sentence of
Section 8.02(b) notwithstanding its termination hereunder, to the same extent as
if it had continued to service the Loans hereunder.

(f)            Notwithstanding anything contained in this Agreement to the
contrary, a Successor Servicer is authorized to accept and rely on all of the
accounting, records (including computer records) and work of the prior Servicer
relating to the Loans (collectively, the “Predecessor Servicer Work Product”)
without any audit or other examination thereof, and such Successor Servicer
shall have no duty, responsibility, obligation or liability for the acts and
omissions of the prior Servicer.  If any error, inaccuracy, omission or
incorrect or non-standard practice or procedure (collectively, “Errors”) exist
in any Predecessor Servicer Work Product and such Errors make it materially more
difficult to service or should cause or materially contribute to the Successor
Servicer making or continuing any Errors (collectively, “Continued Errors”),
such Successor Servicer shall have no duty, responsibility, obligation or
liability for such Continued Errors; provided that such Successor Servicer
agrees to use its best commercially reasonable efforts to prevent further
Continued Errors.  In the event that the Successor Servicer becomes aware of
Errors or Continued Errors, it shall use its best efforts to reconstruct and
reconcile such data as is commercially reasonable to correct such Errors and
Continued Errors and to prevent future Continued Errors.  Such Successor
Servicer shall be entitled to recover its costs thereby expended as Servicing
Transfer Costs.

Section 8.04.                Notification to Securityholders

(a)           Promptly following the occurrence of any Servicer Default, the
Servicer shall give written notice thereof to the Trustee, the Owner Trustee,
the Trust Depositor and each Rating Agency at the addresses described in Section
13.04 and to the Noteholders and Certificateholder at their respective addresses
appearing on the Note Register and the Certificate Register, respectively, as
provided under the Indenture.

(b)           Within ten days following any termination of the Servicer or
appointment of a Successor Servicer pursuant to this Article VIII, the Trustee
shall give written notice thereof

131


--------------------------------------------------------------------------------




to each Rating Agency and the Trust Depositor at the addresses described in
Section 13.04 and to the Noteholders and Certificateholder at their respective
addresses appearing on the Note Register and the Certificate Register,
respectively, as provided under the Indenture.

Section 8.05.                Effect of Transfer

(a)           After a Servicer Transfer, the terminated Servicer shall have no
further obligations with respect to the management, administration, servicing,
custody or collection of the Loans and the Successor Servicer appointed pursuant
to Section 8.03 shall have all of such obligations, except that the terminated
Servicer will transmit or cause to be transmitted directly to the Successor
Servicer for its own account, promptly on receipt and in the same form in which
received, any amounts (properly endorsed where required for the Successor
Servicer to collect them) received as payments upon or otherwise in connection
with the Loans.

(b)           A Servicer Transfer shall not affect the rights and duties of the
parties hereunder (including but not limited to the indemnities of the Servicer)
other than those relating to the management, administration, servicing, custody
or collection of the Loans.

Section 8.06.                Database File

Upon reasonable request by the Trustee or the Backup Servicer, the Servicer will
provide the Successor Servicer with a magnetic tape or excel file or similar
spreadsheet file containing the database file for each Loan (a) as of the
Closing Date, (b) as of each Cut-Off Date, (c) as of each Determination Date
prior to a Servicer Default and (d) on and as of the Business Day before the
actual commencement of servicing functions by the Successor Servicer following
the occurrence of a Servicer Default.

Section 8.07.                Waiver of Defaults

The Majority Noteholders may, on behalf of all the Securityholders, and subject
to satisfying the Rating Agency Condition, waive any events permitting removal
of the Servicer pursuant to this Article VIII; provided that the Majority
Noteholders may not waive a default in making a required distribution on a Note
without the consent of each Holder of a Note and each Rating Agency must confirm
that such waiver will not result in a Ratings Effect.  Upon any waiver or cure
of a past default, such default shall cease to exist, and any Servicer Default
or Event of Default arising therefrom shall be deemed to have been remedied for
every purpose of this Agreement.  No such waiver or cure shall extend to any
subsequent or other default or impair any right consequent thereto except to the
extent expressly so waived.

Section 8.08.                Responsibilities of the Successor Servicer

(a)           The Successor Servicer will not be responsible for delays
attributable to the Servicer’s failure to deliver information, defects in the
information supplied by the Servicer or other circumstances beyond the control
of the Successor Servicer.

(b)           The Successor Servicer will make arrangements with the Servicer
for the prompt and safe transfer of, and the Servicer shall provide to the
Successor Servicer, all necessary servicing files and records, including (as
deemed necessary by the Successor Servicer

132


--------------------------------------------------------------------------------




at such time): (i) microfiche loan documentation, (ii) servicing system tapes,
(iii) Loan payment history, (iv) collections history and (v) the trial balances,
as of the close of business on the day immediately preceding conversion to the
Successor Servicer, reflecting all applicable Loan information.  The current
Servicer shall be obligated to pay the costs associated with the transfer of the
servicing files and records to the Successor Servicer, to the extent such costs
are not paid pursuant to the Priority of Payments as Servicing Transfer Costs
due to the limit set forth in the definition of Servicing Transfer Costs.

(c)           The Successor Servicer shall have no responsibility and shall not
be in default hereunder nor incur any liability for any failure, error,
malfunction or any delay in carrying out any of its duties under this Agreement
if any such failure or delay results from the Successor Servicer acting in
accordance with information prepared or supplied by a Person other than the
Successor Servicer or the failure of any such Person to prepare or provide such
information.  The Successor Servicer shall have no responsibility, shall not be
in default and shall incur no liability (i) for any act or failure to act by any
third party, including the Servicer, the Trust Depositor, the Owner Trustee or
the Trustee or for any inaccuracy or omission in a notice or communication
received by the Successor Servicer from any third party or (ii) which is due to
or results from the invalidity, unenforceability of any Loan with applicable law
or the breach or the inaccuracy of any representation or warranty made with
respect to any Loan.

(d)           If the Backup Servicer or any other Successor Servicer assumes the
role of Successor Servicer hereunder, such Successor Servicer shall be entitled
to the benefits of (and subject to the provisions of) Section 5.02 concerning
delegation of duties to subservicers and other third parties.

Section 8.09.                Rating Agency Condition for Servicer Transfer

Notwithstanding the foregoing provisions relating to a Servicer Transfer, no
Servicer Transfer shall be effective hereunder unless prior written notice
thereof shall have been given to the Rating Agencies, and the Rating Agency
Condition shall have been satisfied with respect thereto.

Section 8.10.                Appointment of Successor Backup Servicer; Successor
Backup Servicer to Act

(a)           The Backup Servicer may be removed, with or without cause, by the
Servicer so long as no Servicer Default or Event of Default has occurred and is
continuing or, if such an event exists, then the Trustee, at the direction of
the Majority Noteholders, by notice given in writing to the Backup Servicer (the
“Backup Servicer Termination Notice”), a copy of which shall be provided to S&P
promptly after it is delivered to the Backup Servicer.  The Backup Servicer
shall continue to perform all backup servicing functions under this Agreement
until the date specified in the Backup Servicer Termination Notice or, if no
such date is specified, until a date mutually agreed by the Backup Servicer and
the party giving the Backup Servicer Termination Notice.  As promptly as
possible after the giving of a Backup Servicer Termination Notice, party giving
the Backup Servicer Termination Notice to the Servicer with the consent of the
Majority Noteholders, not to be unreasonably withheld, if the Servicer sent the
Backup Servicer Termination Notice and otherwise shall appoint a Successor
Backup Servicer

133


--------------------------------------------------------------------------------




(the “Successor Backup Servicer”) and such Successor Backup Servicer shall
accept its appointment by a written assumption in a form acceptable to the
Trustee and Owner Trustee.

(b)           In the event that a Successor Backup Servicer has not been
appointed and has not accepted its appointment at the time when the then Backup
Servicer has ceased to act as Backup Servicer, the Trustee shall petition a
court of competent jurisdiction to appoint any established financial institution
having a net worth of at least $50,000,000 and whose regular business includes
the backup servicing of loans similar to the Loans as the Successor Backup
Servicer hereunder and the Successor Backup Servicer shall be the successor in
all respects to the Backup Servicer in its capacity as Backup Servicer under
this Agreement and the transactions set forth or provided for herein and shall
be subject to all the responsibilities, duties and liabilities relating thereto
placed on the Backup Servicer by the terms and provisions hereof, and the
terminated Backup Servicer shall be relieved of such responsibilities, duties
and liabilities arising after such backup servicer transfer (the “Backup
Servicer Transfer”); provided that the Successor Backup Servicer shall not be
liable for any acts or omissions of the Backup Servicer occurring prior to such
Backup Servicer Transfer or for any breach by the Backup Servicer of any of its
representations and warranties contained herein or in any related document or
agreement.  As compensation therefor, the Successor Backup Servicer shall be
entitled to receive reasonable compensation equal to the monthly Backup
Servicing Fee.  Notwithstanding anything else herein to the contrary, in no
event shall the Trustee or the Servicer be liable for any Backup Servicing Fee
or for any differential in the amount of the backup servicing fee paid hereunder
and the amount necessary to induce any Successor Backup Servicer to act as
Backup Servicer under this Agreement and the transactions set forth or provided
for herein.  The Issuer, Securityholders and the Trustee and such successor
shall take such action, consistent with this Agreement, as shall be necessary to
effectuate any such succession.

ARTICLE IX.

REPORTS

Section 9.01.                Quarterly Reports

On each Determination Date, the Issuer shall provide to the Backup Servicer, the
Owner Trustee, the Trustee, the Initial Purchaser and each Rating Agency, a
quarterly statement (a “Quarterly Report”) with respect to the related
Distribution Date and Due Period.  The Quarterly Report shall include, without
limitation, the following information determined as of the end of the related
Due Period or as otherwise specified below:

(a)           (i) the Aggregate Outstanding Principal Balance of the Notes of
each Class as of the immediately preceding Distribution Date after giving effect
to any payment of principal on such Distribution Date (including as a percentage
of the original Aggregate Outstanding Principal Balance of the Notes after
giving effect to such payment), (ii) the amount of principal payments to be made
on the Notes of each Class on the related Distribution Date, (iii) the Aggregate
Outstanding Principal Balance of the Notes of each Class after giving effect to
any payment of principal on the related Distribution Date (including as a
percentage of the original Aggregate Outstanding Principal Balance of the Notes
of such Class after giving effect to such payment), (iv) the amount of any Class
B Accrued Payable, Class C Accrued Payable

134


--------------------------------------------------------------------------------




and Class D Accrued Payable on the related Distribution Date; and (v) the amount
of Class A-1A VFN Commitments (whether funded or unfunded) which remains
outstanding;

(b)           the interest payable on each Class of Notes on the related
Distribution Date, including any Interest Shortfall thereon (in the aggregate
and separately for each Class) and the Class A-1A VFN Commitment Fee accrued
with respect to the related Distribution Date;

(c)           the Administrative Expenses payable on the related Distribution
Date on an itemized basis; and

(d)           a list of Loans which are subject to an Asset Specific Swap.

Section 9.02.                Officer’s Certificate

Each Quarterly Report delivered pursuant to Section 9.01 shall be accompanied by
a certificate of a Responsible Officer of the Issuer certifying the accuracy of
the Quarterly Report and a certificate of a Responsible Officer of the Servicer
certifying that no Servicer Default or event that with notice or lapse of time
or both would become a Servicer Default has occurred, or if such event has
occurred and is continuing, specifying the event and its status.

Section 9.03.                Other Data; Obligor Financial Information

(a)           In addition, the Issuer shall, upon the request of any Trustee,
the Backup Servicer or any Rating Agency, furnish such Trustee, Rating Agency or
the Backup Servicer, as the case may be, such underlying data in the possession
of the Issuer used to generate a Quarterly Report as may be reasonably
requested.  The Servicer will also forward to the Trustee, the Owner Trustee,
the Backup Servicer and each Rating Agency (i) within 60 days after each
calendar quarter (except the fourth calendar quarter), commencing with the
quarter ending September 30, 2006, the unaudited quarterly financial statements
of the Servicer and (ii) within 90 days after each fiscal year of the Servicer,
commencing with the fiscal year ending December 31, 2006, the audited annual
financial statements of the Servicer, together with the related report of the
independent accountants to the Servicer.

(b)           The Servicer will forward to Moody’s and S&P: (i) copies of all
financial statements of each Obligor of a Loan included in the Collateral (other
than a Loan which is publicly rated by Moody’s or S&P, as applicable) as
promptly as reasonably practicable after receipt of such financial statements by
the Servicer with respect to the end of the fiscal year of such Obligor, until
such time as the related Loan has been paid in full and is no longer part of the
Collateral; (ii) email notice of any payment default (following the expiration
of any applicable grace period) under a Loan promptly after a Responsible
Officer of the Servicer becomes aware thereof; and (iii) notice of failure, by
any Obligor of a Loan included in the Collateral, to provide annual financial
statements within 135 days after the end of the fiscal year of such Obligor.

(c)           The Servicer will forward to Moody’s and S&P promptly upon request
any additional financial information in the Servicer’s possession or reasonably
obtainable by the Servicer as Moody’s and S&P shall reasonably request with
respect to an Obligor as to which any Scheduled Payment is past due for at least
ten days.

135


--------------------------------------------------------------------------------




(d)           Upon any Loan becoming a Delinquent Loan, and without any request
therefor by Moody’s and S&P, and promptly after receipt thereof by the Servicer,
the Servicer will forward to Moody’s and S&P updated financial information with
respect to the related Obligor.

(e)           The Servicer will provide to the Rating Agencies such financial
information, documents and other materials in the Servicer’s possession or
reasonably obtainable by the Servicer as the Rating Agencies shall reasonably
request in connection with any annual review and/or re-grading of the Loans in
the and the related Obligors which the Rating Agencies may undertake.

Section 9.04.                Annual Report of Accountants

On or before April 1 of each year (commencing April 1, 2007), the Issuer shall
cause to be delivered to the Trustee and each of the Rating Agencies a statement
from a firm of Independent Accountants indicating (i) that such firm has
reviewed the Quarterly Reports received since the last review and applicable
information from the Trustee, (ii) that the calculations within those Quarterly
Reports have been performed in accordance with the applicable provisions of this
Agreement, (iii) the Aggregate Outstanding Loan Balance as of the immediately
preceding Distribution Date and (iv) whether the remaining Scheduled Payments on
the Collateral shall be sufficient to pay the principal of the Notes by the
Stated Maturity Date with interest due thereon at the applicable Note Interest
Rate; provided that in the event of a conflict between such firm of Independent
Accountants and the Issuer with respect to any matter in this paragraph, the
determination by such firm of Independent Accountants shall be conclusive.  In
the event such firm of Independent Accountants requires the Trustee to agree to
the procedures performed by such firm of Independent Accountants, the Servicer
shall direct the Trustee in writing to so agree; and the Trustee will deliver
such letter of agreement in conclusive reliance upon the direction of the
Servicer, on behalf of the Issuer, and the Trustee will not make any independent
inquiry or investigation as to, and shall have no obligation or liability in
respect of, the sufficiency, validity or correctness of such procedures.  The
Independent Accountants’ report shall also indicate that the firm is independent
of the Servicer within the meaning of the Code of Professional Ethics of the
American Institute of Certified Public Accountants.

Section 9.05.                Annual Statement of Compliance from Servicer

The Servicer will deliver to the Trustee and the Owner Trustee within 90 days of
the end of each fiscal year commencing with the year ending December 31, 2006,
an Officer’s Certificate stating that (a) the Servicer has fully complied in all
material respects with certain provisions of the Agreement relating to servicing
of the Loans and payments on the Notes, (b) a review of the activities of the
Servicer during the prior calendar year and of its performance under this
Agreement was made under the supervision of the officer signing such certificate
and (c) to the best of such officer’s knowledge, based on such review, the
Servicer has fully performed or caused to be performed in all material respects
all its obligations under this Agreement for such year, or, if there has been a
Servicer Default or default in any of its obligations which, with notice or
passage of time, could become a Servicer Default, specifying each such default
known to such officer and the nature and status thereof and the steps being
taken or necessary to be taken to remedy such event.

136


--------------------------------------------------------------------------------


Section 9.06.                [Reserved]

Section 9.07.                Notices of Event of Default or Servicer Default

(a)           Promptly upon a Responsible Officer of the Servicer becoming aware
thereof, the Servicer shall furnish to the Trustee and the Backup Servicer
notice of the occurrence of any Event of Default or Servicer Default or of any
situation which the Servicer reasonably expects to develop into an Event of
Default or Servicer Default.

Section 9.08.                Trustee’s Right to Examine Servicer Records, Audit
Operations and Deliver Information to Noteholders

The Trustee shall have the right upon reasonable prior notice, during normal
business hours, in a manner that does not unreasonably interfere with the
Servicer’s normal operations or customer or employee relations, no more often
than once a year unless an Event of Default or Servicer Default shall have
occurred and be continuing in which case as often as reasonably required, to
examine and audit any and all of the books, records or other information of the
Servicer, whether held by the Servicer or by another on behalf of the Servicer,
which may be relevant to the performance or observance by the Servicer of the
terms, covenants or conditions of this Agreement.  No amounts payable in respect
of the foregoing shall be paid from the Loan Assets.

The Trustee shall have the right, in accordance with the Indenture, to deliver
information provided by the Servicer to any Noteholder requesting the same.

ARTICLE X.

TERMINATION

Section 10.01.              Optional Repurchase and Refinancing of Notes

(a)           Optional Repurchase.

(i)            At any time after the date on which the Aggregate Outstanding
Loan Balance shall be less than 15.0% of the Expected Aggregate Outstanding Loan
Balance or, if less, the Aggregate Outstanding Loan Balance as of the Effective
Date, the Issuer, at the direction of the Holders representing at least 66-2/3%
of the Outstanding Principal Balance of the Class E Notes, may effect an
Optional Repurchase of the Offered Notes and the Class D Notes, in whole but not
in part, at the Repurchase Price, on the Repurchase Date, pursuant to the
Indenture and the other Transaction Documents.  To exercise such option, the
Servicer on behalf of the Issuer shall deposit in the Note Distribution Account
an amount equal to the Repurchase Price and shall comply with the requirements
of Section 10.01 of the Indenture.

(ii)           Notice of any purchase pursuant to Section 10.01(a)(i) shall be
given, at least ten Business Days prior to the proposed Repurchase Date, by the
Servicer to the Issuer, the Trustee, the Class A-1A VFN Agent, the Owner Trustee
and the Rating Agencies and by the Trustee to each Holder of Notes.  The Issuer
may withdraw any notice of repurchase or specify a new Repurchase Date at any
time prior to the second Business Day preceding the

137


--------------------------------------------------------------------------------




proposed Repurchase Date set forth in any prior notice of repurchase by
providing written notice to the Trustee.

(b)           Optional Refinancing.

(i)            The Issuer, at the direction of the Holders representing at least
66-2/3% of the Outstanding Principal Balance of the Class E Notes, may effect a
Refinancing of the Offered Notes and the Class D Notes on any Refinancing Date
by payment to the Holders of the Offered Notes and the Class D Notes and other
Persons entitled thereto the Refinancing Price pursuant to the Indenture and the
other Transaction Documents.  To effect a Refinancing, the Servicer on behalf of
the Issuer shall deposit in the Note Distribution Account an amount equal to the
Refinancing Price and shall comply with the provisions of Section 10.04 of the
Indenture.

(ii)           Notice of any Refinancing pursuant to Section 10.01(b)(i) shall
be given, at least ten Business Days prior to the proposed Refinancing Date, by
the Issuer to the Servicer, the Trustee, the Class A-1A VFN Agent, the Owner
Trustee and the Rating Agencies and by the Trustee to each Holder of Notes.

Section 10.02.              Termination

(a)           This Agreement shall terminate upon notice to the Trustee of the
earlier of the following events: (i) the final payment on or the disposition or
other liquidation by the Issuer of the last Loan (including, without limitation,
in connection with a redemption by the Issuer of all outstanding Notes pursuant
to Section 10.01) or the disposition of all property acquired upon foreclosure
or deed in lieu of foreclosure of any Loan and the remittance of all funds due
thereunder with respect thereto, or (ii) mutual written consent of the Servicer,
the Trust Depositor, Trustee, the Originator and all Securityholders.

(b)           Notice of any termination, specifying the Distribution Date upon
which the Issuer will terminate and that the Noteholders shall surrender their
Notes to the Trustee for payment of the final distribution and cancellation
shall be given promptly by the Servicer to the Trustee and by the Trustee to all
Noteholders during the month of such final distribution before the Determination
Date in such month, specifying (i) the Distribution Date upon which final
payment of the Notes (or Repurchase Price, as applicable) will be made upon
presentation and surrender of Notes at the office of the Trustee therein
designated, (ii) the amount of any such final payment and (iii) that the Record
Date otherwise applicable to such Distribution Date is not applicable, payments
being made only upon presentation and surrender of the Notes at the office of
the Trustee therein specified.

ARTICLE XI.

REMEDIES UPON MISREPRESENTATION

Section 11.01.              Repurchases of, or Substitution for, Loans for
Breach of Representations and Warranties

(a)           In the event that the Issuer determines that a Loan is an
Ineligible Loan then the Trust Depositor and the Originator must either
repurchase such Ineligible Loan

138


--------------------------------------------------------------------------------




(“Mandatory Repurchase”) or substitute for such Ineligible Loan a Substitute
Loan (“Mandatory Substitution”).  The repurchase price for such Ineligible Loan
shall be the Transfer Deposit Amount.  In the event that the Trust Depositor and
the Originator substitute a Substitute Loan for such Ineligible Loan at any time
after the Effective Date, after giving effect to such substitution, the
Portfolio Criteria must be satisfied for the applicable Substitute Loan to
become part of the Collateral (or, if any component of the Portfolio Criteria
was not satisfied prior to giving effect to such substitution, compliance with
such component shall be maintained or improved after giving effect to such
substitution).  In addition, the substitution of any Substitute Loan into the
Collateral will be subject to the following requirements:

(i)            each Substitute Loan must have an Outstanding Loan Balance, or if
more than one Substitute Loan will be added in replacement of a Loan to be
reassigned by the Issuer to the Trust Depositor the sum of the Outstanding Loan
Balances of such Substitute Loans must be, equal to or greater than that of the
Loan being substituted; and

(ii)           all actions or additional actions (if any) necessary to perfect
the security interest and assignment of such Loan being substituted and Related
Property to the Trust Depositor and the Originator, and of such Substitute Loan
and Related Property to the Issuer and the Trustee, shall have been taken as of
or prior to the date of substitution of such Loan.

(b)           A substitution may be accomplished by either (a) a contemporaneous
substitution of a Substitute Loan meeting the criteria specified above for the
Loan being replaced or (b) a deposit by the Servicer into the Principal and
Interest Account of the Transfer Deposit Amount with respect to the Loan being
replaced and then, within 90 days, the sale by the Trust Depositor to the Issuer
of one or more Substitute Loans in exchange for the funds so deposited.  In the
event that the full Transfer Deposit Amount is not used to purchase Substitute
Loans within the 90 day period, then the remaining amount of such funds
previously deposited as described above will be distributed from the Principal
and Interest Account and distributed, in accordance with the Priority of
Payments, on the next Distribution Date, provided that, with respect to any such
amounts constituting Principal Collections, no such distribution shall be made
during the Replenishment Period unless the conditions for payment of a Special
Redemption Amount by the Issuer are not satisfied with respect to such amount. 
The price paid (or, in the case of a contemporaneous conveyance of a Substitute
Loan pursuant to this Agreement, deemed paid) by the Issuer for any Substitute
Loan shall be an amount equal to (i) in the case of a Loan originated by the
Originator, the Outstanding Loan Balance thereof and (ii) in the case of a Loan
acquired by the Originator from a third party, the purchase price paid for such
Loan, plus, in each case, accrued and unpaid interest thereon, which price may
equal, exceed or be less than the fair market value of such Substitute Loan as
of the related Cut-Off Date.

(c)           The Originator shall provide written notice to each Rating Agency
of the transfer of a Substitute Loan to the Issuer.  The Servicer on behalf of
the Issuer will present each Substitute Loan proposed to be included in the
Collateral to each Rating Agency in order to obtain a rating and a recovery rate
with respect to such Loan; provided that (a) such Loan may become a part of the
Collateral prior to the Servicer’s presentment of the Loan to the Rating
Agencies as described herein, (b) the Servicer’s failure to present a Loan to
the Rating Agencies as described herein shall not constitute an independent
breach of, or default under, any Transaction Document, (c) with respect to S&P,
the recovery rate shall be determined in

139


--------------------------------------------------------------------------------




accordance with the S&P Priority Category Recovery Rate and (d) the Servicer
shall have no obligation to present a Substitute Loan to Moody’s if a Moody’s
Rating for such Loan has been determined by reference to clause (e) of the
definition of Moody’s Rating.

(d)           Prior to any substitution or repurchase effected pursuant to this
Section 11.01, the Servicer shall deliver a written notice to the Trustee
setting forth (1) the Originator’s intent to effect such a substitution or
repurchase, (2) the specific Loan or Loans to be substituted or repurchased and
(3) the reasons for such substitution or repurchase.

(e)           With respect to any Substitute Loans to be conveyed to the Trust
Depositor by the Originator pursuant to this Section 11.01 and in accordance
with the Loan Sale Agreement, the Originator shall sell, transfer, assign, set
over and otherwise convey to the Trust Depositor, without recourse other than as
expressly provided herein and therein (and the Trust Depositor shall be required
to purchase through cash payment or by exchange of one or more related Loans
released by the Issuer to the Trust Depositor on the related Cut-Off Date), all
the right, title and interest of the Originator in and to the Substitute Loan
Assets.  To the extent the purchase price paid to the Originator for any
Substitute Loan is less than the fair market value, as determined by the
Servicer, of such Substitute Loan, the difference between such fair market value
and the purchase price shall be deemed to be a capital contribution made by the
Originator to the Trust Depositor on the relevant Cut-Off Date.

(f)            Subject to the conditions set forth in Section 11.01(g), the
Trust Depositor shall sell, transfer, assign, set over and otherwise convey to
the Issuer, without recourse other than as expressly provided herein, (i) all
the right, title and interest of the Trust Depositor in and to the Substitute
Loans purchased pursuant to this Section 11.01, and (ii) all other rights and
property interests consisting of Substitute Loan Assets related to such
Substitute Loans (the property in clauses (i) and (ii) above, upon such
transfer, becoming part of the Collateral).

(g)           The Originator shall transfer to the Trust Depositor and the Trust
Depositor shall transfer to the Issuer the Substitute Loans and the other
property and rights related thereto described in Sections 11.01(e) and (f) only
upon the satisfaction of each of the following conditions on or prior to the
related Cut-Off Date and the delivery of a related Loan Asset Certificate by the
Trust Depositor shall be deemed a representation and warranty by the Trust
Depositor and by the Originator that such conditions have been or will be, as of
the related Cut-Off Date, satisfied:

(i)            the Trust Depositor shall have provided the Owner Trustee and the
Trustee with a timely Loan Asset Certificate complying with the definition
thereof contained herein (a copy of which shall be provided to S&P promptly
after it is delivered to the Owner Trustee), which Loan Asset Certificate shall
be delivered no later than 11:00 a.m. (New York City time) on the date which is
ten Business Days prior to the related Cut-Off Date;

(ii)           the conveyance of the Substitute Loans to the Issuer satisfies
the Substitute Loan Qualification Conditions and the Portfolio Acquisition and
Disposition Requirements;

140


--------------------------------------------------------------------------------




(iii)          with respect to any substitution effected after the Effective
Date, after giving effect to the inclusion of the applicable Substitute Loans in
the Collateral, the Portfolio Criteria are satisfied; provided that if any
component of the Portfolio Criteria is not satisfied prior to giving effect to
such inclusion of a Substitute Loan, the Portfolio Criteria shall be deemed
satisfied with respect to such component if the component is maintained or
improved by the inclusion of such Substitute Loan;

(iv)          the Originator shall have delivered to the Trust Depositor, and
the Trust Depositor shall have delivered to the Issuer and the Trustee, a duly
updated Subsequent List of Loans listing the Substitute Loans; provided that
each such Subsequent List of Loans shall separately identify (by attached
schedule, or marking or other effective identifying designation) the related
Loan or Loans being removed from the Issuer and replaced by the Substitution
Loans, such replaced Loans being deleted from the List of Loans by virtue of the
delivery of such Subsequent List of Loans;

(v)           the Trust Depositor shall have deposited or caused to be deposited
in the Principal and Interest Account all Collections received with respect to
the Substitute Loan on and after the related Cut-Off Date;

(vi)          each of the representations and warranties made by the Trust
Depositor pursuant to Section 3.02 (including, without limitation, the
representations and warranties made pursuant to Section 3.02(b) (“Eligible
Loan”) and Section 3.02(c) (“Loans Secured by Real Property”)) and Section 3.04
applicable to the Substitute Loan shall be true and correct as of the related
Cut-Off Date; and

(vii)         the Originator shall bear all incidental transaction costs
incurred in connection with a substitution effected pursuant to this Agreement
and shall, at its own expense, on or prior to the related Cut-Off Date and
indicate in its Computer Records that ownership of each Substitute Loan
identified on the Subsequent List of Loans has been sold by the Originator to
the Trust Depositor and by the Trust Depositor to the Issuer pursuant to the
Loan Sale Agreement and this Agreement, respectively.

(h)           The Originator shall provide written notice of each substitution
effected pursuant to this Section 11.01 to each Rating Agency.

(i)            The Servicer, the Issuer and the Trustee (acting as the request
of the Servicer, on behalf on the Issuer) shall execute and deliver such
instruments, consents or other documents and perform all acts reasonably
requested by the Servicer in order to effect the transfer and release of any of
the Issuer’s interests in the Loans that are being substituted.

Section 11.02.      Reassignment of Repurchased or Substituted Loans

Upon receipt by the Trustee for deposit in the Principal and Interest Account of
any amounts described in Section 11.01 (or upon the Cut-Off Date related to a
Substitute Loan in the case of a contemporaneous substitution described in
Section 11.01), and upon receipt of a Loan Asset Certificate in the form
attached hereto as Exhibit F, the Trustee shall assign to the Trust Depositor
and the Trust Depositor shall assign to the Originator all of the Issuer’s (or
Trust Depositor’s, as applicable) right, title and interest in the repurchased
or substituted Loan and

141


--------------------------------------------------------------------------------




related Loan Assets without recourse, representation or warranty.  Such
reassigned Loan shall no longer thereafter be included in any calculations of
Outstanding Loan Balances required to be made hereunder or otherwise be deemed a
part of the Issuer.

ARTICLE XII.

INDEMNITIES

Section 12.01.              Indemnification by Servicer

The Servicer agrees to indemnify, defend and hold the Trustee (as such and in
its individual capacity), the Owner Trustee (as such and in its individual
capacity), the Backup Servicer, the Collateral Administrator, a Successor
Servicer, and the Issuer harmless from and against any and all claims, losses,
penalties, fines, forfeitures, reasonable legal fees and related costs,
judgments (provided that any indemnification for damages is limited to actual
damages, not consequential, special or punitive damages), reasonable legal fees
and related costs and any other reasonable costs, fees and expenses that such
Person may sustain as a result of the Servicer’s gross negligence, willful
misconduct or fraud in the performance of its duties hereunder, except to the
extent such damages arise from the gross negligence, willful misconduct or fraud
on the part of the Person claiming indemnification.  Any Person seeking
indemnification hereunder shall promptly notify the Servicer if such Person
receives a complaint, claim, compulsory process or other notice of any loss,
claim, damage or liability giving rise to a claim of indemnification hereunder
but failure to provide such notice shall not relieve the Servicer of its
indemnification obligations hereunder unless the Servicer is deprived of
material substantive or procedural rights or defenses as a result thereof.  The
Servicer shall assume (with the consent of the indemnified party, such consent
not to be unreasonably withheld) the defense and any settlement of any such
claim and promptly pay, discharge and satisfy any judgment or decree which may
be entered against the indemnified party in respect of such claim.  If the
consent of the indemnified party required in the immediately preceding sentence
is unreasonably withheld, the Servicer is relieved of its indemnification
obligations hereunder with respect to such Person.  The parties agree that the
provisions of this Section 12.01 shall not be interpreted to provide recourse to
the Servicer against loss by reason of the bankruptcy, insolvency or lack of
creditworthiness of an Obligor with respect to a Loan.  The Servicer shall have
no liability for making indemnification hereunder to the extent any such
indemnification constitutes recourse for uncollectible or uncollected Loans. 
The provisions of this Section 12.01 shall survive the termination of this
Agreement and the earlier resignation or removal of the Trustee, the Owner
Trustee, the Backup Servicer or the Collateral Administrator.  Any
indemnification pursuant to this Section 12.01 shall not be payable from the
Collateral.

Section 12.02.              Indemnification by Trust Depositor

(a)           The Trust Depositor agrees to indemnify, defend, and hold the
Trustee (as such and in its individual capacity), the Owner Trustee (as such and
in its individual capacity), the Backup Servicer, the Successor Servicer, the
Collateral Administrator, and the Issuer harmless from and against any and all
claims, losses, penalties, fines, forfeitures, reasonable legal fees and related
costs, judgments (provided that any indemnification for damages is limited to
actual damages, not consequential, special or punitive damages), and any other
reasonable

142


--------------------------------------------------------------------------------




costs, fees and expenses that such Person may sustain as a result of the Trust
Depositor’s gross negligence, willful misconduct or fraud in the performance of
its duties hereunder, except to the extent such damages arise from the gross
negligence, willful misconduct or fraud on the part of the Person claiming
indemnification.  Any Person seeking indemnification hereunder shall promptly
notify the Trust Depositor if such Person receives a complaint, claim,
compulsory process or other notice of any loss, claim, damage or liability
giving rise to a claim of indemnification hereunder but failure to provide such
notice shall not relieve the Trust Depositor of its indemnification obligations
hereunder unless the Trust Depositor is deprived of material substantive or
procedural rights or defenses as a result thereof.  The Trust Depositor shall
assume (with the consent of the indemnified party, such consent not to be
unreasonably withheld) the defense and any settlement of any such claim and
promptly pay, discharge and satisfy any judgment or decree which may be entered
against the indemnified party in respect of such claim.  If the consent of the
indemnified party required in the immediately preceding sentence is unreasonably
withheld, the Trust Depositor is relieved of its indemnification obligations
hereunder with respect to such Person.  The provisions of this Section 12.02
shall survive the termination of this Agreement and the earlier resignation or
removal of the Trustee or the Owner Trustee.  If the Trust Depositor has made
any indemnity payment pursuant to this Section and such payment fully
indemnified the recipient thereof and the recipient thereafter collects payments
from others, the recipient shall repay to the Trust Depositor an amount equal to
the lesser of: (i) the amount it has collected from others in respect of such
indemnified amounts; and (ii) any indemnity payment it has received from the
Trust Depositor.

(b)           The Trust Depositor shall indemnify, defend and hold harmless the
Issuer, the Owner Trustee (as such and in its individual capacity), the Backup
Servicer, the Successor Servicer, and the Trustee (as such and in its individual
capacity), the Collateral Administrator, their officers, directors, agents and
employees, from and against all costs, expenses, losses, claims, damages and
liabilities arising out of or as a result of this Agreement or the ownership of
an interest in the Collateral or in respect of any Loan included in the
Collateral, except to the extent that such cost, expense, loss, claim, damage or
liability in the case of (i) the Owner Trustee, shall be due to the willful
misfeasance, bad faith or gross negligence of the Owner Trustee, or shall arise
from the breach by the Owner Trustee of any of its representations or warranties
set forth in Section 7.03 of the Trust Agreement, (ii) the Trustee, shall be due
to the willful misfeasance, bad faith or negligence of the Trustee, or (iii) the
Collateral Administrator, shall be due to the willful misfeasance, bad faith or
negligence of the Collateral Administrator.

ARTICLE XIII.

MISCELLANEOUS

Section 13.01.              Amendment

(a)           This Agreement may be amended from time to time by the Issuer, the
Trust Depositor, the Originator, the Servicer, the Backup Servicer (if such
amendment changes the rights or obligations of the Backup Servicer) and the
Trustee by written agreement, with notice to the Owner Trustee and the Backup
Servicer but without notice to or consent of the Securityholders, to cure any
ambiguity, to correct or supplement any provisions herein, to comply with any
changes in the Code, to conform this Agreement to the Offering Memorandum,

143


--------------------------------------------------------------------------------




to modify any Schedule or Annex B or to make any other provisions with respect
to matters or questions arising under this Agreement which shall not be
inconsistent with the provisions of this Agreement; provided that such action
shall not, as evidenced by an Opinion of Counsel delivered to the Trustee,
materially adversely affect the interests of any Securityholder, which Opinion
of Counsel may rely upon an officer’s certificate with respect to the effect of
any such amendment on the economic interests of any Securityholder; provided
further that no such amendment shall reduce in any manner the amount of, or
delay the timing of, any amounts received on Loans which are required to be
distributed on any Note or Certificate without the consent of the Holder of such
Note or Certificate, or change the rights or obligations of any other party
hereto (including the Backup Servicer) without the consent of such party.

(b)           Except as provided in Section 13.01(a), this Agreement may be
amended from time to time by the Issuer, the Trust Depositor, the Originator,
the Servicer and the Trustee by written agreement, with the consent of the
Majority Noteholders adversely affected thereby with notice to the Owner
Trustee, for the purpose of adding any provisions to or changing in any manner
or eliminating any of the provisions of this Agreement or of modifying in any
manner the rights of the Holders of the Notes or Certificates; provided that (i)
no such amendment shall reduce in any manner the amount of, or delay the timing
of, any amounts which are required to be distributed on any Note or Certificate
without the consent of the Holder of such Note or Certificate or reduce the
percentage of Holders of any Note or Certificate which are required to consent
to any such amendment without the consent of the Holders of 100% of the Notes
affected thereby, and (ii) no amendment affecting only one Class shall require
the approval of the Holders of any other Class.

(c)           Prior to the execution of any such amendment or consent (other
than any amendment to Annex B or the List of Loans), the Trustee shall furnish
written notification of the substance of such amendment or consent, together
with a copy thereof, to each Rating Agency.  Prior to the execution of any
amendment pursuant to Section 13.01, the Issuer shall obtain written
confirmation from Moody’s and S&P that entry into such amendment satisfies the
Moody’s Rating Condition and the S&P Rating Condition.

(d)           Promptly after the execution of any such amendment or consent,
written notification of the substance of such amendment or consent shall be
furnished by the Trustee to the Noteholders, the Issuer, the Owner Trustee and
the Certificateholders.  It shall not be necessary for the consent of any
Securityholders pursuant to Section 13.01(b) to approve the particular form of
any proposed amendment or consent, but it shall be sufficient if such consent
shall approve the substance thereof.  The manner of obtaining such consents and
of evidencing the authorization by the Securityholders of the execution thereof
shall be subject to such reasonable requirements as the Trustee may prescribe
for the Noteholders and as the Owner Trustee may prescribe for the
Certificateholders.

(e)           Notwithstanding the above, any amendment to this Agreement that
would have the effect of amending or modifying the Portfolio Criteria shall be
subject to the following requirements and restrictions: (a) only clauses (b)
through (i) of the definition of Portfolio Criteria may be amended, (b) such
amendment shall satisfy the Rating Agency Condition, (c) such amendment shall
not, as evidenced by an officer’s certificate of the Servicer delivered to the
Trustee, materially adversely affect the interests of any Securityholder and (d)
the Issuer shall

144


--------------------------------------------------------------------------------




deliver to the Noteholders the proposed amendment and the Majority Noteholders
shall not have objected to such amendment within ten Business Days from the
receipt thereof; provided that any amendment that would have the effect of
modifying the calculation of clauses (b) through (i) of the definition of
Portfolio Criteria in order to correspond to written changes in the guidelines,
methodology or standards established by the Rating Agencies shall only be
subject to satisfaction of the Rating Agency Condition.

(f)            Prior to the execution of any amendment to this Agreement, other
than any amendment to Annex B or any amendment to the List of Loans, the Owner
Trustee and the Trustee shall be entitled to receive and conclusively rely upon
an Opinion of Counsel stating that the execution of such amendment is authorized
and permitted by this Agreement.  Each Trustee may, but shall not be obligated
to, enter into any such amendment that affects such Trustee’s own rights,
duties, indemnities or immunities under this Agreement or otherwise.

(g)           Prior to the execution of any amendment to Annex B, the Issuer
shall obtain written confirmation from Moody’s that entry into such amendment
satisfies the Moody’s Rating Condition.

(h)           It shall not be necessary for the Noteholders to approve the
particular form of any proposed amendment, but it shall be sufficient if such
consent shall approve the substance thereof.

Section 13.02.              Reserved

Section 13.03.              Governing Law

(a)           THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK AND THE OBLIGATIONS, RIGHTS, AND REMEDIES OF THE PARTIES
UNDER THE AGREEMENT SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

(b)           EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT.  EACH PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 13.03(b).

Section 13.04.              Notices

All notices, demands, certificates, requests and communications hereunder
(“notices”) shall be in writing and shall be effective (a) upon receipt when
sent through the U.S. mails, registered or certified mail, return receipt
requested, postage prepaid, with such receipt to be

145


--------------------------------------------------------------------------------




effective the date of delivery indicated on the return receipt, or (b) one
Business Day after delivery to an overnight courier, or (c) on the date
personally delivered to an Responsible Officer of the party to which sent, or
(d) on the date transmitted by legible telecopier or electronic mail
transmission with a confirmation of receipt, in all cases addressed to the
recipient as follows:

(a)           if to the Servicer or the Originator:

Ares Capital Corporation
280 Park Avenue, 22nd Floor, Building East
New York, New York 10017
Attention: Michael J. Arougheti
Facsimile No.: (212) 750-1777

with a copy to:

Ares Capital Management LLC
1999 Avenue of the Stars, Suite 1900
Los Angeles, California 90067
Attention: Daniel F. Nguyen
Facsimile No.: (312) 201-4189

(b)           if to the Trust Depositor:

ARCC CLO 2006 LLC
280 Park Avenue, 22nd Floor, Building East
New York, New York 10017
Attention: Michael J. Arougheti
Facsimile No.: (212) 750-1777

with a copy to:

Ares Capital Management LLC
1999 Avenue of the Stars, Suite 1900
Los Angeles, California 90067
Attention: Daniel F. Nguyen
Facsimile No.: (312) 201-4189

(c)           if to the Trustee or the Collateral Administrator:

U.S. Bank National Association
One Federal Street, 3rd Floor
Boston, Massachusetts 02110
Attention: CDO Unit ARCC 2006-1
Facsimile No.: (866) 386-0156

146


--------------------------------------------------------------------------------




if to Trustee with respect to Loan Files

U.S. Bank National Association
1719 Range Way
Florence, South Carolina 29501
Attention: Sandra Farrow
Email Address: Sandra.farrow@usbank.com
Ref: ARCC 2006-1
Mail Code: Ex – SC – FLOR
Facsimile No.: 843-673-4925
Telephone No.: 843-673-4929

with a copy to:

U.S. Bank National Association
Corporate Trust Services-CDO Unit
One Federal Street, Third Floor
Boston, Massachusetts
Attention: Joel Cough
Email Address: Joel.cough@usbank.com
Ref: ARCC 2006
Facsimile No.: 866-386-0156
Telephone No.: 617-603-6491

(d)           if to the Backup Servicer:

Lyon Financial Services, Inc.
d/b/a U.S. Bank Portfolio Services
1310 Madrid, Suite 103
Marshall, Minnesota 56258
Attention: Joe Andries
Ref: ARCC 2006
Facsimile No.: 507-532-7129
Telephone No.: 507-537-5201

(e)           if to the Owner Trustee:

Wilmington Trust Company
1100 North Market Street
Wilmington, Delaware 19890
Attention: Ian P. Monigle
Facsimile No.: (302) 636-4140

with a copy to:

the Originator and the Servicer as provided in clause (a) above

147


--------------------------------------------------------------------------------




(f)            if to the Issuer:

ARCC Commercial Loan Trust 2006
c/o Wilmington Trust Company
1100 North Market Street
Wilmington, Delaware 19890
Attention: Ian P. Monigle
Facsimile No.: (302) 636-4140

with a copy to:

the Originator as provided in clause (a) above

(g)           if to S&P:

Standard and Poor’s Inc.
55 Water Street
41st Floor
New York, New York 10041
Attention: Surveillance: Asset-Backed Services
Facsimile No.: (212) 438-2662
Email: cdo_surveillance@sandp.com (all Quarterly Reports)

(h)           if to Moody’s:

Moody’s Investors Service
99 Church Street
New York, New York 10007
Attention: CDO Monitoring Department
Facsimile No.: (212) 553-0344
Email: cdomonitoring@moodys.com; and

(i)            if to the Initial Purchaser:

Wachovia Capital Markets, LLC
One Wachovia Center, Mail Code: NC0602
301 South College Street
Charlotte, North Carolina 28288-0610
Attention: Mary Katherine DuBose
Facsimile No.: (704) 374-6495.

Each party hereto may, by notice given in accordance herewith to each of the
other parties hereto, designate any further or different address to which
subsequent notices shall be sent.

148


--------------------------------------------------------------------------------


Section 13.05.              Severability of Provisions

If one or more of the covenants, agreements, provisions or terms of this
Agreement shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Agreement and shall in no way
affect the validity or enforceability of the other provisions of this Agreement,
the Notes or Certificates or the rights of the Securityholders, and any such
prohibition, invalidity or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such covenants, agreements, provisions or
terms in any other jurisdiction.

Section 13.06.              Third Party Beneficiaries

Except as otherwise specifically provided herein, the parties hereto hereby
manifest their intent that no third party (other than the Owner Trustee) shall
be deemed a third party beneficiary of this Agreement, and specifically that the
Obligors are not third party beneficiaries of this Agreement.

Section 13.07.              Counterparts

This Agreement may be executed by facsimile signature and in several
counterparts, each of which shall be an original and all of which shall together
constitute but one and the same instrument.

Section 13.08.              Headings

The headings of the various Articles and Sections herein are for convenience of
reference only and shall not define or limit any of the terms or provisions
hereof.

Section 13.09.              No Bankruptcy Petition; Disclaimer

(a)           Each of the Originator, the Trustee, the Servicer, the Issuer and
each Holder (by acceptance of the applicable Securities) covenants and agrees
that, prior to the date that is one year and one day (or, if longer, the then
applicable preference period and one day) after the payment in full of all
amounts owing in respect of all outstanding Classes of Notes rated by any Rating
Agency, it will not institute against the Trust Depositor or the Issuer, or join
any other Person in instituting against the Trust Depositor or the Issuer, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceedings under the laws of the United States or any state of
the United States; provided that nothing herein shall prohibit the Trustee from
filing proofs of claim or otherwise participating in any such proceedings
instituted by any other Person.  This Section 13.09 will survive the termination
of this Agreement.

(b)           The Issuer acknowledges and agrees that the Certificates represent
a beneficial interest in the Issuer and Loan Assets only and the Securities do
not represent an interest in any assets (other than the Loan Assets) of the
Trust Depositor (including by virtue of any deficiency claim in respect of
obligations not paid or otherwise satisfied from the Loan Assets and proceeds
thereof).  In furtherance of and not in derogation of the foregoing, to the
extent that the Trust Depositor enters into other transactions as contemplated
in Section 6.07, the Issuer acknowledges and agrees that it shall have no right,
title or interest in or to any assets (or interests therein), other than the
Loan Assets, conveyed or purported to be conveyed (whether by

149


--------------------------------------------------------------------------------




way of a sale, capital contribution or by the granting of a Lien) by the Trust
Depositor to any Person other than the Issuer (the “Other Assets”).

(c)           To the extent that notwithstanding the agreements contained in
this Section 13.09, the Issuer or any Securityholder, either (i) asserts an
interest in or claim to, or benefit from any Other Assets, whether asserted
against or through the Trust Depositor or any other Person owned by the Trust
Depositor, or (ii) is deemed to have any interest, claim or benefit in or from
any Other Assets, whether by operation of law, legal process, pursuant to
applicable provisions of Insolvency Laws or otherwise (including without
limitation pursuant to Section 1111(b) of the federal Bankruptcy Code, as
amended) and whether deemed asserted against or through the Trust Depositor or
any other Person owned by the Trust Depositor, then the Issuer and each
Securityholder by accepting a Note or Certificate further acknowledges and
agrees that any such interest, claim or benefit in or from the Other Assets is
and shall be expressly subordinated to the indefeasible payment in full of all
obligations and liabilities of the Trust Depositor that, under the terms of the
documents relating to the securitization of the Other Assets, are entitled to be
paid from, entitled to the benefits of, or otherwise secured by such Other
Assets (whether or not any such entitlement or security interest is legally
perfected or otherwise entitled to a priority of distribution under applicable
law, including Insolvency Laws, and whether asserted against the Trust Depositor
or any other Person owned by the Trust Depositor) including, without limitation,
the payment of post-petition interest on such other obligations and
liabilities.  This subordination agreement shall be deemed a subordination
agreement within the meaning of Section 510(a) of the Bankruptcy Code.  Each of
the Issuer and the Securityholders is deemed to have acknowledged and agreed
that no adequate remedy at law exists for a breach of this Section 13.09 and
that the terms and provisions of this Section 13.09 may be enforced by an action
for specific performance.

(d)           The provisions of this Section 13.09 shall be for the third party
benefit of those entitled to rely thereon, including the Securityholders, and
shall survive the termination of this Agreement.

Section 13.10.              Jurisdiction

Any legal action or proceeding with respect to this Agreement may be brought in
the courts of the United States for the Southern District of New York, and by
execution and delivery of this Agreement, each party hereto consents, for itself
and in respect of its property, to the nonexclusive jurisdiction of those
courts.  Each such party irrevocably waives any objection, including any
objection to the laying of venue or based on the grounds of forum non
conveniens, which it may now or hereafter have to the bringing of any action or
proceeding in such jurisdiction in respect of this Agreement or any document
related hereto.

Section 13.11.              Tax Characterization

Notwithstanding the provisions of Section 2.01 and Section 11.01, pursuant to
Treasury Regulations Section 301.7701-3(b)(1) and for federal income tax
purposes, in the event that the Certificates and the Class E Notes are owned by
more than one Holder, the Issuer will be treated as a partnership, the partners
of which shall be the Certificateholders and the Holders of the Class E Notes. 
It is the intention of the parties to this Agreement that the Class E Notes and
the

150


--------------------------------------------------------------------------------




Certificate shall be owned by a single Holder and the Issuer shall be treated as
a disregarded entity for federal income tax purposes.  Furthermore, it is the
intention of the parties to this Agreement that the Offered Notes and the
Class D Notes shall be treated as debt of the sole owner of the Issuer for
federal income tax purposes.  No party to this Agreement shall make an election
to treat the Issuer as an association taxable as a corporation for federal
income tax purposes.

Section 13.12.              Prohibited Transactions with Respect to the Issuer

The Originator shall not:

(a)           Provide credit to any Noteholder or Certificateholder for the
purpose of enabling such Noteholder or Certificateholder to purchase Notes or
Certificates, respectively;

(b)           Purchase any Notes or Certificates in an agency or trustee
capacity; or

(c)           Except in its capacity as Servicer as provided in this Agreement,
lend any money to the Issuer.

Section 13.13.              Limitation of Liability of Owner Trustee

Wilmington Trust Company acts on behalf of the Issuer solely as Owner Trustee
hereunder and not in its individual capacity, and all Persons having any claim
against the Owner Trustee (as such or in its individual capacity) or the Issuer
by reason of the transactions contemplated by this Agreement or any other
Transaction Document shall look only to the Trust Estate under the Trust
Agreement for payment or satisfaction thereof.  The Owner Trustee (as such or in
its individual capacity) makes no representations as to the validity or
sufficiency of this Agreement, any other Transaction Document or the Notes, or
of any Loan or related documents.  The Owner Trustee (as such or in its
individual capacity) shall at no time have any responsibility or liability for
or with respect to the legality, validity and enforceability of any Loan, or the
perfection and priority of any security interest created by any Loan in any
Collateral or the maintenance of any such perfection and priority, or for or
with respect to the sufficiency of the Trust Estate under the Trust Agreement or
its ability to generate the payments to be distributed to the Certificateholder
under the Trust Agreement or the Noteholders under the Indenture, including,
without limitation, the existence, condition and ownership of any Collateral;
the existence and enforceability of any insurance thereon; the existence and
contents of any Loan on any computer or other record thereof; the validity of
the assignment of any Loan to the Issuer or of any intervening assignment; the
completeness of any Loan; the performance or enforcement of any Loan; the
compliance by the Issuer, the Trust Depositor, the Servicer or any other Person
with any covenant, agreement or other obligation or any warranty or
representation made under any Transaction Document or in any related document or
the accuracy of any such warranty or representation; or any action of the
Trustee, the Servicer or any subservicer, or any other Person taken in the name
of the Owner Trustee or the Issuer, and for all purposes of this Agreement and
each other Transaction Document, the Owner Trustee (as such or in its individual
capacity) shall be entitled to the benefits of the Trust Agreement.

151


--------------------------------------------------------------------------------




Section 13.14.              Reserved

Section 13.15.              No Partnership

Nothing herein contained shall be deemed or construed to create a co-partnership
or joint venture between the parties hereto, and the services of the Servicer
shall be rendered as an independent contractor and not as agent or as a
fiduciary for any party hereto or for the Securityholders.

Section 13.16.              Successors and Assigns

This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.

Section 13.17.              Acts of Holders

Except as otherwise specifically provided herein, whenever Holder action,
consent or approval is required under this Agreement, such action, consent or
approval shall be deemed to have been taken or given on behalf of, and shall be
binding upon, all Holders if the Majority Noteholders agree to take such action
or give such consent or approval.

Section 13.18.              Duration of Agreement

This Agreement shall continue in existence and effect until terminated as herein
provided.

Section 13.19.              Limited Recourse

The obligations of the Trust Depositor, the Originator, the Issuer and the
Servicer under this Agreement and the other Transaction Documents are solely the
obligations of the Trust Depositor, the Originator, the Issuer and the Servicer,
respectively.  No recourse shall be had for the payment of any amount owing by
the Trust Depositor, the Originator, the Issuer or the Servicer or otherwise
under this Agreement or under the other Transaction Documents or for the payment
by the Trust Depositor, the Originator, the Issuer or the Servicer of any fee in
respect hereof or thereof or any other obligation or claim of or against the
Trust Depositor, the Originator, the Issuer or the Servicer arising out of or
based upon this Agreement or on any other Transaction Document, against any
Affiliate, shareholder, partner, manager, member, director, officer, employee,
representative or agent of the Trust Depositor, the Originator, the Issuer or
the Servicer or of any Affiliate of such Person.  The provisions of this
Section 13.19 shall survive termination of this Agreement.

Section 13.20.              Confidentiality

Each of the Issuer, the Trust Depositor, the Servicer (if other than Ares
Capital), the Trustee and the Backup Servicer shall maintain and shall cause
each of its employees, officers, agents and Affiliates to maintain the
confidentiality of material non-public information concerning Ares Capital and
its Affiliates or about the Obligors obtained by it or them in connection with
the structuring, negotiating, execution and performance of the transactions
contemplated by the Transaction Documents, except that each such party and its
employees, officers, agents and Affiliates may disclose such information to
other parties to the Transaction

152


--------------------------------------------------------------------------------




Documents and to its external accountants, attorneys, any potential subservicers
and the agents of such Persons, provided such Persons expressly agree to
maintain the confidentiality of such information, and as required by an
applicable law or order of any judicial or administrative proceeding.

Section 13.21.              Non-Confidentiality of Tax Treatment

All parties hereto agree that each of them and each of their managers, officers,
employees, representatives, and other agents may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to any of them relating to such tax treatment and
tax structure.  “Tax treatment” and “tax structure” shall have the same meaning
as such terms have for purposes of Treasury Regulation Section 1.6011-4.

Section 13.22.              Temporary Subparticipation and Elevation

(a)           The parties hereto acknowledge that, as of the date hereof,
pursuant to the Loan Sale Agreement, the Trust Depositor holds a
(i) participation interest in and to that portion of the Initial Loan Assets to
which the Originator holds legal title (the “Participated Portion”) and (ii) a
subparticipation interest in and to that portion of the Initial Loan Assets to
which Ares Capital CP Funding LLC holds legal title and in which the Originator
holds a participation interest under Ares Capital CP Funding LLC pursuant to a
Master Participation Agreement dated as of the date hereof (the “Subparticipated
Portion”).  Accordingly, the parties hereto hereby expressly agree that,
notwithstanding any provision contained in this Agreement or the other
Transaction Documents to the contrary, but subject to the terms, conditions and
restrictions, if any, contained in the credit documentation in respect of each
of the Initial Loans, during the period from the date hereof to the Elevation
Date (as defined below) with respect to each Initial Loan (the “Subparticipation
Period”), (i) the Issuer shall be deemed to have purchased from the Trust
Depositor, and the Trust Depositor shall be deemed to have sold and granted to
the Issuer, pursuant to this Agreement, in consideration of the purchase price
set forth in Section 2.01(b), an undivided 100% subparticipation interest (in
the case of the Participated Portion) or participation in a subparticipation
interest (in the case of the Subparticipated Portion) in and to the Initial Loan
Assets (the “Subparticipation”) but otherwise on the same terms and conditions
set forth herein, and the terms hereof shall be construed accordingly, mutatis
mutandis.  For the avoidance of doubt, during the Subparticipation Period with
respect to an Initial Loan, such Initial Loan shall be deemed to be a
Participated Loan hereunder.  The parties hereto shall cooperate to deliver such
notices, obtain such consents, and/or fulfill such other requirements as may be
necessary in connection with a subparticipation of each Initial Loan pursuant to
the terms of the credit documentation in respect of such Initial Loan.

(b)           From and after the date hereof, the Originator, Servicer and
Issuer shall use commercially reasonable efforts to cause the Issuer to become
the record lender in respect of, and holder of legal title to, each of the
Initial Loans, in accordance with the terms of the credit documentation in
respect of such Initial Loan (an “Elevation,” and the date of an Elevation, an
“Elevation Date”).  On the Elevation Date with respect to each Initial Loan,
without any further action by any entity, the Subparticipation shall terminate
and shall be of no further force or effect with respect to such Initial Loan
(except that each party shall remain liable for any liabilities and

153


--------------------------------------------------------------------------------




obligations under this Section 13.22 that arose before such Elevation Date), and
the Trust Depositor shall be deemed to have granted and conveyed the
corresponding Initial Loan Assets by assignment to the Issuer.  Without limiting
the generality of the foregoing, (i) the Originator agrees to enter into such
assignment documentation with the Issuer as may be required by the credit
documentation in respect of any Initial Loan included in the Participated
Portion in order to cause the Elevation with respect to such Initial Loan to
occur, (ii) the Originator agrees to use commercially reasonable efforts to
cause Ares Capital CP Funding LLC to enter into such assignment documentation
with the Issuer as may be required by the credit documentation in respect of any
Initial Loan included in the Subparticipated Portion in order to cause the
Elevation with respect to such Initial Loan to occur, and (iii) the Originator,
Servicer and Issuer agree to use commercially reasonable efforts to cause the
Elevation with respect to each Initial Loan to occur within 60 days following
the Closing Date.

(c)           The Trust Depositor shall not be held to the standard of care of a
fiduciary or agent and shall not be a fiduciary or agent for the Issuer but
shall exercise only the same care in the administration of the Subparticipation
as if it had retained such interest beneficially for its own account.  Without
limiting the generality of the foregoing, (i) the Trust Depositor shall not be
liable for any error in judgment or for any action taken or omitted to be taken
by it hereunder except for its gross negligence or willful misconduct and
(ii) the Trust Depositor may rely on legal counsel, independent public
accountants and other experts selected or accepted by the Trust Depositor and
shall not be liable for any action taken or omitted to be taken in good faith by
the Trust Depositor in accordance with the advice of such counsel, accountants
or experts.  For the avoidance of doubt, (i) this Section 13.22(c) shall apply
only to responsibilities of, and actions taken by, the Trust Depositor
exclusively as a result of its status as grantor of the Subparticipation
pursuant to this Section 13.22, and (ii) nothing contained in this Section 13.22
shall relieve the Trust Depositor of its obligation to comply with the terms and
provisions of this Agreement or from any liability for any breach of its
representations, warranties, covenants or agreements contained herein.

[Remainder of Page Intentionally Left Blank]

154


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

ARCC COMMERCIAL LOAN TRUST 2006, as the Issuer

 

 

 

 

By:

Wilmington Trust Company, not in its

 

 

individual capacity, but solely as Owner

 

 

Trustee on behalf of the Issuer

 

 

 

 

 

 

 

By:

/s/ Michele C. Harra

 

 

Name:

Michele C. Harra

 

Title:

Financial Services Officer

 

 

 

 

ARCC CLO 2006 LLC, as the Trust Depositor

 

 

 

 

By:

ARES CAPITAL CORPORATION, its sole
member

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ARES CAPITAL CORPORATION, as the

 

Originator and as the Servicer

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[Signatures Continued on the Following Page]

 

ARCC Commercial Loan Trust 2006
Sale and Servicing Agreement

 


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

ARCC COMMERCIAL LOAN TRUST 2006, as the Issuer

 

 

 

 

By:

Wilmington Trust Company, not in its

 

 

individual capacity, but solely as Owner

 

 

Trustee on behalf of the Issuer

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ARCC CLO 2006 LLC, as the Trust Depositor

 

 

 

 

By:

ARES CAPITAL CORPORATION, its sole
member

 

 

 

 

 

 

 

By:

/s/ Michael Arougheti

 

 

Name:

Michael Arougheti

 

Title:

President

 

 

 

 

ARES CAPITAL CORPORATION, as the

 

Originator and as the Servicer

 

 

 

 

By:

/s/ Michael Arougheti

 

 

Name:

Michael Arougheti

 

Title:

President

 

[Signatures Continued on the Following Page]

 

ARCC Commercial Loan Trust 2006
Sale and Servicing Agreement

 


--------------------------------------------------------------------------------




                IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be duly executed by their respective officers as of the day and
year first above written.

 

 

WILMINGTON TRUST COMPANY, not in its
individual capacity but as the Owner Trustee

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michele C. Harra

 

 

 

 

Name:

Michele C. Harra

 

 

 

Title:

Financial Services Officer

 

 


--------------------------------------------------------------------------------




                IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be duly executed by their respective officers as of the day and
year first above written.

 

 

U.S. BANK NATIONAL ASSOCIATION, not in

 

 

its individual capacity but as the Trustee and the
Collateral Administrator

 

 

 

 

 

 

 

 

 

By:

/s/ Joel D. Cough

 

 

 

Name:

Joel D. Cough

 

 

Title:

Assistant Vice President

 


--------------------------------------------------------------------------------




 

                IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be duly executed by their respective officers as of the day and
year first above written.

 

 

LYON FINANCIAL SERVICES, INC. (d/b/a

 

 

U.S. BANK PORTFOLIO SERVICES), not in its
individual capacity but as the Backup Servicer

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joseph Andries

 

 

 

Name:

Joseph Andries

 

 

Title:

Senior Vice President

 


--------------------------------------------------------------------------------




ANNEX A

 

Diversity Score Calculation

The Diversity Score for the Loans is calculated by summing each of the Industry
Diversity Scores, which are calculated as follows:

(i)            An “Obligor Par Amount” is calculated for each Obligor
represented in the Collateral by summing the Outstanding Loan Balance of each
Loan in the Collateral of that Obligor or any Affiliate of that Obligor.

(ii)           An “Average Par Amount” is calculated by summing the Obligor Par
Amounts and dividing by the number of Obligors represented.  For purposes of
calculating the number of Obligors, any Obligors which are Affiliates will be
considered one Obligor.

(iii)          An “Equivalent Unit Score” is calculated for each Obligor
represented in the Collateral by taking the lesser of (a) one and (b) the
Obligor Par Amount for such Obligor divided by the Average Par Amount.  For
purposes of calculating the Equivalent Unit Score, any Obligors which are
Affiliates will be considered one Obligor.

(iv)          An “Aggregate Industry Equivalent Unit Score” is then calculated
for each of the Moody’s industrial classification groups by summing the
Equivalent Unit Scores for each Obligor in the industry.

(v)           An “Industry Diversity Score” is then established by reference to
the Diversity Score Table shown below for the related Aggregate Industry
Equivalent Unit Score.  If any Aggregate Industry Equivalent Unit Score falls
between any two scores then the applicable Industry Diversity Score will be the
lower of the two Industry Diversity Scores.

(vi)          Charged-Off Loans shall be excluded from the calculation of the
Diversity Score.


--------------------------------------------------------------------------------




 

Diversity Score Table

Aggregate

 

 

 

Aggregate

 

 

 

Aggregate

 

 

 

Aggregate

 

 

 

Industry

 

 

 

Industry

 

 

 

Industry

 

 

 

Industry

 

 

 

Equivalent

 

Diversity

 

Equivalent

 

Diversity

 

Equivalent

 

Diversity

 

Equivalent

 

Diversity

 

Unit Score

 

Score

 

Unit Score

 

Score

 

Unit Score

 

Score

 

Unit Score

 

Score

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0.0000

 

0.0000

 

5.0500

 

2.7000

 

10.1500

 

4.0200

 

15.2500

 

4.5300

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0.0500

 

0.1000

 

5.1500

 

2.7333

 

10.2500

 

4.0300

 

15.3500

 

4.5400

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0.1500

 

0.2000

 

5.2500

 

2.7667

 

10.3500

 

4.0400

 

15.4500

 

4.5500

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0.2500

 

0.3000

 

5.3500

 

2.8000

 

10.4500

 

4.0500

 

15.5500

 

4.5600

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0.3500

 

0.4000

 

5.4500

 

2.8333

 

10.5500

 

4.0600

 

15.6500

 

4.5700

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0.4500

 

0.5000

 

5.5500

 

2.8667

 

10.6500

 

4.0700

 

15.7500

 

4.5800

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0.5500

 

0.6000

 

5.6500

 

2.9000

 

10.7500

 

4.0800

 

15.8500

 

4.5900

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0.6500

 

0.7000

 

5.7500

 

2.9333

 

10.8500

 

4.0900

 

15.9500

 

4.6000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0.7500

 

0.8000

 

5.8500

 

2.9667

 

10.9500

 

4.1000

 

16.0500

 

4.6100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0.8500

 

0.9000

 

5.9500

 

3.0000

 

11.0500

 

4.1100

 

16.1500

 

4.6200

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0.9500

 

1.0000

 

6.0500

 

3.0250

 

11.1500

 

4.1200

 

16.2500

 

4.6300

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.0500

 

1.0500

 

6.1500

 

3.0500

 

11.2500

 

4.1300

 

16.3500

 

4.6400

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.1500

 

1.1000

 

6.2500

 

3.0750

 

11.3500

 

4.1400

 

16.4500

 

4.6500

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.2500

 

1.1500

 

6.3500

 

3.1000

 

11.4500

 

4.1500

 

16.5500

 

4.6600

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.3500

 

1.2000

 

6.4500

 

3.1250

 

11.5500

 

4.1600

 

16.6500

 

4.6700

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.4500

 

1.2500

 

6.5500

 

3.1500

 

11.6500

 

4.1700

 

16.7500

 

4.6800

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.5500

 

1.3000

 

6.6500

 

3.1750

 

11.7500

 

4.1800

 

16.8500

 

4.6900

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.6500

 

1.3500

 

6.7500

 

3.2000

 

11.8500

 

4.1900

 

16.9500

 

4.7000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.7500

 

1.4000

 

6.8500

 

3.2250

 

11.9500

 

4.2000

 

17.0500

 

4.7100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.8500

 

1.4500

 

6.9500

 

3.2500

 

12.0500

 

4.2100

 

17.1500

 

4.7200

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.9500

 

1.5000

 

7.0500

 

3.2750

 

12.1500

 

4.2200

 

17.2500

 

4.7300

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.0500

 

1.5500

 

7.1500

 

3.3000

 

12.2500

 

4.2300

 

17.3500

 

4.7400

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.1500

 

1.6000

 

7.2500

 

3.3250

 

12.3500

 

4.2400

 

17.4500

 

4.7500

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.2500

 

1.6500

 

7.3500

 

3.3500

 

12.4500

 

4.2500

 

17.5500

 

4.7600

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.3500

 

1.7000

 

7.4500

 

3.3750

 

12.5500

 

4.2600

 

17.6500

 

4.7700

 


--------------------------------------------------------------------------------




 

Aggregate

 

 

 

Aggregate

 

 

 

Aggregate

 

 

 

Aggregate

 

 

 

Industry

 

 

 

Industry

 

 

 

Industry

 

 

 

Industry

 

 

 

Equivalent

 

Diversity

 

Equivalent

 

Diversity

 

Equivalent

 

Diversity

 

Equivalent

 

Diversity

 

Unit Score

 

Score

 

Unit Score

 

Score

 

Unit Score

 

Score

 

Unit Score

 

Score

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.4500

 

1.7500

 

7.5500

 

3.4000

 

12.6500

 

4.2700

 

17.7500

 

4.7800

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.5500

 

1.8000

 

7.6500

 

3.4250

 

12.7500

 

4.2800

 

17.8500

 

4.7900

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.6500

 

1.8500

 

7.7500

 

3.4500

 

12.8500

 

4.2900

 

17.9500

 

4.8000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.7500

 

1.9000

 

7.8500

 

3.4750

 

12.9500

 

4.3000

 

18.0500

 

4.8100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.8500

 

1.9500

 

7.9500

 

3.5000

 

13.0500

 

4.3100

 

18.1500

 

4.8200

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.9500

 

2.0000

 

8.0500

 

3.5250

 

13.1500

 

4.3200

 

18.2500

 

4.8300

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.0500

 

2.0333

 

8.1500

 

3.5500

 

13.2500

 

4.3300

 

18.3500

 

4.8400

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.1500

 

2.0667

 

8.2500

 

3.5750

 

13.3500

 

4.3400

 

18.4500

 

4.8500

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.2500

 

2.1000

 

8.3500

 

3.6000

 

13.4500

 

4.3500

 

18.5500

 

4.8600

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.3500

 

2.1333

 

8.4500

 

3.6250

 

13.5500

 

4.3600

 

18.6500

 

4.8700

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.4500

 

2.1667

 

8.5500

 

3.6500

 

13.6500

 

4.3700

 

18.7500

 

4.8800

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.5500

 

2.2000

 

8.6500

 

3.6750

 

13.7500

 

4.3800

 

18.8500

 

4.8900

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.6500

 

2.2333

 

8.7500

 

3.7000

 

13.8500

 

4.3900

 

18.9500

 

4.9000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.7500

 

2.2667

 

8.8500

 

3.7250

 

13.9500

 

4.4000

 

19.0500

 

4.9100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.8500

 

2.3000

 

8.9500

 

3.7500

 

14.0500

 

4.4100

 

19.1500

 

4.9200

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.9500

 

2.3333

 

9.0500

 

3.7750

 

14.1500

 

4.4200

 

19.2500

 

4.9300

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.0500

 

2.3667

 

9.1500

 

3.8000

 

14.2500

 

4.4300

 

19.3500

 

4.9400

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.1500

 

2.4000

 

9.2500

 

3.8250

 

14.3500

 

4.4400

 

19.4500

 

4.9500

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.2500

 

2.4333

 

9.3500

 

3.8500

 

14.4500

 

4.4500

 

19.5500

 

4.9600

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.3500

 

2.4667

 

9.4500

 

3.8750

 

14.5500

 

4.4600

 

19.6500

 

4.9700

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.4500

 

2.5000

 

9.5500

 

3.9000

 

14.6500

 

4.4700

 

19.7500

 

4.9800

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.5500

 

2.5333

 

9.6500

 

3.9250

 

14.7500

 

4.4800

 

19.8500

 

4.9900

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.6500

 

2.5667

 

9.7500

 

3.9500

 

14.8500

 

4.4900

 

19.9500

 

5.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.7500

 

2.6000

 

9.8500

 

3.9750

 

14.9500

 

4.5000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.8500

 

2.6333

 

9.9500

 

4.0000

 

15.0500

 

4.5100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.9500

 

2.6667

 

10.0500

 

4.0100

 

15.1500

 

4.5200

 

 

 

 

 


--------------------------------------------------------------------------------




ANNEX B

Moody’s RiskCalc Calculation

1.             Defined Terms.  The following terms shall be used in this Annex
B, the meanings provided below.

“EDF” means, with respect to any Loan, the lowest 5-year expected default
frequency for such Loan as determined by running the current version Moody’s
RiskCalc in both the Financial Statement Only (“FSO”) and the Credit Cycle
Adjusted (“CAA”) modes.

“Moody’s Industries” means any one of the Moody’s industrial classification
groups as published by Moody’s from time to time.

“Pre-Qualifying Conditions” means, with respect to any Loan, conditions that
will be satisfied if the Obligor with respect to the applicable Loan satisfies
the following criteria:

(a)           the independent accountants of such Obligor shall have issued an
unqualified audit opinion of the most recent fiscal year financial statements,
including no explanatory paragraph addressing going concern or other issues;

(b)           the Obligor’s EBITDA is equal to or greater than $5,000,000;

(c)           the Obligor’s annual sales are equal to or greater than
$10,000,000;

(d)           the Obligor’s book assets are equal to or greater than
$10,000,000;

1.             the Obligor represents not more than 4.0% of the Expected
Aggregate Outstanding Loan Balance;

2.             the Obligor is a private company with no public rating from
Moody’s;

3.             the Loan is a Traditional Middle Market Loan, Large Middle Market
Loan, or Broadly Syndicated Loan;

4.             for the current and prior fiscal year, such Obligors:

(a)           EBIT/interest expense ratio is greater than 1:00 and 1:25 with
respect to retail (adjusted for rent expense).

(b)           debt/EBITDA rate is less than 6.0, provided that the debt/EBITDA
rate is less than 8.0 for any Loans with respect to the following Moody’s
Industries: (a) Telecommunications (Moody’s industrial classification group
#29), (b) Printing and Publishing (Moody’s industrial classification group #26)
or (c) Broadcasting and Entertainment (Moody’s industrial classification group
#33).

5.             no greater than 25% of the company’s revenue is generated from
any one customer of the Obligor.


--------------------------------------------------------------------------------




6.             the Obligor is a for-profit operating company in any one of the
Moody’s Industries with the exception of (i) Buildings and Real Estate (Moody’s
industrial classification group #5), (ii) Finance (Moody’s industrial
classification group #14), and (iii) Insurance (Moody’s industrial
classification group #20);

7.             The Servicer shall calculate the .EDF for each of the Loans to be
rated pursuant to this Annex B.  The Servicer shall also provide Moody’s with
the .EDF and the information necessary to calculate such .EDF upon request from
Moody’s.  Moody’s shall have the right (in its sole discretion) to (i) amend or
modify any of the information utilized to calculate the .EDF and recalculate the
.EDF based upon such revised information, in which case such .EDF shall be
determined using the table in # 3 below in order to determine the applicable
Moody’s Rating, or ii) have a Moody’s credit analyst provide a rating estimate
for any Loan rated pursuant to this Annex B, in which case such rating estimate
provided by such credit analyst shall be the applicable Moody’s Rating.

8.             The Moody’s Rating for each Loan that satisfies the
Pre-Qualifying Conditions shall be the lower of (i) the Servicer’s internal
rating or (ii) the rating based on the .EDF for such Loan, in accordance with
the table below:

Lowest .EDF

 

Moody’s Rating

less than or equal to .baa

 

Ba3

.ba1

 

B1

.ba2, .ba3 or .b1

 

B2

.b2 or.b3

 

B3

.caa

 

Caa1

 

provided that the Moody’s Rating determined pursuant the chart above will be
reduced by an additional one-half rating subcategory for leveraged buyout
transactions.

9.             For each Loan that meets the Pre-Qualifying Conditions, the
Moody’s Recovery Rate shall be the lower of (i) the Servicer’s internal recovery
rate or (ii) the recovery rate as determined in accordance with the following:

Type of Loan

 

Moody’s Recovery Rate

senior secured, first priority,

 

50%

first lien and first out

 

 

second lien, first lien and last out, all other senior secured

 

40%

senior unsecured

 

30%

all other loans

 

10%

 

provided that Moody’s shall have the right (in its sole discretion) to issue a
recovery rate assigned by one of its credit analysts, in which case such
recovery rate provided by such credit analyst shall be the applicable Moody’s
Recovery Rate


--------------------------------------------------------------------------------